



EXHIBIT 10.1
Execution Version



FIFTH AMENDED AND RESTATED CREDIT AGREEMENT,
dated as of December 1, 2017,
among
CATCHMARK TIMBER OPERATING PARTNERSHIP, L.P.,
as the Borrower,
CERTAIN GUARANTORS PARTY HERETO,
COBANK, ACB,
as the Administrative Agent, Joint Lead Arranger, Sole Bookrunner, Swingline
Lender, and an Issuing Lender,
AGFIRST FARM CREDIT BANK,
as Joint Lead Arranger and Syndication Agent,
COÖPERATIEVE RABOBANK U.A., NEW YORK BRANCH (F/K/A COÖPERATIEVE CENTRALE
RAIFFEISEN-BOERENLEENBANK, B.A. “RABOBANK NEDERLAND”, NEW YORK BRANCH),
as Documentation Agent,
and
CERTAIN FINANCIAL INSTITUTIONS,
as the Lenders.









--------------------------------------------------------------------------------


TABLE OF CONTENTS
Page


ARTICLE I Definitions and Accounting Terms                         2
SECTION 1.1
Defined Terms                              2

SECTION 1.2
Use of Defined Terms                         59

SECTION 1.3
Certain Rules of Construction                     59

SECTION 1.4
Accounting Principles                             60

SECTION 1.5
Rounding                                 60

SECTION 1.6
Letter of Credit Amounts                         60

SECTION 1.7
Administration of Rates                         61

ARTICLE II FUNDING OF LOANS
         61

SECTION 2.1
Amount and Terms of Loans                     61

SECTION 2.1.1
The Loans                         61

SECTION 2.1.2
Letters of Credit                         68

SECTION 2.1.3
Disbursement of Funds under the Loans         74

SECTION 2.2
Notes; Updated Schedule II                     75

SECTION 2.3
Continuation and Conversion Elections                 75

ARTICLE III Payments, Interest and Fees
    76

SECTION 3.1
Repayments and Prepayments                     76

SECTION 3.1.1 Voluntary Prepayments; Commitment Reductions     76
SECTION 3.1.2
Mandatory Repayments and Prepayments         77

SECTION 3.1.3
Application of Payments                 80

SECTION 3.2
Interest Provisions                         82

SECTION 3.2.1
Interest Rates                         82

SECTION 3.2.2
Post-Default Rates                     82

SECTION 3.2.3
Interest Payment Dates                     82

SECTION 3.2.4
Cost of Funds True Up                     83

SECTION 3.3
Revolver Commitment Fee                     83

SECTION 3.4
Multi-Draw Term Loan Commitment Fee             83

SECTION 3.5
Letter of Credit Fees                         84

SECTION 3.5.1
Letter of Credit (Revolver) Lenders             84

SECTION 3.5.2
Letter of Credit (MDT) Lenders             84

SECTION 3.5.3
Letter of Credit Issuing Lender                 84

SECTION 3.6
Extension of Stated Maturity Date                 85

SECTION 3.6.1
Requests for Extension                     85

SECTION 3.6.2
Lender Elections to Extend                 85

SECTION 3.6.3
Notification by Administrative Agent             85

SECTION 3.6.4
Additional Commitment Lenders             85

SECTION 3.6.5
Extension Requirement                     86

SECTION 3.6.6
Conditions to Effectiveness of Extensions         86

SECTION 3.6.7
Terms                             87

SECTION 3.6.8
Extension Amendment                     87

ARTICLE IV YIELD PROTECTION, TAXES AND RELATED PROVISIONS
    87

SECTION 4.1
Eurodollar Rate Lending Unlawful                 87

SECTION 4.2
Inability to Determine Rates                     88

SECTION 4.3
Capital Adequacy and Other Adjustments             88

SECTION 4.4
Funding Losses                             89

SECTION 4.5
Mitigation Obligations; Replacement of Lender             89



i
39859920.8

--------------------------------------------------------------------------------



TABLE OF CONTENTS
(continued)
Page


SECTION 4.6
Taxes                                 91

SECTION 4.7
Payments, Interest Calculations, etc                 95

SECTION 4.8
Sharing of Payments                         95

SECTION 4.9
Right of Setoff                             96

SECTION 4.10
Use of Proceeds                             97

SECTION 4.11
Payment Reliance                         98

SECTION 4.12
Defaulting Lenders                         99

SECTION 4.13
Cash Collateral                             102

SECTION 4.14
Letter of Credit Liability                          102

ARTICLE V CONDITIONS PRECEDENT TO LOANS
    104

SECTION 5.1
Conditions to Effectiveness                     104

SECTION 5.1.1
Agreement                         104

SECTION 5.1.2
Resolutions, Good Standing, etc             104

SECTION 5.1.3
Delivery of Notes                     105

SECTION 5.1.4
Required Consents and Approvals             105

SECTION 5.1.5
Opinion of Counsel                     105

SECTION 5.1.6
Evidence of Insurance                     105

SECTION 5.1.7
Permitted Joint Venture Investment Certificate    105

SECTION 5.1.8
Pledged Property                     105

SECTION 5.1.9
U.C.C. Search Results                     105

SECTION 5.1.10
Security Agreements, Filings, etc             106

SECTION 5.1.11
Solvency Certificate                     106

SECTION 5.1.12
Closing Date Certificate                     106

SECTION 5.1.13
Flood Laws                         106

SECTION 5.1.14
Material Government Approvals             106

SECTION 5.1.15
Collateral Assignment of Material Agreements; Reaffirmation of Collateral
Assignment of Material Agreement                         107

SECTION 5.1.16
Mortgages, etc                         107

SECTION 5.1.17
Timber Manager Subordination Agreement         108

SECTION 5.1.18
[Reserved]                         108

SECTION 5.1.19
[Reserved]                         108

SECTION 5.1.20
Financial Information, etc                 108

SECTION 5.1.21
Account Control Agreements, etc             108

SECTION 5.1.22
Anti-Terrorism                         109

SECTION 5.1.23
Satisfactory Due Diligence                 109

SECTION 5.1.24
Initial Compliance Certificate                 109

SECTION 5.1.25
[Reserved]                         109

SECTION 5.1.26
Effective Date LIBOR Borrowing             109

SECTION 5.1.27
Fees and Expenses                     109

SECTION 5.1.28
Repayment of Existing Indebtedness; Release and Termination of Existing
Liens                 109

SECTION 5.1.29
Farm Credit Equities                     110

SECTION 5.1.30
Reaffirmation of Recognition Agreement         110

SECTION 5.2
Conditions to Multi-Draw Term Loans, Incremental Term Loans, and Letters of
Credit (MDT); Conditions to Revolver Real Property Acquisition
Loans                     110



ii

--------------------------------------------------------------------------------



TABLE OF CONTENTS
(continued)
Page


SECTION 5.2.1
Conditions to Multi-Draw Term Loans and Incremental Term Loans Generally        
             110

SECTION 5.2.2
Conditions to Multi-Draw Term Loans and Incremental Term Loans - Real
Property                  110

SECTION 5.2.3
Conditions to Multi-Draw Term Loans - Investments in Permitted Joint
Venture                      111

SECTION 5.2.4
Conditions to Loans and Letters of Credit - Earnest Money Deposits and Earnest
Money Deposit Support     112

SECTION 5.2.5
Conditions to Revolver Real Property Acquisition Loans                        
    112

SECTION 5.3
Conditions to all Loans and Letters of Credit             113

SECTION 5.3.1
Compliance with Warranties, No Default, etc         113

SECTION 5.3.2
Borrowing Request, etc                     114

SECTION 5.3.3
Compliance Certificate                     114

SECTION 5.3.4
Satisfactory Legal Form                     114

SECTION 5.4
Determinations Under Article V                     114

ARTICLE VI Representations and Warranties
    114

SECTION 6.1
Organization, etc                             115

SECTION 6.2
Due Authorization, Non-Contravention, etc             115

SECTION 6.3
Required Approvals                         115

SECTION 6.4
Validity, etc                             116

SECTION 6.5
No Material Liabilities                         116

SECTION 6.6
No Material Adverse Effect                     116

SECTION 6.7
Litigation, Labor Matters, etc                     116

SECTION 6.8
Capitalization                             117

SECTION 6.9
Compliance with Law, etc                    117

SECTION 6.10
Properties, Permits, etc                        117

SECTION 6.11
Taxes, etc                                118

SECTION 6.12
ERISA                                119

SECTION 6.13
Environmental Warranties                    119

SECTION 6.14
Accuracy of Information                        120

SECTION 6.15
[Reserved]                            122

SECTION 6.16
Absence of Default and Restrictions                122

SECTION 6.17
Margin Regulations; Bank Secrecy Act, etc            122

SECTION 6.18
Investment Company Status                    122

SECTION 6.19
Material Agreements; Governmental Approvals            122

SECTION 6.20
Solvency                                123

SECTION 6.21
Insurance                                123

SECTION 6.22
Affiliate Transactions                        123

SECTION 6.23
Anti-Corruption; Anti-Terrorism and Sanctions            123

SECTION 6.24
Separateness; Special Representations and Covenants Relating to Loan
Parties                            124

SECTION 6.24.1
Purpose                            124

SECTION 6.24.2
Financial Statements                    126

SECTION 6.24.3
Tax Return                        126

SECTION 6.24.4
Separateness                        126

SECTION 6.24.5
Overhead                        126

SECTION 6.24.6
Liabilities and Expenses                126



iii

--------------------------------------------------------------------------------



TABLE OF CONTENTS
(continued)
Page


SECTION 6.24.7
[Reserved]                        126

SECTION 6.24.8
Separateness of Assets                    127

SECTION 6.24.9
Guarantees                        127

SECTION 6.24.10
Corporate Formalities                    127

SECTION 6.25
Qualified ECP Guarantor                        127

SECTION 6.26
Permitted Joint Venture                        127

ARTICLE VII Covenants
127

SECTION 7.1
Affirmative Covenants                        127

SECTION 7.1.1
Financial Information, Reports, Notices, etc        127

SECTION 7.1.2
Compliance with Law; Payment of Obligations    131

SECTION 7.1.3
Maintenance of Properties and Franchises        132

SECTION 7.1.4
Insurance                        132

SECTION 7.1.5
Books and Records; Inspections; Annual Meeting    134

SECTION 7.1.6
Environmental Covenants                135

SECTION 7.1.7
As to Intellectual Property Collateral            137

SECTION 7.1.8
Payment of Taxes and Claims; Deposits for Taxes and Insurance
Premiums                    138

SECTION 7.1.9
Further Assurances; Additional Collateral; Additional Loan
Parties                        138

SECTION 7.1.10
Exercise of Rights under Transaction Documents    140

SECTION 7.1.11
Timber Affirmative Covenants                140

SECTION 7.1.12
Material Accounts                    150

SECTION 7.1.13
CatchMark TRS Subsidiary Account            152

SECTION 7.1.14
Revenue Account                    152

SECTION 7.1.15
Dividend Account                    152

SECTION 7.1.16
Farm Credit Equity and Security            153

SECTION 7.1.17
Qualified ECP Guarantor; Keepwell            154

SECTION 7.1.18
Investment Allocation Policy                154

SECTION 7.1.19
Title Insurance                        154

SECTION 7.1.20
Post-Closing Matters                    154

SECTION 7.2
Negative Covenants                        154

SECTION 7.2.1
Activities; Separateness                    155

SECTION 7.2.2
Indebtedness                        155

SECTION 7.2.3
Liens                            156

SECTION 7.2.4
Financial Covenants                    157

SECTION 7.2.5
Investments; Change in Capital Structure        157

SECTION 7.2.6
Restricted Payments                    158

SECTION 7.2.7
Take or Pay Contracts                    159

SECTION 7.2.8
Mergers, Asset Acquisitions, etc            160

SECTION 7.2.9
Asset Dispositions, etc                    161

SECTION 7.2.10
Modification of Certain Agreements            163

SECTION 7.2.11
Transactions with Related Parties            164

SECTION 7.2.12
Negative Pledges, Restrictive Agreements, etc        164

SECTION 7.2.13
Management Fees, Expenses, etc            165

SECTION 7.2.14
Limitation on Sale and Leaseback Transactions    165

SECTION 7.2.15
Fiscal Year End, etc                    165

SECTION 7.2.16
ERISA                            166

SECTION 7.2.17
Account Control Agreements                166



iv

--------------------------------------------------------------------------------



TABLE OF CONTENTS
(continued)
Page


SECTION 7.2.18
Timber Negative Covenants                166

SECTION 7.2.19
Unrestricted Timber Transactions            168

SECTION 7.2.20
Transfer of Funds                    168

SECTION 7.2.21
Rate Protection Agreements                169

SECTION 7.2.22 Anti-Corruption Laws; Anti-Terrorism Laws; Sanctions    
SECTION 7.3
Permitted Joint Venture Covenants                169

SECTION 7.3.1 Notice and Permitted Joint Venture Investment Certificate
                                                170
SECTION 7.3.2
Consolidation with Loan Parties            170

SECTION 7.3.3
Reserved                            170

SECTION 7.3.4
Appraisals                        170

SECTION 7.3.5
Cruises and Appraisals                    171

SECTION 7.3.6
Updated Value of the JV Timberlands            171

SECTION 7.3.7
Termination of JV Timber Leases            171

SECTION 7.3.8
Liens on Equity Interests                171

SECTION 7.3.9
Separate Liabilities                    172

SECTION 7.3.10
Equity Pledge; Organizational Documents        172

SECTION 7.3.11
Investment Allocation Policy                172

ARTICLE VIII Events of Default and Remedies
172

SECTION 8.1
Listing of Events of Default                    172

SECTION 8.1.1
Non-Payment of Obligations                172

SECTION 8.1.2
Breach of Representations and Warranties        172

SECTION 8.1.3 Non-Performance of Certain Covenants and Obligations
173
SECTION 8.1.4    Non-Performance of Other Covenants and Obligations
173
SECTION 8.1.5
Default on Other Obligations                173

SECTION 8.1.6
Judgments                        173

SECTION 8.1.7
Bankruptcy, Insolvency, etc                173

SECTION 8.1.8
Impairment of Loan Documents, Security, etc        174

SECTION 8.1.9
Non-Payment of Taxes                    174

SECTION 8.1.10
Impairment of Material Agreements            174

SECTION 8.1.11
Impairment of Business                    175

SECTION 8.1.12
Bankruptcy Claims                    175

SECTION 8.1.13
[Reserved]                        175

SECTION 8.1.14
Change of Control                    175

SECTION 8.1.15
REIT Status                        175

SECTION 8.1.16
ERISA Event                        175

SECTION 8.2
Action if Bankruptcy                        175

SECTION 8.3
Action if Other Event of Default                    176

SECTION 8.4
Remedies                                176

SECTION 8.5
Foreclosure on Collateral                        177

SECTION 8.6
Appointment of Administrative Agent as Attorney-in-Fact    177

SECTION 8.7
Payments Upon Acceleration                    178

ARTICLE IX GUARANTY
179

SECTION 9.1
Guaranty                                179

SECTION 9.2
[Reserved]                            182



v

--------------------------------------------------------------------------------



TABLE OF CONTENTS
(continued)
Page


SECTION 9.3
Right of Contribution; Keepwell                    182

ARTICLE X THE ADMINISTRATIVE AGENT
183

SECTION 10.1
Appointment and Authority                    183

SECTION 10.2
Rights as a Lender                        183

SECTION 10.3
Exculpatory Provisions                        184

SECTION 10.4
Reliance by Administrative Agent                185

SECTION 10.5
Delegation of Duties                        185

SECTION 10.6
Resignation of Administrative Agent                185

SECTION 10.7
Non-Reliance on Administrative Agent and Other Lenders    186

SECTION 10.8
No Other Duties, Etc                        186

SECTION 10.9
Administrative Agent May File Proof of Claims            187

SECTION 10.10
Agency for Perfection; Enforcement of Security by Administrative
Agent                                187

SECTION 10.11
Collateral and Guaranty Matters                    187

SECTION 10.12
Indemnification                            189

SECTION 10.13
Resignation of Issuing Lender                    189

SECTION 10.14
Resignation of Swingline Lender                189

SECTION 10.15
Compliance with Flood Laws                    190

SECTION 10.16
No Reliance on the Administrative Agent’s Customer Identification
Program                                190

SECTION 10.17
Certain ERISA Matters                        190

ARTICLE XI Miscellaneous Provisions
192

SECTION 11.1
Waivers, Amendments, etc                    192

SECTION 11.2
Notices                                195

SECTION 11.3
Payment of Costs and Expenses                    197

SECTION 11.4
Indemnification by the Borrower                198

SECTION 11.5
Survival                                200

SECTION 11.6
Severability                            200

SECTION 11.7
Headings                                200

SECTION 11.8
Counterparts; Effectiveness                    200

SECTION 11.9
Governing Law                            201

SECTION 11.10
Entire Agreement                            201

SECTION 11.11
Assignments and Participations                    201

SECTION 11.12
Press Releases and Related Matters                206

SECTION 11.13
Consent to Jurisdiction and Service of Process            206

SECTION 11.14
Waiver of Jury Trial, etc                        207

SECTION 11.15
Waiver of Consequential Damages, etc                208

SECTION 11.16
No Strict Construction                        208

SECTION 11.17
Protection of Interests                        208

SECTION 11.18
Confidentiality                            208

SECTION 11.19
USA Patriot Act Notice                        209

SECTION 11.20
[Reserved]                            209

SECTION 11.21
Waiver of Farm Credit Rights                    209

SECTION 11.22
Effectiveness of Amendment and Restatement; No Novation    210

SECTION 11.23 Secured Bank Products and Secured Rate Protection Agreements    
211
SECTION 11.24
Effective Date Assignment                    211



vi

--------------------------------------------------------------------------------



TABLE OF CONTENTS
(continued)
Page


SECTION 11.25
Acknowledgment and Consent to Bail-In of EEA Financial
Institutions                            211







vii

--------------------------------------------------------------------------------






SCHEDULES


SCHEDULE I    −    Disclosure Schedule
SCHEDULE II    −    Loans, Commitment Amounts and Percentages
SCHEDULE III    −    Voting Participants
SCHEDULE IV    −    Pricing Table
SCHEDULE V    −    Post-Closing Affirmative Covenants


EXHIBITS
EXHIBIT A-1    −    Form of Term A-1 Loan Note
EXHIBIT A-2    −    Form of Term A-2 Loan Note
EXHIBIT A-3    −    Form of Term A-3 Loan Note
EXHIBIT A-4    −    Form of Revolving Note
EXHIBIT A-5    −    Form of Swingline Note
EXHIBIT A-6    −    Form of Multi-Draw Term Note
EXHIBIT B-1    −    Form of Borrowing Request
EXHIBIT B-2    −    Form of Continuation/Conversion Notice
EXHIBIT C    −    Form of Assignment and Assumption
EXHIBIT D    −    Form of Closing Date Certificate
EXHIBIT E    −    Form of Compliance Certificate
EXHIBIT F    −    Form of Landlord Estoppel Certificate
EXHIBIT G    −    Form of Collateral Assignment of Material Agreement
EXHIBIT H
−    Form of Joinder Agreement

EXHIBIT I
−    Form of Permitted Joint Venture Investment Certificate

EXHIBIT J    −    Form of Escrow Deposit Certificate
EXHIBIT K    −    Form of Certificate Regarding Sale of Real Property
EXHIBIT 4.6(A)
−    Form of U.S. Tax Compliance Certificate (Foreign Lenders Not a Partnership)

EXHIBIT 4.6(B)
Form of U.S. Tax Compliance Certificate (Foreign Participants Not a Partnership)

EXHIBIT 4.6(C)
Form of U.S. Tax Compliance Certificate (Foreign Participant Partnerships)

EXHIBIT 4.6(D)
Form of U.S. Tax Compliance Certificate (Foreign Lender Partnerships)







viii

--------------------------------------------------------------------------------






FIFTH AMENDED AND RESTATED CREDIT AGREEMENT
This FIFTH AMENDED AND RESTATED CREDIT AGREEMENT, dated as of December 1, 2017
(this “Agreement”), among CATCHMARK TIMBER OPERATING PARTNERSHIP, L.P. (f/k/a
Wells Timberland Operating Partnership, L.P.), a Delaware limited partnership
(“CatchMark Partnership” or the “Borrower”), certain Guarantors party hereto,
the various financial institutions as are, or may from time to time become,
parties hereto as Lenders, and COBANK, ACB (“CoBank”), as administrative agent
(in such capacity, the “Administrative Agent”) for the Lenders. Capitalized
terms used but not otherwise defined herein shall have the meanings assigned to
such terms to Article I.
W I T N E S S E T H:
WHEREAS, CatchMark Partnership, the Administrative Agent, certain of the other
Loan Parties, and certain of the Lenders previously entered into a Credit
Agreement (the “2007 Credit Agreement”), dated as of October 9, 2007, as amended
and restated by that certain Amended and Restated Credit Agreement, dated as of
March 24, 2010 (the “2010 Credit Agreement”), as amended and restated by that
certain Second Amended and Restated Credit Agreement, dated as of September 28,
2012 (the “2012 Credit Agreement”), as amended and restated by that certain
Third Amended and Restated Credit Agreement, dated as of December 19, 2013 (the
“2013 Credit Agreement”), as amended and restated by that certain Fourth Amended
and Restated Credit Agreement, dated as of December 23, 2014 (as modified by
that certain Joinder Agreement, dated as of November 20, 2015, that certain
Amendment Agreement, dated as of May 13, 2016, that certain Joinder Agreement,
dated as of June 15, 2016, that certain Joint Venture Consent and Waiver and
Joinder Agreement, dated as of April 25, 2017 and as otherwise amended,
supplemented, extended, restated or otherwise modified prior to the
effectiveness of this Agreement, the “Existing Credit Agreement”), pursuant to
which the Lenders party thereto made available certain financial accommodations
to CatchMark Partnership;
WHEREAS, the Lenders desire to continue and extend the Revolving Loan
Commitments under and as defined in the Existing Credit Agreement, continue and
extend the Multi-Draw Term Loan Commitment under and as defined in the Existing
Credit Agreement, continue and extend the Term Loans under and as defined in the
Existing Credit Agreement and, as of the date hereof, make available a nine-year
term loan credit facility and a ten-year term loan credit facility to CatchMark
Partnership for the purposes set forth in Section 4.10 of this Agreement;
WHEREAS, in order to continue or make such Loans or Commitments, CatchMark
Partnership, the Guarantors party hereto, the Administrative Agent and the
Lenders under the Existing Credit Agreement have agreed to amend and restate the
Existing Credit Agreement as described herein; and
WHEREAS, the Lenders are willing, on the terms and subject to the conditions
hereinafter set forth (including Article V), to continue or make such Loans or
Commitments to CatchMark Partnership.
NOW, THEREFORE, the parties hereto hereby agree as follows:





--------------------------------------------------------------------------------






ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS

SECTION 1.1    Defined Terms. The following terms when used in this Agreement,
including its preamble and recitals, shall, except where the context otherwise
requires, have the following meaning:
“2007 Credit Agreement” is defined in the recitals.
“2010 Credit Agreement” is defined in the recitals.
“2012 Credit Agreement” is defined in the recitals.
“2013 Credit Agreement” is defined in the recitals.    
“Account Bank” means CoBank and each bank or other financial institution,
securities intermediary or commodity intermediary that is reasonably acceptable
to the Administrative Agent.
“Account Control Agreement” means (a) each Control Agreement between any Loan
Party, CoBank and the Administrative Agent and (b) each deposit, securities or
commodity account control agreement, executed by an Account Bank, the Loan Party
named on the deposit, securities or commodity account and the Administrative
Agent, in form and content reasonably acceptable to the Administrative Agent.
“Additional Commitment Lender” is defined in Section 3.6.4.
“Adjustment Date” means each date which is the fifth Business Day after the
receipt by the Administrative Agent of each Compliance Certificate delivered by
the Borrower pursuant to Section 7.1.1 and, in the case a decrease in an
Applicable Margin is warranted, a written request from the Borrower to decrease
such margin (which notice shall be deemed given if noted on the applicable
Compliance Certificate).
“Administrative Agent” is defined in the preamble and includes each successor
Administrative Agent pursuant to Section 10.6.
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
“Affiliate” means with respect to a specific Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
“AFM” means American Forest Management, Inc., a South Carolina corporation.
“Agent Parties” means, collectively, the Administrative Agent and each of its
Related Parties.


2

--------------------------------------------------------------------------------





“Aggregate Letter of Credit (MDT) Usage” means, as of the date of determination,
the result of (a) the Letter of Credit Usage for all outstanding Letters of
Credit (MDT) less (b) the Letter of Credit Usage for any outstanding Letter of
Credit (MDT) for which the Borrower has provided collateral in the manner
provided in Section 4.14 in an amount not less than the Letter of Credit
Liability for such Letter of Credit (MDT). For the avoidance of doubt, the
Letter of Credit Usage for any Letter of Credit (MDT) shall not be reduced by
any Cash Collateral provided pursuant to Sections 4.12 or 4.13.
“Aggregate Letter of Credit (Revolver) Usage” means, as of the date of
determination, the result of (a) the Letter of Credit Usage for all outstanding
Letters of Credit (Revolver) less (b) the Letter of Credit Usage for any
outstanding Letter of Credit (Revolver) for which the Borrower has provided
collateral in the manner provided in Section 4.14 in an amount not less than the
Letter of Credit Liability for such Letter of Credit (Revolver). For the
avoidance of doubt, the Letter of Credit Usage for any Letter of Credit
(Revolver) shall not be reduced by any Cash Collateral provided pursuant to
Sections 4.12 or 4.13.
“Aggregate Modified Permitted JV Value of the Timberlands” means, as of the date
of determination, the sum of the Modified Permitted JV Value of the Timberlands
for all Permitted Joint Ventures.
“Agreement” is defined in the preamble.
“AgSouth” means AgSouth Farm Credit, ACA.
“AL Guarantor” is defined in Section 9.1(b).
“Anti-Corruption Laws” means any Law of any Governmental Authority concerning or
relating to bribery or corruption.
“Anti-Terrorism Laws” means any Law of any Governmental Authority of the United
States of America, Canada, the United Kingdom or any member of the European
Union, the United Nations Security Council, the European Union or any political
subdivision of any of the foregoing concerning or relating to financing
terrorism, “know your customer” or money laundering.
“Applicable Margin” means the applicable per annum percentage set forth in the
pricing table on Schedule IV opposite the applicable Loan to Value Ratio. The
Loan to Value Ratio used to compute the Applicable Margin shall be the Loan to
Value Ratio most recently calculated and reported pursuant to Section 5.1.24,
Section 7.1.1 or, in the event of a Multi-Draw Term Loan Borrowing, an
Incremental Term Loan Borrowing or a Revolving Loan Borrowing in excess of
$30,000,000, Section 5.3.3. Changes in the Applicable Margin resulting from a
change in the Loan to Value Ratio shall become effective upon each Adjustment
Date or, in the event of a Multi-Draw Term Loan Borrowing, an Incremental Term
Loan Borrowing or a Revolving Loan Borrowing in excess of $30,000,000, upon the
date of such Borrowing; provided that, in each case, no such change shall be
made in the Applicable Margin with respect to outstanding LIBOR Loans during the
existing Interest Period. If the Borrower shall fail to deliver a Compliance
Certificate with respect to a Fiscal Quarter as and when required pursuant to
Sections 7.1.1, the Applicable Margin, from and including


3

--------------------------------------------------------------------------------





the date it was required to deliver such Compliance Certificate to but not
including the fifth Business Day following the date the Borrower has delivered
to the Administrative Agent a Compliance Certificate with respect to such Fiscal
Quarter, shall conclusively be presumed to equal the highest relevant Applicable
Margin set forth on Schedule IV. Upon a Commitment Termination Event or, at the
election of the Required Lenders, upon the occurrence and during the continuance
of any other Event of Default, the Applicable Margin shall be immediately
increased to the highest Applicable Margin set forth on Schedule IV during all
periods of time in which any Event of Default has occurred and is continuing.
If, as a result of any restatement of or other adjustment to any financial
statements referred to above (a) the Loan to Value Ratio as delivered by the
Borrower as of any applicable date was inaccurate and (b) a proper calculation
of the Loan to Value Ratio would have resulted in different pricing for any
period, then (i) if the proper calculation of the Loan to Value Ratio would have
resulted in higher pricing for such period, the Borrower shall automatically and
retroactively be obligated to pay to the Administrative Agent, promptly on
demand by the Administrative Agent, an amount equal to the excess of the amount
of interest that should have been paid for such period over the amount of
interest actually paid for such period; and (ii) if the proper calculation of
the Loan to Value Ratio would have resulted in lower pricing for such period,
the Administrative Agent and the Lenders and any other applicable Lender Party
shall have no obligation to repay any overpaid interest to the Borrower,
provided that if, as a result of any restatement or other event a proper
calculation of the Loan to Value Ratio would have resulted in higher pricing for
one or more periods and lower pricing for one or more other periods (due to the
shifting of income or expenses from one period to another period or any similar
reason), then the amount payable by the Borrower pursuant to clause (i) above
shall be based upon the excess, if any, of the amount of interest that should
have been paid for all applicable periods over the amount of interest paid for
all such periods.
“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required pursuant to Section 11.11), and accepted by the Administrative Agent,
in substantially the form of Exhibit C or any other form approved by the
Administrative Agent.
“Authorized Officer” means, relative to any Loan Party and any Timber Manager,
each Financial Officer and other officers of such Loan Party or Timber Manager,
whose signatures and incumbency shall have been certified to the Administrative
Agent and the Lenders pursuant to Section 5.1.2 or otherwise.
“Available MDT Facility Commitment” means, as of the date of determination, the
result of (a) the aggregate of all Multi-Draw Term Loan Commitment Amounts,
minus (b) the aggregate outstanding principal of all Multi-Draw Term Loans,
minus (c) the Aggregate Letter of Credit (MDT) Usage.


4

--------------------------------------------------------------------------------





“Available MDT Lender Commitment” means, as of the date of determination, for
any Multi-Draw Term Loan Lender the result of (a) such Lender’s Multi-Draw Term
Loan Commitment Amount, minus (b) the aggregate outstanding principal of all of
such Lender’s Multi-Draw Term Loans, minus (c) its Percentage of the Aggregate
Letter of Credit (MDT) Usage.
“Available Revolving Facility Commitment” means, as of the date of
determination, the result of (a) the aggregate of all Revolving Loan Commitment
Amounts, minus (b) the aggregate outstanding principal of all Revolving Loans,
minus (c) the aggregate outstanding principal of all Swingline Loans, minus (d)
the Aggregate Letter of Credit (Revolver) Usage.
“Available Revolving Lender Commitment” means, as of the date of determination,
for any Revolving Lender the result of (a) such Lender’s Revolving Loan
Commitment Amount, minus (b) the aggregate outstanding principal of all of such
Lender’s Revolving Loans, minus (c) its Percentage of the aggregate outstanding
principal of all Swingline Loans, minus (d) its Percentage of the Aggregate
Letter of Credit (Revolver) Usage.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law or regulation (any reference to a
“regulation” includes any regulation, rule, official directive, request or
guideline (whether or not having the force of law) of any governmental,
intergovernmental or supranational body, agency, department or of any
regulatory, self-regulatory or other authority or organization) for such EEA
Member Country from time to time that is described in the EU Bail-In Legislation
Schedule.
“Base Rate” means the rate per annum determined by the Administrative Agent on
the first business day of each week, which shall be the highest of (a) the Prime
Rate, (b) the Federal Funds Effective Rate plus one half of one percent (0.50%)
and (c) 1.50% greater than the One-Month LIBOR (rounded upward, if necessary, to
the next whole multiple of 1/100th of 1.00%).  For purposes of this definition
of “Base Rate”, (x) the “Prime Rate” means a variable rate of interest per annum
equal to the “U.S. prime rate” as reported on such day in the Money Rates
Section of the Eastern Edition of The Wall Street Journal, or, if the Eastern
Edition of The Wall Street Journal is not published on such day, such rate as
last published in the Eastern Edition of The Wall Street Journal, and (y) the
“One-Month LIBOR” means LIBOR determined on a daily basis for an Interest Period
of one (1) month; provided that, in no event shall the Base Rate be less than
0.00%;  provided further that, (i) if the Prime Rate is no longer available, the
“Prime Rate” shall be calculated as the Administrative Agent shall select in its
sole discretion; and (ii) if (A) One-Month LIBOR is no longer available or if
LIBOR is no longer available for any Interest Period, the Administrative Agent
and the Borrower shall negotiate in good faith to amend this definition for a
reference Interest Period to replace one-month or a reference rate to replace
LIBOR, as applicable (subject in each case to the approval of the Required
Lenders).   Until such alternative Interest Period or reference rate is agreed,
if any request for a Loan is for a Base Rate Loan, such Loan shall be calculated
as the highest of clauses (a) and (b) of this definition.  Notwithstanding
anything to the contrary in Section 11.1,


5

--------------------------------------------------------------------------------





any amendment pursuant to clause (i) or (ii) of the preceding proviso shall
become effective without any further action or consent of any other party to
this Agreement.
“Base Rate Loan” means a Loan accruing interest at the Base Rate.
“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of
the Code or (c) any Person whose assets include (for purposes of ERISA Section
3(42) or otherwise for purposes of Title I of ERISA or Section 4975 of the Code)
the assets of any such “employee benefit plan” or “plan”.
“Best Management Practices” means forest management, silvicultural, planting,
thinning and timber harvesting practices that are in accordance with (a)
SFI-certification requirements of Sustainable Forestry Initiative, Inc., and (b)
“Best Management Practices” (or similarly titled regulations or non-binding
guidance) issued with respect to the management and harvesting of timberlands by
Governmental Authorities in the jurisdictions where such timberlands are
located.
“Borrower” is defined in the preamble.
“Borrowing” means (a) a borrowing from the applicable Lenders of (i) the Term
A-2 Loans on the Effective Date in accordance with the Lenders’ Term A-2 Loan
Commitments and the Term A-3 Loans on the Effective Date in accordance with the
Lenders’ Term A-3 Loan Commitments (ii) the Incremental Term Loans on the
closing date therefor in accordance with the Lenders’ Incremental Term Loan
Commitments for such Incremental Term Loan Facility, (iii) Multi-Draw Term Loans
during the Multi-Draw Term Loan Availability Period in accordance with the
Lenders’ Multi-Draw Term Loan Commitments, (iv) the Revolving Loans during the
Revolving Availability Period in accordance with the Lenders’ Revolving Loan
Commitments, or (v) Swingline Loans during the Revolving Availability Period in
accordance with the Swingline Loan Commitment, or (b) an issuance, by any
Issuing Lender of any Letter of Credit during the Revolving Availability Period
or the Multi-Draw Term Loan Availability Period, as applicable, in accordance
with the Letter of Credit (Revolver) Sublimit or the Letter of Credit (MDT)
Sublimit, as applicable.
“Borrowing Request” means a Borrowing Request, duly executed by a Financial
Officer of the Borrower, in substantially the form of Exhibit B-1 attached
hereto.
“Business Day” means (a) any day on which the Administrative Agent is open for
business and is neither a Saturday or Sunday nor a legal holiday on which banks
are authorized or required to be closed in New York, New York or Denver,
Colorado; and (b) relative to the making, continuing, prepaying or repaying of
the Loans, any day which is a Business Day described in clause (a) above and
which is also a day on which dealings in Dollars are carried on in the interbank
Eurodollar market.
“Capital Expenditures” means, with respect to any Person, the aggregate costs
incurred by such Person during any measuring period for the acquisition of any
fixed assets or improvements or replacements of, substitutions for or additions
to any existing fixed asset resulting in a future economic benefit to such
Person, and that are required to be capitalized in accordance with GAAP.


6

--------------------------------------------------------------------------------





“Cash Collateralize” means, (a) with respect to Obligations described in clause
(a) of the definition thereof, to deposit in or credit to an Account Bank or to
pledge and deposit or credit with or deliver to the Administrative Agent, for
the benefit of one or more of the Issuing Lenders or Lenders, as collateral for
Letter of Credit Liabilities or obligations of the Lenders to fund
participations in respect of Letter of Credit Liabilities, cash or deposit or
credit account balances or, if the Administrative Agent and each applicable
Issuing Lender shall agree in their sole discretion, other credit support, in
each case pursuant to documentation in form and substance satisfactory to the
Administrative Agent and each applicable Issuing Lender, and (b) with respect to
Obligations described in clauses (b) and (c) of the definition thereof, to
pledge and deposit or credit with or deliver to the Administrative Agent, for
the benefit of each Lender (or its Affiliate) that is the provider of a Secured
Bank Product or a Rate Protection Agreement provided by a Lender (or its
Affiliate), as the case may be, as collateral for such Secured Bank Product or
Rate Protection Agreement, cash or deposit account or credit balances, or, if
the Administrative Agent and such Lender (or its Affiliate) shall agree in their
respective sole discretion, other credit support, in each case pursuant to
documentation in form and substance satisfactory to the Administrative Agent and
each applicable Lender (or its Affiliate). “Cash Collateral” and “Cash
Collateralization” shall each have a meaning correlative to the foregoing and
shall include the proceeds of such cash collateral and other credit support.
“Cash Equivalent Investment” means, at any time:
(a)    any evidence of Indebtedness, with overnight maturities issued or
guaranteed by the United States;
(b)    commercial paper, maturing not more than one day from the date of
issuance and rated at least A-1 by S&P or P-1 by Moody’s, which is issued by a
corporation (other than an Affiliate of any Loan Party) organized under the Law
of any state of the United States or of the District of Columbia;
(c)    any certificate of deposit or bankers’ acceptance or time deposit,
maturing daily, which is issued by a commercial banking institution that (i) is
a member of the Federal Reserve System, (ii) has a combined capital and surplus
and undivided profits of not less than $1,000,000,000 and (iii) has a credit
rating of A2 or higher from Moody’s or A or higher from S&P; or
(d)    any investment in money market mutual funds having portfolio assets in
excess of $5,000,000,000 that comply with the criteria set forth in Securities
and Exchange Commission Rule 2a-7 under the Investment Company Act of 1940 and
are rated AAA by S&P and Aaa by Moody’s.
“Cash Interest Expense” means cash interest expense paid by any Loan Party or
any Shell Subsidiary.
“CatchMark HBU” means CatchMark HBU, LLC (f/k/a Wells Timberland HBU, LLC), a
Delaware limited liability company.


7

--------------------------------------------------------------------------------





“CatchMark Holder” means CatchMark LP Holder, LLC, a Delaware limited liability
company.
“CatchMark Partnership” is defined in the preamble.
“CatchMark SC” means CatchMark South Carolina Timberlands, LLC, a South Carolina
limited liability company.
“CatchMark Southern Holdings” means CatchMark Southern Holdings II GP, LLC, a
Delaware limited liability company.
“CatchMark Southern Timberlands” means CatchMark Southern Timberlands II, L.P.,
a Delaware limited partnership.
“CatchMark Texas GP” means CatchMark Texas Timberlands GP, LLC, a Texas limited
liability company.
“CatchMark Texas LP” mean CatchMark Texas Timberlands, L.P., a Texas limited
partnership.
“CatchMark Timber” means CatchMark Timber Trust, Inc. (f/k/a Wells Timberland
REIT, Inc.), a Maryland corporation.
“CatchMark TRS” means CatchMark TRS, Inc. (f/k/a Wells Timberland TRS, Inc.), a
Delaware corporation.
“CatchMark TRS Manager” means CatchMark TRS Management, LLC, a Delaware limited
liability company.
“CatchMark TRS Member” means CatchMark TRS Investments, LLC, a Delaware limited
liability company.
“CatchMark TRS Subsidiary” means CatchMark TRS Harvesting Operations, LLC (f/k/a
Wells Timberland TRS Harvesting Operations, LLC), a Delaware limited liability
company.
“CatchMark TRS Subsidiary II” means CatchMark TRS Harvesting Operations II, LLC,
a Delaware limited liability company.
“CatchMark TRS Subsidiary Account” is defined in Section 7.1.13.
“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980.
“Certificate Regarding Sale of Real Property” means a Certificate Regarding Sale
of Real Property duly executed by an Authorized Officer of the Borrower,
substantially in the form of Exhibit K attached hereto, together with any
changes thereto as the Administrative Agent and Borrower may mutually agree are
necessary and appropriate.


8

--------------------------------------------------------------------------------





“Change in Law” means the occurrence, after the Effective Date, of any of the
following: (a) the adoption or taking effect of any Law, (b) any change in any
Law or in the administration, interpretation, implementation or application
thereof by any Governmental Authority or (c) the making or issuance of any
request, rule, guideline or directive (whether or not having the force of law)
by any Governmental Authority; provided that notwithstanding anything herein to
the contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act
and all requests, rules, guidelines or directives thereunder or issued in
connection therewith and (ii) all requests, rules, guidelines or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law,” regardless of the date enacted,
adopted or issued.
“Change of Control” means: (a) CatchMark Timber ceases to own and control,
beneficially and of record, directly or indirectly, 100% of the Equity Interests
of the Borrower and CatchMark Holder; (b) any consolidation or merger of the
Borrower in which the Borrower is not the continuing or surviving entity; (c)
the Borrower ceases to own and control, beneficially and of record, directly or
indirectly, 100% of the Equity Interests of each Subsidiary Guarantor; and (d)
(i) any Person or group (within the meaning of Rule 13d-5 of the SEC as in
effect on the Effective Date) shall own directly or indirectly, beneficially or
of record, Equity Interests representing 35% or more of the aggregate ordinary
voting power represented by the issued and outstanding Equity Interests of
CatchMark Timber; or (ii) during any period of 12 consecutive months, a majority
of the members of the board of directors (or other equivalent governing body) of
CatchMark Timber ceases to be composed of individuals who are Continuing
Directors.
“CoBank” is defined in the preamble.
“CoBank Cash Management Agreement” means any Master Agreement for Cash
Management and Transaction Services between CoBank and the Borrower, including
all exhibits, schedules and annexes thereto and including all related forms
delivered by the Borrower to CoBank in connection therewith; provided that, the
Borrower shall have elected pursuant to its rule set instructions or similar
document to have its accounts that are subject to the CoBank Cash Management
Agreement settle against the Swingline Loan and such election shall not have
been modified.
“Code” means the Internal Revenue Code of 1986.
“Collateral” means the collateral subject to the Pledge Agreement, the Security
Agreement, the Account Control Agreements, the Collateral Assignments of
Material Agreements, the Mortgages, or any other real or personal property of
the Loan Parties, in each case pledged to the Administrative Agent for the
benefit of the Lender Parties as security for the Obligations.
“Collateral Assignment of Material Agreement” means each Collateral Assignment
of Material Agreement, in substantially the form of Exhibit G attached hereto,
and executed by each relevant Loan Party and other Persons that are parties to
the Material Agreement the subject thereof. In the discretion of the
Administrative Agent, the form of the relevant Collateral Assignment of


9

--------------------------------------------------------------------------------





Material Agreement with respect to any particular Material Agreement (including
material Transaction Documents) may vary.
“Collateral Insurance Proceeds” means all insurance proceeds that have been paid
on account of any of the Collateral.
“Commitment” means, the Term A-2 Loan Commitment, the Term A-3 Loan Commitment,
the Incremental Term Loan Commitment for each Incremental Term Loan Facility,
the Multi-Draw Term Loan Commitment and the Revolving Loan Commitment, as
applicable.
“Commitment Fee” means the Revolver Commitment Fee and the Multi-Draw Term Loan
Commitment Fee.
“Commitment Termination Event” means (a) the occurrence of any Default or Event
of Default described in Section 8.1.7 or (b) the occurrence and continuance of
any other Event of Default and either (i) the declaration of the Loans to be due
and payable pursuant to Section 8.3 or (ii) the giving of notice by the
Administrative Agent, acting at the direction of the Required Lenders, to the
Borrower that the Commitments have been terminated.
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. Section 1 et
seq.).
“Communications” means collectively, all information, documents and other
materials that any Loan Party is obligated to, or is obligated to cause to be,
furnish to the Administrative Agent pursuant to the Loan Documents, including
all notices, requests, financial statements, financial and other reports,
certificates and other information materials, but excluding any such
communication that (a) relates to a request for a new, or a conversion of an
existing, borrowing or other extension of credit (including any election of an
interest rate or interest period relating thereto), (b) relates to the payment
of any principal or other amount due under this Agreement prior to the scheduled
date therefor, or (c) is required to be delivered to satisfy any condition
precedent to the effectiveness of this Agreement and/or any borrowing or other
extension of credit hereunder.
“Compliance Certificate” means a Compliance Certificate duly executed by a
Financial Officer of the Borrower, substantially in the form of Exhibit E
attached hereto, together with any changes thereto as the Administrative Agent
and Borrower may mutually agree are necessary and appropriate.
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
“Consolidated Adjusted EBITDA” means the result of (a) aggregate net income of
the Loan Parties and Shell Subsidiaries (without duplication); provided that,
for the avoidance of doubt, the results of all Unrestricted Timber Subsidiaries
and Permitted Joint Ventures will be excluded therefrom; less (b) to the extent
included in arriving at such net income, any gain on Rate Protection Agreements;
plus (c) to the extent deducted in arriving at such net income, the sum, without
duplication, of (i) income taxes, (ii) total interest expense (including
non-cash interest), (iii)


10

--------------------------------------------------------------------------------





depletion and other amortization expense, (iv) with respect to the sale of up to
two percent (2%) of the acreage of the Real Property in any Fiscal Year, cash
proceeds from such sales equal to the Cost Basis of the Real Property sold, (v)
the amount of any cash received representing unearned revenue with respect to a
non-refundable option or other similar payments in connection with the sale of
Real Property, (vi) any loss on Rate Protection Agreements, (vii) any non-cash
expenses representing amounts due to Affiliates, (viii) any non-cash expenses
associated with the termination of Timber Leases, (ix) any non-cash expenses
incurred in connection with the prepayment of Indebtedness, and (x) any one-time
expenses incurred in connection with the permitted acquisition of Real Property
to the extent the add back of such expenses under this definition has been
approved by the Administrative Agent; less (d) in the Fiscal Year earned as
revenue, the amount of any cash previously included in EBITDA pursuant to clause
(c)(v) of this definition; plus (e) to the extent deducted in arriving at such
net income, the actual amount of reasonable fees and out-of-pocket transaction
costs and expenses of CatchMark Timber in connection with the offering and
issuance of common stock of CatchMark Timber; plus (f) to the extent deducted in
arriving at such net income, non-cash compensation expenses; plus (g) to the
extent deducted in arriving at such net income, the actual amount of reasonable
fees and out-of-pocket transaction costs and expenses paid by any Loan Party in
connection with any acquisition or Investment permitted pursuant to Section
7.2.5(vii), in an aggregate amount not to exceed $4,000,000; plus (h) to the
extent deducted in arriving at such net income, losses on sales of assets (other
than as provided in clause (c)(iv) of this definition); minus (i) to the extent
included in arriving at such net income, gains on sales of assets (other than as
provided in clause (c)(iv) of this definition); plus (j) the aggregate amount of
dividends or similar distributions paid in cash (or converted to cash) to any
Loan Party by any Unrestricted Timber Subsidiary or Permitted Joint Venture.
“Consolidated Permitted Joint Ventures” means any Permitted Joint Ventures that
are or would be consolidated with any Loan Party in accordance with GAAP.
“Contingent Liability” means any agreement, undertaking or arrangement by which
any Person guarantees, endorses or otherwise becomes or is contingently liable
upon (by direct or indirect agreement, contingent or otherwise, to provide funds
for payment, to supply funds to, or otherwise to invest in, a debtor, or
otherwise to assure a creditor against loss (including by providing a Lien on
its property or assets, maintaining any financial statement condition or
liquidity level, or purchasing or leasing any property or services)) the
indebtedness, obligation or any other liability of any other Person (other than
by endorsements of instruments in the course of collection), or guarantees the
payment of dividends or other distributions upon the shares of any other Person.
The principal amount of any Person’s obligation under any Contingent Liability
shall (subject to any limitation set forth therein) be deemed to be the
outstanding principal amount (or maximum principal amount, if greater) of the
debt, obligation or other liability guaranteed thereby.
“Continuation/Conversion Notice” means a Continuation/Conversion Notice duly
executed by a Financial Officer of the Borrower, substantially in the form of
Exhibit B-2 attached hereto.
“Continuing Directors” means, as of any date of determination, any member of the
board of directors (or other equivalent governing body) of CatchMark Timber who
(a) was a member of


11

--------------------------------------------------------------------------------





such board of directors on the first day of the applicable 12 consecutive month
period referenced in clause (ii) of the definition of “Change in Control” or (b)
was approved, appointed, nominated or elected to such board of directors by a
majority of the Continuing Directors who were members of such board of directors
at the time of such approval, appointment, nomination or election.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
“Cost Basis” means with respect to Real Property: (a) the appraised value of
such Real Property as determined by the most recent appraisal or appraisal
update for such Real Property delivered to the Administrative Agent or (b) if no
such appraisal or appraisal update was required by the terms of this Agreement
(or such requirement was waived by the Administrative Agent in its sole
discretion pursuant to the terms of this Agreement) and no Loan Party elected to
obtain an appraisal or appraisal update in connection with the acquisition or
Disposition thereof, the aggregate purchase price (or other forms of
consideration) of such Real Property, in each case, adjusted to reflect any
increase or decrease in the pre-merchantable value of the Timber volumes for
such Real Property as reflecting on the most recent inventory report for such
Real Property. In the event that the appraised value of such Real Property is
only available for a Division of Real Property, the Cost Basis for any portion
of such Division will be calculated by the Borrower in good faith in a manner
reasonably acceptable to the Administrative Agent.
“Credit Support” means cash earnest money deposits, Letters of Credit,
Investments or other credit support.
“Current Cost of Funds” means, as of any Reset Date, the amount (in basis points
and which amount may be negative), if any, by which (A) the all-in one (1) month
LIBOR Floating Note Rate cost of funds applicable to the Farm Credit Lenders as
indicated by the Farm Credit Funding Corporation exceeds (B) One-Month LIBOR, in
each case as of such Reset Date.
“Dawsonville Bluffs” means Dawsonville Bluffs, LLC, a Delaware limited liability
company.
“Debtor Relief Laws” means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief laws of the United States or other
applicable jurisdictions from time to time in effect.
“Default” means any condition, occurrence or event which, after notice or lapse
of time or both, would constitute an Event of Default.
“Defaulting Lender” means, subject to Section 4.12(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two (2) Business Days
of the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable


12

--------------------------------------------------------------------------------





default, shall be specifically identified in such writing) has not been
satisfied, or (ii) pay to the Administrative Agent, any Issuing Lender, any
Swingline Lender or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in Letters of Credit or
Swingline Loans) within two (2) Business Days of the date when due, (b) has
notified the Borrower, the Administrative Agent, or any Issuing Lender or
Swingline Lender in writing that it does not intend to comply with its funding
obligations hereunder, or has made a public statement to that effect (unless
such writing or public statement relates to such Lender’s obligation to fund a
Loan hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied), (c) has failed, within three
(3) Business Days after written request by the Administrative Agent or the
Borrower, to confirm in writing to the Administrative Agent and the Borrower
that it will comply with its prospective funding obligations hereunder (provided
that such Lender shall cease to be a Defaulting Lender pursuant to this clause
(c) upon receipt of such written confirmation by the Administrative Agent and
the Borrower), (d) has, or has a direct or indirect parent company that has, (i)
become the subject of a proceeding under any Debtor Relief Laws, or (ii) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such a capacity or (iii) become the subject of a Bail-In Action;
provided that a Lender shall not be a Defaulting Lender solely by virtue of the
ownership or acquisition of any equity interest in that Lender or any direct or
indirect parent company thereof by a Governmental Authority so long as such
ownership interest does not result in or provide such Lender with immunity from
the jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender, or (e) has (or its parent company or a
financial institution affiliate thereof has) notified the Administrative Agent,
or has stated publically, that it will not comply with its funding obligations
under any other loan agreement or credit agreement or other similar/other
financing agreement. Any determination by the Administrative Agent that a Lender
is a Defaulting Lender under any one or more of clauses (a) through (e) above
shall be conclusive and binding absent manifest error, and such Lender shall be
deemed to be a Defaulting Lender (subject to Section 4.12(b)) upon delivery of
notice of such determination to the Borrower and each Lender.
“Disclosure Schedule” means the Disclosure Schedule attached as Schedule I
hereto, as amended, supplemented or otherwise modified from time to time by the
Borrower pursuant to the terms hereof or with the consent of the Administrative
Agent and the Required Lenders.
“Disposition” or “Dispose” means the sale, transfer, license, lease,
contribution or other conveyance or disposition (including any sale and
leaseback transaction) of any property or asset by any Person (whether voluntary
or involuntary or under power of eminent domain, condemnation or otherwise).
“Dividend Account” means any InvestLine Account or any deposit, securities or
commodity account at or with any bank, other financial institution, securities
intermediary or commodity


13

--------------------------------------------------------------------------------





intermediary, the sole content of which are permitted dividends, distributions
or other payment to shareholders of CatchMark Timber that have been declared but
not paid, together with any account or accounts replacing any of the same.
“Division” means:
(a)     for purposes of the Harvest Plan, shall mean those units or portions of
the Timberlands as the Administrative Agent may request in its reasonable
discretion; provided, however, during an Event of Default and upon the request
of the Administrative Agent in its sole discretion, “Division” for purposes of
the Harvest Plan shall mean those portions of the Timberlands designated by
tract by the Timber Manager primarily responsible for preparing or reviewing the
Harvest Plan with respect to such portions of Timberlands;
(b)     for purposes of the quarterly reports described in Section 7.1.11(d)(iv)
and Section 7.1.11(i), shall mean the entire Timberlands of the Landholders;
provided, however, during an Event of Default and upon the request of the
Administrative Agent in its reasonable discretion, “Division” for purposes of
such quarterly reports shall mean those portions of the Timberlands consisting
of Real Property owned in fee simple, the PLM Leases, the LTC Lease, the Timber
Deeds, and all other Timber Leases or such other units or portions of the
Timberlands as the Administrative Agent may request in its reasonable
discretion;
(c)     for purposes of appraisal and appraisal updates, shall mean those
portions of the Timberlands consisting of Real Property owned in fee simple, the
PLM Leases, the LTC Lease, the Timber Deeds, and all other Timber Leases;
provided, however, during an Event of Default and upon the request of the
Administrative Agent in its reasonable discretion, “Division” for purposes of
appraisals and appraisal updates shall mean such other units or portions of the
Timberlands as the Administrative Agent may request in its reasonable
discretion; and
(d)     for all other purposes (if any), those portions of the Timberlands,
whether owned or leased, which are grouped together for management purposes in
units or portions as identified by the applicable Landholders and reasonably
acceptable to the Administrative Agent.
“Dollar” and the symbol “$” mean lawful money of the United States.
“Domestic” means, with respect to any asset, located in any state, commonwealth
or territory of the United States (including the District of Columbia) and, with
respect to any corporation, limited liability company, trust, joint venture,
association, company, partnership or other entity, formed and existing under the
Law of the United States or any state, commonwealth or territory thereof
(including the District of Columbia).
“EEA Financial Institution” means (i) any credit institution or investment firm
established in any EEA Member Country that is subject to the supervision of an
EEA Resolution Authority, (ii) any entity established in an EEA Member Country
that is a parent of an institution described in clause (i) of this definition or
(iii) any financial institution established in an EEA Member Country that is a
subsidiary of an institution described in clause (i) or (ii) of this definition
and is subject to consolidated supervision with its parent.


14

--------------------------------------------------------------------------------





“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein and Norway.
“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Effective Date” means the date of this Agreement.
“Effective Date Cost of Funds” means 4 basis points with respect to clause (i)
of the definition of Reset Date and 10 basis points with respect to clauses (ii)
and (iii) of the definition of Reset Date, which is the amount by which (A) the
all-in one (1) month LIBOR Floating Note Rate cost of funds applicable to the
Farm Credit Lenders as indicated by the Farm Credit Funding Corporation exceeds
(B) One-Month LIBOR, in each case as of the Effective Date.
“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 11.11(b)(iii), (v) and (vi) (subject to any such
consents, if any, as may be required under Section 11.11(b)(iii)).
“Environmental Laws” means all Law relating to public health and safety and
protection of the environment, threatened or endangered species, preservation or
reclamation of natural resources, Release of any Hazardous Material or to health
and safety matters, including CERCLA, the Surface Mining Control and Reclamation
Act of 1977, the Resource Conservation and Recovery Act, the Federal Water
Pollution Control Act, as amended by the Clean Water Act of 1977, 33 U.S.C. §§
1251 et seq., the Clean Air Act of 1970, 42 U.S.C. §§ 7401 et seq., the Toxic
Substances Control Act of 1976, 15 U.S.C. §§ 2601 et seq., the Occupational
Safety and Health Act of 1970, 29 U.S.C., §§ 651 et seq., the Emergency Planning
and Community Right-to-Know Act of 1986, 42 U.S.C. §§ 11001 et seq., the Safe
Drinking Water Act of 1974, 42 U.S.C. §§ 300(f) et seq., the Hazardous Materials
Transportation Act, 49 U.S.C. §§ 5101 et seq., the Solid Waste Disposal Act, 42
U.S.C. §§ 6901 et seq., the Federal Insecticide, Fungicide and Rodenticide Act,
7 U.S.C. §§ 136 et seq., the Endangered Species Act of 1973, 16 U.S.C. §§ 1531
et seq., and any similar or implementing state or local Law.
“Environmental Tests” is defined in Section 7.1.6(c).
“Equity Funded Acquisition” means any acquisition of additional Real Property
(along with actual and reasonably estimated reasonable fees and out-of-pocket
costs and expenses related thereto) originally financed after the Effective Date
by any Subsidiary Guarantor with an investment made by CatchMark Timber, the
Borrower and such other direct or indirect parents of such Subsidiary Guarantor
of the proceeds of an equity issuance by CatchMark Timber.
“Equity Interests” means, with respect to any Person, all shares of capital
stock, partnership interests, membership interests in a limited liability
company or other security or ownership in participation or equivalent interests
(however designated, whether voting or non-voting and whether certificated or
uncertificated) of such Person’s equity capital (including any warrants, options
or


15

--------------------------------------------------------------------------------





other purchase rights with respect to the foregoing), whether now outstanding or
issued after the Effective Date.
“Equity Raises Net Proceeds” means all proceeds of any equity issued by
CatchMark Timber less the actual amount of reasonable fees and out-of-pocket
transaction costs and expenses of such equity issuance due to any unaffiliated
third parties.
“Equity Value” means the actual cash receivable by any Loan Party upon the
hypothetical liquidation of the JV Timberlands of any Permitted Joint Venture at
the Permitted JV Value of the JV Timberlands and subsequent distribution of all
net cash proceeds; calculated in good faith by the Borrower in a manner
reasonably acceptable to the Administrative Agent; provided that, for purposes
of calculating the Modified Permitted JV Value of the Timberlands, Equity Value
shall only include the actual cash receivable by any Loan Party upon the
hypothetical liquidation of the portions of the JV Timberlands that the Borrower
has elected to include in the Permitted JV Value of the Timberlands.
“ERISA” means the Employee Retirement Income Security Act of 1974 and the rules
and regulations promulgated thereunder.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with any Loan Party, is treated as a single employer under
Section 414(b), (c), (m) or (o) of the Code or Section 4001(b) of ERISA or,
solely for purposes of Section 302 of ERISA and Section 412 of the Code, is
treated as a single employer under Section 414 of the Code.
“ERISA Event” means (a) a prohibited transaction with respect to a Plan within
the meaning of Section 406 of ERISA or Section 4975 of the Code for which an
exemption is not available; (b) with respect to any Plan that is intended to be
a qualified plan under Section 401(a) of the Code, any occurrence or event that
results or could reasonably be expected to result in the loss of the Plan’s
qualified status; or (c) the occurrence of any event or condition that results
or could reasonably be expected to result in any liability under Title IV of
ERISA to the Borrower, any other Loan Party, any of their Subsidiaries, or any
ERISA Affiliate thereof.
“Escrow Deposit Certificate” means an Escrow Deposit Certificate duly executed
by an Authorized Officer of the Borrower, substantially in the form of Exhibit J
attached hereto, together with any changes thereto as the Administrative Agent
and Borrower may mutually agree are necessary and appropriate.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
“Event of Default” is defined in Section 8.1.
“Excess Net Real Property Disposition Proceeds” means:
(a)    with respect to any Normal Operating Real Property Disposition, the
amount of Net Real Property Disposition Proceeds received in any Fiscal Year in
connection with any


16

--------------------------------------------------------------------------------





Normal Operating Real Property Disposition in excess of 2% of the aggregate
Value of the Timberlands (calculated as of the date such Net Real Property
Disposition Proceeds were received); and
(b)    with respect to any Large Real Property Disposition, the Net Real
Property Disposition Proceeds received in connection with any Large Real
Property Disposition.
“Excluded Account” means (a) any InvestLine Account or deposit account of any
Loan Party (i) which contains only deposits of or credits corresponding to
employee withholding taxes, or (ii) which functions solely as a payroll account
and contains only deposits of or credits corresponding to fully earned employee
wages, and (b) the Dividend Account.
“Excluded Swap Obligations” means, with respect to any Loan Party providing a
guaranty of or granting a security interest to secure any Swap Obligation of
another Loan Party, any Swap Obligation if, and to the extent that, all or a
portion of the guaranty of such Loan Party of, or the grant by such Loan Party
of a security interest to secure, such Swap Obligation (or any guaranty thereof)
is or becomes illegal under the Commodity Exchange Act or any rule, regulation
or order of the Commodity Futures Trading Commission (or the application or
official interpretation of any thereof) by virtue of such Loan Party’s failure
for any reason to constitute an “eligible contract participant” as defined in
the Commodity Exchange Act (determined after giving effect to Section 7.1.17(b)
and Section 9.1(h) and any other “keepwell, support or other agreements” for the
benefit of such Loan Party) at the time the guaranty of or grant of such
security interest by such Loan Party becomes effective with respect to such
related Swap Obligation. For the avoidance of doubt, if a Swap Obligation arises
under a master agreement governing more than one swap, such exclusion shall
apply only to the portion of such Swap Obligation that is attributable to swaps
for which such guaranty or grant of security interest is or becomes illegal.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Borrower under Section 4.5) or (ii) such Lender changes its lending office,
except in each case to the extent that, pursuant to Section 4.6, amounts with
respect to such Taxes were payable either to such Lender’s assignor immediately
before such Lender became a party hereto or to such Lender immediately before it
changed its lending office, (c) Taxes attributable to such Recipient’s failure
to comply with Section 4.6(f) and (d) any U.S. federal withholding Taxes imposed
under FATCA.
“Existing Credit Agreement” is defined in the recitals.


17

--------------------------------------------------------------------------------





“Existing Loan Documents” means the “Loan Documents” as defined in the Existing
Credit Agreement.
“Existing Stated Maturity Date” is defined in Section 3.6.1.
“Extension Amendment” means an amendment to this Agreement (which may, at the
option of the Administrative Agent and the Borrower, be in the form of an
amendment and restatement of this Agreement) among the Loan Parties, the
applicable extending Lenders, the Administrative Agent and, to the extent
required by Section 3.6, any applicable Issuing Lender and/or the Swingline
Lender implementing an extension in accordance with Section 3.6.
“F.R.S. Board” means the Board of Governors of the Federal Reserve System or any
successor thereto.
“Farm Credit Equities” is defined in Section 7.1.16.
“Farm Credit Lender” means a federally-chartered Farm Credit System lending
institution organized under the Farm Credit Act of 1971. When used in this
Agreement in reference to the Farm Credit Equities, “Farm Credit Lender” shall
also include the affiliate of such Farm Credit Lender from whom such Farm Credit
Equities are purchased or acquired.
“FATCA” means Subsections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement, treaty, or convention among Governmental Authorities entered into in
connection with the implementation of the foregoing.
“Federal Funds Effective Rate” means, for any day, the rate of interest per
annum (rounded upward, if necessary, to the nearest whole multiple of 1/100th of
1%) equal to the weighted average of the rates on overnight federal funds
transactions with members of the Federal Reserve System on such day, as
published by the Federal Reserve Bank of New York on such date, or if no such
rate is so published on such day, on the most recent day preceding such day on
which such rate is so published; provided, however, the Federal Funds Effective
Rate shall not be less than zero.
“Fee Letter” means the Fee Letter, dated September 18, 2017, by and among CoBank
and the Borrower.
“Fiber Supply Agreement” means the Fiber Supply Agreement, dated as of the
October 9, 2007, among MW, WestRock MWV, LLC (f/k/a MeadWestvaco Corporation)
and CatchMark TRS Subsidiary.
“Field Servicer” means any third party consulting forester appointed by the
Administrative Agent from time to time with respect to all or certain portions
of the Real Property.


18

--------------------------------------------------------------------------------





“Field Servicing Agreement” means, collectively, any agreement as may be in
effect from time to time pursuant to which the Administrative Agent has engaged
any Field Servicer to perform any loan monitoring services with respect to all
or certain portions of the Real Property; provided that, if no Event of Default
has occurred and is continuing when a Field Servicing Agreement is entered into,
such Field Servicing Agreement shall be reasonably acceptable to the Borrower;
provided however, that, notwithstanding the preceding proviso, such Field
Servicing Agreement shall be reasonably acceptable to the Borrower, solely to
the extent that such Field Servicing Agreement directly affects the rights of
the Loan Parties hereunder or imposes additional obligations or liabilities upon
any Loan Party or any of its Subsidiaries or their respective properties.
“Financed Equity Repurchase” means one or more transactions pursuant to which
CatchMark Timber repurchases up to $30,000,000 in the aggregate of its Equity
Interests during the term of this Agreement.
“Financial Officer” means with respect to any Loan Party, with respect to any
sole manager or sole member on behalf of any manager-managed or member-managed
Loan Party, with respect to CatchMark Timber on behalf of any Loan Party, and
with respect to any Timber Manager, as applicable, the president, chief
financial officer, principal accounting officer or controller whose signatures
and incumbency have been certified to the Administrative Agent and the Lenders
pursuant to Section 5.1.2 or otherwise.
“Fiscal Quarter” means any calendar quarter of a Fiscal Year.
“Fiscal Year” means any period of twelve consecutive calendar months ending on
December 31.
“Fixed Charge Coverage Ratio” means the ratio derived on any measurement date by
dividing for the most recent four Fiscal Quarters ending on such measurement
date, (a) the result of (i) Consolidated Adjusted EBITDA minus (ii) any dividend
or distribution paid in cash by CatchMark Timber during such period, by (b) Cash
Interest Expense.
“Flood Laws” means, collectively, (a) the National Flood Insurance Act of 1968,
(b) the Flood Disaster Protection Act of 1973, (c) the National Flood Insurance
Reform Act of 1994 and (d) the Flood Insurance Reform Act of 2004, and all such
other Law related thereto.
“Foreign Lender” means (a) if the Borrower is a U.S. Person, a Lender that is
not a U.S. Person and (b) if the Borrower is not a U.S. Person, a Lender that is
resident or organized under the laws of a jurisdiction other than that in which
the Borrower is a resident for tax purposes.
“FRC” means Forest Resource Consultants, Inc., a Georgia corporation.
“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to any Issuing Lender, such Defaulting Lender’s Percentage of the
outstanding Letter of Credit Liabilities with respect to Letters of Credit
issued by such Issuing Lender other than Letter of Credit Liabilities as to
which such Defaulting Lender’s participation obligation has been reallocated to
other Lenders or Cash Collateralized in accordance with the terms hereof, and
(b) with respect to


19

--------------------------------------------------------------------------------





the Swingline Lender, such Defaulting Lender’s Percentage of outstanding
Swingline Loans made by the Swingline Lender other than Swingline Loans as to
which such Defaulting Lender’s participation obligation has been reallocated to
other Lenders.
“Fuel Wood Residue” is defined in Section 7.2.9(f).
“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.
“GAAP” means generally accepted accounting principles as are in effect from time
to time, subject to the provisions of Section 1.4 and applied on a consistent
basis.
“Georgia Biomass Supply Agreement” means the Pulpwood Supply Agreement
(Waycross), dated as of the December 16, 2009, between Forestree VI LP and
Georgia Biomass, LLC, as amended by that certain First Amendment to Pulpwood
Supply Agreement (Waycross), dated as of April 3, 2014, between Forestree VI LP
and Georgia Biomass, LLC, as modified by that certain Assignment and Assumption
of Georgia Supply Agreement, by and between Forestree VI LP, Timberlands II, and
CatchMark TRS Subsidiary.
“Governmental Authority” means the government of the United States of America or
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national bodies such as the European Union or the European Central
Bank), and any corporation or other entity exercising such functions owned or
controlled, through stock or capital ownership or otherwise, by any of the
foregoing.
“Guaranteed Obligations” means collectively, (i) all Obligations of the Borrower
or of any other Loan Party to any Lender Party or any other Indemnified Party
now or hereafter existing (including all amounts which would have become due but
for the operation of the automatic stay under Section 362(a) of the United
States Bankruptcy Code, 11 U.S.C. 362(a) or otherwise); and (ii) all costs or
expenses (including reasonable fees or expenses of legal counsel) incurred by
any Lender Party or any other Indemnified Party in enforcing any of its rights
under the Guaranty.
“Guarantor” means CatchMark Timber, CatchMark Holder and the Subsidiary
Guarantors.
“Guaranty” means, collectively, Article IX and each other guaranty by any Loan
Party in favor of the Administrative Agent for each of the Lender Parties, in
form and substance acceptable to the Administrative Agent in its sole
discretion.
“Harvest Plan” is defined in Section 7.1.11(c).
“Hazardous Material” means (a) any “hazardous substance” as defined by CERCLA,
(b) any “hazardous waste” as defined by the Resource Conservation and Recovery
Act, (c) any petroleum product or byproduct or (d) any pollutant or contaminant
or hazardous, dangerous or


20

--------------------------------------------------------------------------------





toxic chemical, material or substance within the meaning of any Law relating to
or imposing liability or standards of conduct concerning any hazardous, toxic or
dangerous waste, substance or material.
“Incentive Plan” is defined in Section 7.2.6(y)(2).
“Incremental Term Loan” is defined in Section 2.1.1(b).
“Incremental Term Loan Commitment” is defined in Section 2.1.1(b).
“Incremental Term Loan Facility” is defined in Section 2.1.1(b).
“Incremental Term Loan Lender” is defined in Section 2.1.1(b).
“Indebtedness” of any Person means, without duplication:
(a)    all obligations of such Person for borrowed money, including all
obligations of such Person evidenced by bonds, debentures, notes or other
similar instruments (including, without limitation, the Loans);
(b)    all obligations, contingent or otherwise, relative to the face amount of
all letters of credit, whether or not drawn, and banker’s acceptances issued for
the account of such Person;
(c)    all obligations of such Person as lessee under leases which have been or
should be, in accordance with GAAP, recorded as capitalized lease liabilities;
(d)    whether or not so included as liabilities in accordance with GAAP, all
obligations of such Person to pay the deferred purchase price of property or
services (excluding trade accounts payable arising in the ordinary course of
business), and indebtedness (excluding prepaid interest thereon) secured by a
Lien on property owned or being purchased by such Person (including indebtedness
arising under conditional sales or other title retention agreements), whether or
not such indebtedness shall have been assumed by such Person or is limited in
recourse;
(e)    all obligations of such Person to purchase, redeem, retire or otherwise
acquire for value (including by means of converting into, or exchanging for,
Indebtedness) any Equity Interest of such Person;
(f)    the liquidation value of any preferred capital stock or similar Equity
Interest of such Person or its Subsidiaries held by any Person;
(g)    all obligations and liabilities secured by any Lien on such Person’s
property or assets, even though such Person shall not have assumed or become
liable for the payment thereof;
(h)    all Off-Balance Sheet Obligations; and
(i)    all Contingent Liabilities of such Person in respect of any of the
foregoing.


21

--------------------------------------------------------------------------------





“Indemnified Liabilities” is defined in Section 11.4(a).
“Indemnified Parties” is defined in Section 11.4(a).
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document, and (b) to the extent not otherwise described in
(a), Other Taxes.
“Initial Interest Period” means the initial Interest Period for the Term A-2
Loan following the Effective Date which shall be for a period commencing on the
Effective Date and ending on December 28, 2017.
“Insolvency or Liquidation Proceeding” means (a) any voluntary or involuntary
case or proceeding under any Debtor Relief Laws with respect to any Loan Party
or Subsidiary of any Loan Party; (b) any other voluntary or involuntary
insolvency, reorganization or bankruptcy case or proceeding, or any
receivership, liquidation, reorganization or other similar case or proceeding
with respect to any Loan Party or Subsidiary of any Loan Party or with respect
to a substantial portion of their respective assets; (c) any liquidation,
dissolution, reorganization or winding up of any Loan Party or Subsidiary of any
Loan Party whether voluntary or involuntary and whether or not involving
insolvency or bankruptcy; or (d) any assignment for the benefit of creditors or
any other marshaling of assets and liabilities of any Loan Party or Subsidiary
of any Loan Party.
“Intellectual Property Collateral” is defined in the Security Agreement.
“Interest Period” means, relative to the Loans, the period beginning on (and
including) the Borrowing or the date of the conversion or continuation and
ending on (but excluding) the day which numerically corresponds to such date
one, two or three months thereafter (or such other date as the Administrative
Agent and the Lenders shall agree to in their sole discretion) or, to the extent
applicable, the last day of the Initial Interest Period, provided, however,
that:
(a)    the Borrower shall not be permitted to select Interest Periods to be in
effect at any one time which have expiration dates occurring on more than five
different dates;
(b)    if such Interest Period would otherwise end on a day which is not a
Business Day, such Interest Period shall end on the next following Business Day
(unless such next following Business Day is the first Business Day of a month,
in which case such Interest Period shall end on the Business Day next preceding
such numerically corresponding day); and
(c)    if there is no numerically corresponding day in such month, such Interest
Period shall end on the last Business Day of such month.
The Loans shall bear interest from and including the first day of the applicable
Interest Period to (but not including) the last day of such Interest Period at
the interest rate determined as applicable to the Loans.
“International Paper” means International Paper Company, a New York corporation.


22

--------------------------------------------------------------------------------





“International Paper Agreements” means, collectively, (i) that certain Support
Agreement, dated as of September 18, 2006, by and between Timberlands II, as
assignee of Goodwood Georgia LLC, a Delaware limited liability company, and
International Paper; (ii) that certain Stumpage Agreement, dated as of September
18, 2006, by and between Timberlands II, as assignee of Goodwood Georgia LLC, a
Delaware limited liability company, and CatchMark TRS Subsidiary, as assignee of
Broad Arrow Timber Company LLC, a Delaware limited liability company; (iii) that
certain Fiber Supply Agreement, dated as of September 18, 2006, by and between
CatchMark TRS Subsidiary, as assignee of Broad Arrow Timber Company LLC, a
Delaware limited liability company, and International Paper, as amended by that
certain Amendment to Fiber Supply Agreement (Goodwood – Georgia), dated as of
December 3, 2010, and as amended by that certain Second Amendment to Fiber
Supply Agreement (Goodwood-Georgia), dated as of March 15, 2017; (iv) that
certain Pulpwood Supply Agreement, dated as of November 3, 2006, by and between
CatchMark TRS Subsidiary II, as assignee of Broad Arrow Timber Company LLC, and
International Paper; (v) that certain Master Stumpage Agreement, dated as of
November 3, 2006, by and between CatchMark TRS Subsidiary II, as assignee of
Broad Arrow Timber Company LLC, and CatchMark SC, as assignee of FIATP Parent
LLC and FIATP Timber LLC; (vi) that certain Master Stumpage Agreement, dated as
of November 3, 2006, by and between CatchMark TRS Subsidiary II, as assignee of
Broad Arrow Timber Company LLC, and CatchMark SC and CatchMark HBU, as assignees
of FIATP SSF Parent LLC and FIATP SSF Timber LLC; (vii) that certain Pulpwood
Support Agreement, dated as of November 3, 2006, by and between CatchMark TRS
Subsidiary II and CatchMark SC, as assignees of FIATP Parent LLC and FIATP
Timber LLC, and International Paper; and (viii) that certain Pulpwood Support
Agreement, dated as of November 3, 2006, by and between CatchMark TRS Subsidiary
II, CatchMark HBU, and CatchMark SC, as assignees of FIATP SSF Parent LLC and
FIATP SSF Timber LLC, and International Paper.
“InvestLine Account” means (a) any InvestLine Loan Party Account and (b) any
InvestLine Related Loan Party Subaccount.
“InvestLine Loan Party Account” means any uninsured book entry account
maintained by CoBank for the benefit of any Loan Party as to which a credit
balance represents an investment by such Loan Party in an uncertificated Farm
Credit Investment Bond issued by CoBank pursuant to the Farm Credit Act (12
U.S.C. § 2001 et seq. and the rules from time to time promulgated thereunder and
other laws, rules, regulations, orders, notices and directives from time to time
applicable to CoBank).
“InvestLine Related Loan Party Subaccount” means any lock box subaccount or
investment subaccount maintained by and in the name of CoBank with a third-party
for the benefit of any Loan Party pursuant to the provision of cash management
services to such Loan Party by CoBank.
“Investment” means, with respect to any Person, (a) any loan, advance, other
extension of credit or capital made by such Person to any other Person
(excluding account receivables generated in the ordinary course of business of
such Person and payable or dischargeable in accordance with customary trade
terms), (b) any Contingent Liability of such Person incurred in connection with
any item described in clause (a) and (c) any Equity Interest held by such Person
in any other Person.


23

--------------------------------------------------------------------------------





“Investment Allocation Policy” means an investment allocation policy setting
forth the methodology by which each Loan Party will evaluate, on behalf of
itself, its Subsidiaries and its Permitted Joint Ventures, investment
opportunities, potential operational conflicts and Disposition opportunities,
which policy shall be adopted by CatchMark Timber’s board of directors.
“IRS” means the United States Internal Revenue Service.
“Issuing Lender” means any Issuing Lender (MDT) or any Issuing Lender
(Revolver), as applicable.
“Issuing Lender (MDT)” means, collectively, CoBank and its successors and
assigns and any other Lender designated from time to time by the Administrative
Agent with the approval of the Borrower, in such Lender’s capacity as an issuer
of Letters of Credit (MDT) hereunder; provided that, such Lender has agreed to
be an Issuing Lender (MDT).
“Issuing Lender (Revolver)” means, collectively, CoBank and its successors and
assigns and any other Lender designated from time to time by the Administrative
Agent with the approval of the Borrower, in such Lender’s capacity as an issuer
of Letters of Credit (Revolver) hereunder; provided that, such Lender has agreed
to be an Issuing Lender (Revolver).
“Joinder Agreement” means a Joinder Agreement, in substantially the form of
Exhibit H attached hereto, executed by the Person to be joined as a Loan Party
to this Agreement, the other Loan Parties and the Administrative Agent pursuant
to which, among other things, such Person is joined as a Loan Party and a
Subsidiary Guarantor to this Agreement, the Security Agreement and the Pledge
Agreement and as a grantor, pledgor, obligor or other party to such other Loan
Documents as the Administrative Agent shall require in its sole discretion.
“Joinder Documents” means, all of the following (except to the extent made a
post-joinder delivery by the Administrative Agent in its sole discretion or
waived by the Administrative Agent in its sole discretion), each of which shall
be in form and substance acceptable to the Administrative Agent in its sole
discretion:
(i)    a duly executed Joinder Agreement;
(ii)    original certificates evidencing all of the issued and outstanding
shares of capital stock and other Equity Interests of such Person pursuant to
the terms of the Pledge Agreement, which certificates shall be accompanied by
undated stock and other powers duly executed in blank by each relevant pledgor;
(iii)    any Real Property Documents or modifications to Real Property Documents
requested by the Administrative Agent in its sole discretion;
(iv)    an Account Control Agreement for all InvestLine Accounts and all
deposit, securities or commodity accounts of such Person unless such account is
an Excluded Account;
(v)    a duly executed Collateral Assignment of Material Agreement or a duly
executed Reaffirmation of Collateral Assignment of Material Agreement, as
applicable, with respect


24

--------------------------------------------------------------------------------





to any Material Agreements to which it is a party, to the extent requested by
the Administrative Agent;
(vi)    a Solvency Certificate duly executed by an Authorized Officer of
CatchMark Timber and Timberlands II;
(vii)    a certificate of the Secretary, Assistant Secretary or Manager of such
Person (upon which certificate each Lender Party may conclusively rely until it
shall have received a further certificate of the Secretary, Assistant Secretary
or Manager of such Person canceling or amending such prior certificate), as to:
(1)    resolutions of its board of directors (or equivalent body) then in full
force and effect authorizing the execution, delivery and performance of each
Loan Document to be executed by it;
(2)    each Organizational Document of such Person; and
(3)    the incumbency and signatures of each officer (including each Authorized
Officer) of such Person that is authorized to act with respect to each Loan
Document executed by it;
(viii)    good standing certificates for each jurisdiction where the Collateral
of such Person is located and each other jurisdiction where such Person is
organized and authorized (or should be authorized under Law) to conduct
business;
(ix)    certification in the Joinder Agreement that all required consents and
approvals shall have been obtained and be in full force and effect with respect
to the transactions contemplated by the Joinder Documents from (1) all relevant
Governmental Authorities and (2) any other Person whose consent or approval is
necessary or the Administrative Agent reasonably deems appropriate to effect
such transactions;
(x)    legal opinions, dated on or about the date of such Joinder Agreement, and
addressed to the Administrative Agent and all the Lenders, from New York, the
jurisdiction of formation for such Person and such other jurisdictions as the
Administrative Agent may reasonably request;
(xi)    evidence of the insurance coverage required to be maintained pursuant to
Section 7.1.4, which insurance shall be satisfactory to the Administrative Agent
and shall be subject to satisfactory endorsements in favor of the Administrative
Agent;
(xii)    search reports certified by a party acceptable to the Administrative
Agent, dated a date reasonably near (but prior to unless otherwise consented to
by the Administrative Agent in its sole discretion) the date of the applicable
Joinder Agreement, listing all effective U.C.C. financing statements, federal
and state tax Liens, and judgment Liens which name such Person or its prior
direct parent, if applicable, as the debtor, and which are filed in each
jurisdiction in which U.C.C. filings are to be made pursuant to this Agreement
or the other Loan Documents and in such


25

--------------------------------------------------------------------------------





other jurisdictions as the Administrative Agent may reasonably request, together
with copies of such financing statements;
(xiii)    evidence satisfactory to the Administrative Agent that all necessary
U.C.C. financing statements naming such Person as the debtor and the
Administrative Agent as the secured party have been properly filed (or delivered
for filing) in all jurisdictions as may be necessary or, in the opinion of the
Administrative Agent, desirable to perfect the first priority security interest
of the Administrative Agent in the Collateral subject thereto;
(xiv)    evidence satisfactory to the Administrative Agent of the filing (or
delivery for filing) of appropriate trademark, copyright and patent security
supplements with the United States Patent and Trademark Office or United States
Copyright Office, as applicable, to the extent relevant in order to perfect the
first priority security interest of the Administrative Agent therein;
(xv)    evidence of completion of all other actions, reasonably requested by the
Administrative Agent, in order to perfect its first priority security interest
in the Collateral the subject thereof;
(xvi) to the extent requested by any Lender, any documentation or other
information required by bank regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including without
limitation, the USA Patriot Act and any other Anti-Terrorism Laws; and
(xvii) all other reasonable requests of the Administrative Agent made with
respect to such Person, Joinder Agreement or the transactions related thereto.
“Joint Venture” means any joint venture or other co-investment vehicle or
structure.
“JV Cost Basis” means with respect to JV Real Property, the appraised value of
such JV Real Property as determined by the most recent appraisal or appraisal
update for such JV Real Property delivered to the Administrative Agent.
“JV Credit Conditions” means any of the following:
(a)
The Administrative Agent has not received an appraisal or appraisal update (a)
with respect to any of the JV Real Property of such Permitted Joint Venture and
its Subsidiaries on a consolidated basis that Borrower has elected to include in
the Permitted JV Value of the Timberlands, (b) from a nationally recognized
forestry appraisal firm, (c) dated not more than one year prior to the date of
determination, and (d) otherwise in form and scope acceptable to the
Administrative Agent in its discretion.

(b)
Such Permitted Joint Venture or any of its Subsidiaries, Affiliates, officers,
directors, employees or agents engages in any dealings or transactions with any
Sanctioned Person in violation of any Anti-Corruption Laws, Anti-Terrorism Laws
or Sanctions in all material respects.



26

--------------------------------------------------------------------------------





(c)
Such Permitted Joint Venture or any of its Subsidiaries fails to comply in any
material respects with any material permits, licenses, authorizations,
approvals, entitlements, accreditations and privileges of any Governmental
Authority and with all Law.

(d)
Such Permitted Joint Venture or any of its Subsidiaries fails to preserve, renew
or keep in full force and effect (i) its legal existence and qualification as a
foreign corporation, limited liability company or partnership in each
jurisdiction where it has assets or conducts business or (ii) each permit,
license, authorization, approval, entitlement, accreditation, privilege and
franchise of any Governmental Authority or otherwise necessary for the proper
conduct of its business (including the ownership and the leasing of the JV Real
Property), except to the extent such failure could not reasonably be expected to
have, either individually or in the aggregate, a Permitted JV Material Adverse
Effect.

(e)
Such Permitted Joint Venture or any of its Subsidiaries fails to obtain its own
federal employer identification number or file its own individual tax returns;
provided that a Permitted Joint Venture may file tax returns on behalf of its
consolidated Subsidiaries.

(f)
Such Permitted Joint Venture and its Subsidiaries on a consolidated basis (i)
fails to hold itself out to the public as a legal entity separate and distinct
from any other Person, (ii) fails to correct any known misunderstanding
regarding its status as a separate entity, (iii) fails to conduct and operate
its business in its own name and (iv) identifies itself or any of its Affiliates
as a division or part of the other.

(g)
Such Permitted Joint Venture or any of its Subsidiaries fails to pay its own
liabilities and expenses out of its own funds drawn on its own bank account or
subaccounts.

(h)
Any Loan Party who directly owns Equity Interests in such Permitted Joint
Venture fails to pledge such Equity Interests to the Administrative Agent for
the benefit of the Lender Parties.

(i)
Such Permitted Joint Venture or any of its Subsidiaries is indicted under any
criminal statute or a criminal or civil proceeding is commenced against such
Permitted Joint Venture or any of its Subsidiaries, pursuant to which statute or
proceeding the penalties or remedies sought include forfeiture to any
Governmental Authority of a material portion of the property of such Permitted
Joint Venture or such Subsidiary.

(j)
The Administrative Agent has not received with respect to such Permitted Joint
Venture the deliveries described in Section 7.1.1(a)(iii) or 7.1.1(b)(iii) on or
before the date set forth in Section 7.1.1(a) or 7.1.1(b), respectively, in each
case, to the extent required hereunder.

“JV Land” means all the Domestic land from time to time owned or held by any
Permitted Joint Venture in fee simple, together with (a) all buildings,
structures and other improvements thereon, (b) all JV Timber located thereon,
(c) all roads, bridges and other improvements and fixtures


27

--------------------------------------------------------------------------------





thereon and (d) all other privileges and hereditaments, tenements,
appurtenances, easements, rights-of-way and other rights relating, including all
development, air and water rights and water stock relating to such land and any
strips and gores.
“JV Leasehold Interests” means the rights of any Permitted Joint Venture as
lessee or grantee with respect to the JV Timber Leases (including the JV Timber
Deeds) including all purchase options, prepaid rents and security deposits
relating thereto, together with leasehold improvements and JV Timber with
respect thereto.
“JV Minerals” means all mineral substances in, on or under the JV Land.
“JV Real Property” means, collectively, (a) the JV Timberlands and (b) the JV
Minerals.
“JV Timber” means any trees of any age, species or condition, whether standing,
lying, growing or to be grown, alive or dead and now or hereafter at any time
located on the JV Real Property.
“JV Timber Deed” means any timber deed or similar instrument conveying rights in
Domestic JV Timber to any Permitted Joint Venture from time to time, together
with any replacement or modification thereof.
“JV Timber Lease Termination Proceeds” means the gross cash proceeds received by
any Permitted Joint Venture with respect to the termination or other Disposition
of any JV Timber Lease.
“JV Timber Leases” means, collectively, the JV Timber Deeds and any other lease,
sublease or license of Domestic real estate by any Permitted Joint Venture from
time to time, together with any replacement thereof.
“JV Timberlands” means, collectively, the JV Land and the JV Leasehold
Interests.
“Land” means all the Domestic land from time to time owned or held by any
Landholder in fee simple, together with (a) all buildings, structures and other
improvements thereon, (b) all Timber located thereon, (c) all roads, bridges and
other improvements and fixtures thereon and (d) all other privileges and
hereditaments, tenements, appurtenances, easements, rights-of-way and other
rights relating, including all development, air and water rights and water stock
relating to such land and any strips and gores.
“Landholders” means any Subsidiary Guarantor for so long as such Subsidiary
Guarantor owns, holds or has any rights in or to any of the Real Property.
“Landlord Estoppel Certificate” means a Landlord Estoppel Certificate, in
substantially the form of Exhibit F attached hereto, and executed by landlords
of Leasehold Interests. For the avoidance of doubt, Landlord Estoppel
Certificates executed and delivered in connection with the 2007 Credit
Agreement, 2010 Credit Agreement, 2012 Credit Agreement, 2013 Credit Agreement
or Existing Credit Agreement (if any) are included in this definition.


28

--------------------------------------------------------------------------------





“Large Real Property Disposition” means any single Disposition of Real Property
(a) consisting of greater than 2% of the aggregate Value of the Timberlands
(calculated as of the date the Net Real Property Disposition Proceeds
corresponding to such transaction are received) or (b) which the Borrower
reasonably determines does not constitute a Normal Operating Real Property
Disposition for purposes of GAAP.
“Law” means, collectively, all applicable constitutions, statutes, treaties,
rules, guidelines, regulations, ordinances, codes and administrative or judicial
precedents or authorities of any Governmental Authority (including any of the
foregoing that relates to zoning and planning, building, subdivision,
Environmental Laws, wildlife protection, forest practices, mining, drilling,
extraction and reclamation), including the interpretation or administration
thereof by any Governmental Authority charged with the enforcement,
interpretation or administration thereof, and all applicable administrative
orders, decisions, judgments, consent decrees, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority
or arbitrators in proceedings or actions to which the Person in question is a
party or by which it is bound. For the avoidance of doubt, the definition of
“Law” shall include FATCA.
“Leasehold Interests” means the rights of any Landholder as lessee or grantee
with respect to the Timber Leases (including the Timber Deeds) including all
purchase options, prepaid rents and security deposits relating thereto, together
with leasehold improvements and Timber with respect thereto.
“Lender” means each of (a) the Persons listed on Schedule II hereto (or as
updated from time to time by the Administrative Agent pursuant to the terms
hereof), (b) any other Person that shall become party hereto as a Lender
pursuant to a joinder agreement executed by the Borrower, the Administrative
Agent and such Person, in form and substance reasonably acceptable to each of
them, with respect to an Incremental Term Loan Facility, a Revolver Increase or
a Multi-Draw Term Loan Increase, and (c) any other Person that shall have become
party hereto pursuant to an Assignment and Assumption, other than any such
Person that ceases to be a party hereto pursuant to an Assignment and
Assumption. Unless otherwise expressly indicated or unless the context otherwise
requires, the term “Lender” shall include any Issuing Lender and the Swingline
Lender.
“Lender Party” means, as the context may require, (a) any Affiliate of a Lender
where such Affiliate is party to a Rate Protection Agreement to the Borrower or
provides any Secured Bank Product to any Loan Party so long as (i) such Lender
remains a Lender party to this Agreement, (ii) such Affiliate has executed and
delivered to the Administrative Agent a letter agreement in form and substance
acceptable to the Administrative Agent in its sole discretion pursuant to which
such Affiliate appoints the Administrative Agent to act as agent for such
Affiliate for purposes of acquiring, holding and enforcing any and all Liens on
Collateral granted by any of the Loan Parties to secure any of the Obligations,
together with such powers and discretion as are reasonably incidental thereto,
appoints such Lender as its agent for all other purposes hereunder or under any
other Loan Document, and affirms and ratifies all terms and provisions agreed to
by such Lender on its behalf herein or in any other Loan Document, and (iii)
such Rate Protection Agreement or Secured Bank Product is permitted under this
Agreement, (b) any Lender or (c) the Administrative Agent, together with each of
the respective successors, transferees and assigns.


29

--------------------------------------------------------------------------------





“Letter of Credit” means a Letter of Credit (Revolver) or a Letter of Credit
(MDT), as applicable.
“Letter of Credit Liability” means, as to each Letter of Credit, all
reimbursement obligations of the Borrower to the issuers of Letters of Credit
consisting of (a) the Letter of Credit Usage; and (b) all accrued and unpaid
interest, fees, and expenses with respect thereto.
“Letter of Credit (MDT)” is defined in Section 2.1.2(b).
“Letter of Credit (MDT) Sublimit” means $30,000,000; as such amount may be
adjusted in accordance with the terms of this Agreement.
“Letter of Credit (Revolver)” is defined in Section 2.1.2(a).
“Letter of Credit (Revolver) Sublimit” means $5,000,000; as such amount may be
adjusted in accordance with the terms of this Agreement.
“Letter of Credit Usage” means, as to each Letter of Credit, all reimbursement
obligations of the Borrower to the issuer of such Letter of Credit consisting of
(a) the amount available to be drawn or which may become available to be drawn;
and (b) all amounts which have been paid and made available by an Issuing Lender
to the extent not reimbursed by the Borrower, whether by the making of a Loan or
otherwise.
“LIBOR” means for each applicable Interest Period, a fixed annual rate equal to:
(a) the rate of interest determined by the Administrative Agent at which
deposits in U.S. dollars for the relevant Interest Period are offered as
reported by Bloomberg Information Services (or any successor or substitute
service providing rate quotations comparable to those currently provided by such
service, as determined by the Administrative Agent from time to time, for the
purpose of providing quotations of interest rates applicable to dollar deposits
in the London interbank market) (the “Service”) as of 11:00 a.m. (London time)
on the day which is two (2) Business Days prior to the first day of such
Interest Period, divided by (b) a number equal to 1.0 minus the aggregate (but
without duplication) of the rates (expressed as a decimal fraction) of reserve
requirements in effect on the day which is two (2) Business Days prior to the
beginning of such Interest Period for Eurocurrency funding (currently referred
to as “Eurocurrency Liabilities” in Regulation D of the F.R.S. Board) which are
required to be maintained by a member bank of the Federal Reserve System
(including, basic, supplemental, marginal and emergency reserves under any
regulations of the Board of Governors of the Federal Reserve System or other
Governmental Authority having jurisdiction with respect thereto, as now and from
time to time in effect); provided, however, (i) LIBOR for the Initial Interest
Period (if applicable) shall be the rate determined based on a linear
interpolation between (i) LIBOR for an interest period that is the next shortest
interest period reported by the Service to the duration of the Initial Interest
Period and (ii) LIBOR for an interest period that is the next longest interest
period reported by the Service to the duration of the Initial Interest Period;
(ii) LIBOR shall not be less than zero; (iii) LIBOR shall be adjusted as set
forth in Section 3.2.4 for Multi-Draw Term Loans, Term A-2 Loans and Term A-3
Loans bearing interest at LIBOR; and (iv) in the event the Administrative Agent
is not able to determine LIBOR using such methodology,


30

--------------------------------------------------------------------------------





the Administrative Agent shall notify the Borrower and the Administrative Agent
and the Borrower will agree upon a substitute basis for obtaining such
quotations.
“LIBOR Floating Note Rate” means, as of any date, the estimated funding cost
(not the actual sale price), including standard underwriting fees, for new farm
credit debt securities issued into the primary market based on market
observations on such date indicated at approximately 9:30 a.m. Eastern time;
provided that such indications represent the Farm Credit Funding Corporation’s
best estimate of the cost of new debt issues based on a combination of daily
surveys of selected farm credit selling group members (participating bond
dealers) and ongoing monitoring of the fixed income markets for actual, recent,
primary market issuance by other government-sponsored of similar bonds and notes
and pricing within related derivative markets, particularly the interest rate
swap market. Historical information on such funding costs is available, for the
prior week, on the Farm Credit Funding Corporation’s website
(http://www.farmcreditfunding.com/ffcb_live/fundingCostIndex.html) under the
“Output” tab of the most recent spreadsheet.
“LIBOR Loan” means a Loan accruing interest at LIBOR.
“Lien” means any security interest, mortgage, pledge, hypothecation, collateral,
assignment, deposit arrangement, encumbrance, lien (statutory or otherwise),
security title, charge against or interest in property to secure payment of a
debt or performance of an obligation, or other priority or preferential
arrangement of any kind or nature whatsoever.
“Loan” means, collectively, the Term Loans, the Multi-Draw Term Loans, the
Incremental Term Loans, the Revolving Loans and the Swingline Loans.
“Loan Documents” means, collectively, this Agreement, the Notes, the Letters of
Credit, the Security Agreement, the Pledge Agreement, the Guaranty, each
Assignment and Assumption, each Account Control Agreement, each Landlord
Estoppel Certificate, each Recognition Agreement, each Collateral Assignment of
a Material Agreement, each Reaffirmation of Collateral Assignment of a Material
Agreement, each Mortgage, each Mortgage Amendment, each Timber Manager
Subordination Agreement, each Joinder Agreement, each Extension Amendment, the
Fee Letter, any separate letter agreements with respect to fees payable to the
Administrative Agent, any Field Servicing Agreements and each other agreement,
instrument or document executed and delivered pursuant to or in connection with
this Agreement and the other Loan Documents, including, without limitation,
assignments and reaffirmations of any Loan Document and amendments, supplements
and joinders reflecting the Incremental Term Loan Facilities, the Revolver
Increase and the Multi-Draw Term Loan Increase.
“Loan Party” means the Borrower, CatchMark Timber, CatchMark Holder and the
Subsidiary Guarantors.
“Loan to Value Ratio” means, as of the date of determination, the ratio,
expressed as a percentage, of (a) the sum of (i) the outstanding principal
amount of the Loans, (ii) the Aggregate Letter of Credit (Revolver) Usage and
(iii) the Aggregate Letter of Credit (MDT) Usage to (b) the sum of (i) the Value
of the Timberlands and (ii) if no Commitment Termination Event has occurred and
is continuing, any Excess Net Real Property Disposition Proceeds in an
InvestLine Account


31

--------------------------------------------------------------------------------





subject to the Lien of the Administrative Agent or held by an Account Bank in a
deposit account subject to the Lien of the Administrative Agent. For the
avoidance of doubt, any transaction that shall require compliance with a
specified Loan to Value Ratio shall (1) include in such calculation of Loan to
Value Ratio (A) any Excess Net Real Property Disposition Proceeds to be received
from the transaction that will be deposited in an InvestLine Account subject to
the Lien of the Administrative Agent or held by an Account Bank in a deposit
account subject to the Lien of the Administrative Agent and (B) any Real
Property to be acquired in such transaction, in each case after giving effect to
such transaction and (2) shall exclude in such calculation of Value of the
Timberlands (A) any cash consideration to be paid and (B) any Real Property to
be Disposed of, in each case after giving effect to such transaction.
“LTC Lease” means the Timber Contract, dated as of June 1, 1956, entered into by
and among Gerald B. Saunders, Charlotte A. Saunders, C.V. Saunders, Ruth M.
Saunders, J. Frank Alexander, Helen C. Alexander and Alexander Brothers Lumber
Company, Inc., as lessors and the predecessors in interest of Timberlands II, as
lessee.
“LTC Lease Recognition Agreement” means the LTC Lease Recognition Agreement,
dated as of September 28, 2012, by and among the Administrative Agent,
Timberlands II and Alexander Brothers Lumber Company both for itself and as the
“Managing Representative” for all Sellers (as defined in the LTC Lease) under
the LTC Lease.
“Master Stumpage Agreement” means the Master Stumpage Agreement, dated as of the
October 9, 2007, among MW, WestRock MWV, LLC (f/k/a MeadWestvaco Corporation),
Timberlands II and CatchMark TRS Subsidiary.
“Material Account” means with respect to each Loan Parties, each InvestLine
Account and each deposit, securities or commodities account (and all replacement
accounts) of such Loan Party, including the Revenue Account and the CatchMark
TRS Subsidiary Account, but excluding any Excluded Account of such Loan Party.
“Material Account Collateral” means all of each Loan Party’s right, title and
interest in, to and under the following property, whether a Loan Party now has
or hereafter acquires ownership or other rights therein, and regardless of where
located:
(a)    each Material Account and all cash, checks, drafts, certificates,
securities, instruments, investment property, security entitlements, commodity
contracts, and other financial assets credited, carried, deposited or held in
any Material Account, including, without limitation, all deposits or wire
transfers made to any Material Account, and any and all Material Account
Collateral;
(b)    any and all amounts or value on deposit in, held in, carried in, or
credited to any Material Account that are invested in Cash Equivalent
Investments;
(c)    all interest, dividends, cash, instruments and other property from time
to time received, receivable, or otherwise payable in respect of, or in exchange
for, any or all of the foregoing; and


32

--------------------------------------------------------------------------------





(d)    to the extent not covered by clauses (i), (ii) or (iii), all “proceeds”
(as defined under the U.C.C.) of any or all of the foregoing.
“Material Adverse Effect” means any event or series of events (whether or not
related) that has a material adverse effect on:
(a)    the business, assets, operations, properties or financial condition of
the Borrower and the other Loan Parties, taken as a whole;
(b)    the ability of the Borrower and the other Loan Parties (taken as a whole)
to perform their obligations in accordance with the terms hereof or of any other
Loan Document or to pay any of the Obligations in accordance with the terms
hereof or of any other Loan Document;
(c)    the value of the Collateral; or
(d)    the legality, validity or enforceability of any Loan Document or the
rights and remedies available to the Administrative Agent or the Lenders under
any Loan Document.
“Material Agreements” means those agreements that are material to the business
or operations of any Loan Party or any Shell Subsidiary, including those
agreements identified on Item 1.1(b) (“Material Agreements”) of the Disclosure
Schedule, all Material Supply Agreements, all Material Timberland Operating
Agreements and all Material Transaction Agreements.
“Material Environmental Amount” means an amount payable by the Borrower or any
other Loan Party or any Shell Subsidiary in excess of $5,000,000 for remedial
costs, compliance costs, compensatory damages, punitive damages, fines,
penalties or any combination thereof, in each case with respect to Environmental
Laws.
“Material Governmental Approvals” is defined in Section 6.19(b).
“Material Supply Agreement” means any Supply Agreement unless (i) the annual net
revenues under such Supply Agreement represents less than 3.0% of the aggregate
annual net revenues of the Loan Parties and the Shell Subsidiaries (without
duplication) and (ii) the aggregate annual net revenues under all Supply
Agreements that have been identified as not being Material Supply Agreements
represents less than 6.0% of such aggregate annual net revenues (all as reported
in the most recent annual audit reports furnished to the Administrative Agent
pursuant to Section 7.1.1(b)).
“Material Threshold” means, as of any date, the greater of (a) $9,000,000 and
(b) 1.0% of the Value of the Timberlands as of such date.
“Material Timberland Operating Agreement” means any Timberland Operating
Agreement unless (i) the portion of the Timberlands subject to such Timberland
Operating Agreement represents less than 1.0% of the total acreage of the
Timberlands, and (ii) the portion of the Timberlands subject to all Timberland
Operating Agreements that have been identified as not being Material Timberland
Operating Agreements represent in the aggregate less than 2.5% of the


33

--------------------------------------------------------------------------------





total acreage of the Timberlands (all as set forth in its most recently filed
quarterly report with the SEC, or if no such report is required to be filed, as
of such date of determination).
“Material Transaction Agreements” means any Transaction Agreement (other than
any Supply Agreement or Timberlands Operating Agreement) unless, as of the date
of determination, (i) the portion of the Timberlands subject to such Transaction
Agreement has a value as of such date (such value in the case of a lease or
other installment payment agreement to be the aggregate net present value of the
payment stream) less than the Material Threshold and (ii) the portion of the
Timberlands subject to all such Transactions Agreements that have been
identified as not being Material Agreements have an aggregate value (such value
in the case of a lease or other installment payment agreement to be the
aggregate net present value of the payment stream) less than 2.0% of the Value
of the Timberlands as of such date; provided that Material Transaction
Agreements will not include, and will not be calculated including, any lease or
license meeting the requirements set forth in Section 7.2.9(j).
“Maximum Incremental Amount” means, $110,000,000 and shall be permanently
reduced by the principal amount of any Revolver Increase, Multi-Draw Term Loan
Increase or Incremental Term Loan Commitment after the Effective Date,
determined on the date such Revolver Increase, Multi-Draw Term Loan Increase or
Incremental Term Loan Commitment is effective, and, without duplication, by the
principal amount of any Incremental Term Loan, determined on the initial funding
date of such Incremental Term Loan.
“Mineral Activity” is defined in Section 7.2.18(c).
“Mineral Agreements” is defined in Section 7.2.18(c)(ii).
“Minerals” means all mineral substances in, on or under the Land.
“Minimum Collateral Amount” means, at any time (a) with respect to Cash
Collateral consisting of cash or deposit account or credit balances, an amount
equal to 103% of the Fronting Exposure of all Issuing Lenders with respect to
Letters of Credit issued and outstanding at such time, (b) an amount equal to
103% of the Fronting Exposure of the Swingline Lender with respect to Swingline
Loans issued and outstanding at such time and (c) in other cases, an amount
determined by the Administrative Agent, the Swingline Lender and the Issuing
Lenders in their sole discretion.
“Minimum Liquidity Balance” means, as of the date of determination, the result
of (a) the Available Revolving Facility Commitment, provided that, as of such
date of determination each of the conditions precedent set forth in Section
5.3.1 are satisfied plus (b) the sum of all unrestricted cash and unrestricted
Cash Equivalent Investments on deposit in or credited to the Pledged Accounts on
such date of determination.
“Modified Permitted JV Value of the Timberlands” means, for each Permitted Joint
Venture (First-Tier) and its Subsidiaries on a consolidated basis, as of the
date of determination, the result of (a) the Equity Value of such Permitted
Joint Venture (First-Tier) and its Subsidiaries on a consolidated basis,
multiplied by (b) the percentage corresponding to the Permitted Joint Venture


34

--------------------------------------------------------------------------------





LTV of such Permitted Joint Venture (First-Tier) and its Subsidiaries on a
consolidated basis set forth in the table below:
Permitted Joint Venture LTV
Percentage
Less than or equal to 35%
65%
Greater than 35% but less than 50%
35%
Greater than or equal to 50%
0%

; provided that, notwithstanding the foregoing but subject to Section 7.1.20, if
and for so long as any of the JV Credit Conditions occurs and is continuing with
respect to any Permitted Joint Venture (First-Tier) or any of its Subsidiaries,
such Permitted Joint Venture (First-Tier) and its Subsidiaries shall contribute
$0 to the Modified Permitted JV Value of the Timberlands.
“Moody’s” means Moody’s Investors Service, Inc.
“Mortgage” means collectively, any mortgage, deed of trust, or similar
instrument granting a security interest by any Subsidiary Guarantors in favor of
the Administrative Agent, for the benefit of the Lender Parties, securing any of
the Obligations, in form and content acceptable to the Administrative Agent in
its sole discretion; as amended by any applicable Mortgage Amendment.
“Mortgage Amendments” means collectively, any amendment, restatement,
supplement, extension, or other modification to any mortgage, deed of trust or
similar instrument granting a security interest by the applicable Subsidiary
Guarantor in favor of the Administrative Agent, for the benefit of the Lender
Parties securing any of the Obligations, in form and content acceptable to the
Administrative Agent in its sole discretion, executed and delivered by the
applicable Subsidiary Guarantor.
“Multi-Draw Term Loan” is defined in Section 2.1.1(f)(i).
“Multi-Draw Term Loan Availability Period” is defined in Section 2.1.1(f)(i).
“Multi-Draw Term Loan Commitment” is defined in Section 2.1.1(f)(i).
“Multi-Draw Term Loan Commitment Amount” means, for each Lender, the amount set
forth opposite such Lender’s name on Part III of Schedule II attached hereto (or
as updated from time to time by the Administrative Agent pursuant to the terms
hereof), in a joinder reflecting any Multi-Draw Term Loan Increase or in an
Assignment and Assumption, as such amount is reduced from time to time pursuant
to Section 3.1.1(b), 3.1.3 or otherwise.
“Multi-Draw Term Loan Commitment Fee” is defined in Section 3.4.
“Multi-Draw Term Loan Commitment Termination Date” means the earliest of (a) the
Stated Maturity Date, (b) the date on which the Multi-Draw Term Loan Commitment
Amount is


35

--------------------------------------------------------------------------------





terminated in full or reduced to zero pursuant to Sections 3.1.1(b), Section
3.1.3, 8.2 or 8.3 or otherwise and (c) the date on which any Commitment
Termination Event occurs. Upon the occurrence of any event described above, the
Multi-Draw Term Loan Commitments shall terminate automatically and without any
further action.
“Multi-Draw Term Loan Increase” means an increase in the Multi-Draw Term Loan
Commitment Amount during the Multi-Draw Term Loan Availability Period and in the
aggregate of up to the Maximum Incremental Amount; provided that, (a) the
Borrower gives the Administrative Agent at least thirty (30) days’ prior written
notice (or such shorter period of time as the Administrative Agent may agree to
in its sole discretion); (b) no Default or Event of Default shall have occurred
and be continuing or would be reasonably expected to result after giving Pro
Forma Effect to such increase in the Multi-Draw Term Loan Commitment Amount; (c)
the Borrower shall deliver a Compliance Certificate to the Administrative Agent
evidencing compliance with the financial covenants set forth in Section 7.2.4
after giving Pro Forma Effect to any Multi-Draw Term Loan Increase; (d) the
aggregate of any original issue discount or upfront fees applicable to any such
Multi-Draw Term Loan Increase shall not be more than 1% of the principal amount
of such Multi-Draw Term Loan Increase; (e) the Borrower has executed and
delivered any Notes requested under Section 2.2 regarding such Multi-Draw Term
Loan Increase; and (f) the Borrower shall have delivered any modifications or
additional Real Property Documents as the Administrative Agent shall have
requested in its sole discretion pursuant to such Multi-Draw Term Loan Increase.
“Multi-Draw Term Loan Lender” means each Lender with a Multi-Draw Term Loan
Commitment or holding Multi-Draw Term Loans as designated on Schedule II hereto
(or as updated from time to time by the Administrative Agent pursuant to the
terms hereof), in a joinder reflecting any Multi-Draw Term Loan Increase or in
an Assignment and Assumption.
“Multi-Draw Term Note” means a promissory note of the Borrower that is payable
to any Multi-Draw Term Loan Lender, substantially in the form of Exhibit A-6
attached hereto, evidencing the aggregate Indebtedness of the Borrower to such
Lender resulting from outstanding Multi-Draw Term Loans, and also means all
other promissory notes accepted from time to time in substitution therefor or
renewal thereof.
“Multiemployer Plan” means an employee benefit plan as defined in Section 3(37)
or 4001(a)(3) of ERISA.
“MW” means WestRock Coated Board, LLC, a Delaware limited liability company
(f/k/a MeadWestvaco Coated Board, Inc., a Delaware corporation, and its
successor by merger MeadWestvaco Coated Board, LLC, a Delaware limited liability
company, as applicable).
“MW Supply Agreements” means, collectively, the Master Stumpage Agreement and
the Fiber Supply Agreement.
“Net Permitted Joint Venture Disposition Proceeds” means the result of (a) the
gross cash proceeds received by the Borrower or any other Loan Party with
respect to the Disposition of any of the Equity Interests of any Permitted Joint
Venture, including any cash payments received by way of a deferred payment of
principal pursuant to a permitted note or installment receivable or


36

--------------------------------------------------------------------------------





otherwise, but only when and as received, minus (b) (i) all reasonable and
customary fees and out-of-pocket transaction costs and expenses actually paid in
cash by the Borrower or any other Loan Party in connection with such Disposition
which fees, costs and expenses have not been paid to a Loan Party or an
Affiliate of a Loan Party and (ii) all taxes actually paid or reasonably
estimated by the Borrower (determined in good faith by a Financial Officer) to
be payable in cash for the same Fiscal Year with respect to such Disposition.
“Net Real Property Disposition Proceeds” means the result of (a) the gross cash
proceeds received by the Borrower or any other Loan Party with respect to the
Disposition of any of the Real Property (other than the sale of Timber in
accordance with Section 7.1.11(m) and the termination of Timber Leases in
accordance with Section 7.1.11(x)), including any cash payments received by way
of a deferred payment of principal pursuant to a permitted note or installment
receivable or otherwise, but only when and as received, minus (b) (i) all
reasonable and customary fees and out-of-pocket transaction costs and expenses
actually paid in cash by the Borrower or any other Loan Party in connection with
such Disposition which fees, costs and expenses have not been paid to a Loan
Party or an Affiliate of a Loan Party and (ii) all taxes actually paid or
reasonably estimated by the Borrower (determined in good faith by a Financial
Officer) to be payable in cash for the same Fiscal Year with respect to such
Disposition.
“Non-Consenting Lender” means (a) any Lender that does not approve any consent,
waiver or amendment that (i) requires the approval of the affected Lender in
accordance with the terms of Section 11.1 and (ii) has been approved by the
Required Lenders and (b) any Non-Extending Lender with respect to any requested
extension of a credit facility for which the total Commitments and the
outstanding principal amount of the Loans of the Lenders that have agreed to
extend the Existing Stated Maturity Date of such credit facility and of the
Commitments of the Additional Commitment Lenders is equal to the aggregate
amount of the Commitments and the outstanding principal amount of the Loans of
such credit facility.
“Non-Defaulting Lender” means, at any time, each Lender that is a not a
Defaulting Lender at such time.
“Non-Extending Lender” is defined in Section 3.6.2.
“Non-Recourse” means, with respect to any Unrestricted Timber Transaction, that
none of the Loan Parties other than CatchMark Timber, none of the Subsidiaries
of any of the Loan Parties, none of the Permitted Joint Ventures (a) has made or
will make any Investment with respect to such Unrestricted Timber Transaction or
any Unrestricted Timber Subsidiary; (b) has any liability (including any
Contingent Liability) with respect to the Indebtedness or other obligations with
respect to such Unrestricted Timber Transaction or any Unrestricted Timber
Subsidiary; or (c) is a party or otherwise subject to any agreement or
arrangement with respect to such Unrestricted Timber Transaction or any
Unrestricted Timber Subsidiary.
“Normal Operating Real Property Disposition” means any Disposition of Real
Property consisting of up to 2% of the aggregate Value of the Timberlands in any
fiscal year, when combined with all other Normal Operating Real Property
Dispositions in such fiscal year (calculated as of the date the Net Real
Property Disposition Proceeds corresponding to such transaction are received).


37

--------------------------------------------------------------------------------





“Note” means, as the context may require, a Revolving Note, a Swingline Note, a
Term A-1 Loan Note, a Term A-2 Loan Note, a Term A-3 Loan Note, a Multi-Draw
Term Note, or any notes evidencing any Incremental Term Loan Commitment or
Incremental Term Loans as provided in the amendment or supplement to this
Agreement establishing such Incremental Term Loan Facility.
“Notice Date” is defined in Section 3.6.2.
“Obligations” means (a) all obligations (monetary or otherwise) of the Borrower
and each other Loan Party arising under or in connection with this Agreement and
each other Loan Document, including principal, interest (including post-default
interest and interest accruing after the commencement of any proceeding under
any Debtor Relief Laws referred to in Section 8.1.7, whether or not a claim for
post-filing or post-petition interest is allowed in any such proceeding),
reimbursement obligations, fees, indemnities, costs and expenses (including the
reasonable fees and disbursements of counsel to the Administrative Agent and
each Lender required to be paid by the Borrower pursuant to this Agreement and
the other Loan Documents) that are owing under this Agreement and the other Loan
Documents, (b) all obligations of the Borrower under any Rate Protection
Agreements between the Borrower and any Lender Party, and (c) all obligations of
any Loan Party to any Lender Party arising under any document or agreement
relating to or on account of any Secured Bank Product; in each case, whether now
existing or hereafter incurred, direct or indirect, absolute or contingent, and
due or to become due; provided, however, in each case, Excluded Swap Obligations
of any Loan Party shall in any event be excluded from “Obligations” owing by
such Loan Party.
“Off-Balance Sheet Obligation” means the monetary obligation of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease or (b) an
agreement for the use of property or sale of assets that create obligations that
do not appear on the balance sheet of such Person but which, upon the insolvency
or bankruptcy of such Person, could be characterized as Indebtedness of such
Person (without regard to accounting treatment).
“One-Month LIBOR” is defined in the definition of “Base Rate.”
“Organizational Document” means, with respect to any Loan Party, Shell
Subsidiary, Timber Manager, or Permitted Joint Venture, its articles or
certificate of incorporation, organization or formation, partnership agreement,
operating agreement, by-laws and all shareholder agreements, voting trusts and
similar arrangements applicable to any of its authorized Equity Interests.
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned any interest in any Loan or Loan Documents).
“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security


38

--------------------------------------------------------------------------------





interest under, or otherwise with respect to, any Loan Document, except any such
Taxes that are Other Connection Taxes imposed with respect to an assignment
(other than an assignment made pursuant to Section 4.5).
“Participant” is defined in Section 11.11(d).
“Participant Register” is defined in Section 11.11(d).
“Pension Plan” means any employee pension benefit plan (other than a
Multiemployer Plan) subject to the provisions of Title IV of ERISA or Section
412 of the Code or Section 302 of ERISA, and in respect of which any Loan Party
or any ERISA Affiliate is (or, if such plan were terminated, would under Section
4069 of ERISA be deemed to be) an “employer” as defined in Section 3(5) of
ERISA.
“Percentage” means, relative to any Lender, the percentage set forth opposite
the name of such Lender (i) on Schedule II hereto, (ii) in a duly executed
Assignment and Assumption, as such percentage may be adjusted from time to time
pursuant to each Assignment and Assumption executed and delivered pursuant to
Section 11.11 or pursuant to Section 4.12 or otherwise, (iii) in any duly
executed joinder pursuant to which such Person is joined to this Agreement as a
Lender as provided in Section 2.1.1(b) with respect to any Incremental Term Loan
Facility, in Section 2.1.1(c)(ii)(A) with respect to any Revolver Increase, and
in Section 2.1.1(f)(iv)(A) with respect to any Multi-Draw Term Loan Increase, or
(iv) on an updated Schedule II to this Agreement delivered from time to time by
the Administrative Agent pursuant to Section 2.2(d) reflecting any Incremental
Term Loan Facilities permitted by Section 2.1.1(b), any Revolver Increase
permitted by Section 2.1.1(c)(ii), or any Multi-Draw Term Loan Increase
permitted by Section 2.1.1(f)(iv). For the avoidance of doubt, (1) each
Revolving Lender’s Percentage of any Letter of Credit Usage (with respect to any
Letters of Credit (Revolver)) and of any Swingline Loans shall be determined by
such Revolving Lender’s Percentage of the aggregate Revolving Loan Commitments,
and (2) each Multi-Draw Term Loan Lender’s Percentage of any Letter of Credit
Usage (with respect to any Letter of Credit (MDT)) shall be determined by such
Multi-Draw Term Loan Lender’s Percentage of the aggregate Multi-Draw Term Loan
Commitments.
“Permitted Escrow Amount” means an amount not to exceed at any time in the
aggregate 7% of the aggregate purchase price, lease payments or other
consideration with respect to any transaction or series of transactions.
“Permitted Joint Venture” means (i) a Joint Venture (a) that is Domestic, (b)
whose primary business is and will at all times remain (prior to the dissolution
and termination of such Joint Venture) the acquisition, ownership, holding and
Disposition of JV Real Property, incidental personal property related thereto
and proceeds thereof, the operation and management of JV Real Property,
including the selling and harvesting of JV Timber by such Joint Venture or by
others pursuant to JV Timber rights granted by such Joint Venture and the
transacting of any and all lawful business under the laws of the state of the
Joint Venture’s organization that is incidental, necessary and appropriate to
accomplish the foregoing; (c) the Loan Parties and their Subsidiaries shall not
own, directly or indirect, more than 50% of the Equity Interests of any
Permitted Joint Venture on a fully diluted basis; and (d) whose Organizational
Documents comply with Section 7.3.10; and (ii) a Subsidiary


39

--------------------------------------------------------------------------------





of a Permitted Joint Venture, provided that such Subsidiary satisfies clauses
(a) through (c) of clause (i) of this definition.
“Permitted Joint Venture (First-Tier)” means any Permitted Joint Venture whose
Equity Interests are directly owned in whole or in part by any Loan Party.
“Permitted Joint Venture (Landholder)” means any Permitted Joint Venture who
owns, holds, or has any rights in or to any of the JV Real Property. For the
avoidance of doubt, a Permitted Joint Venture (Landholder) may be a Permitted
Joint Venture (First-Tier) or a Permitted Joint Venture (Lower-Tier).
“Permitted Joint Venture (Lower-Tier)” means any Permitted Joint Venture whose
Equity Interests are owned in whole or in part by a Permitted Joint Venture or a
Permitted JV Investment Subsidiary and none of whose Equity Interests are
directly owned by any Loan Party.
“Permitted Joint Venture Investment Certificate” means a Permitted Joint Venture
Investment Certificate duly executed by an Authorized Officer of the Borrower,
substantially in the form of Exhibit I attached hereto, together with any
changes thereto as the Administrative Agent and Borrower may mutually agree are
necessary and appropriate.
“Permitted Joint Venture Investment Documentation” means, with respect to any
Loan Party’s Investment in any Permitted Joint Venture directly, or indirectly
through a Permitted JV Investment Subsidiary, all of the following (except to
the extent made a post-closing delivery, waived or not requested, as applicable,
by the Administrative Agent in its sole discretion), each of which shall be in
form and substance acceptable to the Administrative Agent in its sole
discretion:
(a)
a fully executed Permitted Joint Venture Investment Certificate and all
deliverables referenced in such certificate required to be delivered in
connection with the Investment in such Permitted Joint Venture;

(b)
if requested by the Administrative Agent in its sole discretion, calculations
set forth in the Permitted Joint Venture Investment Certificate evidencing that
before and after giving Pro Forma Effect to the Loan Party’s Investment in such
Permitted Joint Venture, (A) the Loan to Value Ratio does not exceed 45%, and
(B) no Default or Event of Default shall have occurred and be continuing or
would be reasonably expected to result therefrom;

(c)
in the case of any Permitted Joint Venture (First-Tier) whose Equity Interests
are certificated or any Permitted JV Investment Subsidiary, original
certificates evidencing all of the issued and outstanding shares of capital
stock and other Equity Interests of such Permitted Joint Venture (First-Tier)
owned by any Loan Party or all of the Equity Interests of such Permitted JV
Investment Subsidiary, in each case, pursuant to the terms of the Pledge
Agreement, which certificates shall be accompanied by undated stock and other
powers duly executed in blank by each relevant pledgor;



40

--------------------------------------------------------------------------------





(d)
in the case of any Permitted Joint Venture (First-Tier) or Permitted JV
Investment Subsidiary, evidence of completion of all other actions, reasonably
requested by the Administrative Agent, in order to perfect its first priority
security interest in the Equity Interests of or other Investment in such
Permitted Joint Venture (First-Tier) or Permitted JV Investment Subsidiary, as
applicable;

(e)
in the case of any Permitted Joint Venture (First-Tier) or Permitted JV
Investment Subsidiary, if requested by the Administrative Agent, search reports
certified by a party acceptable to the Administrative Agent, dated a date
reasonably near (but prior to unless otherwise consented to by the
Administrative Agent in its sole discretion) the date of the applicable
Investment, listing all effective U.C.C. financing statements, federal and state
tax Liens, and judgment Liens which name the direct owners of such Permitted
Joint Venture (First Tier) or which name such Permitted JV Investment Subsidiary
and its direct owners, if applicable, as the debtor, and which are filed in such
jurisdictions as the Administrative Agent may reasonably request, together with
copies of such financing statements;

(f)
(A) a full, complete and correct copy of the Investment Allocation Policy, if
any, as in effect and (B) certification from a Financial Officer of the Borrower
in the Permitted Joint Venture Investment Certificate that such Investment in a
Permitted Joint Venture or Permitted JV Investment Subsidiary is in compliance
with any Investment Allocation Policy;

(g)
at least five (5) Business Days prior to the Loan Party’s Investment in such
Permitted Joint Venture, the Lenders shall have received all documentation and
other information requested by (or on behalf of) any Lender in order to comply
with requirements of Anti-Corruption Laws, Anti-Terrorism Laws and Sanctions;
and

(h)
all other reasonable and timely requests of the Administrative Agent that the
Administrative Agent and Borrower mutually agree are necessary and appropriate
with respect to such Permitted Joint Venture or Permitted JV Investment
Subsidiary, such Loan Party’s Investment in such Permitted Joint Venture or
Permitted JV Investment Subsidiary, or the transactions related thereto.

“Permitted Joint Venture LTV” mean, for each Permitted Joint Venture
(First-Tier), as of the date of determination, the ratio, expressed as a
percentage, of (a) the sum of (i) all Indebtedness pursuant to clauses (a), (b)
and (c) of the definition thereof of such Permitted Joint Venture (First-Tier)
and its Subsidiaries on a consolidated basis and, without duplication, all
Contingent Liabilities of such Permitted Joint Venture (First-Tier) and its
Subsidiaries on a consolidated basis in respect of any of the foregoing and (ii)
all delinquent income and other Taxes, assessments or charges imposed by any
Governmental Authority upon it or upon its property, to (b) the Permitted JV
Value of the Timberlands of such Permitted Joint Venture (First-Tier) and its
Subsidiaries on a consolidated basis.
“Permitted JV Investment Subsidiary” means any wholly-owned, direct, Domestic
Subsidiary of any Loan Party so designated by prior written notice to the
Administrative Agent by


41

--------------------------------------------------------------------------------





the Borrower; provided that, (a) no such Subsidiary shall own, hold, acquire or
otherwise have any rights in any Equity Interests of any Person other than a
Permitted Joint Venture (Lower-Tier); (b) (i) no such Subsidiary shall own,
hold, acquire or otherwise have any rights in any InvestLine Account or
securities, deposit or commodities accounts other than (A) accounts with an
aggregate daily balance and inter-daily balance for all such accounts of all
such Subsidiaries of less than $50,000 at all times and (B) accounts holding any
Credit Support amount not in excess of the Permitted Escrow Amount, (ii) the
aggregate capital contributions to or capital accounts or balances of all such
Subsidiaries shall be less than the sum of (A) $50,000 in the aggregate at all
times and (B) any Credit Support amount not in excess of the Permitted Escrow
Amount, and (iii) the aggregate fair market or book value of all assets owned or
held by or otherwise subject to any rights of any such Subsidiaries shall be
less than the sum of (A) $50,000 in the aggregate at all times and (B) any
Credit Support amount not in excess of the Permitted Escrow Amount;
provided that, with respect to clauses (i), (ii), and (iii), for not more than
five (5) Business Days (or such longer period of time as the Administrative
Agent may approve in its sole discretion) prior to the date on which the
Borrower reasonably believes that an Investment permitted by Section 7.2.5(vii)
will be consummated, the aggregate account balances, capital contributions and
value of assets of the applicable Permitted JV Investment Subsidiary may be in
such amounts as would be consistent with such Investment and subject to
limitations of such Investment; (c) other than as permitted by Section 7.2.2(g)
or (h), no Loan Party or Subsidiary of any Loan Party shall create, incur,
assume or suffer to exist or otherwise become liable in respect of any
Indebtedness or Contingent Liability owed to or on behalf of any such Permitted
JV Investment Subsidiary or any of its Subsidiaries, and (d) all such
Subsidiaries shall either be (i) converted into a Permitted Joint Venture
(First-Tier) or (ii) joined to the Loan Documents as a Subsidiary Guarantor, in
each case, within the earlier of (x) 90 days of the date such Subsidiary was
established or otherwise acquired by any Loan Party and (y) the consummation of
the transaction associated with any Credit Support held by, credited to or
issued for the account of such Permitted JV Investment Subsidiary or any of its
Subsidiaries (or such longer period of time as Administrative Agent may approve
in its sole discretion).
“Permitted JV Material Adverse Effect” means any event or series of events
(whether or not related) that has a material adverse effect on:
(a)    the business, assets, operations, properties or financial condition of
the Borrower and the other Loan Parties, taken as a whole; or
(b)    the Permitted JV Value of the Timberlands of any Permitted Joint Venture.
“Permitted JV Value of the Timberlands” means, for each Permitted Joint Venture
(First-Tier), with respect to its JV Real Property and the JV Real Property of
any of its Subsidiaries, the appraised value thereof as determined by the most
recently delivered appraisals or appraisal updates; provided, however, that such
value shall be reduced upon one or more Dispositions of JV Real Property in the
aggregate in excess of 1.5% of the aggregate Permitted JV Value of the
Timberlands of such Permitted Joint Venture (First-Tier) and its Subsidiaries on
a consolidated basis since the most recently delivered appraisal or appraisal
update and may be increased upon one or more acquisition of any JV Real Property
in the aggregate in excess of 1.5% of the aggregate Permitted JV Value of the
Timberlands of such Permitted Joint Venture (First-Tier) and its Subsidiaries on
a


42

--------------------------------------------------------------------------------





consolidated basis since the most recently delivered appraisal or appraisal
update, in each case, as such value is calculated and reported on behalf of such
Permitted Joint Venture in accordance with Sections 7.3.6 and 7.3.7.
“Person” means any natural person, corporation, limited liability company,
trust, Joint Venture, association, company, partnership, Governmental Authority
or other entity.
“Plan” means each “employee benefit plan” (as defined in Section 3(3) of ERISA)
that is maintained, sponsored or contributed to by the Borrower, any other Loan
Party, or any of their Subsidiaries, or to which the Borrower, any other Loan
Party, or any of their Subsidiaries has or may incur any liability or
obligation.
“Platform” has the meaning assigned to such term in Section 11.2(c).
“Pledge Agreement” means that certain Fourth Amended and Restated Pledge
Agreement, dated as of the date hereof, made by the Borrower and each Guarantor
party thereto from time to time in favor of the Administrative Agent for the
benefit of itself and each other Lender Party.
“Pledged Account” means any InvestLine Account or any bank, securities or
commodity account of any of the Loan Parties provided that such bank,
securities, or commodity account is at an Account Bank and is subject to an
Account Control Agreement.
“PLM Leases” means those Timber Leases labeled as such on Item 1.1(c) of the
Disclosure Schedule (“PLM Leases”).
“Pro Forma Effect” means, with respect to the calculation or determination of
any test, ratio, basket, condition or covenant under this Agreement or any other
Loan Document, as of any date, that pro forma effect will be given to all
acquisitions, Dispositions, Investments, issuances, incurrences and repayments
of Indebtedness, distributions and other transactions, in each case that have
occurred following the conclusion of the period for which such test, ratio,
basket, condition or covenant is being calculated, but prior to or substantially
concurrently with the event for which such pro forma calculation or
determination is being made.  All such pro forma calculations shall be made in
good faith by a Financial Officer of the Borrower and shall be reasonably
acceptable to the Administrative Agent and for purposes of making any such
computation with respect to the Fixed Charge Coverage Ratio, such ratio shall be
calculated using the most recent four Fiscal Quarters for which a Compliance
Certificate has been delivered pursuant to Section 7.1.1.
“PTE” means a prohibited transaction exemption issued by the U.S. Department of
Labor, as any such exemption may be amended from time to time.
“QRS Subsidiary” means any Subsidiary of CatchMark Timber that is treated as a
disregarded entity or pass-through entity for Federal income tax purposes, with
all items of income, gain, loss and expense of each such Person being treated as
though earned or incurred by CatchMark Timber.


43

--------------------------------------------------------------------------------





“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each Loan
Party (a) that has total assets exceeding $10,000,000 at the time any guaranty
of or any granting of a security interest to secure obligations under such Swap
Obligation becomes effective or (b) that otherwise constitutes an “eligible
contract participant” under the Commodity Exchange Act or any regulations
promulgated thereunder and can cause another Person to qualify as an “eligible
contract participant” at such time by entering into a keepwell under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.
“Quarterly Payment Date” means the first day of each April, July, October and
January, or, if any such day is not a Business Day, the next succeeding Business
Day.
“Rate Protection Agreement” means (a) any and all rate swap transactions, basis
swaps, credit derivative transactions, forward rate transactions, commodity
swaps, commodity options, forward commodity contracts, equity or equity index
swaps or options, bond or bond price or bond index swaps or options or forward
bond or forward bond price or forward bond index transactions, interest rate
options, forward foreign exchange transactions, cap transactions, floor
transactions, collar transactions, currency swap transactions, cross-currency
rate swap transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreements.
“Reaffirmation of Collateral Assignment of Material Agreement” means each
Reaffirmation of Collateral Assignment of Material Agreement, in form and
substance reasonably satisfactory to the Administrative Agent, executed by each
relevant Loan Party and other Persons that are parties to the Collateral
Assignment of Material Agreement which is the subject of such Reaffirmation of
Collateral Assignment of Material Agreement. For the avoidance of doubt,
Reaffirmations of Collateral Assignment of Material Agreements executed and
delivered in connection with the 2007 Credit Agreement, 2010 Credit Agreement,
2012 Credit Agreement, 2013 Credit Agreement or the Existing Credit Agreement
are included in this definition.
“Reaffirmation of Recognition Agreement” means each reaffirmation of each
Recognition Agreement, in form and substance reasonably satisfactory to the
Administrative Agent, executed by each relevant Loan Party and other Persons
that are parties to the Recognition Agreement which is the subject of such
reaffirmation.
“Reaffirmation of Timber Manager Subordination Agreement” means each
Reaffirmation of Timber Manager Subordination Agreement, in form and substance
reasonably satisfactory to the Administrative Agent, executed by each relevant
Loan Party and other Persons that are parties to the Timber Manager
Subordination Agreement which is the subject of such Reaffirmation of Timber
Manager Subordination Agreement.
“Real Property” means, collectively, (a) the Timberlands and (b) the Minerals.


44

--------------------------------------------------------------------------------





“Real Property Documents” means, with respect to the acquisition of any Real
Property on or after the Effective Date, all of the following (except to the
extent made a post-closing delivery by the Administrative Agent in its sole
discretion or waived by the Administrative Agent in its sole discretion), each
of which shall be in form and substance acceptable to the Administrative Agent
in its sole discretion:
(a)    all Transaction Documents relating to such additional Real Property,
including all Timber Leases relating thereto;
(b)    a Collateral Assignment of any Material Agreements relating to such
additional Real Property, duly executed by the applicable Loan Parties and the
relevant third-parties to the material Transaction Documents;
(c)    a Landlord Estoppel Certificate relating to such additional Real
Property, if applicable;
(d)    a duly executed, first-priority Mortgage or Mortgage Amendment given by
the applicable Subsidiary Guarantor regarding the additional Real Property
(subject, in the case of non-possessory security interests only, to Liens
permitted by Section 7.2.3) and, to the extent requested by the Administrative
Agent in its sole discretion, the existing Real Property constituting
Collateral;
(e)    evidence that all necessary U.C.C. financing statements relating to the
additional Real Property naming the applicable Subsidiary Guarantor as the
debtor and the Administrative Agent as the secured party have been properly
filed in the same offices where the applicable Mortgage or Mortgage Amendment is
filed;
(f)    either (i) an endorsement to the applicable existing mortgagee’s title
insurance policies covering the additional Real Property, which shall (A) be
issued at ordinary rates; (B) extend the effective date of each such policy to
the date of the applicable Mortgage Amendments, (C) confirm no change in the
first priority Lien and security interest in favor of the Administrative Agent
for the benefit of the Lender Parties, except for changes acceptable to the
Administrative Agent; and (D) be issued directly by the title insurance company
who issued the original title insurance policy; or (ii) a mortgagee’s title
insurance policy or marked up unconditional commitment for such insurance, in
each case, for the additional Real Property, which shall (A) be in an amount
satisfactory to the Administrative Agent; (B) be issued at ordinary rates; (C)
insure that each Mortgage and Mortgage Amendment insured thereby creates a valid
first priority Lien and security interest in the additional Real Property free
and clear of all Liens, except for such Liens as are acceptable to the
Administrative Agent; (D) name the Administrative Agent for the benefit of
itself and the other Lender Parties, as the insured thereunder; (E) be in the
form of ALTA Loan Policy - 2006 Form B (or equivalent policies), if available;
(F) contain such endorsements and affirmative coverage as the Administrative
Agent may require, including without limitation (to the extent applicable with
respect to the additional Real Property and available in the jurisdiction in
which such additional Real Property is located), the following: variable rate
endorsement; survey same as map endorsement; comprehensive endorsement; first
loss, last dollar and tie-in endorsement; access coverage; separate tax parcel
coverage; usury; doing business; subdivision; environmental


45

--------------------------------------------------------------------------------





protection lien; CLTA 119.2; and such other endorsements as the Administrative
Agent shall require, including endorsements in order to provide insurance
against specific risks identified by the Administrative Agent in connection with
such additional Real Property and (G) be issued directly by a title insurance
company acceptable to the Administrative Agent and with such co-insurance and
reinsurance as may be required by the Administrative Agent;
(g)    to the extent requested by the Administrative Agent in its reasonable
discretion, an endorsement to each of the existing mortgagee’s title insurance
policies regarding the existing Real Property constituting Collateral;
(h)    evidence satisfactory to the Administrative Agent that all premiums in
respect of each such endorsement, policy or commitment, all charges for mortgage
recording and similar taxes, and all related expenses, if any, have been paid by
the Loan Parties;
(i)    a copy of (i) all documents referred to, or listed as exceptions to title
in, the title endorsements, policies or commitments referred to above and (ii)
all other material documents affecting the additional Real Property, including
all building, construction, environmental and other permits, licenses,
franchises, approvals, consents, authorizations and other approvals required in
connection with the construction, ownership, use, occupation or operation of the
additional Real Property;
(j)    evidence of the insurance coverage (together with endorsements thereto)
required to be maintained pursuant to Section 7.1.4 with respect to such
additional Real Property by this Agreement, the applicable Mortgage, Mortgage
Amendments or any other Loan Document;
(k)    if requested by the Administrative Agent in its reasonable discretion, a
survey regarding the additional Real Property certified to Administrative Agent
meeting such standards as Administrative Agent may reasonably establish;
(l)    evidence that the Loan Parties have taken all actions required under the
Flood Laws and/or requested by the Administrative Agent to assist in ensuring
that each Lender is in compliance with the Flood Laws applicable to the
Collateral, including obtaining a flood insurance policy concerning such
additional Real Property if required by Law;
(m)    (i) an environmental questionnaire of the Administrative Agent with
respect to such additional Real Property, (ii) to the extent required by Section
7.1.6(b), a report of an environmental consultant with respect to such
additional Real Property and (iii) satisfactory evidence that all environmental
matters, if any, have been remediated;
(n)    if requested by the Administrative Agent in its sole discretion, an
appraisal with respect to the additional Real Property from a nationally
recognized forestry appraisal firm;
(o)    if requested by the Administrative Agent in its sole discretion
supplements to the Items of the Disclosure Schedules and supplements to the
schedules to the Security Agreement, as applicable;


46

--------------------------------------------------------------------------------





(p)    if requested by the Administrative Agent in its sole discretion, a
supplement to the most recently delivered Harvest Plan with respect to the
additional Real Property;
(q)    legal opinions, dated on or about the date of the Mortgage or Mortgage
Amendment and addressed to the Administrative Agent and all the Lenders, from
legal counsel for the Borrower, regarding the instruments, documents, agreements
and filings described in clauses (b), (d) and (e) of this definition;
(r)     (i) search reports certified by a party acceptable to the Administrative
Agent, dated a date reasonably near (but prior to) the date of the Mortgage or
Mortgage Amendment, listing all effective U.C.C. financing statements, fixture
filings, federal and state tax Liens, judgment Liens and other Liens relevant to
the additional Real Property (including the Timber) which name the seller,
landlord or prior owners as the debtor, and which are filed in such
jurisdictions as the Administrative Agent may reasonably request, together with
copies of such financing statements and (ii) evidence that all Liens in respect
of any Indebtedness secured by such additional Real Property have been released;
(s)     evidence that all required consents and approvals shall have been
obtained and be in full force and effect with respect to the transactions
contemplated by the Real Property Documents from (i) all relevant Governmental
Authorities and (ii) any other Person whose consent or approval is necessary or
the Administrative Agent deems appropriate to effect such transactions; and
(t)     all other reasonable requests of the Administrative Agent made with
respect to such additional Real Property (including the Timber) or the
transactions related thereto.
Notwithstanding the above,
(1)     if such additional Real Property is acquired without the use of any
proceeds of any Loan, clauses (b), (c), and (q) through (t) of the definition of
“Real Property Documents” shall be delivered to the extent requested by the
Administrative Agent in its reasonable discretion;
(2)     if such additional Real Property is acquired (or subsequently designated
in accordance with the terms hereof) as Unsecured Real Property, to the extent
requested by the Administrative Agent in its sole discretion, only clauses (r)
and (t) of the definition of “Real Property Documents” shall be delivered; and
(3)     if such Real Property is acquired with the proceeds of a Revolver Real
Property Acquisition Loan (whether or not such Revolver Real Property
Acquisition Loan has been repaid with the proceeds of Multi-Draw Term Loans or
Incremental Term Loans) and if such Real Property is not Unsecured Real
Property, the Administrative Agent shall accept delivery of one or more of the
Real Property Documents described in clauses (b), (d), (e), (f), (g), (h),
(i)(i), (k), and (q) on a date after the closing of the acquisition of such Real
Property; provided that, unless delivery of such Real Property Document is
waived by the Administrative Agent in its sole discretion, each such Real
Property Document shall be delivered within 90 days (or such longer period of
time as the Administrative Agent may approve in its sole discretion) of the
closing of such acquisition.


47

--------------------------------------------------------------------------------





“Recipient” means (a) the Administrative Agent, (b) any Lender, and (c) any
Issuing Lender, as applicable.
“Recognition Agreement” means, collectively, the Recognition Agreement (Fiber
Supply Agreement) and the Recognition Agreement (Master Stumpage Agreement),
each dated on or about the date of the 2010 Credit Agreement, the LTC Lease
Recognition Agreement dated on or about the date of the 2012 Credit Agreement,
the Estoppel and Recognition Agreement, dated as of April 2014, by Georgia
Biomass, LLC, Timberlands II, CatchMark TRS Subsidiary, and the Administrative
Agent, the Estoppel and Recognition Agreement, dated as of June 6, 2016, by
International Paper, FIATP Parent, LLC, FIATP SSF Parent LLC, FIATP SSF Timber
LLC, and FIATP Timber LLC to and for the benefit of the Administrative Agent and
CatchMark Timber, the Estoppel and Recognition Agreement, dated as of October
19, 2017, by International Paper to and for the benefit of the Administrative
Agent and CatchMark Timber, and each other recognition agreement, by any other
Person for the benefit of the relevant Loan Parties and the Administrative
Agent, in form and substance acceptable to the Administrative Agent in its sole
discretion.
“Register” is defined in Section 11.11(c).
“REIT Status” is defined in Section 7.2.6(x).
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, members, directors, officers, employees, shareholders,
principals, agents and advisors of such Person and of such Person’s Affiliates.
“Release” means a “release” or “threatened release” as such terms are defined in
CERCLA, including any spilling, leaking, pumping, pouring, emitting, emptying,
discharging, injecting, escaping, leaching, seeping, migrating, dumping or
disposing of any Hazardous Material into the indoor or outdoor environment,
including the abandonment or discarding of barrels, containers and other closed
receptacles containing any Hazardous Materials or pollutants or contaminants.
“Release Parcel” is defined in Section 7.1.11(n).
“Removal Effective Date” is defined in Section 10.6(b).
“Required Insurance” is defined in Section 7.1.4(e).
“Required Lenders” means, at the time any determination thereof is to be made,
at least two (to the extent more than one Lender or Voting Participant holds
Commitments or Loans under the applicable facility) Lenders (including Voting
Participants) who are not Defaulting Lenders and who hold in the aggregate more
than 50% of the sum of (a) the then aggregate unused Commitments plus (b) the
then aggregate outstanding principal amounts of all Loans; provided, however,
CoBank and CoBank, FCB, acting alone, shall not constitute “Required Lenders” to
the extent more than one other Lender or Voting Participant holds Commitments or
Loans under the applicable facility. For purposes of this definition, (1) the
aggregate principal amount of all Swingline Loans owing to the Swingline Lender
and of the Letter of Credit Usage (with respect to any Letters of Credit
(Revolver)) owing to any Issuing Lender shall be considered to be owed to the
Revolving Lenders


48

--------------------------------------------------------------------------------





ratably in accordance with their respective Revolving Loan Commitments and (2)
the Letter of Credit Usage (with respect to any Letters of Credit (MDT)) owing
to any Issuing Lender shall be considered to be owed to the Multi-Draw Term Loan
Lenders ratably in accordance with their respective Multi-Draw Term Loan
Commitments. The Commitments and Loans of any Defaulting Lender shall be
disregarded in determining Required Lenders at any time.
“Reset Date” means (i) with respect to the Multi-Draw Term Loans, the date three
years and six months after the Effective Date; (ii) with respect to the Term A-2
Loans, the fifth anniversary of the Effective Date and (iii) with respect to the
Term A-3 Loans, the fifth anniversary of the Effective Date.
“Resignation Effective Date” is defined in Section 10.6(a).
“Resource Conservation and Recovery Act” means collectively the Resource
Conservation and Recovery Act of 1976 and the Hazardous and Solid Waste
Amendments of 1984, 42 U.S.C. §§6901, et seq., as in effect from time to time.
“Revenue Account” is defined in Section 7.1.14.
“Revolver Commitment Fee” is defined in Section 3.3
“Revolver Increase” means an increase in the Revolving Loan Commitment Amount
after the Effective Date in the aggregate of up to the lesser of $15,000,000 and
the Maximum Incremental Amount; provided that, (a) the Borrower gives the
Administrative Agent at least ten (10) days prior written notice; (b) no Default
or Event of Default shall have occurred and be continuing or would reasonably be
expected to result after giving Pro Forma Effect to such increase in the
Revolving Loan Commitment Amount; (c) the Borrower shall deliver a Compliance
Certificate to the Administrative Agent evidencing compliance with the financial
covenants set forth in Section 7.2.4 after giving Pro Forma Effect to any
Revolver Increase; (d) the aggregate of any original issue discount or upfront
fees applicable to any such Revolver Increase shall not be more than 1% of the
principal amount of such Revolver Increase; (e) the Borrower has executed and
delivered any Notes requested under Section 2.2 regarding such Revolver
Increase, and (f) the Borrower shall have delivered any modifications or
additional Real Property Documents as the Administrative Agent shall have
requested in its sole discretion pursuant to such Revolver Increase.
“Revolver Real Property Acquisition Loans” means a Borrowing (or a portion of a
Borrowing) of the Revolving Loans the proceeds of which are used solely to fund
the acquisition by any Subsidiary Guarantor of additional Real Property and to
pay the actual and reasonably estimated reasonable fees and out-of-pocket costs
and expenses related thereto.
“Revolving Availability Period” is defined in Section 2.1.1(c)(i).
“Revolving Lender” means each Lender with a Revolving Loan Commitment or holding
Revolving Loans as designated on Schedule II hereto (or as updated from time to
time by the Administrative Agent pursuant to the terms hereof), in a joinder
reflecting any Revolver Increase or in an Assignment and Assumption.


49

--------------------------------------------------------------------------------





“Revolving Loan” is defined in Section 2.1.1(c)(i).
“Revolving Loan Commitment” is defined in Section 2.1.1(c)(i).
“Revolving Loan Commitment Amount” means, for each Lender, the amount set forth
opposite such Lender’s name on Part II of Schedule II attached hereto (or as
updated from time to time by the Administrative Agent pursuant to the terms
hereof), in a joinder reflecting any Revolver Increase, or in an Assignment and
Assumption, as such amount is reduced from time to time pursuant to Section
3.1.1(b) or Section 3.1.3 or otherwise and as such amount may be increased
pursuant to Section 2.1.1(c)(ii).
“Revolving Loan Commitment Termination Date” means the earliest of (a) the
Stated Maturity Date, (b) the date on which the Revolving Loan Commitment Amount
is terminated in full or reduced to zero pursuant to Section 3.1.1(b), 3.1.3,
8.2 or 8.3 or otherwise and (c) the date on which any Commitment Termination
Event occurs. Upon the occurrence of any event described above, the Revolving
Loan Commitments shall terminate automatically and without any further action.
“Revolving Note” means a promissory note of the Borrower that is payable to any
Revolving Lender, substantially in the form of Exhibit A-4 attached hereto,
evidencing the aggregate Indebtedness of the Borrower to such Lender resulting
from outstanding Revolving Loans, and also means all other promissory notes
accepted from time to time in substitution therefor or renewal thereof.
“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc.
“Sanctioned Country” means, at any time, a country, territory or sector that is,
or whose government is, the subject or target of any Sanctions or that is, or
whose government is, the subject of any list-based or territorial or sectorial
Sanctions.
“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by any (i) Governmental
Authority of the United States of America, Canada, the United Kingdom or any
member of the European Union, the United Nations Security Council, the European
Union or any political subdivision of any of the foregoing, (b) any Person
operating, organized or resident in a Sanctioned Country, (c) any Person that is
otherwise subject to any Sanctions or (d) any Person, directly or indirectly,
50% or more in the aggregate owned by, otherwise controlled by, or acting for
the benefit or on behalf of, any Person or Persons described in clause (a), (b)
or (c) of this definition.
“Sanctions” means any economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by any Governmental
Authority of the United States of America, Canada, the United Kingdom or any
member of the European Union, the United Nations Security Council, the European
Union or any political subdivision of any of the foregoing.
“SEC” means the Securities and Exchange Commission.


50

--------------------------------------------------------------------------------





“Secured Bank Product” means agreements or other arrangements entered into by a
Lender or its Affiliate, on the one hand, and any Loan Party, on the other hand
at the time such Lender is a party to this Agreement, under which any Lender or
Affiliate of a Lender provides any of the following products or services to any
of the Loan Parties: (a) credit cards, (b) credit card processing services, (c)
debit cards, (d) purchase cards, (e) ACH transactions, (f) cash management,
including controlled disbursement, accounts or services, (g) foreign currency
exchange or (h) InvestLine Accounts, and shall include, without limitation, the
CoBank Cash Management Agreement; provided that, the foregoing shall not
constitute a Secured Bank Product if at any time the applicable provider of such
bank products or services is not a Lender or an Affiliate of a Lender.
“Security Agreement” means that certain Fourth Amended and Restated Security
Agreement, dated as of the date hereof, made by the Borrower and each Guarantor
party thereto from time to time in favor of the Administrative Agent for the
benefit of itself and each other Lender Party.
“Shell Subsidiary” means (a) any wholly-owned, Domestic Subsidiary of any Loan
Party so designated by prior written notice to the Administrative Agent by the
Borrower; provided that, (i) no such Subsidiary shall own, hold, acquire or
otherwise have any rights in any Equity Interests of any Person unless such
Person is also a Shell Subsidiary, (ii) no such Subsidiary shall own, hold,
acquire or otherwise have any rights in any InvestLine Account or securities,
deposit or commodities accounts other than (A) accounts with an aggregate daily
balance and inter-daily balance for all such accounts of all such Subsidiaries
of less than $50,000 at all times and (B) in the case of a Shell Subsidiary who
is a direct Subsidiary of a Loan Party, accounts holding any Credit Support
amount not in excess of the Permitted Escrow Amount, (iii) other than pursuant
to one or more Letters of Credit issued for the account of such Shell Subsidiary
or its Subsidiaries as Credit Support not in excess of the Permitted Escrow
Amount, no Loan Party or Subsidiary of any Loan Party shall create, incur,
assume or suffer to exist or otherwise become liable in respect of any
Indebtedness or Contingent Liability owed to or on behalf of any such
Subsidiary, (iv) the aggregate capital contributions to or capital accounts or
balances of all such Subsidiaries shall be less than the sum of (A) $50,000 in
the aggregate at all times and (B) in the case of a Shell Subsidiary who is a
direct Subsidiary of a Loan Party, any Credit Support amount not in excess of
the Permitted Escrow Amount, (v) the aggregate fair market or book value of all
assets owned or held by or otherwise subject to any rights of any such
Subsidiaries shall be less than the sum of (A) $50,000 in the aggregate at all
times and (B) in the case of a Shell Subsidiary who is a direct Subsidiary of a
Loan Party, any Credit Support amount not in excess of the Permitted Escrow
Amount, and (vi) all such Subsidiaries shall be (A) dissolved or otherwise
disposed of by means and subject to terms and conditions approved by the
Administrative Agent in its sole discretion or (B) joined to the Loan Documents
as a Subsidiary Guarantor, in each case, within the earlier of (x) 90 days of
the date such Subsidiary was established or otherwise acquired directly or
indirectly by the Borrower or any Subsidiary Guarantor and (y) the consummation
of the transaction associated with any Credit Support held by, credited to or
issued for the account of such Shell Subsidiary (or such longer period of time
as Administrative Agent may approve in its sole discretion) or (b) any Permitted
JV Investment Subsidiary.


51

--------------------------------------------------------------------------------





“Solvency Certificate(s)” means those certain Solvency Certificates, in form and
substance reasonably acceptable to the Administrative Agent, and executed by a
Financial Officer of the applicable Loan Party.
“Solvent” means, when used with respect to any Person, that, as of any date of
determination:
(a)    the amount of the “present fair saleable value” of the assets of such
Person will, as of such date, exceed the amount of all “liabilities of such
Person, contingent or otherwise,” as of such date, as such value is established
and such liabilities are evaluated in accordance with Section 101(32) of the
United States Bankruptcy Code and the state Law governing determinations of the
insolvency of debtors of New York and each state where such Person is doing
business or has its principal place of business;
(b)    such Person will not have, as of such date, an unreasonably small amount
of capital with which to conduct its business; and
(c)    such Person will be able to pay its debts as they mature.
For purposes of this definition, (i) “debt” means liability on a “claim” and
(ii) “claim” means any (x) right to payment, whether or not such a right is
reduced to judgment, liquidated, unliquidated, fixed, contingent, matured,
unmatured, disputed, undisputed, legal, equitable, secured or unsecured or (y)
right to an equitable remedy for breach of performance if such breach gives rise
to a right to payment, whether or not such right to an equitable remedy is
reduced to judgment, fixed, contingent, matured or unmatured, disputed,
undisputed, secured or unsecured.
“Stated Maturity Date” means, with respect to (a) the Revolving Loan credit
facility, December 1, 2022, as such date may be extended in accordance with
Section 3.6, (b) the Term A-1 Loans, December 23, 2024, as such date may be
extended in accordance with Section 3.6, (c) the Term A-2 Loans, December 1,
2026, as such date may be extended in accordance with Section 3.6), (d) the Term
A-3 Loans, December 1, 2027, as such date may be extended in accordance with
Section 3.6, (e) the Multi-Draw Term Loan credit facility, December 1, 2024, as
such date may be extended in accordance with Section 3.6, and (f) the
Incremental Term Loans under any Incremental Term Loan Facility, the maturity
date provided in the amendment or supplement to this Agreement establishing such
Incremental Term Loan Facility and as such date may be extended with respect to
the Incremental Term Loans of such Incremental Term Loan Facility in accordance
with Section 3.6.
“Subsidiary” means, with respect to any Person:
(a)    any corporation of which more than 50% of the outstanding capital stock
having ordinary voting power to elect a majority of the board of directors or
other governing body of such corporation (irrespective of whether at the time
capital stock of any other class or classes of such corporation shall or might
have voting power upon the occurrence of any contingency) is at the time
directly or indirectly owned by such Person, or by one or more Subsidiaries of
such Person, or with respect to which any such Person has the right to vote or
designate the vote of more


52

--------------------------------------------------------------------------------





than 50% of such Equity Interests (whether by proxy, agreement, operation of law
or otherwise); or
(b)    any partnership, Joint Venture, limited liability company or other entity
as to which such Person, or one or more Subsidiaries of such Person, owns
(whether in the form of voting or participation in profits or capital
contribution) more than a 50% Equity Interest.
“Subsidiary Guarantor” means Timberlands II, CatchMark TRS Subsidiary, CatchMark
HBU, CatchMark TRS, CatchMark Texas GP, CatchMark Texas LP, CatchMark SC,
CatchMark Southern Timberlands, CatchMark Southern Holdings, CatchMark TRS
Subsidiary II, CatchMark TRS Member, CatchMark TRS Manager and any wholly-owned,
Domestic Subsidiary of the Borrower which after the Effective Date, pursuant to
a Joinder Agreement, becomes a party hereto as a Loan Party and a Subsidiary
Guarantor and becomes a party to the Security Agreement and the Pledge Agreement
as a grantor, pledgor and obligor and becomes a party to such other Loan
Documents as the Administrative Agent shall require in its sole discretion.
“Supply Agreement” means, collectively, the MW Supply Agreements, the Georgia
Biomass Supply Agreement, the International Paper Agreements, and each other
supply agreement, among the relevant Loan Parties and other relevant Persons,
regarding the selling of Timber, in form and substance acceptable to the
Administrative Agent in its sole discretion.
“Swap Obligation” means, with respect to any Loan Party, any obligation to pay
or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of section 1a(47) of the Commodity Exchange Act.
“Swingline Lender” means CoBank and its successors and assigns.
“Swingline Loan” means an advance or advances under the Swingline Loan
Commitment.
“Swingline Loan Commitment” means the commitment of the Swingline Lender to make
the Swingline Loans, which commitment shall be $5,000,000 on the Effective Date,
as such amount may be adjusted, if at all, from time to time in accordance with
this Agreement.
“Swingline Note” means a promissory note of the Borrower substantially in the
form of Exhibit A-5, and any replacements, reinstatements, renewals, or
extensions of any such note, in whole or in part.
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholdings), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
“Term A-1 Loan” means those certain Term Loans (as defined in the Existing
Credit Agreement) made by the Term Lenders (as defined in the Existing Credit
Agreement) pursuant to the terms of the Existing Credit Agreement, which Term
Loans are continued as Loans under this Agreement.


53

--------------------------------------------------------------------------------





“Term A-1 Loan Lender” means each Lender holding Term A-1 Loans as designated on
Part I of Schedule II attached hereto (or as updated from time to time by the
Administrative Agent pursuant to the terms hereof) or in an Assignment and
Assumption.
“Term A-1 Loan Note” means a promissory note of the Borrower that is payable to
any Term A-1 Loan Lender, substantially in the form of Exhibit A-1 attached
hereto, evidencing the aggregate Indebtedness of the Borrower to such Lender
resulting from outstanding Term A-1 Loans, and also means all other promissory
notes accepted from time to time in substitution therefor or renewal thereof.
“Term A-2 Loan” is defined in Section 2.1.1(a)(ii).
“Term A-2 Loan Commitment” means, for each Term A-2 Loan Lender, the commitment
to make a Term A-2 Loan to the Borrower on the Effective Date in an amount not
to exceed the principal amount set forth opposite such Lender’s name on Part I
of Schedule II attached hereto.
“Term A-2 Loan Lender” means each Lender with a Term A-2 Loan Commitment or
holding Term A-2 Loans as designated on Part I of Schedule II attached hereto
(or as updated from time to time by the Administrative Agent pursuant to the
terms hereof) or in an Assignment and Assumption.
“Term A-2 Loan Note” means a promissory note of the Borrower that is payable to
any Term A-2 Loan Lender, substantially in the form of Exhibit A-2 attached
hereto, evidencing the aggregate Indebtedness of the Borrower to such Lender
resulting from outstanding Term A-2 Loans, and also means all other promissory
notes accepted from time to time in substitution therefor or renewal thereof.
“Term A-3 Loan” is defined in Section 2.1.1(a)(iii).
“Term A-3 Loan Commitment” means, for each Term A-3 Loan Lender, the commitment
to make a Term A-3 Loan to the Borrower on the Effective Date in an amount not
to exceed the principal amount set forth opposite such Lender’s name on Part I
of Schedule II attached hereto.
“Term A-3 Loan Lender” means each Lender with a Term A-3 Loan Commitment or
holding Term A-3 Loans as designated on Part I of Schedule II attached hereto
(or as updated from time to time by the Administrative Agent pursuant to the
terms hereof) or in an Assignment and Assumption.
“Term A-3 Loan Note” means a promissory note of the Borrower that is payable to
any Term A-3 Loan Lender, substantially in the form of Exhibit A-3 attached
hereto, evidencing the aggregate Indebtedness of the Borrower to such Lender
resulting from outstanding Term A-3 Loans, and also means all other promissory
notes accepted from time to time in substitution therefor or renewal thereof.
“Term Loan” means the Term A-1 Loan, the Term A-2 Loan or the Term A-3 Loan, as
applicable.


54

--------------------------------------------------------------------------------





“Timber” means any trees of any age, species or condition, whether standing,
lying, growing or to be grown, alive or dead and now or hereafter at any time
located on the Real Property.
“Timber Deed” means any timber deed or similar instrument conveying rights in
Domestic Timber to any Subsidiary Guarantor from time to time, in form and
content acceptable to the Administrative Agent in its sole discretion, together
with any replacement or modification thereof.
“Timber Lease Termination Proceeds” means the gross cash proceeds received by
any Subsidiary Guarantor or any other Loan Party with respect to the termination
of any PLM Lease or any portion of the LTC Lease or any other Timber Lease.
“Timber Leases” means, collectively, the Timber Deeds, the LTC Lease, the PLM
Leases, and any other Domestic lease, sublease or license of real estate by any
Subsidiary Guarantor from time to time, together with any replacement thereof.
“Timber Manager” means FRC, AFM, and any other manager of the Timberlands
selected by any Landholder and, if such manager will be appointed as a manager
for Timberlands in excess of 1.0% of the total acreage of the Timberlands, that
(a) is reasonably acceptable to the Administrative Agent and (b) has delivered
to the Administrative Agent each of the Timber Manager Documents.
“Timber Manager Documents” means, all of the following (except to the extent
made a post-appointment delivery by the Administrative Agent in its sole
discretion or waived by the Administrative Agent in its sole discretion), each
of which shall be in form and substance acceptable to the Administrative Agent
in its sole discretion:
(a)     a duly executed Timberland Operating Agreement relating to all portions
of the Timberland for which such Timber Manager has been appointed a manager;
(b)     a duly executed Timber Manager Subordination Agreement relating to all
Timberland Operating Agreements required pursuant to clause (a) of this
definition;
(c)     a duly executed Collateral Assignment of Timberland Operating Agreement
relating to all Timberland Operating Agreements required pursuant to clause (a)
of this definition;
(d)     if requested by the Administrative Agent, a certificate of the
Secretary, Assistant Secretary or Manager of each Timber Manager who enters into
any Loan Document referenced in clauses (a) through (c) of this definition as
to:
(i)    resolutions of its board of directors (or equivalent body) then in full
force and effect authorizing the execution, delivery and performance of each
Loan Document to be executed by it;
(ii)    each Organizational Document of each such Timber Manager; and
(iii)    the incumbency and signatures of each officer (including each
Authorized Officer) of each such Timber Manager that is authorized to act with
respect to each Loan Document executed by it;


55

--------------------------------------------------------------------------------





(iv)    good standing certificates for each jurisdiction where portions of the
Timberland for which such Timber Manager has been appointed a manager is located
and the jurisdiction where such Timber Manager is organized; and
(e)     all other reasonably requests of the Administrative Agent made with
respect to such Timber Manager or the Timberland Operating Agreements subject to
clause (a) of this definition.
“Timber Manager Subordination Agreement” means, collectively, (i) that certain
Timber Manager Subordination Agreement (Waycross, Georgia), dated as of April
11, 2014, among the Administrative Agent, for the benefit of itself and the
other Lender Parties, FRC, Timberlands II, the Borrower, and CatchMark TRS
Subsidiary, (ii) that certain Timber Manager Subordination Agreement (Panola,
Texas), dated as of April 11, 2014, among the Administrative Agent, for the
benefit of itself and the other Lender Parties, FRC, Timberlands II, the
Borrower, and CatchMark HBU, (iii) that certain Amended and Restated Timber
Manager Subordination Agreement, dated as of July 15, 2016, among the
Administrative Agent, for the benefit of itself and the other Lender Parties,
AFM, the Borrower, CatchMark TRS Subsidiary II, CatchMark HBU, CatchMark
Southern Timberlands, and CatchMark SC, and (iv) that certain Amended and
Restated Timber Manager Subordination Agreement, dated as of July 15, 2016,
among the Administrative Agent, for the benefit of itself and the other Lender
Parties, FRC, the Borrower, Timberlands II, CatchMark TRS Subsidiary, CatchMark
HBU, CatchMark Texas LP, CatchMark SC, CatchMark TRS Subsidiary II, and
CatchMark Southern Timberlands and each other subordination agreement regarding
any Timberland Operating Agreement, among each relevant Loan Party, the
Administrative Agent, and the applicable Timber Manager, in form and substance
acceptable to the Administrative Agent in its sole discretion.
“Timberland Operating Agreement” means, collectively, each operating agreement
among the relevant Loan Parties and the relevant Timber Manager, pursuant to
which the relevant Loan Parties appoint a Timber Manager as a manager for
certain Timberlands, in form and substance reasonably acceptable to the
Administrative Agent.
“Timberlands” means, collectively, the Land and the Leasehold Interests.
“Timberlands II” means Timberlands II, LLC, a Delaware limited liability
company.
“Transaction Agreements” means each instrument, document or agreement pursuant
to which any Subsidiary Guarantor acquires any Real Property or conveys in fee
simple or lease, timber deed, sublease or license any Real Property.
“Transaction Documents” means (a) the Supply Agreements, and (b) the Transaction
Agreements, in each case, together with all schedules and exhibits thereto, and
each other instrument or document executed and delivered pursuant to or in
connection with any Supply Agreements or any Transaction Agreements, and the
various assignment and assumption agreements and deed contemplated under any of
the Supply Agreements or any of the Transaction Agreements.


56

--------------------------------------------------------------------------------





“TRS Subsidiary” means any Subsidiary of CatchMark TRS that is treated as a
disregarded entity or pass-through entity for Federal income tax purposes, with
all items of income, gain, loss and expense of each such Person being treated as
though earned or incurred by CatchMark TRS.
“U.C.C.” means the Uniform Commercial Code as from time to time in effect in the
State of New York.
“U.S. Person” means any Person that is a “United States Person” as identified in
Subsection 7701(a)(30) of the Code.
“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 4.6(f)(ii)(B)(3).
“United States” or “U.S.” means the United States of America, its fifty States
and the District of Columbia.
“Unrestricted Timber Subsidiary” means any wholly-owned, Domestic Subsidiary
(other than a Permitted Joint Venture, CatchMark Holder, the Borrower, and any
of their Subsidiaries), acquired or organized by CatchMark Timber for the
purpose of consummating an Unrestricted Timber Transaction, provided that (a)
each such direct Subsidiary of CatchMark Timber shall act as an intermediate
holding company performing substantially the same functions as the Borrower in
connection with such Unrestricted Timber Transaction, (b) each such Subsidiary
satisfies the requirements set forth in the definition of “Unrestricted Timber
Transaction” and (c) prior to or concurrent with the establishing or acquiring
of any Unrestricted Timber Subsidiaries, CatchMark Timber shall (i) give written
notice of the same to the Administrative Agent, (ii) if requested by the
Administrative Agent, promptly deliver copies of the formation and governing
documents of such Unrestricted Timber Subsidiaries, (iii) provide such other
information or documentation as may be reasonably requested by the
Administrative Agent in connection therewith.
“Unrestricted Timber Transaction” means purchase or acquisition in fee simple or
by lease, sublease or license of Domestic real property (either through the
purchase of assets or the purchase of Equity Interests of any Person that owns
such assets) for the purpose of harvesting timber thereon, provided that (a)
each such transaction is consummated and conducted exclusively by Unrestricted
Timber Subsidiaries; (b) each such Unrestricted Timber Subsidiary has been
capitalized solely through amounts contributed by CatchMark Timber or another
Unrestricted Timber Subsidiary; (c) CatchMark Timber shall not in any respect be
subject to any material restriction or obligation imposed by, or provide any
additional material benefits to, the lenders providing any financing with
respect to such transaction, in each case without complying with Section 7.2.19;
(d) all the representations and warranties contained in this Agreement and in
the other Loan Documents shall be true and correct in all material respects with
the same effect as if then made, provided that such representations and
warranties (i) that relate solely to an earlier date shall be true and correct
as of such earlier date and (ii) shall be true and correct in all respects if
they are qualified by a materiality standard; (e) all obligations in connection
with each such transaction are Non-Recourse; (f) no Default or Event of Default
has occurred and is continuing or would reasonably be expected to result after
giving Pro Forma Effect to the consummation of each such transaction; (g) each
such transaction shall be consummated in all material respects in


57

--------------------------------------------------------------------------------





accordance with Law and (h) no Material Adverse Effect could reasonably be
expected to result from the consummation of each such transaction.
“Unsecured Real Property” means any Real Property (a) acquired by any Subsidiary
Guarantor and for which, prior to the acquisition of such Real Property (or such
later date as the Administrative Agent may agree to in its sole discretion), the
Borrower has delivered to the Administrative Agent written notice that such
Subsidiary Guarantor has elected to acquire such Real Property on an unsecured
basis; provided that, if such Subsidiary Guarantor subsequently elects to comply
with all of the requirements of Section 7.1.9 with respect to such Real
Property, such Real Property shall cease to be an Unsecured Real Property upon
the fulfillment of all such requirements (unless any such requirement is waived
by the Administrative Agent in its sole discretion) to the satisfaction of the
Administrative Agent in its sole discretion or (b) designated in writing by the
Landholder as Unsecured Real Property, so long as (i) after giving Pro Forma
Effect to the designation of such Real Property as Unsecured Real Property, the
aggregate Cost Basis for all Unsecured Real Property as of the date of such
designation (calculated after giving Pro Forma Effect to such designation) is
less than 5% of the aggregate Value of the Timberlands, (ii), if requested by
the Administrative Agent, the Loan Parties deliver to the Administrative Agent a
certificate of an Authorized Officer of the Borrower (A) setting forth the
calculations demonstrating compliance with clause (b) of the proviso to this
definition, and (B) certifying that no Default or Event of Default has occurred
and is continuing or would reasonably be expected to result after giving Pro
Forma Effect to such designation, and (iii) the Administrative Agent agrees in
writing in its sole discretion to the designation of such Real Property as
Unsecured Real Property.
“USA Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001,
Public Law 107-56.
“Value of the Timberlands” means (a) with respect to the Real Property, the
appraised value thereof as determined by the most recently delivered appraisals
or appraisal updates, including any appraisal delivered pursuant to Section
5.2.2; provided, however, that such value shall be reduced upon any one or more
Dispositions of Real Property in the aggregate in excess of 1.5% of the
aggregate Value of the Timberlands since the most recently delivered appraisal
or appraisal update and may be increased upon any one or more acquisitions of
any Real Property in the aggregate in excess of 1.5% of the aggregate Value of
the Timberlands since the most recently delivered appraisal or appraisal update,
in each case, as such value is calculated and reported by the Landholders in
accordance with Section 7.1.11(x) and (w) plus (b) the Aggregate Modified
Permitted JV Value of the Timberlands.
“Voting Participant” is defined in Section 11.11(d).
“Withholding Agent” means any Loan Party and Administrative Agent.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.


58

--------------------------------------------------------------------------------






SECTION 1.2    Use of Defined Terms. Unless otherwise defined or the context
otherwise requires, terms for which meanings are provided in this Agreement
shall have such meanings when used in the Disclosure Schedule and each other
Loan Document.

SECTION 1.3    Certain Rules of Construction. References to “Sections,”
“Exhibits” and “Schedules” shall be to Sections, Exhibits and Schedules,
respectively, of this Agreement unless otherwise specifically provided. The
definitions of terms herein shall apply equally to the singular and plural forms
of the terms defined. Whenever the context may require, any pronoun shall
include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” The word “or” is not exclusive. Unless
the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s permitted
successors and assigns or, in the case of governmental Persons, Persons
succeeding to the relevant functions of such Persons, (c) the words “herein,”
“hereof” and “hereunder,” and words of similar import, shall be construed to
refer to this Agreement in its entirety and not to any particular provision
hereof, (d) all references herein to Articles, Sections, Exhibits and Schedules
shall be construed to refer to Articles and Sections of, and Exhibits and
Schedules to, this Agreement, (e) any reference to any Law herein shall, unless
otherwise specified, refer to such Law as amended, modified or supplemented from
time to time and any successor Law and any rules, regulations or other Law
related thereto, and (f) the words “asset” and “property” shall be construed to
have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts,
subaccounts and contract rights. A Default or Event of Default shall be deemed
to exist at all times during the period commencing on the date that such Default
or Event of Default occurs to the date on which such Default or Event of Default
is waived by the Required Lenders pursuant to this Agreement or, in the case of
a Default, is cured within any period of cure expressly provided for in this
Agreement; and an Event of Default shall “continue” or be “continuing” until
such Event of Default has been waived by the Required Lenders. Whenever any
provision in any Loan Document refers to the knowledge (or an analogous phrase)
of any Loan Party or any Subsidiary of any Loan Party, such words are intended
to signify that a member of management or officer or member of the board of
directors of such Loan Party or such Subsidiary has actual knowledge or
awareness of a particular fact or circumstance or a member of management or
officer or director of such Loan Party or such Subsidiary, if it had exercised
reasonable diligence, would have known or been aware of such fact or
circumstance. For purposes of computing a period of time from a specified date,
the word “from” means “from and including” and the word “to” and “until” each
mean “to, but excluding.” Any reference to a Loan Party or any other Person that
is an individual as “it” shall refer to such Loan Party or other Person in his
or her individual capacity. Unless the context otherwise requires, “issuance,”
“issue,” “issued” or similar terms shall in reference to any Letter of Credit be
deemed to include any issuance of or any increase, extension or renewal any
Letter of Credit under this Agreement. Unless the context otherwise requires,
“acquire,” “acquisition” or similar terms shall in reference to any existing or
additional Real Property be deemed to include any acquisition in fee simple or
by lease, timber deed, sublease or license of any


59

--------------------------------------------------------------------------------





such Real Property. Unless the context otherwise requires, “sale,” “disposition”
or similar terms shall in reference to any existing or additional Real Property
be deemed to include any sublease of any such Real Property. (For the avoidance
of doubt, the parties hereto note that a “Transaction Clearing Account” is not a
deposit, securities or commodities account or subaccount but a book entry system
used by CoBank to track credits and debits to various InvestLine Accounts of a
Person over the course of a single Business Day.)

SECTION 1.4    Accounting Principles.  Except as otherwise provided in this
Agreement, all computations and determinations as to accounting or financial
matters (including financial ratios and other financial covenants) and all
financial statements to be delivered pursuant to this Agreement shall be made
and prepared in accordance with GAAP (including principles of consolidation
where appropriate), applied on a consistent basis and, except as expressly
provided herein, in a manner consistent with that used in preparing audited
financial statements in accordance with Section 7.1.1(b) and all accounting or
financial terms have the meanings ascribed to such terms by GAAP; provided,
however, that all accounting terms used in Section 7.2.4 (and all defined terms
used in the definition of any accounting term used in Section 7.2.4) has the
meaning given to such terms (and defined terms) under GAAP as in effect on the
date hereof applied on a basis consistent with those used in preparing the
financial statements referred to in Section 5.1.20.  In the event of any change
after the date hereof in GAAP, and if such change would affect the computation
of any of the financial covenants set forth in Section 7.2.4, then the parties
hereto agree to endeavor, in good faith, to agree upon an amendment to this
Agreement that would adjust such financial covenants in a manner that would
preserve the original intent thereof, but would allow compliance therewith to be
determined in accordance with CatchMark Timber’s financial statements at that
time; provided that until so amended such financial covenants shall continue to
be computed in accordance with GAAP prior to such change therein. 
Notwithstanding the foregoing, for purposes of determining compliance with any
covenant (including the computation of any financial covenant) contained herein,
Indebtedness of any Loan Party and any Subsidiary of any Loan Party shall be
deemed to be carried at 100% of the outstanding principal amount thereof, and
the effects of FASB ASC 825 and FASB ASC 470-20 on financial liabilities shall
be disregarded.

SECTION 1.5    Rounding.  Any financial ratios required to be maintained
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio or percentage is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).

SECTION 1.6    Letter of Credit Amounts.  Unless otherwise specified, all
references herein to the amount of a Letter of Credit at any time shall be
deemed to mean the maximum face amount of such Letter of Credit after giving
effect to all increases thereof contemplated by such Letter of Credit or in the
written request or application for such Letter of Credit or agreement regarding
such the Letter of Credit (at the time specified therefor in such applicable
Letter of Credit or such request, application or agreement and as such amount
may be reduced by (a) any permanent reduction of such Letter of Credit or
(b) any amount which is drawn, reimbursed and no longer available under such
Letter of Credit).

SECTION 1.7    Administration of Rates.  The Administrative Agent does not
warrant, nor accept responsibility, nor shall the Administrative Agent have any
liability with respect to the administration, submission or any other matter
related to the rates in the definition of “LIBOR” or with respect to any
comparable or successor rate thereto.

ARTICLE II    
FUNDING OF LOANS

SECTION 2.1    Amount and Terms of Loans.

SECTION 2.1.1    The Loans.Term Loans.
(i)    Term A-1 Loans. The Term A-1 Loan Lenders previously lent to the Borrower
the Term A-1 Loans and the outstanding principal balance thereof shall be
continued as Loans made under and governed by this Agreement. Amounts
outstanding under the Term A-1 Loan that are repaid or prepaid may not be
reborrowed.
(ii)    Term A-2 Loans. On the terms and subject to the conditions of this
Agreement (including Article V), each Term A-2 Loan Lender severally agrees to
make, on the Effective Date, one loan (each, a “Term A-2 Loan” and, collectively
for all the Term A-2 Loan Lenders, the “Term A-2 Loans”) to the Borrower in such
principal amount equal to the lesser of (A) such Lender’s Term A-2 Loan
Commitment and (B) such Lender’s Percentage of the aggregate amount of the
Borrowing of Term A-2 Loans requested by the Borrower to be made on the
Effective Date. Amounts outstanding under the Term A-2 Loan that are repaid or
prepaid may not be reborrowed. The proceeds of all Term A-2 Loans shall be used
solely for the purposes described in Section 4.10(a).
(iii)    Term A-3 Loans. On the terms and subject to the conditions of this
Agreement (including Article V), each Term A-3 Loan Lender severally agrees to
make, on the Effective Date, one loan (each, a “Term A-3 Loan” and, collectively
for all the Term A-3 Loan Lenders, the “Term A-3 Loans”) to the Borrower in such
principal amount equal to the lesser of (A) such Lender’s Term A-3 Loan
Commitment and (B) such Lender’s Percentage of the aggregate amount of the
Borrowing of Term A-3 Loans requested by the Borrower to be made on the
Effective Date. Amounts outstanding under the Term A-3 Loan that are repaid or
prepaid may not be reborrowed. The proceeds of all Term A-3 Loans shall be used
solely for the purposes described in Section 4.10(a).
(iv)    Borrowing Procedures. The Borrower shall request the Term A-2 Loan
Lenders and Term A-3 Loan Lenders, as applicable, to make the applicable Term
Loans by delivering to the Administrative Agent, by facsimile, email or other
method of delivery permitted by Section 11.2 on or before 11:00 A.M. (New York
City time), (i) one (1) Business Day prior to the expected Effective Date with
respect to LIBOR Loans; provided, however, that no Term Loan shall be made as a
LIBOR Loan for an Interest Period extending beyond the Stated Maturity Date; and
(ii) one (1) Business Day prior to the expected Effective Date with respect to
Base Rate Loans, a duly completed and executed, irrevocable Borrowing Request.
All (x) Base Rate Loans shall be made in a minimum amount of $500,000 and an
integral multiple of $100,000 (other than in the case of a borrowing in the
amount of the entire remaining Term Loan A-2 Commitment or Term Loan A-3
Commitment), and (y) LIBOR Loans shall be made in a minimum amount of $1,000,000
and an integral multiple of $500,000 (other than in the case of a borrowing in
the amount of the entire remaining Term Loan A-2 Commitment or Term Loan A-3
Commitment).
(b)    Incremental Term Loans. The Borrower and any one or more Lenders
(including any Person not previously a Lender hereunder who executes and
delivers a joinder agreement executed by the Borrower, the Administrative Agent
and such Lender, in form and substance reasonably acceptable to each of them),
which Lenders are reasonably acceptable to the Administrative Agent (each such
Lender, an “Incremental Term Loan Lender”), may agree, upon at least thirty (30)
days’ prior notice to the Administrative Agent (or such shorter period of time
as the Administrative Agent may agree to in its sole discretion), that such
Incremental Term Loan Lenders shall make one or more additional term loan credit
facilities available to the Borrower under this Section 2.1.1(b) (each an
“Incremental Term Loan Facility” and collectively, the “Incremental Term Loan
Facilities”; each commitment thereunder an “Incremental Term Loan Commitment”
and collectively, the “Incremental Term Loan Commitments”; and the loans
thereunder, each an “Incremental Term Loan” and collectively, the “Incremental
Term Loans”) on substantially the same terms and subject to substantially the
same conditions as the Term Loans. Any Incremental Term Loan or Incremental Term
Loan Commitment shall be documented by an amendment or supplement to, or a
restatement of, this Agreement, setting forth the specific terms and conditions
of the Incremental Term Loan Facility, which amendment, supplement or
restatement shall be signed by the Borrower, the Administrative Agent, and the
Incremental Term Loan Lenders providing such Incremental Term Loan Commitments.
Notwithstanding the foregoing: (i) the aggregate principal amount of all
Incremental Term Loan Commitments shall not exceed the Maximum Incremental
Amount; (ii) the Stated Maturity Date of any Incremental Term Loan shall be on
or after the Stated Maturity Date for the Term A-1 Loans, determined as of the
initial funding date for such Incremental Term Loans; (iii) no Default or Event
of Default shall have occurred and be continuing or would reasonably be expected
to result after giving Pro Forma Effect to any Incremental Term Loan; (iv) the
Borrower shall deliver a Compliance Certificate to the Administrative Agent
evidencing compliance with the financial covenants set forth in Section 7.2.4
after giving Pro Forma Effect to any Incremental Term Loan; (v) the proceeds of
any Incremental Term Loan shall be used solely for the purposes described in
Section 4.10; (vi) to the extent Section 4.10 permits any proceeds of any
Incremental Term Loan to be used to acquire any additional Real Property, each
of the conditions set forth in Sections 5.2.1, 5.2.2, and 5.3 shall be fulfilled
to the satisfaction of the Administrative Agent; (vii) the weighted average life
of any Incremental Term Loan shall be equal to or greater than the remaining
weighted average life of the Term A-1 Loans, determined as of the initial
funding date for such Incremental Term Loan; (viii) to the extent that the
applicable interest rate margin on any Incremental Term Loan exceeds by more
than 0.25% the applicable interest rate margin for the Term A-3 Loans,
determined as of the initial funding date for such Incremental Term Loan, (A)
the applicable interest rate margin for the Term A-3 Loans shall be increased so
that the applicable interest rate margin for such Incremental Term Loan does not
exceed the applicable interest rate margin for the Term A-3 Loans by more than
0.25% and (B) the applicable interest rate margin for each of the other credit
facilities existing on such date shall be increased by the same amount of basis
points as the Term A-3 Loans are so increased, if any; (ix) any covenant or
Event of Default applicable to any Incremental Term Loan that is more
restrictive than the equivalent covenant or Event of Default set forth in this
Agreement shall be deemed to be applicable to all Loans hereunder; (x) the
aggregate of any original issue discount or upfront fees applicable to any such
Incremental Term Loans shall not be more than 1% of the principal amount of such
Incremental Term Loans; and (xi) the Borrower shall have delivered any
modifications or additional Real Property Documents as the Administrative Agent
shall have requested in its sole discretion pursuant to such Incremental Term
Loans.
(c)    Revolving Loan Facility.
(i)    Revolving Loan Commitment. On the terms and subject to the conditions of
this Agreement (including Article V), from time to time on any Business Day
occurring on or after the Effective Date and prior to the Revolving Loan
Commitment Termination Date (the “Revolving Availability Period”), each
Revolving Lender severally agrees to make loans (relative to such Revolving
Lender, its “Revolving Loans”) to the Borrower equal to such Revolving Lender’s
Percentage of the aggregate amount of the Borrowing of the Revolving Loans
requested by the Borrower to be made on such day. The commitment of each
Revolving Lender described in this clause (c)(i) is herein referred to as its
“Revolving Loan Commitment.” On the terms and subject to the conditions hereof,
the Borrower may from time to time borrow, prepay and reborrow Revolving Loans.
(ii)    Revolver Increase.
(A)    Upon satisfaction of the conditions precedent set forth in the definition
of Revolver Increase and effective as of the date specified in writing by the
Administrative Agent, the Revolving Loan Commitment Amount may be increased in
the aggregate by the lesser of (1) $15,000,000 and (2) the Maximum Incremental
Amount. The Administrative Agent shall select and reasonably approve one or more
Lenders (including any Person not previously a Lender hereunder who executes and
delivers a joinder agreement executed by the Borrower, the Administrative Agent
and such Lender, in form and substance reasonably acceptable to each of them) to
participate in any Revolver Increase. Lenders shall have no obligation and no
right to participate in any Revolver Increase.
(B)    The Borrower shall in coordination with the Administrative Agent repay
outstanding Revolving Loans of certain Revolving Lenders and obtain additional
Revolving Loans from other Revolving Lenders, in each case, to the extent
necessary so that all Revolving Lenders participate in outstanding Revolving
Loans ratably, on the basis of their respective Revolving Loan Commitment
Amounts, after giving effect to the increase in the aggregate Revolving Loan
Commitment Amounts effected by implementation of the Revolver Increase. The
Lender Parties hereby agree that the borrowing notice, minimum borrowing, pro
rata borrowing, and pro rata payment requirements contained elsewhere in this
Agreement shall not apply to the transactions effected pursuant to this clause
(B). Any repayments made pursuant to this clause (B) shall be accompanied by
payment of all accrued interest on the amount prepaid and all amounts owed
pursuant to Sections 4.4 and 11.3.
(C)    Each Revolving Lender participating in the Revolver Increase (1) will be
deemed to have purchased a participation in each then outstanding Letter of
Credit (Revolver) equal to its Percentage of such Letter of Credit (Revolver)
and the participation of each other Revolving Lender in such Letter of Credit
(Revolver) shall be adjusted accordingly, (2) will acquire (and will pay to the
Administrative Agent, for the account of each other Revolving Lender, in
immediately available funds, an amount equal to) its Percentage of all
outstanding unreimbursed payments by any Issuing Lender under any Letter of
Credit (Revolver) and accrued interest thereon as described in Section
2.1.2(a)(iii), and (3) will be deemed to have purchased a participation in each
then outstanding Swingline Loan equal to its Percentage of such Swingline Loan
and the participation of each other Revolving Lender in such Swingline Loan
shall be adjusted accordingly.
(iii)    Revolving Loan Availability. No Borrowing of Revolving Loans shall be
made if, after giving effect thereto, (A) the Available Revolving Facility
Commitment would be less than zero, or (B) the Available Revolving Lender
Commitment of any Revolving Lender would be less than zero.
(iv)    Borrowing Procedures. By delivering a duly completed and executed
Borrowing Request to the Administrative Agent by facsimile, email or other
method of delivery permitted by Section 11.2 on or before 11:00 A.M. (New York
City time), on a Business Day occurring prior to the Revolving Loan Commitment
Termination Date, the Borrower may from time to time irrevocably request that
(A) a Base Rate Loan be made not less than one (1) nor more than five (5)
Business Days thereafter or that (B) a LIBOR Loan be made not less than three
(3) nor more than five (5) Business Days thereafter; provided, however, that no
Revolving Loan shall be made as a LIBOR Loan for an Interest Period extending
beyond the Stated Maturity Date. All (x) Base Rate Loans shall be made in a
minimum amount of $500,000 and an integral multiple of $100,000 or, if less, in
the amount of the Available Revolving Facility Commitment, and (y) LIBOR Loans
shall be made in a minimum amount of $1,000,000 and an integral multiple of
$500,000. The proceeds of all Loans shall be used solely for the purposes
described in Section 4.10.
(d)    [Reserved].
(e)    Swingline Facility.
(i)    Swingline Loan Commitment. On the terms and subject to the conditions of
this Agreement (including Article V), during the Revolving Availability Period,
the Swingline Lender agrees, in reliance upon the agreements of the other
Revolving Lenders set forth herein, to make Swingline Loans to the Borrower in
an aggregate principal amount not to exceed the Swingline Loan Commitment;
provided, however, unless the Borrower has complied with Section 4.13, if at any
time any Revolving Lender is a Defaulting Lender, the making of Swingline Loans
shall be at the sole discretion of the Swingline Lender. On the terms and
subject to the conditions hereof, the Borrower may from time to time borrow,
prepay and reborrow Swingline Loans. Each Swingline Loan shall reduce the
Available Revolving Facility Commitment and the Available Revolving Lender
Commitment by the outstanding principal amount of such Swingline Loan.
(ii)    Swingline Loan Availability. No Borrowing of Swingline Loans shall be
made if, after giving effect thereto, (A) the Available Revolving Facility
Commitment would be less than zero, (B) aggregate principal balance of the
Swingline Loans exceeds the Swingline Loan Commitment, or (C) the Available
Revolving Lender Commitment of any Revolving Lender would be less than zero. If
at any time the aggregate principal balance of the Swingline Loans then
outstanding exceeds the Swingline Loan Commitment, the Borrower shall be deemed
to have requested a Revolving Loan Borrowing in the amount of the difference in
the manner and pursuant to the terms of Section 2.1.1(e)(iii).
(iii)    Swingline Loan Reimbursement; Etc. Any outstanding Swingline Loan shall
be payable by the Borrower on demand by Swingline Lender, a copy of which demand
also shall be delivered by Swingline Lender to the Administrative Agent. If the
Borrower fails to so reimburse the Swingline Lender on demand, without limiting
Swingline Lender’s remedies with respect to the Borrower in the case of any
Revolving Lender’s failure to advance under this Section 2.1.1(e)(iii), the
Borrower shall be deemed to have requested the Administrative Agent to make a
Revolving Loan in the aggregate amount of the then outstanding Swingline Loans.
Each Revolving Lender agrees to fund its Percentage of any Revolving Loan made
pursuant to this Section 2.2.1(e)(iii). The Administrative Agent shall promptly
notify each Revolving Lender of the amount of such payment due and each such
Revolving Lender, on the next Business Day, shall deliver to the Administrative
Agent an amount equal to its Percentage thereof in same day funds. Each
Revolving Lender hereby absolutely and unconditionally agrees to pay to
Swingline Lender such Revolving Lender’s Percentage of each such payment due. In
addition to the foregoing, if for any reason any Revolving Lender fails to make
payment to Swingline Lender of any amount due under this Section 2.1.1(e)(iii),
such Revolving Lender shall be deemed, at the option of Swingline Lender, to
have unconditionally and irrevocably purchased from Swingline Lender, without
recourse or warranty, an undivided interest and participation in the applicable
Swingline Loan in the amount of such Revolving Loan, and such interest and
participation may be recovered from such Revolving Lender together with interest
thereon at the Base Rate for each day during the period commencing on the date
of demand and ending on the date such amount is received. Each Revolving Lender
acknowledges and agrees that its obligations to fund Revolving Loans and/or to
acquire participations pursuant to this Section 2.1.1(e)(iii) in respect of
Swingline Loans are absolute and unconditional and shall not be affected by any
circumstance whatsoever, including the occurrence and continuance of a Default
or an Event of Default or any failure by the Borrower to satisfy any of the
conditions set forth in Section 5.3. If any Revolving Lender fails to make
available to Swingline Lender the amount of such Lender’s Percentage of any
payments due as provided in this Section 2.1.1(e)(iii), the Administrative Agent
may elect to apply Cash Collateral as described in Section 4.13 by such amount
and pay such amount to Swingline Lender. If the Administrative Agent does not so
elect or if the funds in such accounts are insufficient, Swingline Lender shall
be entitled to recover such amount on demand from such Lender together with
interest at the Base Rate. On the Revolving Loan Commitment Termination Date, if
not sooner demanded, the Borrower shall repay in full the outstanding principal
amount of the Swingline Loans.
(iv)    Swingline Loan Interest; Payments. All Swingline Loans shall accrue
interest from the date made as a Base Rate Loan, at the sum of the Base Rate
plus the Applicable Margin, applicable from time to time as provided in Section
3.2. Until each Revolving Lender funds its Percentage of its Revolving Loan or
purchase of a participation pursuant to Section 2.1.1(e)(iii), interest in
respect of the Swingline Loans, of the applicable portions thereof, shall be
solely for the account of Swingline Lender. Notwithstanding any other provision
of this Agreement, prior to the Revolving Loan Commitment Termination Date, the
Borrower shall make all payments of principal and interest in respect of
Swingline Loans directly to the Swingline Lender by such method and to such
account or place as the Swingline Lender may from time to time designate in
writing and the Swingline Lender shall make the funds of the Swingline Loans
directly available to the Borrower by such method and to such account or place
as the Borrower may from time to time designate in writing. To the extent that
the Swingline Lender is not the Administrative Agent, the Swingline Lender shall
promptly provide to the Administrative Agent such information as it shall
reasonably request with respect to the Swingline Loans.
(v)    Borrowing Procedures. By delivering a duly completed and executed
Borrowing Request to the Swingline Lender and the Administrative Agent by
facsimile, email or other method of delivery permitted by Section 11.2 on or
before 1:00 P.M. (New York City time), on a Business Day occurring prior to the
Revolving Loan Commitment Termination Date, the Borrower may from time to time
irrevocably request that a Base Rate Loan be made on such Business Day. All
Swingline Loans shall be made in a minimum amount of $250,000 and an integral
multiple of $100,000 or, if less, in the unused amount of the Swingline Loan
Commitment. The proceeds of all Swingline Loans shall be used solely for the
purposes described in Section 4.10 for Revolving Loans; provided that, no
Swingline Loan shall be used to refinance any outstanding Swingline Loan.
(vi)    Cash Management. The Borrower and the Swingline Lender may enter into a
cash management agreement (including the CoBank Cash Management Agreement)
providing for the automatic advance by the Swingline Lender of Swingline Loans
under the conditions set forth in such agreement, which conditions shall be in
addition to the conditions set forth herein except as to timing of and minimum
and multiple amounts of Swingline Loans as provided in the first two sentences
of Section 2.1.1(e)(v), and which shall be in form and substance reasonably
acceptable to the Administrative Agent.
(f)    Multi-Draw Term Loan Facility.
(i)    On the terms and subject to the conditions of this Agreement (including
Article V), from time to time on any Business Day occurring on or after the
Effective Date and prior to the Multi-Draw Term Loan Commitment Termination Date
(the “Multi-Draw Term Loan Availability Period”), each Multi-Draw Term Loan
Lender severally agrees to make loans (relative to such Multi-Draw Term Loan
Lender, its “Multi-Draw Term Loans”) to the Borrower equal to such Multi-Draw
Term Loan Lender’s Percentage of the aggregate amount of the Borrowing of the
Multi-Draw Term Loans requested by the Borrower to be made on such day. The
commitment of each Multi-Draw Term Loan Lender described in this clause (f)(i)
is herein referred to as its “Multi-Draw Term Loan Commitment.” During the
Multi-Draw Term Loan Availability Period and on the terms and subject to the
conditions hereof, the Borrower may from time to time borrow, prepay and
reborrow Multi-Draw Term Loans.
(ii)    Multi-Draw Term Loan Availability. No Borrowing of Multi-Draw Term Loans
shall be made if, after giving effect thereto, (A) the Available MDT Facility
Commitment would be less than zero, or (B) the Available MDT Lender Commitment
of any Multi-Draw Term Loan Lender would be less than zero.
(iii)    Borrowing Procedures. By delivering a duly completed and executed
Borrowing Request to the Administrative Agent by facsimile, email or other
method of delivery permitted by Section 11.2 on or before 11:00 A.M. (New York
City time), on a Business Day occurring prior to the Multi-Draw Term Loan
Commitment Termination Date, the Borrower may from time to time irrevocably
request that (A) a Base Rate Loan be made not less than one (1) nor more than
five (5) Business Days thereafter or that (B) a LIBOR Loan be made not less than
three (3) (or such later date as the Administrative Agent may agree to in its
sole discretion with respect to any such request solely as to such request) nor
more than five (5) Business Days thereafter; provided, however, a LIBOR Loan to
be made on the Effective Date may be irrevocably requested not less than one (1)
Business Day prior to the Effective Date; provided further, that no Multi-Draw
Term Loan shall be made as a LIBOR Loan for an Interest Period extending beyond
the Stated Maturity Date. All (x) Base Rate Loans shall be made in a minimum
amount of $5,000,000 and an integral multiple of $100,000 or, if less, in the
unused amount of the Multi-Draw Term Loan Commitment Amount, and (y) LIBOR Loans
shall be made in a minimum amount of $5,000,000 and an integral multiple of
$500,000. The proceeds of all Loans shall be used solely for the purposes
described in Section 4.10.
(iv)    Multi-Draw Term Loan Increase.
(A)    Upon satisfaction of the conditions precedent set forth in the definition
of Multi-Draw Term Loan Increase and effective as of the date specified in
writing by the Administrative Agent, the Multi-Draw Term Loan Commitment Amount
may be increased in the aggregate by the Maximum Incremental Amount. The
Administrative Agent shall select and reasonably approve one or more Lenders
(including any Person not previously a Lender hereunder who executes and
delivers a joinder agreement executed by the Borrower, the Administrative Agent
and such Lender, in form and substance reasonably acceptable to each of them) to
participate in any Multi-Draw Term Loan Increase. Lenders shall have no
obligation and no right to participate in any Multi-Draw Term Loan Increase.
(B)    The Borrower shall in coordination with the Administrative Agent repay
outstanding Multi-Draw Term Loans of certain Multi-Draw Term Loan Lenders and
obtain additional Multi-Draw Term Loans from other Multi-Draw Term Loan Lenders,
in each case, to the extent necessary so that all Multi-Draw Term Loan Lenders
participate in outstanding Multi-Draw Term Loans ratably, on the basis of their
respective Multi-Draw Term Loan Commitment Amounts, after giving effect to the
increase in the aggregate Multi-Draw Term Loan Commitment Amounts effected by
implementation of the Multi-Draw Term Loan Increase. The Lender Parties hereby
agree that the borrowing notice, minimum borrowing, pro rata borrowing, and pro
rata payment requirements contained elsewhere in this Agreement shall not apply
to the transactions effected pursuant to this clause (B). Any repayments made
pursuant to this clause (B) shall be accompanied by payment of all accrued
interest on the amount prepaid and all amounts owed pursuant to Sections 4.4 and
11.3.
(C)    Each Multi-Draw Term Loan Lender participating in the Multi-Draw Term
Loan Increase (1) will be deemed to have purchased a participation in each then
outstanding Letter of Credit (MDT) equal to its Percentage of such Letter of
Credit (MDT) and the participation of each other Multi-Draw Term Loan Lender in
such Letter of Credit (MDT) shall be adjusted accordingly, and (2) will acquire
(and will pay to the Administrative Agent, for the account of each other
Multi-Draw Term Loan Lender, in immediately available funds, an amount equal to)
its Percentage of all outstanding unreimbursed payments by any Issuing Lender
under any Letter of Credit (MDT) and accrued interest thereon as described in
Section 2.1.2(b)(iii).

SECTION 2.1.2    Letters of Credit.
(a)    Letter of Credit (Revolver) Facility.
(i)    Letters of Credit (Revolver). The Revolving Loan Commitments may, in
addition to advances as Revolving Loans and Swingline Loans, be utilized, upon
the request of the Borrower, for the issuance of irrevocable standby or trade
letters of credit in United States dollars (individually, a “Letter of Credit
(Revolver)” and, collectively, the “Letters of Credit (Revolver)”) by an Issuing
Lender (Revolver) for the account of any Loan Party or Shell Subsidiary (other
than a Permitted JV Investment Subsidiary). Immediately upon the issuance by an
Issuing Lender (Revolver) of a Letter of Credit (Revolver), and without further
action on the part of the Administrative Agent or any Lenders, each Lender shall
be deemed to have purchased from such Issuing Lender a participation in such
Letter of Credit (Revolver) equal to such Lender’s Percentage of the Revolving
Loan Commitment of the aggregate amount available to be drawn under such Letter
of Credit (Revolver). Unless collateralized as provided in Section 4.14, each
Letter of Credit (Revolver) shall reduce the amount available under the
Revolving Loan Commitments by the Letter of Credit Usage with respect to such
Letter of Credit (Revolver).
(ii)    Availability. No Letter of Credit shall be issued, renewed, extended or
increased if, after giving effect thereto, (A) the Available Revolving Facility
Commitment would be less than zero, (B) Aggregate Letter of Credit (Revolver)
Usage would exceed the Letter of Credit (Revolver) Sublimit, or (C) the
Available Revolving Lender Commitment of any Revolving Lender would be less than
zero. If at any time the Aggregate Letter of Credit (Revolver) Usage exceeds the
Letter of Credit (Revolver) Sublimit, the Borrower shall reduce the Aggregate
Letter of Credit (Revolver) Usage by providing collateral for the Letter of
Credit Liability corresponding to such excess Aggregate Letter of Credit
(Revolver) Usage in the manner set forth in Section 4.14 to the extent required
to eliminate such excess.
(iii)    Reimbursement. The Borrower is irrevocably and unconditionally
obligated without presentment, demand, protest or other formalities of any kind
to reimburse each Issuing Lender (Revolver) in immediately available funds for
any amounts paid by such Issuing Lender (Revolver) with respect to any Letter of
Credit (Revolver) issued hereunder. Upon receipt from the beneficiary of any
Letter of Credit (Revolver) of any notice of drawing under such Letter of Credit
(Revolver), the Issuing Lender (Revolver) shall notify the Borrower and
Administrative Agent thereof. Not later than 11:00 a.m. (New York City time) on
the date of any payment by any Issuing Lender (Revolver) under a Letter of
Credit (Revolver) (or if notice is not provided to the Borrower of such drawing
prior to such time, not later than 11:00 a.m. (New York City time) on the
immediately succeeding Business Day), the Borrower shall reimburse such Issuing
Lender through the Administrative Agent in the amount equal to the amount of
such drawing (and, if reimbursed on the immediately succeeding Business Day
pursuant to this sentence, interest at the sum of the Base Rate plus the
Applicable Margin for Revolving Loans at Base Rate on such day (or days if the
next immediately succeeding day is not a Business Day)). If the Borrower fails
to so reimburse the applicable Issuing Lender by such time, the Borrower shall
be deemed to have requested a Revolving Loan (not a Swingline Loan) in the
amount of the payment made by such Issuing Lender with respect to such Letter of
Credit (Revolver). All amounts paid by an Issuing Lender (Revolver) with respect
to any Letter of Credit (Revolver) that are not repaid by the Borrower as
required by this Section 2.1.2(a)(iii), or that are not repaid with a Revolving
Loan shall bear interest at the sum of the Base Rate plus the highest Applicable
Margin for Revolving Loans at Base Rate plus 2%. Each Revolving Lender agrees to
fund its Percentage of any Revolving Loan made pursuant to this Section
2.1.2(a)(iii). In the event the Borrower fails to reimburse an Issuing Lender
(Revolver) in full for any payment in respect of a Letter of Credit (Revolver)
issued hereunder, the Administrative Agent shall promptly notify each Revolving
Lender of the amount of such unreimbursed payment and the accrued interest
thereon and each such Revolving Lender, on the next Business Day, shall deliver
to Administrative Agent an amount equal to its Percentage of the aggregate
Revolving Loan Commitments in same day funds. Each Revolving Lender hereby
absolutely and unconditionally agrees to pay to each Issuing Lender (Revolver)
upon demand by such Issuing Lender such Lender’s Percentage of each payment made
by such Issuing Lender in respect of a Letter of Credit (Revolver) and not
immediately reimbursed by the Borrower. Each Revolving Lender acknowledges and
agrees that its obligations to acquire participations pursuant to this Section
2.1.2(a)(iii) in respect of Letters of Credit (Revolver) and to make the
payments to each Issuing Lender (Revolver) required by the preceding sentence
are absolute and unconditional and shall not be affected by any circumstance
whatsoever, including the occurrence and continuance of a Default or an Event of
Default or any failure by the Borrower to satisfy any of the conditions set
forth in Section 5.3. If any Revolving Lender fails to make available to an
Issuing Lender (Revolver) the amount of such Lender’s Percentage of any payments
made by such Issuing Lender in respect of a Letter of Credit (Revolver) as
provided in this Section 2.1.2(a)(iii), the Administrative Agent may elect to
apply Cash Collateral as described in Section 4.13 and pay such amount to such
Issuing Lender. If the Administrative Agent does not so elect or if the funds in
such account are insufficient, such Issuing Lender shall be entitled to recover
such amount on demand from such Revolving Lender together with interest at the
Base Rate.
(b)    Letters of Credit (MDT) Facility.
(i)    Letters of Credit (MDT). The Multi-Draw Term Loan Commitments may, in
addition to advances as Multi-Draw Term Loans, be utilized, upon the request of
the Borrower, for the issuance of irrevocable standby or trade letters of credit
in United States dollars (individually, a “Letter of Credit (MDT)” and,
collectively, the “Letters of Credit (MDT)”) by an Issuing Lender (MDT) for the
account of any Loan Party or Shell Subsidiary (including any Permitted JV
Investment Subsidiary). Immediately upon the issuance by an Issuing Lender (MDT)
of a Letter of Credit (MDT), and without further action on the part of the
Administrative Agent or any Lenders, each Lender shall be deemed to have
purchased from such Issuing Lender a participation in such Letter of Credit
(MDT) equal to such Lender’s Percentage of the Multi-Draw Term Loan Commitment
of the aggregate amount available to be drawn under such Letter of Credit (MDT).
Unless collateralized as provided in Section 4.14, each Letter of Credit (MDT)
shall reduce the amount available under the Multi-Draw Term Loan Commitments by
the Letter of Credit Usage with respect to such Letter of Credit (MDT).
(ii)    Availability. No Letter of Credit (MDT) shall be issued, renewed,
extended or increased if, after giving effect thereto, (A) the Available MDT
Facility Commitment would be less than zero, (B) Aggregate Letter of Credit
(MDT) Usage would exceed the Letter of Credit (MDT) Sublimit, or (C) the
Available MDT Lender Commitment of any Multi-Draw Term Loan Lender would be less
than zero. If at any time the Aggregate Letter of Credit (MDT) Usage exceeds the
Letter of Credit (MDT) Sublimit, the Borrower shall reduce the Aggregate Letter
of Credit (MDT) Usage by providing collateral for the Letter of Credit Liability
corresponding to such excess Aggregate Letter of Credit (MDT) Usage in the
manner set forth in Section 4.14 to the extent required to eliminate such
excess.
(iii)    Reimbursement. The Borrower is irrevocably and unconditionally
obligated without presentment, demand, protest or other formalities of any kind
to reimburse each Issuing Lender (MDT) in immediately available funds for any
amounts paid by such Issuing Lender with respect to any Letter of Credit (MDT)
issued hereunder. Upon receipt from the beneficiary of any Letter of Credit
(MDT) of any notice of drawing under such Letter of Credit (MDT), the Issuing
Lender (MDT) shall notify the Borrower and Administrative Agent thereof. Not
later than 11:00 a.m. (New York City time) on the date of any payment by any
Issuing Lender (MDT) under a Letter of Credit (MDT) (or if notice is not
provided to the Borrower of such drawing prior to such time, not later than
11:00 a.m. (New York City time) on the immediately succeeding Business Day), the
Borrower shall reimburse such Issuing Lender through the Administrative Agent in
the amount equal to the amount of such drawing (and, if reimbursed on the
immediately succeeding Business Day pursuant to this sentence, interest at the
sum of the Base Rate plus the Applicable Margin for Multi-Draw Term Loans at
Base Rate on such day (or days if the next immediately succeeding day is not a
Business Day)). If the Borrower fails to so reimburse the applicable Issuing
Lender (MDT) by such time, the Borrower shall be deemed to have requested a
Multi-Draw Term Loan in the amount of the payment made by such Issuing Lender
with respect to such Letter of Credit (MDT). All amounts paid by an Issuing
Lender (MDT) with respect to any Letter of Credit (MDT) that are not repaid by
the Borrower as required by this Section 2.1.2(b)(iii), or that are not repaid
with a Multi-Draw Term Loan shall bear interest at the sum of the Base Rate plus
the highest Applicable Margin for Multi-Draw Term Loans at Base Rate plus 2%.
Each Multi-Draw Term Loan Lender agrees to fund its Percentage of any Multi-Draw
Term Loan made pursuant to this Section 2.1.2(b)(iii). In the event the Borrower
fails to reimburse an Issuing Lender (MDT) in full for any payment in respect of
a Letter of Credit (MDT) issued hereunder, the Administrative Agent shall
promptly notify each Multi-Draw Term Loan Lender of the amount of such
unreimbursed payment and the accrued interest thereon and each such Multi-Draw
Term Loan Lender, on the next Business Day, shall deliver to Administrative
Agent an amount equal to its Percentage of the aggregate Multi-Draw Term Loan
Commitments in same day funds. Each Multi-Draw Term Loan Lender hereby
absolutely and unconditionally agrees to pay to each Issuing Lender (MDT) upon
demand by such Issuing Lender such Lender’s Percentage of each payment made by
such Issuing Lender in respect of a Letter of Credit (MDT) and not immediately
reimbursed by the Borrower. Each Multi-Draw Term Loan Lender acknowledges and
agrees that its obligations to acquire participations pursuant to this Section
2.1.2(b)(iii) in respect of Letters of Credit (MDT) and to make the payments to
each Issuing Lender (MDT) required by the preceding sentence are absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including the occurrence and continuance of a Default or an Event of Default or
any failure by the Borrower to satisfy any of the conditions set forth in
Section 5.3. If any Multi-Draw Term Loan Lender fails to make available to an
Issuing Lender (MDT) the amount of such Lender’s Percentage of any payments made
by such Issuing Lender in respect of a Letter of Credit (MDT) as provided in
this Section 2.1.2(b)(iii), the Administrative Agent may elect to apply Cash
Collateral as described in Section 4.13 and pay such amount to such Issuing
Lender. If the Administrative Agent does not so elect or if the funds in such
account are insufficient, such Issuing Lender shall be entitled to recover such
amount on demand from such Multi-Draw Term Loan Lender together with interest at
the Base Rate.
(c)    Letters of Credit Facilities Generally.
(i)    Conditions of Issuance of Letters of Credit. In addition to all other
terms and conditions set forth in this Agreement, the issuance by an Issuing
Lender of any Letter of Credit shall be subject to the conditions precedent that
the Letter of Credit shall be in such form, be for such amount, and contain such
terms and conditions as are reasonably satisfactory to the Administrative Agent
and such Issuing Lender. The expiration date of each Letter of Credit must be on
a date which is the earlier of (A) (1) for a standby Letter of Credit, one (1)
calendar year from its date of issuance, but may, by its terms, be automatically
renewable annually unless such Issuing Lender has notified the Borrower on or
prior to the date for notice of terminations set forth in such Letter of Credit
but in any event at least thirty (30) days prior to the date of automatic
renewal of its election not to renew such Letter of Credit and (2) for a trade
Letter of Credit, 180 days for its date of issuance, and (B) the 30th day before
the Stated Maturity Date for the Revolving Loan Commitments or the Multi-Draw
Term Loan Commitments, as applicable, or such later date as agreed to by both
the Administrative Agent and the applicable Issuing Lender, in their sole
discretion.
(ii)    Request for Letters of Credit. The Borrower must give the Administrative
Agent at least three (3) Business Days’ prior notice (or such shorter period of
time as the Administrative Agent and the applicable Issuing Lender shall agree
to in their sole discretion), which notice will be irrevocable, specifying the
date a Letter of Credit is requested to be issued and the requested amount,
identifying the beneficiary, stating whether the Letter of Credit will be a
standby or trade Letter of Credit, stating whether the Letter of Credit will be
a Letter of Credit (Revolver) or a Letter of Credit (MDT), and describing the
nature of the transactions proposed to be supported thereby. Any notice
requesting the issuance of a Letter of Credit shall be accompanied by the form
of the Letter of Credit to be provided by the applicable Issuing Lender. The
Borrower must also complete any application procedures and documents required by
an Issuing Lender in connection with the issuance of any Letter of Credit,
including a certificate regarding Borrower’s compliance with the provisions of
Section 5.3 of this Agreement.
(iii)    Borrower Obligations Absolute. The obligations of the Borrower under
this Section 2.1.2 are irrevocable, will remain in full force and effect until
the Issuing Lenders and Lenders have no further obligations to make any payments
or disbursements under any circumstances with respect to any Letter of Credit,
shall be absolute and unconditional, shall not be subject to counterclaim,
setoff or other defense or any other qualification or exception whatsoever and
shall be paid in accordance with the terms and conditions of this Agreement
under all circumstances, including, any of the following circumstances, except
where caused by the gross negligence or willful misconduct of such Issuing
Lender as determined pursuant to a final non-appealable order of a court of
competent jurisdiction:
(A)    Any lack of validity or enforceability of this Agreement, any of the
other Loan Documents or any documents or instruments relating to any Letter of
Credit;
(B)    Any change in the time, manner or place of payment of, or in any other
term of, all or any of the obligations in respect of any Letter of Credit or any
other amendment, modification or waiver of or any consent to or departure from
any Letter of Credit, any documents or instruments relating thereto, or any Loan
Document in each case whether or not any Loan Party or any Subsidiary of any
Loan Party or any other Person has notice or knowledge thereof;
(C)    The existence of any claim, setoff, defense or other right that any Loan
Party or any Subsidiary of any Loan Party or any other Person may have at any
time against a beneficiary named in a Letter of Credit, any transferee of any
Letter of Credit (or any Person for whom any such transferee may be acting), the
Administrative Agent, any Issuing Lender, any Lender, or any other Person,
whether in connection with this Agreement, any other Loan Document, any Letter
of Credit, the transactions contemplated hereby or any other related or
unrelated transaction or transactions (including any underlying transaction
between any Loan Party or any Subsidiary of any Loan Party and the beneficiary
named in any such Letter of Credit);
(D)    Any draft, certificate or any other document presented under any Letter
of Credit proving to be forged, fraudulent, invalid or insufficient in any
respect or any statement therein being untrue or inaccurate in any respect, any
errors, omissions, interruptions or delays in transmission or delivery of any
messages, by mail, facsimile or otherwise, or any errors in translation or in
interpretation of technical terms;
(E)    Payment under any Letter of Credit against presentation of a demand,
draft or certificate or other document which does not comply with the terms of
such Letter of Credit;
(F)    Any defense based upon the failure of any drawing under any Letter of
Credit to conform to the terms of such Letter of Credit (provided, that any
draft, certificate or other document presented pursuant to such Letter of Credit
appears on its face to comply with the terms thereof), any non-application or
misapplication by the beneficiary or any transferee of the proceeds of such
drawing or any other act or omission of such beneficiary or transferee in
connection with such Letter of Credit;
(G)    The exchange, release, surrender or impairment of any collateral or other
security for the obligations;
(H)    The occurrence of any Default or Event of Default; or
(I)    Any other circumstance or event whatsoever, including, any other
circumstance that might otherwise constitute a defense available to, or a
discharge of, any Loan Party, any Subsidiary of any Loan Party or any guarantor
or other surety.
Any action taken or omitted to be taken by an Issuing Lender under or in
connection with any Letter of Credit, if taken or omitted in the absence of
gross negligence or willful misconduct, is binding upon the Loan Parties and
their Subsidiaries and shall not create or result in any liability of such
Issuing Lender to any Loan Party or any Subsidiary of any Loan Party or any
other Person.
(iv)    Obligations of Issuing Lenders. Each Issuing Lender (other than the
Administrative Agent) hereby agrees that it will not issue a Letter of Credit
hereunder until it has provided the Administrative Agent with notice specifying
the amount and intended issuance date of such Letter of Credit and the
Administrative Agent has returned a written acknowledgment of such notice to
such Issuing Lender. Each of the Issuing Lenders and the Administrative Agent
agrees to provide such notices and acknowledgement promptly upon the Borrower’s
request for a Letter of Credit provided such request satisfies all of the
requirements provided herein. Each Issuing Lender (other than the Administrative
Agent) further agrees to provide to the Administrative Agent: (A) a copy of each
Letter of Credit issued by such Issuing Lender promptly after its issuance; (B)
a monthly report summarizing available amounts under Letters of Credit issued by
such Issuing Lender, the dates and amounts of any draws under such Letters of
Credit, the effective date of any increase or decrease in the face amount of any
Letters of Credit during such month and the amount of any unreimbursed draws
under such Letters of Credit; and (C) such additional information reasonably
requested by the Administrative Agent from time to time with respect to the
Letters of Credit issued by such Issuing Lender.
(v)    UCP and ISP. The Uniform Customs and Practice for Documentary Credits as
most recently published from time to time by the International Chamber of
Commerce (the “UCP”) is hereby incorporated in this Agreement with respect to
trade Letters of Credit and shall be deemed incorporated by this reference into
each trade Letter of Credit issued pursuant to this Agreement. The terms and
conditions of the UCP shall be binding with respect to trade Letters of Credit
on the parties to this Agreement and each beneficiary of any trade Letter of
Credit issued pursuant to this Agreement. The International Standby Practices as
most recently published from time to time by the International Chamber of
Commerce (the “ISP”) is hereby incorporated in this Agreement with respect to
standby Letters of Credit and shall be deemed incorporated by this reference
into each standby Letter of Credit issued pursuant to this Agreement. The terms
and conditions of the ISP shall be binding with respect to standby Letters of
Credit on the parties to this Agreement and each beneficiary of any standby
Letter of Credit issued pursuant to this Agreement. Notwithstanding the above,
upon the request of the Borrower, in the sole discretion of the Administrative
Agent and the applicable Issuing Lender, a standby Letter of Credit may
expressly incorporate the UCP and the UCP is hereby incorporated in this
Agreement with respect to such standby Letters of Credit. Furthermore, the terms
and conditions of the UCP shall be binding with respect to such standby Letters
of Credit on the parties to this Agreement and each beneficiary of such standby
Letter of Credit issued pursuant to this Agreement.
(vi)    Illegality. If, at any time, it becomes unlawful for an Issuing Lender
to comply with any of its obligations under any Letter of Credit (including as a
result of any Sanctions), the obligations of such Issuing Lender with respect to
such Letter of Credit shall be suspended (and all corresponding rights shall
cease to accrue) until such time as it may again become lawful for such Issuing
Lender to comply with its obligations under such Letter of Credit, and such
Issuing Lender shall not be liable for any losses that any Loan Party, any
Subsidiary of any Loan Party or any other Person may incur as a result of such
suspension.

SECTION 2.1.3    Disbursement of Funds under the Loans. The Administrative Agent
shall promptly notify each applicable Lender of its receipt of a Borrowing
Request, the amount required to be funded by each such Lender and when such
amount must be funded. On the terms and subject to the conditions of this
Agreement, each Borrowing shall be made on the Business Day specified in such
Borrowing Request. On or before 1:00 P.M. (New York City time) on such Business
Day each Lender shall deposit with the Administrative Agent same day funds in an
amount equal to such Lender’s Percentage of the requested Borrowing. Such
deposit will be made to an account which the Administrative Agent shall specify
from time to time by notice to the Lenders. To the extent funds are received
from the Lenders, the Administrative Agent shall make such funds available to
the Borrower by wire transfer to the accounts the Borrower shall have specified
in its Borrowing Request. No Lender’s obligation to make any Loan shall be
affected by any other Lender’s failure to make any Loan. Nothing in this Section
2.1.3 or elsewhere in this Agreement or the other Loan Documents shall be deemed
to require the Administrative Agent (or any other Lender) to advance funds on
behalf of any Lender or to relieve any Lender from its obligation to fulfill its
Commitments hereunder or to prejudice any rights that the Administrative Agent
or the Borrower may have against any Lender as a result of any default by such
Lender hereunder.

SECTION 2.2    Notes; Updated Schedule II.
(a)    The Borrower hereby unconditionally promises to pay, to the order of each
of the Lenders, the Administrative Agent, the Issuing Lenders and the Swingline
Lenders, as applicable, the Loans and other Obligations as provided in this
Agreement and the other Loan Documents. Upon the request of any applicable
Lender, the Borrower shall execute and deliver to such Lender a separate Note
for each applicable Term Loan, Multi-Draw Term Loan or Revolving Loan, each
dated as of the Effective Date, or, if later, the date of such request, in the
principal amount of such Lender’s Percentage of such Commitment or Loan, as
applicable. Upon the request of any applicable Lender, the Borrower shall
execute and deliver to such Lender a separate Note for each applicable
Incremental Term Loan Facility, each dated as of the closing date of such
Incremental Term Loan Facility, or, if later, the date of such request, in the
principal amount of such Lender’s Percentage of such Incremental Term Loan
Commitment or Incremental Term Loan, as applicable. Upon Swingline Lender’s
request, the Borrower shall execute and deliver to Swingline Lender a Swingline
Note, dated as of the Effective Date, or, if later, the date of such request, in
the amount of the Swingline Loan Commitment.
(b)    The Notes issued to each Lender pursuant to clause (a) shall (i) be
executed by the Borrower, (ii) be payable to the order of such Lender or such
Lender’s assigns, (iii) be in the stated principal amount equal to the Loan made
by such Lender on date of such Note or the principal amount of such Lender’s pro
rata share of the applicable Commitment, (iv) be payable as provided in Section
3.1, (v) accrue interest as provided in Section 3.2 and (vi) be entitled to the
benefits of this Agreement and the other Loan Documents.
(c)    Each Lender shall record in its records the amount and date of each Loan
made by such Lender to the Borrower, and each repayment of such Lender’s Loans.
The aggregate unpaid principal amount so recorded shall, absent manifest error,
be conclusive evidence of the principal amount of the Loan owing and unpaid. The
failure to so record any such amount or any error in so recording any such
amount shall not, however, limit or otherwise affect the Obligations of the
Borrower hereunder or under any Note to repay the principal amount of all Loans
hereunder, together with interest accruing thereon.
(d)    The Administrative Agent may from time to time deliver to the Borrower
and the Lenders an updated Schedule II hereto reflecting any Incremental Term
Loan Facilities permitted by Section 2.1.1(b), any Revolver Increase permitted
by Section 2.1.1(c)(ii), or any Multi-Draw Term Loan Increase permitted by
Section 2.1.1(f)(iv).

SECTION 2.3    Continuation and Conversion Elections. By delivering a
Continuation/Conversion Notice to the Administrative Agent by facsimile, email
or other method of delivery of notice permitted pursuant to Section 11.2, on or
before 11:00 A.M. (New York City time) on a Business Day, the Borrower may from
time to time irrevocably elect on not less than one (1) Business Day nor more
than five (5) Business Days’ notice, in the case of Base Rate Loans, and not
less than three (3) nor more than five (5) Business Days’ notice, in the case of
LIBOR Loans (other than Swingline Loans), that all, or any portion in an
aggregate minimum amount of $1,000,000 and an integral multiple of $1,000,000
be, in the case of Loans (other than Swingline Loans) accruing at the Base Rate,
converted into LIBOR Loans or be, in the case of LIBOR Loans, converted into
Base Rate Loans or continued as LIBOR Loans (in the absence of delivery of a
Continuation/Conversion Notice, by facsimile, email or other method of delivery
of notice permitted pursuant to Section 11.2, with respect to any LIBOR Loan at
least three (3) Business Days (but not more than five (5) Business Days) before
the last day of the then current Interest Period with respect thereto, such Loan
shall, on such last day, automatically convert to a Base Rate Loans); provided,
however, that (a) each such conversion or continuation shall be prorated among
the applicable outstanding Loans of all Lenders, (b) upon a Commitment
Termination Event or, at the election of the Administrative Agent or the
Required Lenders, upon the occurrence and during the continuing of any other
Event of Default, no portion of the outstanding principal amount of any Loans
may be continued as, or be converted to, LIBOR Loans, (c) no Loans may be
continued as, or be converted into, LIBOR Loans for an Interest Period extending
beyond the Stated Maturity Date and (d) with respect to the LIBOR Loans that
have an Interest Period ending on one particular date such Loans shall not be
subject to the integral multiple requirement set forth above (it being
understood that, if there are Loans with Interest Periods ending on more than
one date, this clause shall only apply to those Loans with an Interest Period
ending on one particular date and no other date).

ARTICLE III    
PAYMENTS, INTEREST AND FEES

SECTION 3.1    Repayments and Prepayments. The Loans shall be repaid as set
forth in this Section.

SECTION 3.1.1    Voluntary Prepayments; Commitment Reductions.
(a)    Prior to the Stated Maturity Date, the Borrower may, from time to time on
any Business Day, make a voluntary prepayment, in whole or in part, of the
outstanding principal amount of the Loans; provided, however, that:
(i)    all such voluntary prepayments shall require notice on or before
11:00 A.M. (New York City time) not less than one (1) nor more than five (5)
Business Days’ in advance of any prepayment of any Loan (or such shorter or
longer period as the Administrative Agent may agree to in its reasonable
discretion); and
(ii)    all such voluntary partial prepayments shall be in an aggregate minimum
amount of $1,000,000 and an integral multiple of $500,000 (or in the case of
Swingline Loans, an aggregate minimum amount of $250,000 and an integral
multiple of $100,000) or, if less, the aggregate principal amount of the
relevant Loans outstanding hereunder.
(b)    The Borrower may, from time to time on any Business Day after the
Effective Date, voluntarily reduce the unused amount of any Commitment, the
Swingline Loan Commitment, the Letter of Credit (Revolver) Sublimit and the
Letter of Credit (MDT) Sublimit; provided, however, that (i) all such reductions
shall be made on not less than one (1) nor more than five (5) Business Days’
prior notice to the Administrative Agent and be permanent, (ii) any partial
reduction of the unused amount of such Commitment, Swingline Loan Commitment,
Letter of Credit (Revolver) Sublimit or Letter of Credit (MDT) Sublimit shall be
in a minimum amount of $1,000,000 and in an integral multiple of $500,000 and
(iii) the applicable Loans shall have been prepaid to the extent required by
Section 3.1.2 or pursuant to Section 4.12(c) or the Letter of Credit Liability
corresponding to such Aggregate Letter of Credit (Revolver) Usage or Aggregate
Letter of Credit (MDT) Usage, as applicable, shall have been collateralized in
accordance with Section 4.14.

SECTION 3.1.2    Mandatory Repayments and Prepayments.
(a)    Stated Maturity Date. On the Stated Maturity Date, the Borrower shall
repay in full the then aggregate outstanding principal amount of each Loan.
(b)    Mandatory Prepayments from Certain Sources.
(i)    Equity Raises Net Proceeds. Subject to Section 3.1.2(b)(viii),
immediately upon receipt of such Equity Raises Net Proceeds by any Loan Party or
Subsidiary of any Loan Party, the Borrower shall be obligated to repay the Loans
and other Obligations in an amount equal to the Equity Raises Net Proceeds;
provided, however, if no Default or Event of Default has occurred and is
continuing or would reasonably be expected to result after giving Pro Forma
Effect to the receipt of such Equity Raises Net Proceeds, and to the extent the
Loan to Value Ratio does not exceed 42.5%, calculated after giving Pro Forma
Effect to the receipt of such Equity Raises Net Proceeds and proposed uses
thereof (to the extent such proceeds are applied to such proposed uses within 10
days after receipt), the Borrower shall not be obligated to repay the Loans and
other Obligations in an amount equal to the Equity Raises Net Proceeds to the
extent (A) (i) such proceeds were raised by CatchMark Timber for the purpose of
capitalizing an Unrestricted Timber Subsidiary in connection with consummating
an Unrestricted Timber Transaction or for the purpose of making an Investment in
a Permitted JV Investment Subsidiary or Permitted Joint Venture permitted under
Section 7.2.5(a)(vii) and (ii) promptly upon receipt of such proceeds (and in
any event within 10 days after receipt by CatchMark Timber or any other Loan
Party or any Subsidiary of any Loan Party), a Financial Officer of the Borrower
shall provide certification as to the purpose of the equity issuance and such
other information regarding the same as the Administrative Agent may reasonably
request, or (B) such proceeds are promptly used to fund the acquisition of
additional Real Property by a Subsidiary Guarantor which Real Property shall be
subject to the Lien of the Administrative Agent and which acquisition is
otherwise permitted pursuant to the terms and provisions of this Agreement.
(ii)    Proceeds of Other Indebtedness. Subject to Section 3.1.2(b)(viii),
immediately upon receipt of any net cash proceeds of any Indebtedness other than
Indebtedness permitted by Section 7.2.2 by any Loan Party or any Subsidiary of
any Loan Party (other than Unrestricted Timber Subsidiaries), the Borrower shall
be obligated to repay the Loans and other Obligations in an amount equal to such
net cash proceeds.
(iii)    Collateral Insurance Proceeds. Subject to Section 3.1.2(b)(viii),
immediately upon receipt of any Collateral Insurance Proceeds by any Loan Party
or any Subsidiary of any Loan Party or any other property or casualty insurance
proceeds by any Loan Party or any Subsidiary of any Loan Party (other than
Unrestricted Timber Subsidiaries), the Borrower shall be obligated to repay the
Loans and other Obligations in an amount equal to such Collateral Insurance
Proceeds or such other property or casualty insurance proceeds; provided,
however, if no Default or Event of Default has occurred and is continuing and to
the extent the Loan to Value Ratio, calculated after giving Pro Forma Effect to
the receipt of such Collateral Insurance Proceeds or such other property or
casualty insurance proceeds, does not exceed 42.5%, the Borrower shall not be
obligated to repay the Loans and other Obligations in an amount equal to such
Collateral Insurance Proceeds or such other property or casualty insurance
proceeds to the extent that (A) all such Collateral Insurance Proceeds or such
other property or casualty insurance proceeds do not exceed $5,000,000 in the
aggregate after the Effective Date and over the remaining term of this
Agreement, (B) all such Collateral Insurance Proceeds are applied to repair or
replace the lost, damaged or destroyed Collateral within 180 days of receipt of
such Collateral Insurance Proceeds by any Loan Party or Subsidiary of any Loan
Party, and (C) all other property or casualty insurance proceeds are applied to
assets used or useful to the business of any of the Loan Parties within 180 days
of receipt of such other property or casualty insurance proceeds by any Loan
Party or any Subsidiary of any Loan Party (other than Unrestricted Timber
Subsidiaries).
(iv)    [Reserved].
(v)    Timber Lease Termination Proceeds. Subject to Section 3.1.2(b)(viii),
immediately upon receipt of any Timber Lease Termination Proceeds by any Loan
Party or any Subsidiary of any Loan Party, the Borrower shall be obligated to
repay the Loans and other Obligations in an amount equal to such Timber Lease
Termination Proceeds; provided, however, if no Default or Event of Default has
occurred and is continuing and to the extent the Loan to Value Ratio, calculated
after giving Pro Forma Effect to the receipt of Timber Lease Termination
Proceeds and such Disposition, does not exceed 42.5%, the Borrower shall not be
obligated to repay the Loans and other Obligations (A) to the extent the Timber
Lease Termination Proceeds do not exceed 0.5% of the aggregate Value of the
Timberlands (calculated as of the date such Timber Lease Termination Proceeds
are received) in connection with the termination of a single PLM Lease or a
single portion of the LTC Lease or any other Timber Lease and (B) all such
Timber Lease Termination Proceeds do not exceed 1.5% of the aggregate Value of
the Timberlands (calculated as of the date each such Timber Lease Termination
Proceeds are received) in the aggregate after the Effective Date and over the
remaining term of this Agreement.
(vi)    Net Permitted Joint Venture Disposition Proceeds. Subject to Section
3.1.2(b)(viii), immediately upon receipt of any Net Permitted Joint Venture
Disposition Proceeds by any Loan Party or any Subsidiary of any Loan Party, the
Borrower shall be obligated to repay the Loans and other Obligations in an
amount equal to such Net Permitted Joint Venture Disposition Proceeds; provided,
however, if no Default or Event of Default has occurred and is continuing and to
the extent the Loan to Value Ratio, calculated after giving Pro Forma Effect to
the receipt of such Net Permitted Joint Venture Disposition Proceeds and such
Disposition, does not exceed 42.5%, the Borrower shall not be required to repay
the Loans and other Obligations to the extent such Net Permitted Joint Venture
Disposition Proceeds are used within 270 days of receipt of the Net Permitted
Joint Venture Disposition Proceeds (or such later date as may be agreed to by a
Subsidiary Guarantor, in each case, by the Administrative Agent in its sole
discretion), for acquisitions of additional Real Property or other Investments
in Permitted Joint Ventures by a Loan Party, in each case, subject to the Lien
of the Administrative Agent and otherwise permitted pursuant to the terms and
provisions of this Agreement.
(vii)    Net Real Property Disposition Proceeds. Subject to Section
3.1.2(b)(viii), immediately upon receipt of any Net Real Property Disposition
Proceeds by any Loan Party or any Subsidiary of any Loan Party, the Borrower
shall be obligated to repay the Loans and other Obligations in an amount equal
to such Net Real Property Disposition Proceeds; provided, however, if no Default
or Event of Default has occurred and is continuing,
(A)    the Borrower shall not be required to repay the Loans and other
Obligations with Net Real Property Disposition Proceeds from a Normal Operating
Real Property Disposition until the aggregate of all Net Real Property
Disposition Proceeds received in any Fiscal Year from all Normal Operating Real
Property Dispositions exceeds 2% of the aggregate Value of the Timberlands
(calculated as of the date such Net Real Property Disposition Proceeds are
received); provided that, none of the Net Real Property Disposition Proceeds
shall be used to fund dividends, distributions or other payments permitted
pursuant to Section 7.2.6(x), (y) or (z) of this Agreement; and
(B)    and to the extent the Loan to Value Ratio, calculated after giving Pro
Forma Effect to the receipt of such Net Real Property Disposition Proceeds and
such Disposition, does not exceed 42.5%, the Borrower shall not be required to
repay the Loans and other Obligations with Net Real Property Disposition
Proceeds from a Large Real Property Disposition to the extent such Net Real
Property Disposition Proceeds are used, within 270 days of receipt of the Net
Real Property Disposition Proceeds (or such later date as may be agreed to by
the Administrative Agent in its sole discretion), for acquisitions of additional
Real Property by a Subsidiary Guarantor which Real Property shall be subject to
the Lien of the Administrative Agent and which acquisition is otherwise
permitted pursuant to the terms and provisions of this Agreement.
(viii)    Authorized Delay. If no Default or Event of Default has occurred and
is continuing, upon the written request of the Borrower, the Administrative
Agent may in its sole discretion (or upon the direction of the Required Lenders
(such direction given in their sole discretion) shall) authorize the Borrower to
delay making the repayments required by Section 3.1.2(b)(i), (ii), (iii), (v),
(vi) and (vii) until such time as the Administrative Agent determines in its
sole discretion that no liabilities for the Borrower under Section 4.4 would
result or such liabilities would be materially reduced (it being agreed that
during such period of authorized delay such amount shall be cash collateralized
in such amounts and on such terms and conditions as are acceptable to the
Administrative Agent in its sole discretion).
(c)    Multi-Draw Term Loan. The Borrower shall, on each date when the Available
MDT Facility Commitment is less than zero, repay the Multi-Draw Term Loans or
reduce the Aggregate Letter of Credit (MDT) Usage until they have paid in or
collateralized an amount equal to such deficit.
(d)    Acceleration. The Borrower shall, immediately upon any acceleration of
the Stated Maturity Date of any Loans or Letters of Credit pursuant to Section
8.2 or Section 8.3, repay all (or if only a portion is accelerated thereunder,
such portion of) the Loans then outstanding and reduce the Aggregate Letter of
Credit (Revolver) Usage and Aggregate Letter of Credit (MDT) Usage to zero.
(e)    Incremental Term Loans. The Borrower shall repay the aggregate
outstanding balance of any Incremental Term Loans as provided in the amendment
or supplement to this Agreement documenting such Incremental Term Loans;
provided, however, that the Borrower shall repay the aggregate amount
outstanding under any Incremental Term Loans in full on the Stated Maturity
Date.
(f)    Revolving Loans. The Borrower shall, on each date when the Available
Revolving Facility Commitment is less than zero, repay the Revolving Loans,
Swingline Loans or reduce the Aggregate Letter of Credit (Revolver) Usage until
they have paid in or collateralized an amount equal to such deficit. During the
Multi-Draw Term Loan Availability Period, within five (5) Business Days (or such
later date as the Administrative Agent shall agree in its sole discretion but,
in any event, within 90 days) of the aggregate outstanding principal amount of
the Revolver Real Property Acquisition Loans equaling $5,000,000, the Borrower
shall repay all such outstanding Revolver Real Property Acquisition Loans in an
amount equal to the lesser of (i) all such outstanding Revolver Real Property
Acquisition Loans and (ii) the Available MDT Facility Commitment.

SECTION 3.1.3    Application of Payments.
(a)    Application to Loans.
(i)    Each prepayment of any Loans made pursuant to Section 3.1.2(b)(i) shall
be applied as follows: first, to the outstanding balance of any Multi-Draw Term
Loans; and second, after any Multi-Draw Term Loans have been paid in full, to
the outstanding balance of any Incremental Term Loans (if and when applicable);
and third, after any Incremental Term Loans (if and when applicable) have been
paid in full, pro rata to the outstanding balance of the Term Loans; and fourth,
after the Term Loans have been paid in full, to the outstanding balance of any
Swingline Loans; and fifth, after any Swingline Loans have been paid in full, to
the outstanding balance of any Revolving Loans; and sixth, after any Revolving
Loans have been paid in full, pro rata to reduce the Aggregate Letter of Credit
(Revolver) Usage and the Aggregate Letter of Credit (MDT) Usage by providing
collateral pursuant to Section 4.14; and
(ii)    Each prepayment of any Loans made pursuant to Section 3.1.2(b)(ii),
(iii), (v), (vi), or (vii) shall be applied as follows: first, pro rata to the
outstanding balance of any Multi-Draw Term Loans and any Incremental Term Loans
(if and when applicable); and second, after any Multi-Draw Term Loans and any
Incremental Term Loans (if and when applicable) have been paid in full, pro rata
to the outstanding balance of the Term Loans; and third, after the Term Loans
have been paid in full, to the outstanding balance of any Swingline Loans; and
fourth, after any Swingline Loans have been paid in full, to the outstanding
balance of any Revolving Loans; and fifth, after any Revolving Loans have been
paid in full, pro rata to reduce the Aggregate Letter of Credit (Revolver) Usage
and the Aggregate Letter of Credit (MDT) Usage by providing collateral pursuant
to Section 4.14.
(b)    [reserved].
(c)    Application of Commitment Reductions to Revolving Loan Commitment. If any
reduction in the Revolving Loan Commitments would cause the Revolving Loan
Commitments to be less than the sum of the Swingline Loan Commitment and/or the
Letter of Credit (Revolver) Sublimit, then, unless an Event of Default has
occurred and is continuing, the Borrower shall reduce the Swingline Loan
Commitment or the Letter of Credit (Revolver) Sublimit upon such reduction of
the Revolving Loan Commitment such that the sum of the Swingline Loan Commitment
and the Letter of Credit (Revolver) Sublimit does not exceed the Revolving Loan
Commitments.
(d)    Application of Voluntary Prepayment. Unless an Event of Default has
occurred and is continuing, each prepayment of any Loans made pursuant to
Section 3.1.1 shall be applied among the Loans as the Borrower may direct. If
the Borrower fails to direct the application of any prepayment of any Loans made
pursuant to Section 3.1.1, such prepayment shall be applied first, to the
prepayment of any Swingline Loans; second, after any Swingline Loans have been
paid in full, to the prepayment of any Revolving Loans; third, after any
Revolving Loans have been paid in full, pro rata to the outstanding balance of
any Multi-Draw Term Loans and any Incremental Term Loans (if and when
applicable); fourth, after any Multi-Draw Term Loans and any Incremental Term
Loans (if and when applicable) have been paid in full, pro rata to the
outstanding balance of the Term Loans; and fifth, after the Term Loans have been
paid in full, pro rata to reduce the Aggregate Letter of Credit (Revolver) Usage
and the Aggregate Letter of Credit (MDT) Usage by providing collateral pursuant
to Section 4.14.
(e)    Installments; Interest Rate; Penalties. Any repayment of any Loans made
pursuant to Sections 3.1.1 and 3.1.2 and applied to the Term Loans, any
Multi-Draw Term Loans, or any Incremental Term Loans shall be applied to the
principal installments in the inverse order of maturity. All payments made
pursuant to Sections 3.1.1 and 3.1.2 shall first be applied to Base Rate Loans
or LIBOR Loans, as the Borrower shall direct in writing and, in the absence of
such direction, shall first be applied to Base Rate Loans and then to LIBOR
Loans as the Administrative Agent shall elect. Each prepayment of any Loans made
pursuant to this Section 3.1 (and assignments pursuant to Section 4.5 or Section
11.11) shall, except as provided in Section 4.4, be without premium or penalty
and be accompanied by the payment of accrued and unpaid interest on the amount
prepaid.
(f)    Application of Prepayment to Revolving Loans. For the purposes of
calculating the aggregate outstanding principal amount of the Revolver Real
Property Acquisition Loans, each prepayment for any Revolving Loans shall be
deemed applied as follows: first, to any Borrowing of Revolving Loans not
identified as Revolver Real Property Acquisition Loans in the applicable
Borrowing Request; and, second, after all Revolving Loans not identified as
Revolver Real Property Acquisition Loans have been paid in full, to any
Borrowing of Revolving Loans identified as Revolver Real Property Acquisition
Loans in the applicable Borrowing Request; provided that, any prepayment of
Revolver Real Property Acquisition Loans financed with the proceeds of a
Borrowing of Multi-Draw Term Loans or of Incremental Term Loans shall be deemed
applied to the outstanding Revolver Real Property Acquisition Loans.

SECTION 3.2    Interest Provisions. Interest on the outstanding principal amount
of Loans shall, pursuant to an appropriately delivered Borrowing Request or
Continuation/Conversion Notice, accrue and be payable in accordance with this
Section.

SECTION 3.2.1    Interest Rates.
Subject to Section 3.2.2, the Borrower may elect, pursuant to an appropriately
delivered Borrowing Request or Continuation/Conversion Notice:
(a)    a Borrowing of Loans that accrue interest at a rate per annum equal to
the sum of the Base Rate from time to time in effect plus the Applicable Margin;
and
(b)    a Borrowing of Loans that accrue interest at a rate per annum equal to
LIBOR for such Interest Period plus the Applicable Margin;
provided, that any Incremental Term Loans shall accrue interest as provided in
the amendment, supplement or restatement of this Agreement evidencing such
Incremental Term Loans; provided further, any Borrowing of a Swingline Loan must
be at the rate described in clause (a).

SECTION 3.2.2    Post-Default Rates. Upon a Commitment Termination Event or, at
the election of the Required Lenders, upon the occurrence and during the
continuance of any other Event of Default, the Borrower shall pay, but only to
the extent permitted by Law, interest (including post-default interest and
interest accruing after the commencement of any proceeding under any Debtor
Relief Laws referred to in Section 8.1.7, whether or not a claim for post-filing
or post-petition interest is allowed in any such proceeding) (i) on the Loans at
a rate per annum equal to the applicable interest rate then in effect (inclusive
of the highest Applicable Margin) with respect to such Loans plus 2.00% per
annum and (ii) on all other Obligations that are past due at a rate per annum
equal to the Base Rate plus the highest Applicable Margin for Revolving Loans at
Base Rate plus 2.00%.

SECTION 3.2.3    Interest Payment Dates. Interest accrued on each Loan shall be
paid as follows:
(a)    on the Stated Maturity Date therefor;
(b)    on the date of any payment or prepayment, in whole or in part, of
principal outstanding on such Loan on the principal amount so paid or prepaid;
(c)    on the last day of each applicable Interest Period and, if interest on
the Loans is accruing at the Base Rate, on each Quarterly Payment Date and, if
interest on the Loans is accruing at LIBOR and the Interest Period is longer
than three months, on the three-month anniversary of the first day of the
applicable Interest Period; and
(d)    on that portion of any Loans the Stated Maturity Date of which is
accelerated pursuant to Section 8.2 or Section 8.3, immediately upon such
acceleration.
Interest accrued on Loans or other monetary Obligations arising under this
Agreement or any other Loan Document after the date such amount is due and
payable (whether on the Stated Maturity Date, upon acceleration or otherwise)
shall be payable upon demand.

SECTION 3.2.4    Cost of Funds True Up. The Borrower, each Lender and each other
party to this Agreement acknowledge that LIBOR may not represent the true cost
of funds incurred by the Lenders in connection with making LIBOR Loans available
to the Borrower. In recognition of the foregoing, each party to this Agreement
agrees that, with respect to each successive Reset Date for Multi-Draw Term
Loans, Term A-2 Loans and Term A-3 Loans bearing interest at LIBOR, the
Administrative Agent shall (i) determine the difference (in basis points), if
any, between the Current Cost of Funds as of such Reset Date and the Effective
Date Cost of Funds and (ii) apply such difference (in a like amount of basis
points) as an increase (if the Current Cost of Funds as of such Reset Date
exceeds the Effective Date Cost of Funds) or decrease (if the Effective Date
Cost of Funds exceeds the Current Cost of Funds as of such Reset Date), as
applicable, to LIBOR, which increase or decrease shall commence from and as of
such Reset Date and shall remain in effect until the earlier of (x) the next
Reset Date and (y) repayment in full of all Loans and other outstanding
Obligations under the Loan Documents.

SECTION 3.3    Revolver Commitment Fee. The Borrower agrees to pay to the
Administrative Agent, for the pro rata account of each Revolving Lender (other
than each Revolving Lender that is a Defaulting Lender), for the period
(including any portion thereof when the Revolving Loan Commitment is not
available to be borrowed by reason of the Borrower’s inability to satisfy any
condition of Article V) commencing on the Effective Date and continuing through
the Revolving Loan Commitment Termination Date, a commitment fee (the “Revolver
Commitment Fee”) at the Applicable Margin on such Lender’s Percentage of the
average daily unused portion of the Revolving Loan Commitment Amount (calculated
for the Swingline Lender as all Revolving Loan Commitment Amounts, minus the
aggregate outstanding principal of all Revolving Loans, minus the aggregate
outstanding principal of all Swingline Loans, minus the face amount of each
outstanding Letter of Credit (Revolver); and calculated for all Lenders other
than the Swingline Lender as all Revolving Loan Commitment Amounts minus the
aggregate outstanding principal of all Revolving Loans minus the face amount of
each outstanding Letter of Credit (Revolver)) during the Fiscal Quarter ending
immediately prior to the applicable Quarterly Payment Date (without taking into
account that portion of Revolving Loan Commitment Amount attributable to such
Defaulting Lender). Such commitment fees are non-refundable and shall be payable
by the Borrower in arrears on each Quarterly Payment Date, commencing with the
first Quarterly Payment Date following the Effective Date, and on the Revolving
Loan Commitment Termination Date.

SECTION 3.4    Multi-Draw Term Loan Commitment Fee. The Borrower agrees to pay
to the Administrative Agent, for the pro rata account of each Multi-Draw Term
Loan Lender (other than each Multi-Draw Term Loan Lender that is a Defaulting
Lender), for the period (including any portion thereof when the Multi-Draw Term
Loan Commitment is not available to be borrowed by reason of the Borrower’s
inability to satisfy any condition of Article V) commencing on the Effective
Date and continuing through the Multi-Draw Term Loan Commitment Termination
Date, a commitment fee (the “Multi-Draw Term Loan Commitment Fee”) at the
Applicable Margin on such Lender’s Percentage of the average daily unused
portion of the Multi-Draw Term Loan Commitment Amount (calculated for all
Lenders as all Multi-Draw Term Loan Commitment Amounts minus the aggregate
principal amount of all Multi-Draw Term Loans minus the face amount of each
outstanding Letter of Credit (MDT)) during the Fiscal Quarter ending immediately
prior to the applicable Quarterly Payment Date (without taking into account that
portion of the Multi-Draw Term Loan Commitment Amount attributable to such
Defaulting Lender). Such commitment fees are non-refundable and shall be payable
by the Borrower in arrears on each Quarterly Payment Date, commencing with the
first Quarterly Payment Date following the Effective Date, and on the Multi-Draw
Term Loan Commitment Termination Date.

SECTION 3.5    Letter of Credit Fees.

SECTION 3.5.1    Letter of Credit (Revolver) Lenders. From the Effective Date,
the Borrower shall pay the Administrative Agent for the account of all Revolving
Lenders that are not Defaulting Lenders with respect to which any Issuing Lender
(Revolver) has exercised the right to require Cash Collateralization pursuant to
Section 4.13 from the Borrower or such Defaulting Lender (based upon their
respective Percentages) a fee for each Letter of Credit (Revolver) from the date
of issuance to the date of termination in an amount equal to the Applicable
Margin for Revolving Loans at LIBOR per annum multiplied by the undrawn face
amount of such Letter of Credit (Revolver), calculated for the actual number of
days elapsed. Such fee shall be payable to the Administrative Agent for the
benefit of all Lenders committed to make Revolving Loans (based upon their
respective Percentages). Such fee is to be paid quarterly in arrears on the
Quarterly Payment Date and the termination of the Letter of Credit (Revolver).

SECTION 3.5.2    Letter of Credit (MDT) Lenders. From the Effective Date, the
Borrower shall pay the Administrative Agent for the account of all Multi-Draw
Term Loan Lenders that are not Defaulting Lenders with respect to which any
Issuing Lender (MDT) has exercised the right to require Cash Collateralization
pursuant to Section 4.13 from the Borrower or such Defaulting Lender (based upon
their respective Percentages) a fee for each Letter of Credit (MDT) from the
date of issuance to the date of termination in an amount equal to the Applicable
Margin for Multi-Draw Term Loans at LIBOR per annum multiplied by the undrawn
face amount of such Letter of Credit (MDT), calculated for the actual number of
days elapsed. Such fee shall be payable to the Administrative Agent for the
benefit of all Lenders committed to make Multi-Draw Term Loans (based upon their
respective Percentages). Such fee is to be paid quarterly in arrears on the
Quarterly Payment Date and the termination of the Letter of Credit (MDT).

SECTION 3.5.3    Letter of Credit Issuing Lender. With respect to each Letter of
Credit, Borrower shall also pay Administrative Agent, for the benefit of the
Issuing Lender issuing such Letter of Credit, an issuance fee equal to the
greater of (a) $1,000, or (b) 0.125% of the face amount of such Letter of
Credit, which amount shall be paid upon the date of issuance and, if the
expiration date of such Letter of Credit is later than one (1) calendar year
from its date of issuance (whether pursuant to the original terms of the Letter
of Credit or pursuant to a renewal, extension or other modification), upon each
anniversary of the date of issuance during the term of such Letter of Credit, as
well as such Issuing Lender’s then in effect customary administrative fees and
administrative expenses payable with respect to such Letter of Credit as such
Issuing Lender may generally charge or incur from time to time in connection
with the issuance, maintenance, amendment (if any), renewal, extension,
assignment or transfer (if any), negotiation or administration of such Letter of
Credit.

SECTION 3.6    Extension of Stated Maturity Date.

SECTION 3.6.1    Requests for Extension. The Borrower may, by notice to the
Administrative Agent (who shall promptly notify the Lenders), request that each
Lender to any credit facility or credit facilities, as the Borrower shall
specify in its notice to the Administrative Agent, extend such Lender’s Stated
Maturity Date then in effect hereunder with respect to such credit facility or
credit facilities (the “Existing Stated Maturity Date”) for a period of time
from the Existing Stated Maturity Date, as the Borrower shall specify in its
notice to the Administrative Agent.

SECTION 3.6.2    Lender Elections to Extend. Each Lender, acting in its sole and
individual discretion, shall, by notice to the Administrative Agent given no
later than the date (the “Notice Date”) that is 30 days after the date of the
Borrower’s notice to the Administrative Agent (or, if such date is not a
Business Day, on the next preceding Business Day), advise the Administrative
Agent whether or not such Lender agrees to such extension or extensions (and
each Lender that determines not to so extend its Stated Maturity Date with
respect to any such credit facility (a “Non‑Extending Lender”) shall notify the
Administrative Agent of such fact promptly after such determination (but in any
event no later than the Notice Date) and any Lender that does not so advise the
Administrative Agent on or before the Notice Date shall be deemed to be a
Non‑Extending Lender). The election of any Lender to agree to such extension or
extensions shall not obligate any other Lender to so agree.

SECTION 3.6.3    Notification by Administrative Agent. The Administrative Agent
shall notify the Borrower of each Lender’s determination under this Section 3.6
with respect to each specified credit facility no later than the date 45 days
after the date of the Borrower’s notice to the Administrative Agent (or, if such
date is not a Business Day, on the next preceding Business Day).

SECTION 3.6.4    Additional Commitment Lenders. The Borrower shall have the
right to replace each Non‑Extending Lender with, and add as “Lenders” under this
Agreement in place thereof, one or more Eligible Assignees (each, an “Additional
Commitment Lender”), each of which Additional Commitment Lenders shall have
entered into an Assignment and Assumption or similar agreement in form and
substance satisfactory to the Borrower and the Administrative Agent pursuant to
which such Additional Commitment Lender shall, effective as of the extension of
the Existing Stated Maturity Date, undertake a Commitment or Loan (and, if any
such Additional Commitment Lender is already a Lender, its Commitment or Loan
shall be in addition to such Lender’s Commitment or Loan hereunder on such date)
with respect to such specified credit facility.

SECTION 3.6.5    Extension Requirement. If (and only if) the total of the
Commitments (in the case of the Revolving Loan credit facility and, prior to the
Multi-Draw Term Loan Commitment Termination Date, the Multi-Draw Term Loan
credit facility) plus the then outstanding principal amount of the Loans (in the
case of the Term Loan credit facilities and, on and after the Multi-Draw Term
Loan Commitment Termination Date, the Multi-Draw Term Loan credit facility and
any Incremental Term Loan Facility) of the Lenders that have agreed so to extend
their Existing Stated Maturity Date and the additional Commitments of the
Additional Commitment Lenders equal the aggregate amount of the Commitments (in
the case of the Revolving Loan credit facility and, prior to the Multi-Draw Term
Loan Commitment Termination Date, the Multi-Draw Term Loan credit facility) and
the then outstanding principal amount of the Loans (in the case of Term Loan
credit facilities, and, prior to the Multi-Draw Term Loan Commitment Termination
Date, the Multi-Draw Term Loan credit facility and any Incremental Term Loan
Facility) in effect immediately prior to the extension of the Existing Stated
Maturity Date, then, effective as of the extension of the Existing Stated
Maturity Date, the Existing Stated Maturity Date of each extending Lender and of
each Additional Commitment Lender shall be extended by the period of time
specified in the Borrower’s notice to the Administrative Agent after the
Existing Stated Maturity Date (except that, if such date is not a Business Day,
such Existing Stated Maturity Date as so extended shall be the next preceding
Business Day) and each Additional Commitment Lender shall thereupon become a
“Lender” for all purposes of this Agreement.

SECTION 3.6.6    Conditions to Effectiveness of Extensions. Notwithstanding the
foregoing, the extension of the Existing Stated Maturity Date pursuant to this
Section 3.6 shall not be effective with respect to any Lender unless:
(a)    no Default or Event of Default shall have occurred and be continuing on
the date of such extension and after giving Pro Forma Effect thereto;
(b)    the representations and warranties contained in this Agreement are true
and correct in all material respects on and as of the date of such extension and
after giving effect thereto, as though made on and as of such date; provided
that such representations and warranties (i) that relate solely to an earlier
date shall be true and correct as of such earlier date and (ii) shall be true
and correct in all respects if they are qualified by a materiality standard;
(c)    with respect to any request for an extension of the Existing Stated
Maturity Date of the Revolving Loan credit facility, any Issuing Lender
(Revolver) and the Swingline Lender shall have consented to such extension of
the Revolving Loan Commitments, to the extent that such extension of the
Revolving Loan Commitments provides for the issuance or extension of Letters of
Credit (Revolver) by such Issuing Lender (Revolver) or making of Swingline Loans
by such Swingline Lender at any time during the extended period;
(d)    with respect to any request for an extension of the Existing Stated
Maturity Date of the Multi-Draw Term Loan credit facility, any Issuing Lender
(MDT) shall have consented to such extension of the Multi-Draw Term Loan
Commitments, to the extent that such extension of the Multi-Draw Term Loan
Commitments provides for the issuance or extension of Letters of Credit (MDT) by
such Issuing Lender (MDT) at any time during the extended period;
(e)    on or before the extension of the Existing Stated Maturity Date, (1) the
Borrower shall have replaced each Non-Extending Lender as provided in Section
3.6.4 and (2) the Borrower shall have paid in full any amounts owing to such
Non-Extending Lender hereunder after giving effect to such replacement; and
(f)    the terms of such extended Commitments and extended Loans shall comply
with Section 3.6.7.

SECTION 3.6.7    Terms. The terms of each extension of the Existing Stated
Maturity Date of each credit facility or credit facilities shall be determined
by the Borrower and the applicable extending Lenders and set forth in an
Extension Amendment; provided that (a) the final maturity date of any extended
Commitments or extended Loans shall be no earlier than the Existing Stated
Maturity Date with respect to such credit facility, (b) the interest rate
margin, rate floors, fees, original issue discount and premium applicable to any
extended Commitment and extended Loans shall be determined by the Borrower and
the applicable extending Lenders, and (c) the terms of the extended Commitments
or extended Loans, as applicable, shall be substantially identical to the terms
set forth herein (except as set forth in clauses (a) through (b) above) other
than any terms applicable only after the maturity of all other credit
facilities.

SECTION 3.6.8    Extension Amendment. In connection with any extension of the
Existing Stated Maturity Date of any credit facility or credit facilities, the
Borrower, the Administrative Agent and each applicable extending Lender shall
execute and deliver to the Administrative Agent an Extension Amendment and such
other documentation as the Administrative Agent shall reasonably specify to
evidence the extension of the Existing Stated Maturity Date of any credit
facility or credit facilities, in form and substance satisfactory to the
Borrower and the Administrative Agent. The Administrative Agent shall promptly
notify each Lender as to the effectiveness of each extension of the Existing
Stated Maturity Date of any credit facility or credit facilities. Any Extension
Amendment may, without the consent of any other Lender, effect such amendments
to this Agreement and the other Loan Documents as may be necessary or
appropriate, in the reasonable opinion of the Administrative Agent and the
Borrower, to implement the terms of any such extension of the Existing Stated
Maturity Date of any credit facility or credit facilities on terms consistent
with this Section 3.6.

ARTICLE IV    
YIELD PROTECTION, TAXES AND RELATED PROVISIONS

SECTION 4.1    Eurodollar Rate Lending Unlawful. If any Lender shall determine
(which determination shall, upon notice thereof to the Borrower and the
Administrative Agent, be conclusive and binding on the Borrower) that any Change
in Law makes it unlawful, or any central bank or other Governmental Authority
asserts that it is unlawful, for such Lender to accrue interest on the Loans at
LIBOR, the obligations of the Lenders to continue to accrue interest on the
Loans at LIBOR shall, upon such determination, forthwith be suspended until such
Lender shall notify the Administrative Agent that the circumstances causing such
suspension no longer exist, and all Loans shall automatically, at the end of the
then current Interest Period, continue to accrue interest at the Base Rate.

SECTION 4.2    Inability to Determine Rates. If the Administrative Agent shall
have determined or been instructed by the Required Lenders that adequate means
do not exist for adequately and fairly determining the cost to the Lenders of
making or maintaining Loans that accrue interest at LIBOR or calculating the
same then, upon notice from the Administrative Agent to the Borrower and the
Lenders, the obligations of all the Lenders to make or continue any Loans that
accrue interest at LIBOR shall forthwith be suspended until the Administrative
Agent shall notify the Borrower and the Lenders that the circumstances causing
such suspension no longer exist. Until such time as the Administrative Agent
rescinds such notice, the Loans shall accrue interest at the Base Rate.

SECTION 4.3    Capital Adequacy and Other Adjustments.
(a)    Increased Costs, Generally. If any Change in Law shall:
(i)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement reflected in LIBOR) or any Issuing
Lender;
(ii)    subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or
(iii)    impose on any Lender or the London interbank market any other
condition, cost or expense affecting this Agreement or any Loan made by any
Lender or any Letter of Credit participation therein;
and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, converting to, continuing or
maintaining any Loan or of maintaining its obligation to make any such Loan, or
to increase the cost to such Lender, such Issuing Lender or such other Recipient
of participating in, issuing or maintaining any Letter of Credit (or of
maintaining any Letter of Credit), or to reduce the amount of any sum received
or receivable by such Lender, such Issuing Lender or other Recipient hereunder
(whether of principal, interest or any other amount) then, upon request of such
Lender, Issuing Lender or other Recipient, the Borrower will pay to such Lender,
Issuing Lender or other Recipient, as the case may be, such additional amount or
amounts as will compensate such Lender, Issuing Lender or other Recipient, as
the case may be, for such additional costs incurred or reduction suffered.
(b)    Capital Requirements. If any Lender or Issuing Lender determines that any
Change in Law affecting such Lender of Issuing Lender or any lending office of
such Lender or such Lender’s or Issuing Lender’s holding company, if any,
regarding capital or liquidity requirements, has or would have the effect of
reducing the rate of return on such Lender’s or Issuing Lender’s capital or on
the capital of such Lender’s or Issuing Lender’s holding company, if any, as a
consequence of this Agreement, the Commitments of such Lender or the Loans made
by, or participations in Letters of Credit or Swingline Loans held by, such
Lender, or Letters of Credit issued by any Issuing Lender, to a level below that
which such Lender or Issuing Lender such Lender’s or Issuing Lender’s holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s or Issuing Lender’s policies and the policies of
such Lender’s or Issuing Lender’s holding company with respect to capital
adequacy), then from time to time the Borrower will pay to such Lender or
Issuing Lender such additional amount or amounts as will compensate such Lender
or Issuing Lender or such Lender’s or Issuing Lender’s holding company for any
such reduction suffered.
(c)    Certificates of Reimbursement. A certificate of a Lender or Issuing
Lender setting forth the amount or amounts necessary to compensate such Lender
or Issuing Lender or its holding company, as the case may be, as specified in
clause (a) or (b) of this Section and delivered to the Borrower (with a copy to
the Administrative Agent), shall be conclusive absent manifest error. The
Borrower shall pay such Lender or Issuing Lender the amount shown as due on any
such certificate within 10 days after receipt thereof.
(d)    Failure or delay on the part of any Lender or Issuing Lender to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or Issuing Lender’s right to demand such compensation; provided that
the Borrower shall not be required to compensate a Lender or Issuing Lender
pursuant to this Section for any increased costs incurred or reductions suffered
more than nine months prior to the date that such Lender or Issuing Lender, as
the case may be, notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions, and of such Lender’s or Issuing Lender’s
intention to claim compensation therefor (except that, if the Change in Law
giving rise to such increased costs or reductions is retroactive, then the
nine-month period referred to above shall be extended to include the period of
retroactive effect thereof).

SECTION 4.4    Funding Losses. In the event any Lender shall incur any loss or
expense (including any loss or expense incurred by reason of the liquidation or
reemployment of deposits or other funds acquired by such Lender) as a result of
any Loan or Letter of Credit not being made in accordance with a Borrowing
Request, the Interest Period of any Loan not being continued in accordance with
the Continuation/Conversion Notice therefor or any repayment or prepayment of
the principal amount of any Loans or Letters of Credit on a date other than the
scheduled last day of the Interest Period applicable thereto, whether pursuant
to Section 3.1, Section 4.1, Section 4.2, Article VIII or any assignment
pursuant to Section 4.5 or otherwise then, upon the notice of such Lender to the
Borrower (with a copy to the Administrative Agent), the Borrower shall promptly
(and, in any event, within three (3) Business Days of receipt of such notice)
pay directly to such Lender such amount as will (in the reasonable determination
of such Lender) reimburse such Lender for such loss or expense. Such notice
(which shall include calculations in reasonable detail) shall, in the absence of
manifest error, be conclusive and binding on the Borrower. For the purpose of
calculating amounts payable to a Lender under this Section, each Lender shall be
deemed to have actually funded its relevant Loan through the purchase of a
deposit bearing interest at LIBOR in an amount equal to the amount of that Loan
and having a maturity comparable to the relevant Interest Period; provided, that
each Lender may fund each of its Loans in any manner it sees fit, and the
foregoing assumption shall be utilized only for the calculation of amounts
payable under this Section.

SECTION 4.5    Mitigation Obligations; Replacement of Lender.
(a)    Designation of Different Lending Office. If any Lender requests
compensation under Section 4.3, or requires the Borrower to pay any Indemnified
Taxes or additional amounts to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 4.6, then such Lender shall (at the
request of the Borrower) use reasonable efforts to designate a different lending
office for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender, such designation or assignment (i) would eliminate
or reduce amounts payable pursuant to Section 4.3 or Section 4.6, as the case
may be, in the future, and (ii) would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender. The Borrower hereby agrees to pay all reasonable costs and expenses
incurred by any Lender in connection with any such designation or assignment.
(b)    Replacement of Lenders. If any Lender requests compensation under Section
4.3, or if the Borrower is required to pay any Indemnified Taxes or additional
amounts to any Lender or any Governmental Authority for the account of any
Lender pursuant to Section 4.6 and, in each case, such Lender has declined or is
unable to designate a different lending office in accordance with clause (a), or
if any Lender is a Defaulting Lender or a Non-Consenting Lender, then the
Borrower may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 11.11), all of its interests, rights (other than
its existing rights to payments pursuant to the Loan Documents) and obligations
under this Agreement and the related Loan Documents to an Eligible Assignee that
shall assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment); provided that:
(i)    The Borrower shall have paid to the Administrative Agent the assignment
fee (if any) specified in Section 11.11;
(ii)    such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in Letter of Credit
Liabilities, accrued interest thereon, accrued fees and all other amounts
payable to it hereunder and under the other Loan Documents (including any
amounts under Section 11.3, Section 4.4 and Section 3.1) from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or the
Borrower (in the case of all other amounts);
(iii)    in the case of any such assignment resulting from a claim for
compensation under Section 4.3 or payments required to be made pursuant to
Section 4.6, such assignment will result in a reduction in such compensation or
payments thereafter;
(iv)    such assignment does not conflict with Law; and
(v)    in the case of any assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.
Other than with respect to a Non-Extending Lender who qualifies as a
Non-Consenting Lender under clause (b) of the definition of such term, a Lender
shall not be required to make any such assignment or delegation if, prior
thereto, as a result of a waiver by such Lender or otherwise, the circumstances
entitling the Borrower to require such assignment and delegation cease to apply.

SECTION 4.6    Taxes.
(a)    Payments Free of Taxes. Any and all payments by or on account of any
obligation of any Loan Party under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by Law. If any Law
(as determined in the good faith discretion of an applicable Withholding Agent)
requires the deduction or withholding of any Tax from any such payment by a
Withholding Agent, then the applicable Withholding Agent shall be entitled to
make such deduction or withholding and shall timely pay the full amount deducted
or withheld to the relevant Governmental Authority in accordance with Law and,
if such Tax is an Indemnified Tax, then the sum payable by the applicable Loan
Party shall be increased as necessary so that after such deduction or
withholding has been made (including such deductions and withholdings applicable
to additional sums payable under this Section) the applicable Recipient receives
an amount equal to the sum it would have received had no such deduction or
withholding been made.
(b)    Payment of Other Taxes by the Borrower. The Borrower shall timely pay to
the relevant Governmental Authority in accordance with Law, or at the option of
the Administrative Agent timely reimburse it for the payment of, any Other
Taxes.
(c)    Indemnification by the Loan Parties. The Loan Parties shall jointly and
severally indemnify each Recipient, within 10 days after demand therefor, for
the full amount of any Indemnified Taxes (including Indemnified Taxes imposed or
asserted on or attributable to amounts payable under this Section) payable or
paid by such Recipient or required to be withheld or deducted from a payment to
such Recipient and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes were correctly or legally imposed
or asserted by the relevant Governmental Authority. A certificate as to the
amount of such payment or liability delivered to the Borrower by a Lender (with
a copy to the Administrative Agent), or by the Administrative Agent on its own
behalf or on behalf of a Lender, shall be conclusive absent manifest error.
(d)    Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that any
Loan Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Loan Parties to do
so), (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 11.11(d) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this clause (d).
(e)    Evidence of Payments. As soon as practicable after any payment of Taxes
by any Loan Party to a Governmental Authority pursuant to this Section 4.6, such
Loan Party shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.
(f)    Status of Lenders.
(i)    Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Administrative Agent, at the time or times
prescribed by Law or reasonably requested by the Borrower or the Administrative
Agent, such properly completed and executed documentation reasonably requested
by the Borrower or the Administrative Agent as will permit such payments to be
made without withholding or at a reduced rate of withholding. In addition, any
Lender, if reasonably requested by the Borrower or the Administrative Agent,
shall deliver such other documentation prescribed by Law or reasonably requested
by the Borrower or Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Sections 4.6 (f)(ii)(A), (B), (C) and (D) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.
(ii)    Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person,
(A)    any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax;
(B)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:
(1)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN or IRS
Form W-8BEN-E, as applicable, establishing an exemption from, or reduction of,
U.S. federal withholding Tax pursuant to the “interest” article of such tax
treaty and (y) with respect to any other applicable payments under any Loan
Document, IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable, establishing an
exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
“business profits” or “other income” article of such tax treaty;
(2)    executed originals of IRS Form W-8ECI;
(3)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit 4.6 (A) to the effect that such Foreign
Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a
“10 percent shareholder” of the Borrower within the meaning of Section
871(h)(3)(B) of the Code, or a “controlled foreign corporation” related to the
Borrower as described in Section 881(c)(3)(C) of the Code (a “U.S. Tax
Compliance Certificate”) and (y) executed originals of IRS Form W-8BEN or IRS
Form W-8BEN-E, as applicable; or
(4)    to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or
IRS Form W-8BEN-E, as applicable, a U.S. Tax Compliance Certificate
substantially in the form of Exhibit 4.6 (B) or Exhibit 4.6 (C), IRS Form W-9,
and/or other certification documents from each beneficial owner, as applicable;
provided that if the Foreign Lender is a partnership and one or more direct or
indirect partners of such Foreign Lender are claiming the portfolio interest
exemption, such Foreign Lender may provide a U.S. Tax Compliance Certificate
substantially in the form of Exhibit 4.6 (D) on behalf of each such direct and
indirect partner;
(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by Law as a basis for
claiming exemption from or a reduction in U.S. federal withholding Tax, duly
completed, together with such supplementary documentation as may be prescribed
by Law to permit the Borrower or the Administrative Agent to determine the
withholding or deduction required to be made; and
(D)    if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by Law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by Law (including as
prescribed by Section 1471(b)(3)(C)(i) of the Code) and such additional
documentation reasonably requested by the Borrower or the Administrative Agent
as may be necessary for the Borrower and the Administrative Agent to comply with
their obligations under FATCA and to determine that such Lender has complied
with such Lender’s obligations under FATCA or to determine the amount, if any,
to deduct and withhold from such payment. Solely for purposes of this clause
(D), “FATCA” shall include any amendments made to FATCA after the date of this
Agreement.
Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.
(g)    Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 4.6 (including by
the payment of additional amounts pursuant to this Section 4.6), it shall pay to
the indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section 4.6 with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses (including Taxes) of
such indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this clause (g) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this clause (g), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this clause (g) the payment of
which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This clause shall not be construed to
require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.
(h)    Survival. Each party’s obligations under this Section 4.6 shall survive
the resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.

SECTION 4.7    Payments, Interest Calculations, etc.
(a)    Unless otherwise expressly provided, all payments by the Borrower
pursuant to or in respect of this Agreement, the Notes or any other Loan
Document shall be made by the Borrower to the Administrative Agent for the pro
rata account of the Lenders entitled to receive such payment; provided, however,
(i) in the case of any Revolving Lender being a Defaulting Lender due to failure
to fund, the Administrative Agent shall be entitled to set off the funding
shortfall against such Defaulting Lender’s respective share of all payments
received from the Borrower, and (ii) in the case of any Multi-Draw Term Loan
Lender being a Defaulting Lender due to failure to fund, the Administrative
Agent shall be entitled to set off the funding shortfall against such Defaulting
Lender’s respective share of all payments received from the Borrower. All such
payments required to be made to the Administrative Agent shall be made without
setoff, deduction or counterclaim, not later than 11:00 A.M. (New York City
time), on the date due, in same day or immediately available funds, to such
account as the Administrative Agent shall specify from time to time by notice to
the Borrower. Funds received after that time shall be deemed to have been
received by the Administrative Agent on the next succeeding Business Day and any
applicable interest shall continue to accrue thereon. The Administrative Agent
shall promptly remit (and, in any event, on the same Business Day as received by
the Administrative Agent is so received on or prior to 11:00 A.M. (New York City
time)) in same day funds to each Lender its share, if any, of such payments
received by the Administrative Agent for the account of such Lender.
(b)    All interest and fees shall be computed on the basis of the actual number
of days (including the first day but excluding the last day) occurring during
the period for which such interest or fee is payable over a year comprised of
360 days. If a Loan is repaid on the same day it is made one day’s interest
shall be charged. Whenever any payment to be made shall otherwise be due on a
day which is not a Business Day, such payment shall (except as otherwise
required by clause (b) of the definition of “Interest Period”) be made on the
next succeeding Business Day and such extension of time shall be included in
computing interest and fees, if any, in connection with such payment.
(c)    The Administrative Agent is authorized to charge any account maintained
by any of the Loan Parties with it for any Obligations owing to it or any of the
Lender Parties.

SECTION 4.8    Sharing of Payments.
If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans or other obligations hereunder resulting in such Lender receiving
payment of a proportion of the aggregate amount of its Loans and accrued
interest thereon or other such obligations greater than its Percentage thereof
as provided herein (other than pursuant to Section 4.5(b)), then the Lender
receiving such greater proportion shall (a) notify the Administrative Agent of
such fact, and (b) purchase (for cash at face value) participations in the Loans
and such other obligations of the other Lenders, or make such other adjustments
as shall be equitable, so that the benefit of all such payments shall be shared
by the Lenders ratably in accordance with the aggregate amount of principal of
and accrued interest on their respective Loans and other amounts owing them;
provided that:
(i)    if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest; and
(ii)    the provisions of this clause shall not be construed to apply to (A) any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement (including the application of funds arising from the
existence of a Defaulting Lender), or (B) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or participations in Letter of Credit Liabilities to any assignee or
participant, other than to the Loan Parties or any Subsidiary thereof (as to
which the provisions of this clause shall apply).
Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under Law, that any Lender acquiring a participation pursuant
to the foregoing arrangements may exercise against each Loan Party rights of
setoff and counterclaim with respect to such participation as fully as if such
Lender were a direct creditor of each Loan Party in the amount of such
participation. This Section 4.8 shall not apply to any action taken by any Farm
Credit Lender with respect to any Farm Credit Equities held by the Borrower.

SECTION 4.9    Right of Setoff. If an Event of Default shall have occurred and
be continuing, each Lender, each Issuing Lender and each of their respective
Affiliates is hereby authorized at any time and from time to time, to the
fullest extent permitted by Law, to set off and apply any and all deposits
(general or special, time or demand, provisional or final, in whatever currency)
or other property at any time held, and other obligations (in whatever currency)
at any time owing, by such Lender, such Issuing Lender or any such Affiliate, to
or for the credit or the account of the Borrower or any other Loan Party against
any and all of the obligations of the Borrower or such Loan Party now or
hereafter existing under this Agreement or any other Loan Document to such
Lender or such Issuing Lender or their respective Affiliates, irrespective of
whether or not such Lender, Issuing Lender or Affiliate shall have made any
demand under this Agreement or any other Loan Document and although such
obligations of the Borrower or such Loan Party may be contingent or unmatured or
are owed to a branch, office or Affiliate of such Lender or such Issuing Lender
different from the branch, office or Affiliate holding such deposit or obligated
on such indebtedness; provided that in the event that any Defaulting Lender
shall exercise any such right of setoff, (x) all amounts so set off shall be
paid over immediately to the Administrative Agent for further application in
accordance with the provisions of Section 4.12 and, pending such payment, shall
be segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent, the Issuing Lenders and the
Lenders, and (y) the Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the obligations
owing to such Defaulting Lender as to which it exercised such right of setoff.
The rights of each Lender, each Issuing Lender and their respective Affiliates
under this Section are in addition to other rights and remedies (including other
rights of setoff) that such Lender, such Issuing Lender or its respective
Affiliates may have. Each Lender and Issuing Lender agrees to notify the
Borrower and the Administrative Agent promptly after any such setoff and
application; provided that the failure to give such notice shall not affect the
validity of such setoff and application.

SECTION 4.10    Use of Proceeds.
(a)    Term Loans. The Term A-1 Loans reflect the remaining outstanding balance
of “Term Loan” indebtedness under the Existing Credit Agreement. The proceeds of
the Term A-2 Loans and the Term A-3 Loan shall be used solely to refinance the
outstanding balance of the Multi-Draw Term Loans under the Existing Credit
Agreement concurrent with the effectiveness of this Agreement.
(b)    Revolving Loans. The proceeds of any Revolving Loans (including the
proceeds of any Revolver Increase) shall be used (i) for general working
capital, (ii) to reimburse payments of drafts under Letters of Credit (Revolver)
for the account of any Loan Party or Shell Subsidiary (other than a Permitted JV
Investment Subsidiary) (A) in connection with the acquisition of any additional
Real Property and (B) for other general corporate purposes (other than in
connection with an acquisition of any JV Real Property by any Permitted Joint
Venture), (iii) to fund cash earnest money deposits made by any Loan Party in
connection with the acquisition of any additional Real Property in an amount
that together with any other Credit Support provided with respect to such
acquisition does not exceed the Permitted Escrow Amount with respect to such
acquisition, (iv) to fund Revolver Real Property Acquisition Loans in an amount
not to exceed $5,000,000 in the aggregate at any one time, and (v) for other
general corporate purposes. If applicable, the existing “Revolving Loans” and
“Letters of Credit” under and as defined in the Existing Credit Agreement shall
be continued hereunder as “Revolving Loans” and “Letters of Credit (Revolver)”
hereunder and as defined herein.
(c)    Multi-Draw Term Loan. The proceeds of any Multi-Draw Term Loans
(including the proceeds of any Multi-Draw Term Loan Increase) shall be used
solely: (i) to reimburse payments of drafts under Letters of Credit (MDT) for
the account of any Loan Party or Shell Subsidiary (including any Permitted JV
Investment Subsidiary) and to fund cash earnest money deposits made by any Loan
Party, in each case, (A) in connection with the proposed acquisition of any
additional Real Property or JV Real Property, or Investment in any proposed
Permitted Joint Venture or Permitted JV Investment Subsidiary and (B) in an
amount that (1) together with any other Credit Support provided with respect to
such acquisition or Investment does not exceed the Permitted Escrow Amount with
respect to such acquisition or Investment and (2) does not exceed $30,000,000 in
the aggregate at any time (calculated as Letters of Credit Usage for all Letters
of Credit (MDT) plus all outstanding cash earnest money deposits made by any
Loan Party in connection with the acquisition of Real Property or JV Real
Property or Investment in any Permitted Joint Venture or Permitted JV Investment
Subsidiary funded with Multi-Draw Term Loan proceeds), (ii) finance acquisitions
by any Subsidiary Guarantor of (A) additional Real Property (along with actual
and reasonably estimated reasonable fees and out-of-pocket transaction costs and
expenses related thereto) that will not be designated Unsecured Real Property or
(B) additional Real Property (along with actual and reasonably estimated
reasonable fees and out-of-pocket transaction costs and expenses related
thereto) that will be designated Unsecured Real Property; (iii) refinance
Revolver Real Property Acquisition Loans; (iv) reimburse any Subsidiary
Guarantor for any Equity Funded Acquisition; (v) to the extent not reimbursed or
financed with the proceeds of any Incremental Term Loans, to reimburse or to
finance a Financed Equity Repurchase; and (vi) to finance any acquisition or
Investment pursuant to Section 7.2.5(a)(vii) or 7.2.8(g).
(d)    Incremental Term Loan. The proceeds of any Incremental Term Loans shall
be used solely to (i) finance acquisitions by any Subsidiary Guarantor of
additional Real Property (along with actual and reasonably estimated reasonable
fees and out-of-pocket transaction costs and expenses related thereto); (ii) to
refinance Revolver Real Property Acquisition Loans, (iii) to reimburse any
Subsidiary Guarantor for any Equity Funded Acquisition, (iv) to refinance any
portion of the Multi-Draw Term Loans, or (v) to the extent not reimbursed or
financed with proceeds of any Multi-Draw Term Loan, to finance or reimburse the
Financed Equity Repurchase.

SECTION 4.11    Payment Reliance.
(a)    Unless the Administrative Agent shall have been notified by a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s Percentage of such
Borrowing, the Administrative Agent may assume that such Lender has made such
share available to the Administrative Agent on such date in accordance with
Section 2.1.3 and may, in reliance upon such assumption, make available to the
Borrower a corresponding amount. In such event, if a Lender has not in fact made
its Percentage of the applicable Borrowing available to the Administrative
Agent, then the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount with interest
thereon, for each day from and including the date such amount is made available
to the Borrower to but excluding the date of payment to the Administrative
Agent, at (i) in the case of a payment to be made by such Lender, the greater of
the Federal Funds Effective Rate and a rate determined by the Administrative
Agent in accordance with banking industry rules on interbank compensation, and
(ii) in the case of a payment to be made by the Borrower, the interest rate
applicable to Base Rate Loans. If the Borrower and such Lender shall pay such
interest to the Administrative Agent for the same or an overlapping period, the
Administrative Agent shall promptly remit to the Borrower the amount of such
interest paid by the Borrower for such period. If such Lender pays its
Percentage of the applicable Borrowing to the Administrative Agent, then the
amount so paid shall constitute such Lender’s Loan included in such Borrowing.
Any payment by the Borrower shall be without prejudice to any claim the Borrower
may have against a Lender that shall have failed to make such payment to this
Administrative Agent. Nothing in this Section or elsewhere in this Agreement or
the other Loan Documents shall be deemed to require the Administrative Agent (or
any other Lender) to advance funds on behalf of any Lender or to relieve any
Lender from its obligations to fulfill its commitments hereunder or to prejudice
any rights that the Administrative Agent or the Borrower may have against any
Lender as a result of any default by such Lender hereunder.
(b)    Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders hereunder that the Borrower will not make
such payment, the Administrative Agent may assume that the Borrower has made
such payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders the amount due. In such event, if the
Borrower has not in fact made such payment, then each of the Lenders severally
agrees to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender, with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation.

SECTION 4.12    Defaulting Lenders.
(a)    Defaulting Lender Adjustments. Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by Law:
(i)    Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of Required Lenders and Section
11.1.
(ii)    Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 4.8 or Section 4.9 shall be applied at
such time or times as may be determined by the Administrative Agent as follows:
first, to the payment of any amounts owing by such Defaulting Lender to the
Administrative Agent hereunder; second, to the payment on a pro rata basis of
any amounts owing by such Defaulting Lender to any Issuing Lender or Swingline
Lender hereunder; third on a pro rata basis to Cash Collateralize the Issuing
Lenders’ Fronting Exposure with respect to such Defaulting Lender in accordance
with Section 4.13; fourth, as the Borrower may request (so long as no Default or
Event of Default exists), to the funding of any Loan in respect of which such
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Administrative Agent; fifth, if so determined by
the Administrative Agent and the Borrower, to be held in a InvestLine Account or
deposit account and released pro rata in order to (A) satisfy such Defaulting
Lender’s potential future funding obligations with respect to Loans under this
Agreement and (B) Cash Collateralize the Issuing Lenders’ future Fronting
Exposure with respect to such Defaulting Lender with respect to future Letters
of Credit issued under this Agreement, in accordance with Section 4.13; sixth,
to the payment of any amounts owing to the Lenders, the Issuing Lenders or
Swingline Lenders as a result of any judgment of a court of competent
jurisdiction obtained by any Lender, Issuing Lenders or Swingline Lenders
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; seventh, so long as no Default or Event of
Default exists, to the payment of any amounts owing to the Borrower as a result
of any judgment of a court of competent jurisdiction obtained by the Borrower
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; and eighth, to such Defaulting Lender or
as otherwise directed by a court of competent jurisdiction; provided that if (X)
such payment is a payment of the principal amount of any Loans or Letter of
Credit Liabilities in respect of which such Defaulting Lender has not fully
funded its appropriate share, and (Y) such Loans were made or the related
Letters of Credit were issued at a time when the conditions set forth in Section
5.1 were satisfied or waived, such payment shall be applied solely to pay the
Loans of or Letter of Credit Liabilities owed to, all Non-Defaulting Lenders on
a pro rata basis prior to being applied to the payment of any Loans of, or
Letter of Credit Liabilities owed to, such Defaulting Lender until such time as
all Loans and funded and unfunded participations in Letter of Credit Liabilities
and Swingline Loans are held by the Lenders pro rata in accordance with the
Commitments under the applicable credit facility without giving effect to
Section 4.12(a)(iv). Any payments, prepayments or other amounts paid or payable
to a Defaulting Lender that are applied (or held) to pay amounts owed by a
Defaulting Lender or to post Cash Collateral pursuant to this Section
4.12(a)(ii) shall be deemed paid to and redirected by such Defaulting Lender,
and each Lender irrevocably consents hereto.
(iii)    Certain Fees.
(A)    No Defaulting Lender shall be entitled to receive any Commitment Fee for
any period during which that Lender is a Defaulting Lender (and the Borrower
shall not be required to pay any such fee that otherwise would have been
required to have been paid to that Defaulting Lender).
(B)    Each Defaulting Lender shall be entitled to receive the fees provided in
Section 3.5 for any period during which that Lender is a Defaulting Lender only
to the extent allocable to its Percentage of the stated amount of Letters of
Credit for which it has provided Cash Collateral pursuant to Section 4.13.
(C)    With respect to any Commitment Fee or fees provided in Section 3.5 not
required to be paid to any Defaulting Lender pursuant to clause (A) or (B)
above, the Borrower shall (x) pay to each Non-Defaulting Lender that portion of
any such fee otherwise payable to such Defaulting Lender with respect to such
Defaulting Lender’s participation in Letter of Credit Liabilities or Swingline
Loans that has been reallocated to such Non-Defaulting Lender pursuant to clause
(iv) below, (y) pay to each Issuing Lender and Swingline Lender, as applicable,
the amount of any such fee otherwise payable to such Defaulting Lender to the
extent allocable to such Issuing Lender’s or Swingline Lender’s Fronting
Exposure to such Defaulting Lender, and (z) not be required to pay the remaining
amount of any such fee.
(iv)    Reallocation of Participations to Reduce Fronting Exposure. All or any
part of such Defaulting Lender’s participation in Letter of Credit Liabilities
and Swingline Loans shall be reallocated among the Non-Defaulting Lenders in
accordance with their respective Percentages (calculated without regard to such
Defaulting Lender’s Commitment) but only to the extent that (A) the conditions
set forth in Section 5.3 are satisfied at the time of such reallocation (and,
unless the Borrower shall have otherwise notified the Administrative Agent at
such time, the Borrower shall be deemed to have represented and warranted that
such conditions are satisfied at such time), and (B) such reallocation does not
cause (1) the aggregate Revolving Loans and participations in Letter of Credit
Liabilities and Swingline Loans of any Non-Defaulting Lender to exceed such
Non-Defaulting Lender’s Revolving Loan Commitment or (2) the aggregate
Multi-Draw Term Loans and participations in Letter of Credit Liabilities of any
Non-Defaulting Lender to exceed such Non-Defaulting Lender’s Multi-Draw Term
Loan Commitment. Subject to Section 11.25, no reallocation hereunder shall
constitute a waiver or release of any claim of any party hereunder against a
Defaulting Lender arising from that Lender having become a defaulting Lender,
including any claim of a Non-Defaulting Lender as a result of such
Non-Defaulting Lender’s increased exposure following such reallocation.
(v)    Cash Collateral, Repayment of Swingline Loans. If the reallocation
described in clause (iv) above cannot, or can only partially, be effected, the
Borrower shall, without prejudice to any right or remedy available to it
hereunder or under Law, (A) first, prepay the Swingline Loans in an amount equal
to the Swingline Lenders’ Fronting Exposure and (B) second, Cash Collateralize
the Issuing Lenders’ Fronting Exposure in accordance with the procedures set
forth in Section 4.13.
(b)    Defaulting Lender Cure. If the Borrower, the Administrative Agent, the
Swingline Lender and each Issuing Lender agree in writing that a Lender is no
longer a Defaulting Lender, the Administrative Agent will so notify the parties
hereto, whereupon as of the effective date specified in such notice and subject
to any conditions set forth therein, that such Lender will, to the extent
applicable, purchase at par (together with any break funding costs the
Non-Defaulting Lender may have as a result of such purchase) that portion of
outstanding Loans of the other Lenders or take such other actions as the
Administrative Agent may determine to be necessary to cause the Loans and funded
and unfunded participations in Letters of Credit and Swingline Loans to be held
pro rata by the Lenders in accordance with the Commitments under the applicable
credit facilities (without giving effect to Section 4.12(a)(iv)), whereupon such
Lender will cease to be a Defaulting Lender; provided that no adjustments will
be made retroactively with respect to fees accrued or payments made by or on
behalf of the Borrower while that Lender was a Defaulting Lender; and provided,
further, that except to the extent otherwise expressly agreed by the affected
parties, no change hereunder from Defaulting Lender to Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender.
(c)    Reduction of Commitments of Defaulting Lender. The Borrower may terminate
the unused amount of the Commitment of any Lender that is a Defaulting Lender
upon not less than fifteen (15) Business Days’ prior notice to the
Administrative Agent (which shall promptly notify the Lenders thereof), and in
such event the provisions of Section 4.12(a)(ii) will apply to all amounts
thereafter paid by the Borrower for the account of such Defaulting Lender under
this Agreement (whether on account of principal, interest, fees, indemnity or
other amounts); provided that (i) no Event of Default shall have occurred and be
continuing, and (ii) such termination shall not be deemed to be a waiver or
release of any claim the Borrower, the Administrative Agent or any Lender may
have against such Defaulting Lender.
(d)    New Swingline Loans/Letters of Credit. So long as any Lender is a
Defaulting Lender (i) the Swingline Lender shall not be required to fund any
Swingline Loans unless it is satisfied that it will have no Fronting Exposure
after giving effect to such Swingline Loan and (ii) no Issuing Lender shall be
required to issue, extend, renew or increase any Letter of Credit unless it is
satisfied that it will have no Fronting Exposure after giving effect thereto.

SECTION 4.13    Cash Collateral. At any time that there shall exist a Defaulting
Lender, within one (1) Business Day following the written request of the
Administrative Agent, the Swingline Lender or any Issuing Lender (with a copy to
the Administrative Agent), the Borrower shall Cash Collateralize the Fronting
Exposure with respect to such Defaulting Lender (determined after giving effect
to Section 4.12(a)(iv) and any Cash Collateral provided by such Defaulting
Lender) in an amount not less than the Minimum Collateral Amount.
(a)    Grant of Security Interest. The Borrower, and to the extent provided by
any Defaulting Lender, such Defaulting Lender, hereby grants to the
Administrative Agent, for the benefit of the Issuing Lenders, and agrees to
maintain, a first priority security interest in all such Cash Collateral as
security for the Defaulting Lenders’ obligation to fund participations in
respect of Letter of Credit Liabilities, to be applied pursuant to clause (b)
below. If at any time the Administrative Agent determines that Cash Collateral
is subject to any right or claim of any Person other than the Administrative
Agent and the Issuing Lenders as herein provided (other than Liens permitted
pursuant to Section 7.2.3), or that the total amount of such Cash Collateral is
less than the Minimum Collateral Amount, the Borrower will, promptly upon demand
by Administrative Agent, pay or provide to Administrative Agent additional Cash
Collateral in an amount sufficient to eliminate such deficiency (after giving
effect to any Cash Collateral provided by the Defaulting Lender).
(b)    Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under this Section 4.13 or Section 4.12 in
respect of Letters of Credit shall be applied pro rata to the satisfaction of
the Defaulting Lender’s obligation to fund participations in respect of Letter
of Credit Liabilities (including, as to Cash Collateral provided by a Defaulting
Lender, any interest accrued on such obligation) for which the Cash Collateral
was so provided, prior to any other application of such property as may
otherwise be provided for herein.
(c)    Termination of Requirement. Cash Collateral (or the appropriate portion
thereof) provided to reduce any Issuing Lender’s Fronting Exposure shall no
longer be required to be held as Cash Collateral pursuant to this Section 4.13
following (i) the elimination of the applicable Fronting Exposure (including by
the termination of Defaulting Lender status of the applicable Lender), or (ii)
the determination by the Administrative Agent and each Issuing Lender that there
exists excess Cash Collateral; provided that, subject to Section 4.12, the
Person providing Cash Collateral and each Issuing Lender may agree that Cash
Collateral shall be held to support future anticipated Fronting Exposure or
other obligations and provided further that to the extent that such Cash
Collateral was provided by the Borrower, such Cash Collateral shall remain
subject to the security interest granted pursuant to the Loan Documents.

SECTION 4.14    Letter of Credit Liability.
(a)    All Letters of Credit.
(i)    Upon the occurrence and during the continuance of an Event of Default and
at the direction of the Administrative Agent,
(ii)    in the event any Letters of Credit (Revolver) are outstanding on the
Revolving Loan Commitment Termination Date, or
(iii)    in the event any Letters of Credit (MDT) are outstanding on the
Multi-Draw Term Loan Commitment Termination Date,
then with respect to all outstanding Letters of Credit, the Borrower shall
either (A) deliver to the Administrative Agent for the benefit of all Lenders
with a Revolving Loan Commitment or Multi-Draw Term Loan Commitment, as
applicable, a letter of credit in United States dollars, with a term that
extends 60 days beyond the expiration date of each such Letter of Credit, issued
by a bank satisfactory to the Administrative Agent and in an amount equal to
103% of the Letter of Credit Liability as of such date with respect to each such
Letter of Credit, which letter of credit shall be drawable by the Administrative
Agent to reimburse payments of drafts drawn under each such Letter of Credit and
to pay any fees and expenses related thereto as and when the same become due and
payable or (B) (1) immediately deposit with the Administrative Agent an amount
equal to the aggregate outstanding Letter of Credit Liability as of such date to
enable the Administrative Agent to make payments under all of the outstanding
Letters of Credit when required and such amount shall become immediately due and
payable, and (2) prepay the fees payable under Section 3.5 with respect to all
such Letters of Credit for the full remaining terms of such Letters of Credit,
and upon termination of any such Letter of Credit, the unearned portion of such
prepaid fee attributable to such Letter of Credit shall be refunded to the
Borrower.
(b)    Letter of Credit Usage.
(i)    In the event the Aggregate Letter of Credit (Revolver) Usage exceeds the
Letter of Credit (Revolver) Sublimit at any time, the Borrower shall reduce the
Letter of Credit Usage for a sufficient number of the outstanding Letters of
Credit (Revolver) to eliminate such excess,
(ii)    In the event the Aggregate Letter of Credit (MDT) Usage exceeds the
Letter of Credit (MDT) Sublimit at any time, the Borrower shall reduce the
Letter of Credit Usage for a sufficient number of the outstanding Letters of
Credit (MDT) to eliminate such excess,
(iii)    in the event that a mandatory or voluntary prepayment is applied
pursuant to Section 3.1.3 to reduce the Aggregate Letter of Credit (Revolver)
Usage, the Borrower shall reduce the Aggregate Letter of Credit (Revolver) Usage
by the amount of such prepayment,
(iv)    prior to the Revolving Loan Commitment Termination Date so long as no
Event of Default has occurred and is continuing or would reasonably be expected
to result therefrom, the Borrower may reduce the Letter of Credit Usage for any
Letter of Credit (Revolver), or
(v)    prior to the Multi-Draw Term Loan Commitment Termination Date so long as
no Event of Default has occurred and is continuing or would reasonably be
expected to result therefrom, the Borrower may reduce the Letter of Credit Usage
for any Letter of Credit (MDT),
by either (A) delivering to the Administrative Agent for the benefit of all
Lenders with a Revolving Loan Commitment or Multi-Draw Term Loan Commitment, as
applicable, a letter of credit in United States dollars, with a term that
extends 60 days beyond the expiration date of such Letter of Credit, issued by a
bank satisfactory to the Administrative Agent and in an amount equal to 103% of
the Letter of Credit Liability as of such date with respect to such Letter of
Credit, which letter of credit shall be drawable by the Administrative Agent to
reimburse payments of drafts drawn under such Letter of Credit and to pay any
fees and expenses related thereto as and when the same become due and payable or
(B) (1) depositing with the Administrative Agent an amount equal to the Letter
of Credit Liability as of such date for such Letter of Credit to enable the
Administrative Agent to make payments under such Letter of Credit when required
and such amount shall become immediately due and payable and (2) prepay the fees
payable under Section 3.5 with respect to all such Letters of Credit for the
full remaining terms of such Letters of Credit, and upon termination of any such
Letter of Credit, the unearned portion of such prepaid fee attributable to such
Letter of Credit shall be refunded to the Borrower.

ARTICLE V    
CONDITIONS PRECEDENT TO LOANS

SECTION 5.1    Conditions to Effectiveness. Subject to Section 7.1.20, the
effectiveness of this Agreement shall be subject to the fulfillment of each of
the conditions precedent set forth in this Section 5.1 to the satisfaction of
each Lender and each Issuing Lender on or prior to the Effective Date.

SECTION 5.1.1    Agreement. The Administrative Agent shall have received this
Agreement duly executed by each Lender, the Administrative Agent, each Issuing
Lender, the Swingline Lender and an Authorized Officer of each of the Loan
Parties.

SECTION 5.1.2    Resolutions, Good Standing, etc.
Each Lender shall have received from each Loan Party a certificate, dated the
Effective Date, of its Secretary, Assistant Secretary, General Partner, Member,
or Manager, as applicable, as to:
(a)    resolutions of its board of directors (or equivalent body) then in full
force and effect authorizing the execution, delivery and performance of each
Loan Document to be executed by it;
(b)    each Organizational Document of each such Loan Party; and
(c)    the incumbency and signatures of each officer (including each Authorized
Officer) of each such Loan Party that is authorized to act with respect to each
Loan Document executed by it;
upon which certificate each Lender Party may conclusively rely until it shall
have received a further certificate of the Secretary, Assistant Secretary,
General Partner, Member, or Manager of the relevant Loan Party canceling or
amending such prior certificate. The Administrative Agent shall have received
satisfactory good standing certificates for each jurisdiction where the
Collateral is located and each other jurisdiction where each Loan Party is
organized and is authorized (or should be authorized under Law) to conduct
business.

SECTION 5.1.3    Delivery of Notes. To the extent requested, each Lender shall
have received its Term A-1 Loan Note, Term A-2 Loan Note, Term A-3 Loan Note,
Revolving Note, Multi-Draw Term Note, and Swingline Note, in each case, dated
the Effective Date, duly completed as herein provided and duly executed and
delivered by an Authorized Officer of the Borrower.

SECTION 5.1.4    Required Consents and Approvals. All required consents and
approvals, if any, shall have been obtained and be in full force and effect with
respect to the transactions contemplated hereby from (a) all relevant
Governmental Authorities and (b) any other Person whose consent or approval is
necessary or any Lender deems appropriate to effect such transactions.

SECTION 5.1.5    Opinion of Counsel. The Administrative Agent shall have
received legal opinions, dated the Effective Date and addressed to the
Administrative Agent and all the Lenders, from New York, each state where any of
the Real Property constituting Collateral is located, and each state of
formation for any Loan Party, legal counsel to the Borrower, in form and
substance reasonably acceptable to the Administrative Agent.

SECTION 5.1.6    Evidence of Insurance. The Administrative Agent shall have
received evidence of the insurance coverage required to be maintained pursuant
to Section 7.1.4, which insurance shall have been reviewed by one or more of the
Administrative Agent’s risk managers and be satisfactory to the same. All such
insurance shall be subject to satisfactory endorsements in favor of the
Administrative Agent.

SECTION 5.1.7    Permitted Joint Venture Investment Certificate. The
Administrative Agent shall have received a Permitted Joint Venture Investment
Certificate with respect to Dawsonville Bluffs, as an existing Permitted Joint
Venture (First-Tier).

SECTION 5.1.8    Pledged Property.
The Administrative Agent shall have received:
(a)    the Pledge Agreement duly executed by an Authorized Officer of the
Borrower and each Guarantor; and
(b)    original certificates evidencing all of the issued and outstanding shares
of capital stock and other Equity Interests issued by any Loan Party or Shell
Subsidiary, which certificates shall be accompanied by undated stock and other
powers duly executed in blank by each relevant pledgor.

SECTION 5.1.9    U.C.C. Search Results.
The Administrative Agent shall have received U.C.C. search reports certified by
a party acceptable to the Administrative Agent, dated a date reasonably near
(but prior to) the Effective Date, listing all effective U.C.C. financing
statements which name the Borrower or any other Loan Party as the debtor, and
which are filed in each jurisdiction in which U.C.C. filings are to be made
pursuant to this Agreement or the other Loan Documents and in such other
jurisdictions as the Administrative Agent may reasonably request, together with
copies of such financing statements.

SECTION 5.1.10    Security Agreements, Filings, etc.
(a)    The Administrative Agent shall have received the Security Agreement duly
executed by an Authorized Officer of the Borrower and each Guarantor, together
with:
(i)    confirmation that all necessary U.C.C. financing statements naming each
such Person as the debtor and the Administrative Agent as the secured party have
been properly filed under the U.C.C. of all jurisdictions as may be necessary
or, in the opinion of the Administrative Agent, desirable to perfect the first
priority security interest of the Administrative Agent in the Collateral subject
thereto; and
(ii)    evidence satisfactory to the Administrative Agent of the filing (or
delivery for filing) of appropriate trademark, copyright and patent security
supplements with the United States Patent and Trademark Office and United States
Copyright Office to the extent relevant in order to perfect the first priority
security interest of the Administrative Agent therein; and
(iii)    evidence of completion of all other actions, reasonably requested by
the Administrative Agent, in order to perfect its first priority security
interest in the Collateral the subject thereof.

SECTION 5.1.11    Solvency Certificate. The Administrative Agent shall have
received a Solvency Certificate, dated as of the Effective Date, from CatchMark
Timber and Timberlands II.

SECTION 5.1.12    Closing Date Certificate. The Administrative Agent shall have
received a Closing Date Certificate in substantially the form of Exhibit D
attached hereto, duly executed by a Financial Officer of the Borrower and dated
the Effective Date. All documents and agreements appended to such Closing Date
Certificate shall be in form and substance satisfactory to the Administrative
Agent and the Lenders.

SECTION 5.1.13    Flood Laws. The Administrative Agent shall have received
evidence that the Loan Parties have taken all actions required under the Flood
Laws and/or requested by the Administrative Agent or any Lender to assist in
ensuring that each Lender is in compliance with the Flood Laws applicable to the
Collateral.

SECTION 5.1.14    Material Government Approvals. The Borrower shall have
delivered to the Administrative Agent a certificate signed by a Financial
Officer of the Borrower and dated the Effective Date, certifying true and
correct copies of all the approvals, if any, of Governmental Authorities set
forth on Item 6.19(b) (“Material Governmental Approvals”) of the Disclosure
Schedule.

SECTION 5.1.15    Collateral Assignment of Material Agreements; Reaffirmation of
Collateral Assignment of Material Agreement.
The Administrative Agent shall have received with respect to each Timberland
Operating Agreement and each Supply Agreement a duly executed Collateral
Assignment of Material Agreement or a duly executed Reaffirmation of Collateral
Assignment of Material Agreement, as applicable.

SECTION 5.1.16    Mortgages, etc.
(a)    With respect to the Real Property (other than the Unsecured Real
Property), the Administrative Agent shall have received all of the following:
(i)    To the extent requested by the Administrative Agent in its sole
discretion, counterparts of certain Mortgages and Mortgage Amendments, each
dated as of the date hereof, duly executed by the applicable Subsidiary
Guarantors;
(ii)    endorsements to the existing mortgagee’s title insurance policies in
Alabama, Florida, Georgia, Louisiana, Texas, South Carolina, and North Carolina.
Such endorsements shall (A) be in an amount satisfactory to the Administrative
Agent; (B) be in form and substance satisfactory to the Administrative Agent;
(C) be issued at ordinary rates; (D) extend the effective date of each such
policy to a date on or after the Effective Date, (E) confirm no change in the
first priority Lien and security interest in favor of the Administrative Agent
for the benefit of the Lender Parties, except for changes acceptable to the
Administrative Agent; and (F) be issued directly by a title insurance company
reasonably acceptable to the Administrative Agent. The Administrative Agent
shall have received evidence satisfactory to it that all premiums in respect of
each such endorsement, all charges for mortgage recording and similar taxes, and
all related expenses, if any, have been paid or will be paid concurrently with
the Effective Date;
(iii)    a mortgagee’s title insurance policy or marked up unconditional
commitment for such insurance in Georgia and South Carolina. Each such policy
shall (A) be in an amount satisfactory to the Administrative Agent; (B) be
issued at ordinary rates; (C) insure that each Mortgage and Mortgage Amendment
insured thereby creates a valid first priority Lien and security interest in the
Real Property in such states free and clear of all Liens, except for such Liens
as are acceptable to the Administrative Agent; (D) name the Administrative Agent
for the benefit of itself and the other Lender Parties, as the insured
thereunder; (E) be in the form of ALTA Loan Policy - 2006 Form B (or equivalent
policies), if available; (F) contain such endorsements and affirmative coverage
as the Administrative Agent may require, including without limitation (to the
extent applicable with respect to the Real Property in such states and available
in the jurisdiction in which such Real Property is located), the following:
variable rate endorsement; survey same as map endorsement; comprehensive
endorsement; first loss, last dollar and tie-in endorsement; access coverage;
separate tax parcel coverage; usury; doing business; subdivision; environmental
protection lien; CLTA 119.2; and such other endorsements as the Administrative
Agent shall require, including endorsements  in order to provide insurance
against specific risks identified by the Administrative Agent in connection with
such Real Property and (G) be issued directly by a title insurance company
acceptable to the Administrative Agent and with such co-insurance and
reinsurance as may be required by the Administrative Agent;
(iv)    a copy of (x) all documents referred to, or listed as exceptions to
title in, the title endorsements and policies referred to in clauses (ii) and
(iii) above and (y) all other material documents affecting the Real Property,
including all building, construction, environmental and other permits, licenses,
franchises, approvals, consents, authorizations and other approvals required in
connection with the construction, ownership, use, occupation or operation of the
Real Property;
(v)    confirmation that all necessary U.C.C. financing statements relating to
the Real Property (other than the Unsecured Real Property) naming the applicable
Landholder as the debtor and the Administrative Agent as the secured party have
been properly filed in the same offices where the applicable Mortgage is filed;
(b)    with respect to the Real Property, the Administrative Agent shall have
received all of the following:
(i)    appraisals or appraisal updates for all Real Property, in each case,
dated no more than four months prior to the Effective Date, from Sizemore and
Sizemore, Inc.; and
(ii)    evidence acceptable to the Administrative Agent that the copies of the
Timber Leases delivered pursuant to the Existing Credit Agreement remain true
and correct.

SECTION 5.1.17    Timber Manager Subordination Agreement. The Administrative
Agent shall have received a duly executed Timber Manager Subordination
Agreement, or a duly executed Reaffirmation of Timber Manager Subordination
Agreement, as applicable, dated as of the date hereof, together with a copy of
each Timberland Operating Agreement and its corresponding Collateral Assignment
of Material Agreement delivered to the Administrative Agent pursuant to Section
5.1.15.

SECTION 5.1.18    [Reserved].

SECTION 5.1.19    [Reserved].

SECTION 5.1.20    Financial Information, etc. The Administrative Agent shall
have received on or before the Effective Date a certificate of a Financial
Officer of CatchMark Timber attaching true and correct copies of (a) the annual
audit report required by Section 7.1.1(b) for the Fiscal Year ended December 31,
2016, and (b) pro forma financial projections for CatchMark Timber and its
Subsidiaries for the 24-month period ending December 31, 2019, prepared on a
quarterly basis for such period.

SECTION 5.1.21    Account Control Agreements, etc. The Administrative Agent
shall have received satisfactory evidence that (i) the Loan Parties have
directed that all amounts payable to them from their account debtors and other
Persons shall be deposited in or credited to a Pledged Account, (ii) each of the
Material Accounts of the Loan Parties is a Pledged Account, (iii) the CatchMark
TRS Subsidiary Account has been established and is being maintained by CatchMark
TRS Subsidiary, proper notice of the same has been provided to the parties to
the Fiber Supply Agreement, and all amounts payable to CatchMark TRS Subsidiary
under the Fiber Supply Agreement are being deposited in or credited to the
CatchMark TRS Subsidiary Account, and (iv) the Revenue Account has been
established and is being maintained by Timberlands II, proper notice of the same
has been provided to the parties to the Master Stumpage Agreement, and all
amounts payable to CatchMark TRS Subsidiary or Timberlands II under the Master
Stumpage Agreement are being deposited in or credited to the Revenue Account.

SECTION 5.1.22    Anti-Terrorism. The Lenders shall have received all
documentation and other information required by bank regulatory authorities
under applicable “know your customer” and anti-money laundering rules and
regulations, including without limitation, the USA Patriot Act and any other
Anti-Terrorism Laws.

SECTION 5.1.23    Satisfactory Due Diligence. Each Lender shall have completed,
to its satisfaction, a due diligence analysis with respect to the business,
assets, operations, condition (financial and otherwise) and prospects of the
Loan Parties, including with respect to their ability to comply with the
representations and warranties and covenants contained in the Loan Documents.

SECTION 5.1.24    Initial Compliance Certificate. The Administrative Agent shall
have (a) received an initial Compliance Certificate, duly executed by a
Financial Officer of the Borrower, and dated as of the Effective Date, showing
compliance with the financial covenants set forth in Section 7.2.4(a), (b) and
(c) after giving Pro Forma Effect to the transactions on the Effective Date.

SECTION 5.1.25    [Reserved].

SECTION 5.1.26    Effective Date LIBOR Borrowing. To the extent that the
Borrower requests the initial Loans under this Agreement to be made as LIBOR
Loans, the Administrative Agent shall have received a funding indemnity letter
indemnifying the Lenders for losses, costs and expenses of the types described
in Section 4.4 to the extent that the Effective Date does not occur on the date
the Borrower requests such Loans to be advanced.

SECTION 5.1.27    Fees and Expenses. The Administrative Agent shall have
received for its own account, and for the account of each Lender, all fees,
costs and expenses due and payable pursuant to the Fee Letter and Section 11.3.

SECTION 5.1.28    Repayment of Existing Indebtedness; Release and Termination of
Existing Liens. The Administrative Agent shall have received evidence, in form
and substance reasonably satisfactory to the Administrative Agent, that (i) all
Indebtedness of the Loan Parties has been fully paid, satisfied and discharged,
other than Indebtedness permitted under Section 7.2.2, and (ii) all Liens in
respect of any such Indebtedness have been or will be immediately released and
terminated.

SECTION 5.1.29    Farm Credit Equities. The Borrower shall have made the minimum
equity investment in each Farm Credit Lender as required by Section 7.1.16.


60

--------------------------------------------------------------------------------






SECTION 5.1.30    Reaffirmation of Recognition Agreement. The Administrative
Agent shall have received a duly executed Reaffirmation of Recognition
Agreement.

SECTION 5.2    Conditions to Multi-Draw Term Loans, Incremental Term Loans, and
Letters of Credit (MDT); Conditions to Revolver Real Property Acquisition Loans.

SECTION 5.2.1    Conditions to Multi-Draw Term Loans and Incremental Term Loans
Generally. The obligations of each Multi-Draw Term Loan Lender to make
Multi-Draw Term Loans for any purpose during the Multi-Draw Term Loan
Availability Period (and of each Incremental Term Loan Lender to make
Incremental Term Loans) shall be subject to the fulfillment of each of the
conditions precedent set forth in this Section 5.2.1 and in Section 5.3 (and in
the case of each Incremental Term Loan Lender’s obligations to make Incremental
Term Loans, additionally subject to any conditions precedent set forth in the
amendment or supplement to this Agreement establishing such Incremental Term
Loan Facility) to the satisfaction of the Administrative Agent:
(a)    No Default or Event of Default has occurred and is continuing or would be
reasonably expected to result after giving Pro Forma Effect to such Borrowing.
(b)    The Loan Parties shall be in compliance after giving Pro Forma Effect to
any such Borrowing with the covenants set forth in Section 7.2.4.
(c)    The Administrative Agent shall have received for its own account, and for
the account of each Lender, all fees, costs and expenses due and payable
pursuant to any other Loan Document including, without limitation, Section 11.3.
(d)    At least five (5) Business Days prior to the Borrowing, the Lenders shall
have received all documentation and other information requested by (or on behalf
of) any Lender in order to comply with requirements of Anti-Corruption Laws,
Anti-Terrorism Laws and Sanctions.

SECTION 5.2.2    Conditions to Multi-Draw Term Loans and Incremental Term Loans
– Real Property. The obligations of (i) each Multi-Draw Term Loan Lender to make
Multi-Draw Term Loans, the proceeds of which will be used for the purposes set
forth in Sections 4.10(c)(ii), (iii) or (iv), during the Multi-Draw Term Loan
Availability Period, and (ii) each Incremental Term Loan Lender to make
Incremental Term Loans, the proceeds of which will be used for the purposes set
forth in Sections 4.10(d)(i), (ii) or (iii), shall be subject to the fulfillment
of each of the conditions precedent set forth in Section 5.2.1, in Section 5.3,
and in this Section 5.2.2 to the satisfaction of the Administrative Agent.
(a)    In the case of Multi-Draw Term Loans, the proceeds of which will be used
for the purpose set forth in Section 4.10(c)(ii)(A), the Loan Parties shall have
delivered to the Administrative Agent the deliveries required by Section
7.1.9(c).
(b)    In the case of Multi-Draw Term Loans, the proceeds of which will be used
for the purposes set forth in Section 4.10(c)(ii)(B), 4.10(c)(iii), or
4.10(c)(iv), the Administrative Agent shall have received:
(i)    not less than five (5) Business Days prior written notice (or such
shorter period for notice as the Administrative Agent may agree to in its sole
discretion) from the Borrower of such proposed acquisition, refinancing, or
reimbursement; and
(ii)    the deliveries required by Section 7.1.9(c).
(c)    The Borrower shall cause any additional Real Property (other than any
Unsecured Real Property) acquired by any Subsidiary Guarantor to be subject to a
first priority security interest in favor of the Administrative Agent in
accordance with the terms of Section 7.1.9. The Loan Parties shall execute any
and all further documents, financing statements, agreements and instruments and
take all such further actions requested by the Administrative Agent or the
Lenders as may be required by Law or under this Agreement with respect to any
additional Real Property (other than any Unsecured Real Property) acquired by
any Subsidiary Guarantor;
(d)    The Administrative Agent shall have received evidence that the
certificates of the Loan Parties delivered pursuant to Section 5.1.2 or
substantially similar certificates delivered pursuant to Section 7.1.9(d) or
otherwise remain true, complete and correct or shall have received new
certificates for each Loan Party consistent with Section 5.1.2 dated as of the
date of such Borrowing;
(e)    If requested by the Administrative Agent, the Administrative Agent shall
have received a certificate, dated as of the date of such Borrowing, from the
applicable Loan Parties as to the resolutions of such Loan Party’s board of
directors (or equivalent body) then in full force and effect authorizing the
execution, delivery and performance of the Real Property Documents to be
executed by it; and
(f)    The Administrative Agent shall have received satisfactory good standing
certificates for each jurisdiction where the additional Real Property is
located.

SECTION 5.2.3    Conditions to Multi-Draw Term Loans – Investments in Permitted
Joint Venture. The obligations of each Multi-Draw Term Loan Lender to make
Multi-Draw Term Loans, the proceeds of which will be used to finance an
acquisition or Investment pursuant to Section 7.2.5(a)(vii), during the
Multi-Draw Term Loan Availability Period, shall be subject to the fulfillment of
each of the conditions precedent set forth in Section 5.2.1 and Section 5.3,
(a)    the delivery of a fully executed Permitted Joint Venture Investment
Certificate, and
(b)    the delivery of the other Permitted Joint Venture Investment
Documentation.

SECTION 5.2.4    Conditions to Loans and Letters of Credit - Earnest Money
Deposits and Earnest Money Deposit Support.
(a)    The obligations of each Multi-Draw Term Loan Lender to make Multi-Draw
Term Loans, the proceeds of which will be used for the purposes set forth in
Section 4.10(c)(i), during the Multi-Draw Term Loan Availability Period, shall
be subject to the fulfillment of each of the conditions precedent set forth in
Section 5.2.1 and Section 5.3, and the delivery of a fully executed Escrow
Deposit Certificate.
(b)    The obligations of each Issuing Lender (MDT) to issue a Letter of Credit
(MDT) during the Multi-Draw Term Loan Availability Period shall be subject to
the fulfillment of each of the conditions precedent set forth in Section 5.3,
and the delivery of a fully executed Escrow Deposit Certificate.
(c)    The obligations of each Revolving Lender to make Revolving Loans, the
proceeds of which will be used for the purposes set forth in Section
4.10(b)(iii), during the Revolving Availability Period, shall be subject to the
fulfillment of each of the conditions precedent set forth in Section 5.2.1 and
Section 5.3, and the delivery of a fully executed Escrow Deposit Certificate.
(d)    The obligations of each Issuing Lender (Revolver) to issue a Letter of
Credit (Revolver) during the Revolving Availability Period, to be used for the
purposes set forth in Section 4.10(b)(ii)(A), shall be subject to the
fulfillment of each of the conditions precedent set forth in Section 5.3, and
the delivery of a fully executed Escrow Deposit Certificate.

SECTION 5.2.5    Conditions to Revolver Real Property Acquisition Loans. The
obligations of each Revolving Lender to make Revolver Real Property Acquisition
Loans during the Revolving Availability Period shall be subject to the
fulfillment of each of the conditions precedent set forth in Section 5.3 and in
this Section 5.2.5 to the satisfaction of the Administrative Agent.
(a)    No Default or Event of Default has occurred and is continuing or would be
reasonably expected to result after giving Pro Forma Effect to such Borrowing.
(b)    The Loan Parties shall be in compliance after giving Pro Forma Effect to
any such Borrowing with the covenants set forth in Section 7.2.4.
(c)    The Administrative Agent shall have received for its own account, and for
the account of each Lender, all fees, costs and expenses due and payable
pursuant to any other Loan Document including, without limitation, Section 11.3.
(d)    At least five (5) Business Days prior to the Borrowing, the Lenders shall
have received all documentation and other information requested by (or on behalf
of) any Lender in order to comply with requirements of Anti-Corruption Laws,
Anti-Terrorism Laws and Sanctions.
(e)    In the case of Revolver Real Property Acquisition Loan the proceeds of
which will be used to acquire additional Real Property that will not be
designated Unsecured Real Property, the Loan Parties shall have delivered to the
Administrative Agent the deliveries required by Section 7.1.9(c).
(f)    In the case of a Revolver Real Property Acquisition Loan the proceeds of
which will be used to acquire Unsecured Real Property, the deliveries required
by Section 7.1.9(c).
(g)    Subject to the third proviso set forth in the definition of “Real
Property Documents”, the Borrower shall cause any additional Real Property
(other than any Unsecured Real Property) acquired by any Subsidiary Guarantor to
be subject to a first priority security interest in favor of the Administrative
Agent in accordance with the terms of Section 7.1.9. Subject to the third
proviso set forth in the definition of “Real Property Documents”, the Loan
Parties shall execute any and all further documents, financing statements,
agreements and instruments and take all such further actions requested by the
Administrative Agent or the Lenders as may be required by Law or under this
Agreement with respect to any additional Real Property (other than any Unsecured
Real Property) acquired by any Subsidiary Guarantor.
(h)    If requested by the Administrative Agent, the Administrative Agent shall
have received evidence that the certificates of the Loan Parties delivered
pursuant to Section 5.1.2 or substantially similar certificates delivered
pursuant to Section 7.1.9(d) or otherwise remain true, complete and correct or
shall have received new certificates for each Loan Party consistent with Section
5.1.2 dated as of the date of such Borrowing.
(i)    If requested by the Administrative Agent, the Administrative Agent shall
have received a certificate, dated as of the date of such Borrowing, from the
applicable Loan Parties as to the resolutions of such Loan Party’s board of
directors (or equivalent body) then in full force and effect authorizing the
execution, delivery and performance of the Real Property Documents to be
executed by it.
(j)    If requested, the Administrative Agent shall have received satisfactory
good standing certificates for each jurisdiction where the additional Real
Property is located.

SECTION 5.3    Conditions to all Loans and Letters of Credit. The obligation of
each Lender to make any Loan and of each Issuing Lender to issue any Letters of
Credit shall be subject to the prior or concurrent fulfillment of each of the
conditions precedent set forth in this Section 5.3 to the satisfaction of the
Administrative Agent:

SECTION 5.3.1    Compliance with Warranties, No Default, etc.
Both before and after giving Pro Forma Effect to any Borrowing (including the
issuance of any Letter of Credit):


(a)    the representations and warranties set forth in Article VI and in the
other Loan Documents shall be true and correct in all material respects with the
same effect as if then made; provided, that such representations and warranties
(i) that relate solely to an earlier date shall be true and correct as of such
earlier date and (ii) shall be true and correct in all respects if they are
qualified by a materiality standard; and
(b)    no Default or Event of Default shall have then occurred and be continuing
or would reasonably be expected to result therefrom.

SECTION 5.3.2    Borrowing Request, etc. The Administrative Agent shall have
received, as herein provided, a duly completed and executed Borrowing Request,
or in, accordance with the provisions of Section 2.1.2, a notice requesting the
issuance of a Letter of Credit. Each delivery of a Borrowing Request and each
notice requesting the issuance of a Letter of Credit shall constitute a
representation and warranty by the Borrower that on the date of such Borrowing
or issuance of a Letter of Credit (both immediately before and after giving Pro
Forma Effect to such Borrowing or issuance of a Letter of Credit and the
application of the proceeds thereof) the statements made in Section 5.3.1 are
true and correct.

SECTION 5.3.3    Compliance Certificate. In the event that a Borrowing Request
is for in excess of $30,000,000, the Administrative Agent shall also have
received a Compliance Certificate, duly completed and executed by a Financial
Officer of the Borrower, and dated as of the date of such Borrowing, showing
compliance with the financial covenants set forth in Section 7.2.4 after giving
Pro Forma Effect to such Borrowing and noting any change to the Applicable
Margin as provided in the definition thereof.

SECTION 5.3.4    Satisfactory Legal Form. All documents executed or submitted
pursuant hereto by or on behalf of any Loan Party with respect to such Borrowing
shall be reasonably satisfactory in form and substance to the Administrative
Agent and its legal counsel.

SECTION 5.4    Determinations Under Article V. For purposes of determining
compliance with the conditions specified in Section 5.1, each Lender shall be
deemed to have consented to and approved each document or other matter required
thereunder to be consented to or approved by each of them by their execution of
this Agreement. For purposes of determining compliance with the conditions
specified in Sections 5.2 and 5.3, each Lender shall be deemed to have consented
to and approved each document or other matter required thereunder to be
consented to or approved by each of them (if any) unless an officer of the
Administrative Agent responsible for the transactions contemplated by the Loan
Documents shall have received a notice from such Lender prior to the making of
any Borrowing specifying its objection thereto and such Lender shall not have
made available to the Administrative Agent its ratable portion of the requested
Borrowing.

ARTICLE VI    
REPRESENTATIONS AND WARRANTIES
In order to induce the Lenders to enter into this Agreement and make the
Borrowings, each of the Loan Parties hereby represent and warrant to each Lender
and the Administrative Agent as set forth in this Article. Notwithstanding the
below, for purposes of this Article VI no Subsidiary of CatchMark Timber
qualifying as an Unrestricted Timber Subsidiary shall be deemed to be a
Subsidiary of any Loan Party, other than for the purposes of Sections 6.8(a),
6.14, 6.23 and 6.24.

SECTION 6.1    Organization, etc. Each Loan Party and each Subsidiary of any
Loan Party (a) (i) is a corporation, limited partnership or limited liability
company validly organized and existing and in good standing under the Law of the
jurisdiction of its organization and (ii) is duly qualified to do business and
is in good standing as a foreign corporation or limited liability company in
each jurisdiction where the nature of its business requires such qualification;
and (b) has full power and authority and holds all requisite permits, licenses,
authorizations, approvals, entitlements, accreditations and privileges, from
Governmental Authorities or otherwise, to (i) enter into and perform its
obligations under this Agreement and each other Loan Document to which it is a
party and (ii) own and hold under lease its property and to conduct its business
in the ordinary course. No Loan Party or any Subsidiary of any Loan Party is in
violation of its Organizational Documents.

SECTION 6.2    Due Authorization, Non-Contravention, etc.
The execution, delivery and performance by any Loan Party or any Subsidiary of
any Loan Party of this Agreement, each other Loan Document executed or to be
executed by it, are within such Loan Party’s and each such Subsidiary’s
corporate, partnership, limited partnership or limited liability company powers,
have been duly authorized by all necessary corporate, partnership, limited
partnership or limited liability company action, and do not:
(a)    contravene or result in a default under any Loan Party’s or any such
Subsidiary’s Organizational Documents;
(b)    contravene any Law binding on any Loan Party or any Subsidiary of any
Loan Party;
(c)    violate, conflict with, result in a breach of, or constitute (along or
with notice or lapse of time or both) a default of event of default under, or
give rise to any right to accelerate or to require the prepayment, repurchase or
redemption of any obligation under, any Material Agreement to which it is a
party;
(d)    violate, conflict with, result in a breach of, or result in the
impairment, forfeiture or non-renewal of, any material permit, license,
authorization, approval, entitlement, accreditation or privilege of any
Governmental Authority; or
(e)    result in, or require the creation or imposition of, any Lien on any Loan
Party’s or any such Subsidiary’s properties.

SECTION 6.3    Required Approvals. Except as duly obtained and in full force and
effect prior to the Effective Date, no authorization or approval or other action
by, and no notice to or filing with, any Governmental Authority or other Person
is required for:
(a)    the due execution, delivery or performance by any Loan Party or any
Subsidiary of any Loan Party of this Agreement or any other Loan Document to
which it is a party;
(b)    the grant by any Loan Party or any Subsidiary of any Loan Party of the
security interests, pledges and Liens granted by the Loan Documents; or
(c)    the perfection of or the exercise by the Administrative Agent of its
rights and remedies under this Agreement or any other Loan Document.

SECTION 6.4    Validity, etc. This Agreement constitutes, and each other Loan
Document executed by any Loan Party or any Subsidiary of any Loan Party will, on
the due execution and delivery thereof, constitute, the legal, valid and binding
obligations of such Loan Party or such Subsidiary enforceable in accordance with
their respective terms, subject in each case to the effect of any Debtor Relief
Laws or other similar Law affecting creditors’ rights generally, and subject to
the effect of general principles of equity (regardless of whether considered in
a proceeding in equity or at Law). Each of the Loan Documents which purports to
create a security interest in favor of the Administrative Agent (on behalf of
the Lender Parties) creates a valid first priority security interest in the
Collateral (subject, in the case of non-possessory security interests only, to
Liens permitted by Section 7.2.3) securing the payment of the Obligations, and
all filings and other actions necessary or desirable to perfect and protect such
security interest have been duly taken. Upon the filing of U.C.C. financing
statements, Mortgages and Mortgage Amendments in the proper filing offices, the
Liens granted to the Administrative Agent pursuant to the Security Agreement,
the Pledge Agreement and the Mortgages shall constitute a valid first priority
perfected security interest in Collateral covered thereby in compliance with all
Law. Mortgages and U.C.C. financing statements have been filed and recorded in
the proper filing office for all Real Property (other than Unsecured Real
Property).

SECTION 6.5    No Material Liabilities. No Loan Party and no Subsidiary of any
Loan Party has any Indebtedness other than the Indebtedness permitted by Section
7.2.2.

SECTION 6.6    No Material Adverse Effect. Since December 31, 2016, no event has
occurred that has resulted in or could reasonably be expected to result in a
Material Adverse Effect.

SECTION 6.7    Litigation, Labor Matters, etc.
(a)    There are (i) no outstanding judgments against any Loan Party or any
Subsidiary of any Loan Party in excess of $5,000,000 individually or Material
Threshold in the aggregate and (ii) no pending or, to the knowledge of any Loan
Party or any Subsidiary of any Loan Party, threatened, material litigation,
action, proceeding or labor controversy affecting any Loan Party or any
Subsidiary of any Loan Party or any of its respective properties, businesses,
assets or revenues.
(b)    To the extent any Loan Party or any Subsidiary of any Loan Party has
employees, the hours worked by and payments made to employees of each Loan Party
and each Subsidiary of any Loan Party have not been in violation of the Fair
Labor Standards Act or any other Law dealing with such matters. Item 6.7(b)
(“Labor Matters”) of the Disclosure Schedule sets forth, as of the Effective
Date, all collective bargaining agreements, management agreements, consulting
agreements and employment agreements to which any Loan Party or any Subsidiary
of any Loan Party is a party. There are no material strikes, slowdowns, labor
disputes, work stoppages or controversies pending, or to the knowledge of any
Loan Party or any Subsidiary of any Loan Party threatened, between any Loan
Party or any Subsidiary of any Loan Party, on the one hand, and its employees,
on the other hand, other than employee grievances arising in the ordinary course
of business.

SECTION 6.8    Capitalization.
(a)    As of the Effective Date, the authorized Equity Interests in the Loan
Parties, the Subsidiaries of any Loan Party and all other Persons in which any
Loan Party or Subsidiary of any Loan Party owns any Equity Interests (including
any Unrestricted Timber Subsidiaries and Permitted Joint Ventures) is set forth
in Item 6.8 (“Initial Capitalization”) of the Disclosure Schedule. Except as set
forth in such Disclosure Schedule, as of the Effective Date there are no (i)
outstanding rights to purchase, options, warrants or similar rights pursuant to
which any Loan Party, any Subsidiary of any Loan Party or any other Persons in
which any Loan Party or any Subsidiary of any Loan Party owns any Equity
Interests (including any Unrestricted Timber Subsidiaries and Permitted Joint
Ventures) may be required to issue, sell, repurchase or redeem any of its Equity
Interests or (ii) voting rights agreements. The Equity Interests so specified in
Item 6.8 (“Initial Capitalization”) of the Disclosure Schedule are fully paid
and non-assessable and are owned by the applicable Person, directly or
indirectly, free and clear of all Liens (other than Liens in favor of the
Administrative Agent pursuant to the Loan Documents).
(b)    No Loan Party or any Subsidiary of any Loan Party has established or
acquired any additional Equity Interests in any Person except as permitted by
Section 7.2.5. No Loan Party has established or acquired any Equity Interests in
any Person that is not wholly-owned by the Loan Parties other than (i) any
Permitted Joint Venture and (ii) the Farm Credit Lenders.

SECTION 6.9    Compliance with Law, etc.
(a)    Each Loan Party and each Subsidiary of any Loan Party is in compliance in
all material respects with all Law applicable to each of them or their
properties.
(b)    No Borrowing or use of any proceeds thereof contravenes any Law
applicable to any Loan Party, any Subsidiary of any Loan Party, or any Lender.

SECTION 6.10    Properties, Permits, etc.
(a)    Each Loan Party and each Subsidiary of any Loan Party has, and is in
material compliance with, all material permits, licenses, authorizations,
approvals, entitlements, accreditations and privileges of Governmental
Authorities or otherwise that are required for such Person to lawfully own,
lease, manage or operate the Real Property. Except as disclosed in Item 6.10(a)
(“Property Matters”) of the Disclosure Schedule, no condition exists or event
has occurred which, in itself or with the giving of notice or lapse of time or
both, would result in the suspension, revocation, impairment, forfeiture or
non-renewal of any such material permit, license, authorization, approval,
entitlement, accreditation or privilege, and there is no claim that any of the
foregoing is not in full force and effect.
(b)    Each Loan Party and each Subsidiary of any Loan Party, as applicable, has
(i) good, valid and marketable fee title to all of the Land and (ii) good,
valid, and marketable title to the Leasehold Interests, in each case free and
clear of all Liens, easements, covenants, rights-of-way and other similar
restrictions of any nature whatsoever, except Liens permitted by Section 7.2.3.
All Real Property of any Loan Party or any Subsidiary of any Loan Party is
Domestic.
(c)    All permits, licenses, authorizations, approvals, entitlements,
accreditations and privileges required to have been issued to any Loan Party or
any Subsidiary of any Loan Party with respect to the Real Property in order to
enable such property to be lawfully occupied and used for all of the purposes
for which it is currently occupied and used or is installed intended to be
occupied and used have been lawfully issued and are in full force and effect,
other than such permits which, if not obtained, would not have or would not
reasonably be expected to have a Material Adverse Effect on the intended use or
operation of the Real Property. Except as disclosed in Item 6.10(c) (“Consents
and Approvals”) of the Disclosure Schedule, all the Real Property complies in
all material respects with all Law and no consent or approval of any landlord or
other third party in connection with any Leasehold Interest or other leased
property in excess of the Material Threshold in the aggregate is necessary for
any Loan Party or any Subsidiary of any Loan Party to enter into and execute the
Loan Documents or grant any Liens thereunder.
(d)    Except as disclosed in Item 6.10(d) (“Timber Operations”) of the
Disclosure Schedule, no Person other than the Landholders has any right to
conduct timbering operations in excess of the Material Threshold individually on
the Real Property or any right, title or interest in and to any Timber in excess
of the Material Threshold individually located thereon, except for Liens
permitted by Section 7.2.3.
(e)    Except as disclosed in Item 6.10(e) (“Condemnation Proceedings”) of the
Disclosure Schedule, there is no pending or, to the knowledge of any Loan Party
or any Subsidiary of any Loan Party, contemplated condemnation or eminent domain
proceeding affecting any of the Real Property in excess of the Material
Threshold in the aggregate.
(f)    Except as may be disclosed in the title insurance policies or
endorsements delivered pursuant to Section 5.1, 5.2 or 7.1.9, there are no
unresolved claims or disputes relating to access to any portion of the Real
Property that could reasonably be expected to have a Material Adverse Effect on
the intended use of such Real Property by any Landholder or any other Loan Party
or any Subsidiary of any Loan Party.

SECTION 6.11    Taxes, etc.
(a)    Each Loan Party and each Subsidiary of any Loan Party has (i) timely
filed (after giving effect to all properly filed extensions for additional time
to file) all tax returns and reports required by Law to have been filed by it,
which tax returns and reports are correct and complete in all material respects,
and (ii) paid all income Taxes and other Taxes of Governmental Authorities
thereby shown to be owing, except any such Taxes which are being diligently
contested in good faith by appropriate proceedings which stay the enforcement of
any Lien resulting from the non-payment thereof and for which adequate reserves
in accordance with GAAP shall have been set aside on its books.
(b)    No Loan Party or any Subsidiary of any Loan Party is a party to any tax
sharing agreement.
(c)    Each Loan Party and each Subsidiary of any Loan Party has made adequate
provision to establish reserves for liabilities for all Taxes as are or may
become payable. No Loan Party or any Subsidiary of any Loan Party has knowledge
of any proposed additional material tax assessment against it or its properties.

SECTION 6.12    ERISA.
(a)    No Loan Party, any Subsidiary of any Loan Party or any ERISA Affiliates
thereof sponsor, maintain or contribute to, are required to sponsor, maintain or
contribute to, or otherwise have any liability with respect to any Pension Plan
or Multiemployer Plan.
(b)    Each Plan has been maintained, operated and funded in compliance with its
terms and with all applicable provisions and requirements of the Code, ERISA,
and other applicable federal or state laws, except where failure to so maintain,
operate or fund could reasonably be expected to have a Material Adverse Effect.
(c)    Except to the extent required under Section 4980B of the Code or
comparable state or other Law, no Plan provides health or welfare benefits
(through the purchase of insurance or otherwise) for any retired or former
employee of any Loan Party, any Subsidiary of any Loan Party, or any ERISA
Affiliates thereof.
(d)    [Reserved].
(e)    The execution and delivery of this Agreement and the consummation of the
transactions contemplated hereunder will not involve any transaction that is a
prohibited transaction within the meaning of Section 406 of ERISA or in
connection with which a tax under Section 4975 of the Code could be imposed.
(f)    No ERISA Event involving claims or liabilities in excess of the Material
Threshold has occurred during the six years immediately preceding the date of
this representation or is reasonably expected to occur.

SECTION 6.13    Environmental Warranties.
(a)    The Real Property has been and is owned, operated or leased by each Loan
Party and each Subsidiary of any Loan Party in compliance with all Environmental
Laws, except for such violations that, either individually or in the aggregate,
could not reasonably be expected to result in a liability exceeding a Material
Environmental Amount.
(b)    There have been no past (to the knowledge of any Loan Party or any
Subsidiary of any Loan Party), and there are no pending or threatened claims,
complaints, written notices or requests for information received by any Loan
Party or any Subsidiary of any Loan Party with respect to any alleged violation
of any Environmental Laws that, either individually or in the aggregate, could
reasonably be expected to result in a liability exceeding a Material
Environmental Amount, or alleges criminal misconduct or injunctive relief.
(c)    There have been no Releases of Hazardous Materials at, on or under the
Real Property that, either individually or in the aggregate, has, or could
reasonably be expected to result in having, a liability exceeding a Material
Environmental Amount.
(d)    Each Loan Party and each Subsidiary of any Loan Party has been issued,
and is in compliance with, all permits, licenses, authorizations, approvals,
entitlements and accreditations relating to environmental matters that are
necessary or desirable for their businesses and required by Environmental Laws,
except where the failure to have or do any of the foregoing, either individually
or in the aggregate, could not reasonably be expected to result in a liability
exceeding a Material Environmental Amount.
(e)    No property now or previously owned, operated or leased by any Loan Party
or any Subsidiary of any Loan Party is listed or (to the best of their
knowledge) proposed for listing on the National Priorities List pursuant to
CERCLA or on any similar state list of sites requiring investigation or
clean-up.
(f)    Except as set forth in Item 6.13(f) (“Environmental Matters/Storage
Tanks”) of the Disclosure Schedule, there are no above ground or underground
storage tanks, active or abandoned, that are not actively maintained in
compliance with federal and state regulations or that have been identified as or
are otherwise associated with a recognized environmental condition, whether
controlled, historical or otherwise, on or under the Real Property.
(g)    None of the Loan Parties, the Subsidiaries of any Loan Party or any other
Person (to the best of their knowledge (after due inquiry)) has transported or
arranged for the transportation of any Hazardous Material which may lead to
claims against any Loan Party or any Subsidiary of any Loan Party for any
remedial work, damage to natural resources or personal injury (including claims
under CERCLA) which, either individually or in the aggregate, could reasonably
be expected to result in a liability exceeding a Material Environmental Amount.
(h)    There are no polychlorinated biphenyls, friable asbestos or other
Hazardous Materials present on the Real Property that, either individually or in
the aggregate, could reasonably be expected to result in a liability exceeding a
Material Environmental Amount.
(i)    No conditions exist at, on or under any property now or previously owned,
operated or leased by any Loan Party or any Subsidiary of any Loan Party which,
with the passage of time, or the giving of notice or both, either individually
or in the aggregate, could reasonably be expected to result in a liability
exceeding a Material Environmental Amount.
(j)    Except as set forth in Item 6.13(j) (“Endangered Species Act; Critical
Habitat”) of the Disclosure Schedule, there are no areas of the Real Property
with respect to which any Loan Party or any Subsidiary of any Loan Party has a
legal obligation under the Endangered Species Act of 1973, 16 U.S.C. §§ 1531 et
seq., on the Real Property, and no portion of the Real Property has been
designated as a “critical habitat,” as defined in such Act.

SECTION 6.14    Accuracy of Information.
(a)    All information furnished from time to time (whether prior to or after
the Effective Date) by or on behalf of any Loan Party, any Subsidiary of any
Loan Party, any Permitted Joint Venture, or any of their Related Parties in
writing to the Administrative Agent or any Lender or any Field Servicer in
connection with this Agreement, any other Loan Document or any transaction
contemplated hereby or thereby, is and will be, as the case may be, true and
accurate in every material respect on the date as of which such information is
dated or certified, and such information, taken as a whole, is not, or shall not
be, as the case may be, incomplete by omitting to state any material fact
necessary to make such information not misleading.
(b)    All information prepared by any consultant or professional advisor on
behalf of any Loan Party, any Subsidiary of any Loan Party, any Permitted Joint
Venture, or any of their Related Parties which was furnished to the
Administrative Agent or any Lender in connection with this Agreement or any
other Loan Document has been reviewed by any Loan Party or any Subsidiary of any
Loan Party, and nothing has come to the attention of any Loan Party or any
Subsidiary of any Loan Party in the context of such review which would lead it
to believe that such information (or the assumptions on which such information
is based) is not true and correct in all material respects or that such
information omits to state any material fact necessary to make such information,
taken as a whole, not misleading in any material respect.
(c)    Insofar as any of the information described above includes assumptions,
estimates, projections or opinions, the Loan Parties and the Subsidiaries of the
Loan Parties have reviewed such matters and nothing has come to the attention of
the Loan Parties or the Subsidiaries of the Loan Parties which would lead them
to believe that such matters were not when made true and correct in all material
respects (when taken as a whole) or that such assumptions, estimates,
projections or opinions omitted to state any material fact necessary (when taken
as a whole) to make such assumptions, estimates, projections or opinions not
reasonable or not misleading in any material respect. All projections and
estimates have been prepared in good faith based on assumptions that are
believed by the Borrower at the time the related projections or estimates are
furnished to the Administrative Agent, any Lender or any Field Servicer to be
reasonable, it being understood and acknowledged that projections and estimates
are as to future events and are not to be viewed as facts, and projections and
estimates are subject to significant uncertainties and contingencies, many of
which are beyond the Borrower’s control, that no assurances can be given that
any projection or estimate will be realized and that actual results during the
period or periods covered by the projections or estimates may differ
significantly from the projected results and such differences may be material.
(d)    (i)    The balance sheets and financial statements delivered to the
Lenders pursuant to Section 5.1.20 and Section 7.1.1 and otherwise (other than
any pro forma balance sheets or financial statements) have each been or will be,
as the case may be, prepared in accordance with GAAP consistently applied and do
or will, as the case may be, present fairly in all material respects the
financial condition of the Persons covered thereby as at the dates thereof and
the results of their operations for the periods then ended; provided that
unaudited interim financial statements are subject to normal year-end
adjustments.
(i)    Except as disclosed in the financial statements referred to above or the
notes thereto and for the items disclosed in the Disclosure Schedule, neither
any Loan Party nor any Subsidiary of any Loan Party nor any Consolidated
Permitted Joint Venture has, as of the Effective Date, any material contingent
liabilities, unusual long-term commitments or unrealized losses.

SECTION 6.15    [Reserved].

SECTION 6.16    Absence of Default and Restrictions.
(a)    Neither any Loan Party nor any Subsidiary of any Loan Party is (i) in
default in the payment of (or in the performance of any obligation applicable
to) any Indebtedness in excess of $5,000,000 individually and the Material
Threshold in the aggregate or (ii) in violation in any material respect of any
(A) Law, (B) Material Agreement, or (C) permit, license, authorization,
entitlement, accreditation or privilege of any Governmental Authority binding
upon it or its property or assets. No Default or Event of Default exists.
(b)    Neither any Loan Party nor any Subsidiary of any Loan Party (i) is a
party to any material contract, agreement, lease or other instrument, or subject
to any other restriction, that restricts its ability to incur Indebtedness
(other than this Agreement or the other Loan Documents) or (ii) has agreed or
consented to exist on any of the Real Property or other Collateral, whether now
or in the future, any Lien other than (A) those Liens permitted by Section 7.2.3
or (B) as permitted under Section 7.2.12.

SECTION 6.17    Margin Regulations; Bank Secrecy Act, etc.
(a)    Neither any Loan Party nor any Subsidiary of any Loan Party is engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose of purchasing or carrying “margin stock” (as defined in
F.R.S. Board Regulation U). None of the proceeds of any Loan will be used for
the purpose of, or be made available by any Loan Party or any Subsidiary of any
Loan Party in any manner to any other Person to enable or assist such Person in,
directly or indirectly purchasing or carrying “margin stock” (as so defined) or
otherwise in violation of Regulations T, U or X of the F.R.S. Board.
(b)    None of the proceeds of any Loan shall be used, directly or indirectly,
in a manner that would cause the Administrative Agent or any Lender to violate
the Foreign Corrupt Practices Act of 1977, the Bank Secrecy Act or any of the
sanctions programs administered by the Office of the Foreign Assets Control of
the United States Department of Treasury.
(c)    None of the proceeds of any Loan or Letter of Credit shall be used,
directly or indirectly, in a manner inconsistent with Section 4.10 or Law.

SECTION 6.18    Investment Company Status. No Loan Party or Subsidiary of any
Loan Party is an “investment company” or a “company controlled by an investment
company” within the meaning of the Investment Company Act of 1940.

SECTION 6.19    Material Agreements; Governmental Approvals.
(a)    Each Loan Party, each Subsidiary of any Loan Party and (to the best of
their knowledge) each other party to a Material Agreement are in compliance in
all material respects with all the terms contained in each Material Agreement,
each Material Agreement is in full force and effect, the rights, benefits and
indemnities in favor of any Loan Party or any Subsidiary of a Loan Party under
any Material Agreement are not subject to any defenses, offsets or claims of any
kind in any material respect, and all consents to duly assign each relevant
Material Agreement (as required by Section 5.1.15 or otherwise) from any Loan
Party or any Subsidiary of any Loan Party to the Administrative Agent have been
obtained and are in full force and effect.
(b)    Set forth on Item 6.19(b) (“Material Governmental Approvals”) of the
Disclosure Schedule is a listing, as of the Effective Date, of all material
licenses, permits and other approvals of Governmental Authorities (collectively,
the “Material Governmental Approvals”) that are required to (i) own, operate or
lease the Real Property and (ii) operate the business of any Loan Party or any
Subsidiary of any Loan Party in the ordinary course (including with respect to
activities related to Timber harvesting, building, zoning, sub-division,
wildlife protection, mining, drilling, extraction or reclamation). No Loan Party
or Subsidiary of any Loan Party has failed to obtain any Material Governmental
Approval and is not in violation of any Material Governmental Approval. No Loan
Party or Subsidiary of any Loan Party has received written notice of any
violation with respect to the matters the subject of this clause.

SECTION 6.20    Solvency.
(a)    The Loan Parties and their Shell Subsidiaries are, and after giving
effect to the incurrence of all Indebtedness and obligations being incurred in
connection herewith pursuant to the Loan Documents or otherwise will be, on a
consolidated basis, Solvent.
(b)    Timberlands II and its Subsidiaries are, and after giving effect to the
incurrence of all Indebtedness and obligations being incurred in connection
herewith pursuant to the Loan Documents or otherwise will be, on a consolidated
basis, Solvent.

SECTION 6.21    Insurance. Item 6.21 (“Insurance”) of the Disclosure Schedule
sets forth a true, complete and correct description of all insurance maintained
by any Loan Party or any Subsidiary of any Loan Party as of the Effective Date.
As of such date, such insurance is in full force and effect and all premiums
have been duly paid.

SECTION 6.22    Affiliate Transactions. Except as described on Item 6.22
(“Affiliate Transactions”) of the Disclosure Schedule and other than as set
forth in any Organizational Document of a Loan Party or any Subsidiary of any
Loan Party, as of the Effective Date, no Affiliate of any Loan Party or any
Subsidiary of any Loan Party (or any of their respective family members) is a
party to any transaction with any Loan Party or any Subsidiary of any Loan
Party, including any contract, agreement or other arrangement providing for the
furnishing of services to or by, providing for rental of real or personal
property to or from, or otherwise requiring payments to or from any such Person
or any Person in which any officer, director, or any such employee or family
member has a substantial interest or is an officer, director, partner, member or
trustee.

SECTION 6.23    Anti-Corruption; Anti-Terrorism and Sanctions.
(a)    Each of the Loan Parties and their respective Subsidiaries, Affiliates,
officers, directors, employees and agents are in compliance, in all respects,
with all applicable (i) Anti-Corruption Laws, (ii) Anti-Terrorism Laws and (iii)
Sanctions.
(b)    The Borrower has implemented and maintains in effect policies and
procedures designed to ensure compliance by the Loan Parties and their
respective Subsidiaries, Affiliates, officers, directors, employees and agents
with all applicable (i) Anti-Corruption Laws, (ii) Anti-Terrorism Laws and (iii)
Sanctions.
(c)    None of the Loan Parties or their respective Subsidiaries, Affiliates,
officers, directors, employees or agents is a Sanctioned Person or has engaged
in, or is now engaged in, or will engage in, any dealings or transactions with
any Sanctioned Person.
(d)    No Borrowing, use of proceeds or other transaction contemplated by this
Agreement will violate any (i) Anti-Corruption Laws, (ii) Anti-Terrorism Laws or
(iii) Sanctions.
(e)    The Loan Parties have provided to the Administrative Agent and the
Lenders all information requested by the Administrative Agent and the Lenders
regarding the Loan Parties and their respective Subsidiaries, Affiliates,
officers, directors, employees and agents that is necessary for the
Administrative Agent and the Lenders to collect to comply with applicable
Anti-Corruption Laws, Anti-Terrorism Laws, Sanctions and other Law.

SECTION 6.24    Separateness; Special Representations and Covenants Relating to
Loan Parties.

SECTION 6.24.1    Purpose.
(a)    The only business that CatchMark Timber conducts or will conduct will be
(i) directly owning and holding (A) 99.99% of the Equity Interests of the
Borrower as its general partner, (B) all of the Equity Interests of CatchMark
Holder and any Unrestricted Timber Subsidiary, and (C) all or any portion of the
Equity Interests in a Permitted JV Investment Subsidiary or a Permitted Joint
Venture, (ii) indirectly owning and holding the Equity Interests of the other
Loan Parties and their Subsidiaries (including any Subsidiary of an Unrestricted
Timber Subsidiary), (iii) entering into the Loan Documents, (iv) pledging all of
the Collateral that it owns as collateral for the Obligations, and (v)
transacting any and all lawful business under the laws of the state of its
organization that is incident, necessary and appropriate to accomplish the
foregoing and appropriate or necessary to its status as a public company, in
each case, provided that such business is consistent with CatchMark Timber’s
REIT Status.
(b)    The only business that the Borrower conducts or will conduct will be (i)
owning and holding the Equity Interests of CatchMark TRS, Timberlands II and
such other Investments as may be permitted by Section 7.2.5, (ii) entering into
the Loan Documents, (iii) pledging all of the Collateral that it owns as
collateral for the Obligations and (iv) transacting any and all lawful business
under the laws of the state of its organization that is incident, necessary and
appropriate to accomplish the foregoing, in each case, provided that such
business is consistent with CatchMark Timber’s REIT Status.
(c)    The only business that CatchMark TRS conducts or will conduct will be (i)
owning and holding the Equity Interests of TRS Subsidiaries and such other
Investments as may be permitted by Section 7.2.5, (ii) entering into the Loan
Documents, (iii) pledging all of the Collateral that it owns as collateral for
the Obligations, and (iv) transacting any and all lawful business under the laws
of the state of its organization that is incident, necessary and appropriate to
accomplish the foregoing.
(d)    The only business that CatchMark Holder conducts or will conduct will be
(i) owning and holding 0.01% of the Equity Interests of the Borrower as a
limited partner, (ii) entering into the Loan Documents, (iii) pledging all of
the Collateral that it owns as collateral for the Obligations and (iv)
transacting any and all lawful business under the laws of the state of its
organization that is incident, necessary and appropriate to accomplish the
foregoing, in each case, provided that such business is consistent with
CatchMark Timber’s REIT Status.
(e)    The only business that any QRS Subsidiary (other than the Borrower and
CatchMark Holder) conducts or will conduct will be (i) acquiring, owning and
holding Real Property, incidental personal property related thereto and proceeds
thereof, and operating and managing the Real Property including the selling and
harvesting of Timber by itself and by others pursuant to Timber rights granted
by such QRS Subsidiary, (ii) owning and holding the Equity Interests of other
Subsidiaries and such other Investments as may be permitted by Section 7.2.5,
(iii) entering into the Loan Documents, (iv) pledging all of the Collateral that
it owns as collateral for the Obligations, (v) entering into apiary, fishing,
hunting or other recreational or pasture leases or licenses as are permitted by
Section 7.2.9(j), and (vi) transacting any and all lawful business under the
laws of the state of its organization that is incident, necessary and
appropriate to accomplish the foregoing, in each case, provided that such
business is consistent with CatchMark Timber’s REIT Status.
(f)    The only business that any TRS Subsidiary conducts or will conduct will
be (i) any business permitted under Section 6.24.1(e), (ii) entering into the
Supply Agreements, (iii) purchasing, cutting, transporting, and selling Timber
from the Timberlands, (iv) processing and selling Fuel Wood Residue in
accordance with the terms of this Agreement, (v) acquiring, owning and holding
rights with respect to the Real Property pursuant to timber deeds or similar
instruments, incidental personal property related thereto and proceeds thereof,
and operating and managing the Real Property, and (vi) transacting any and all
lawful business under the laws of the state of its organization that is
incident, necessary and appropriate to accomplish the foregoing.
(g)    The only business that any Shell Subsidiary conducts or will conduct will
be (i) such as is consistent with the definition of “Shell Subsidiary” and, if
applicable, the definition of “Permitted JV Investment Subsidiary”, and (ii)
transacting any and all lawful business under the laws of the state of its
organization that is incident, necessary and appropriate to accomplish the
foregoing.
(h)    The only business that any Unrestricted Timber Subsidiary conducts or
will conduct will be (i) such as is consistent with the definition of
“Unrestricted Timber Subsidiary” and “Unrestricted Timber Transactions” and (ii)
transacting any and all lawful business under the laws of the state of its
organization that is incident, necessary and appropriate to accomplish the
foregoing.

SECTION 6.24.2    Financial Statements. Each Loan Party and each Subsidiary of
any Loan Party has and will have its own separate financial statements,
provided, however, that the assets of each Loan Party and each Subsidiary of any
Loan Party may be included in a consolidated financial statement of its parent
companies if inclusion on such a consolidated statement is required to comply
with the requirements of GAAP, provided, further, that (a) such consolidated
financial statement shall contain a footnote to the effect that the assets of
each Loan Party and each Subsidiary of any Loan Party are owned by such Loan
Party or Subsidiary and that the assets are being included on the financial
statement of its parent solely to comply with the requirements of GAAP and (b)
such assets shall be listed on such Loan Party’s or Subsidiary’s own separate
balance sheet.

SECTION 6.24.3    Tax Return. Each of Timberlands II, the Borrower, CatchMark
Holder, CatchMark Texas GP, CatchMark Texas LP, CatchMark SC, CatchMark Southern
Timberlands and CatchMark Southern Holdings is and will be a QRS Subsidiary.
Each of CatchMark TRS Subsidiary, CatchMark HBU, CatchMark TRS Subsidiary II,
CatchMark TRS Manager and CatchMark TRS Member is and will be a TRS Subsidiary.
Each Loan Party or Subsidiary of any Loan Party established or otherwise
acquired after the Effective Date shall be identified as a QRS Subsidiary or TRS
Subsidiary in the applicable Joinder Agreement.

SECTION 6.24.4    Separateness. Each Loan Party and each Subsidiary of any Loan
Party has held, and at all times will hold, itself out to the public as, a legal
entity separate and distinct from any other Person, shall correct any known
misunderstanding regarding its status as a separate entity, shall conduct and
operate its business in its own name and shall not identify itself or any of its
Affiliates as a division or part of the other.

SECTION 6.24.5    Overhead. Each Loan Party and each Subsidiary of any Loan
Party has and will allocate fairly and reasonably any overhead expenses that are
shared with any other Loan Party or any Affiliate thereof, including paying for
office space and services performed by any employee of an Affiliate.

SECTION 6.24.6    Liabilities and Expenses. Item 6.24 (“Accounts”) of the
Disclosure Schedule (as updated from time to time pursuant to the terms hereof)
identifies all InvestLine Accounts and deposit, securities and commodities
accounts and subaccounts in the name of any Loan Party or any Shell Subsidiary
of any Loan Party, including, for each such account or subaccount, the name on
the account or subaccount, the account or subaccount number, the type of account
or subaccount, the name and address of the financial institution at which the
account or subaccount is located, and the sources and uses of funds contained in
or credited to such account or subaccount. Except as identified in Item 6.24
(“Accounts”) of the Disclosure Schedule (as updated from time to time pursuant
to the terms hereof), each Loan Party and each Subsidiary of any Loan Party has
and will pay its own liabilities and expenses out of its own funds drawn on its
own InvestLine Account or bank account or subaccounts.

SECTION 6.24.7    [Reserved].

SECTION 6.24.8    Separateness of Assets. Other than as provided in Item 6.24
(“Accounts”) of the Disclosure Schedule (as updated from time to time pursuant
to the terms hereof), each Loan Party and each Subsidiary of any Loan Party (a)
has and will (i) maintain all of its InvestLine Accounts and bank accounts
separate from any other Person, (ii) hold all of its assets in its own name and
(iii) maintain its assets in such a manner that it will not be costly or
difficult to segregate, ascertain or identify its individual assets from those
of any other entity; and (b) has not and will not (i) commingle its funds or
other assets with those of any other Person or (ii) participate in a cash
management system with any other Person.

SECTION 6.24.9    Guarantees. Other than as permitted by Section 7.2.2, no Loan
Party and no Subsidiary of any Loan Party has or will hold itself out as being
responsible for the debts or obligations of any other Person, or has or will
hold out its credit as available to satisfy the obligations of any other Person.

SECTION 6.24.10    Corporate Formalities. Each Loan Party and each Subsidiary of
any Loan Party has and will hold regular meetings, as appropriate, to conduct
its business in the ordinary course, and each Loan Party and each Subsidiary of
any Loan Party has done and will do all things necessary to observe all
customary organizational and operational formalities and record keeping and to
preserve its existence. Each Loan Party and each Subsidiary of any Loan Party
has and will maintain all of its books and records separate from those of any
other Person and will maintain separate telephone numbers, stationery, invoices
and checks.

SECTION 6.25    Qualified ECP Guarantor. The Borrower is a Qualified ECP
Guarantor.

SECTION 6.26    Permitted Joint Venture. No Loan Party or any Subsidiary of any
Loan Party owns, directly or indirectly, any Equity Interests in any Joint
Venture other than Permitted Joint Ventures.

ARTICLE VII    
COVENANTS

SECTION 7.1    Affirmative Covenants. The Borrower and the Loan Parties agree
with each Lender and the Administrative Agent that, until all the Obligations
have been paid in full in cash and performed in full and all the Commitments
have been irrevocably terminated, the Borrower and the Loan Parties will
perform, and will cause their respective Subsidiaries to perform, the
obligations set forth in this Section. Notwithstanding the below, for purposes
of this Section 7.1 no Subsidiary of CatchMark Timber qualifying as an
Unrestricted Timber Subsidiary shall be deemed to be a Subsidiary of any Loan
Party other than with respect to Sections 7.1.1(a), (b), (d)(i), and (p).

SECTION 7.1.1    Financial Information, Reports, Notices, etc.
Each Loan Party and each Subsidiary of any Loan Party, will furnish, or will
cause to be furnished, to the Administrative Agent copies of the following
financial statements, reports, notices and information (all of which shall be in
form and scope reasonably satisfactory to the Administrative Agent):
(a)    as soon as available and in any event within the shorter of (x) 45 days
after the end of each Fiscal Quarter except for the last Fiscal Quarter of each
Fiscal Year and (y) 10 days following the date that CatchMark Timber is required
to file its quarterly report with the SEC as part of its periodic reporting (if
CatchMark Timber is subject to such reporting requirements) except for the last
Fiscal Quarter of each Fiscal Year,
(i)    consolidated balance sheets of CatchMark Timber and its Subsidiaries and
Consolidated Permitted Joint Ventures as of the end of such Fiscal Quarter and
consolidated statements of earnings and cash flow of CatchMark Timber and its
Subsidiaries and Consolidated Permitted Joint Ventures for such Fiscal Quarter
and (when available) for the period commencing at the end of the previous Fiscal
Year and ending with the end of such Fiscal Quarter (when available), together
with comparable information adjusted to reflect any changes at the close of and
for the corresponding Fiscal Quarter for the prior Fiscal Year and for the
corresponding portion of the previous Fiscal Year, certified as complete and
correct by a Financial Officer of CatchMark Timber as fairly presenting the
financial position of CatchMark Timber and its Subsidiaries and Consolidated
Permitted Joint Ventures as of the date thereof and for the period then ended;
provided that, to the extent included in such report, the furnishing of the
quarterly report of CatchMark Timber on Form 10-Q for such quarter, as filed
with the SEC, will satisfy the Loan Parties’ obligation under this
Section 7.1.1(a)(i);
(ii)    (x) if any Unrestricted Timber Subsidiaries have been acquired or
organized by CatchMark Timber or if any Unrestricted Timber Transactions have
been consummated, if requested by the Administrative Agent, or (y) if any Loan
Party has invested in any Consolidated Permitted Joint Venture, consolidating
balance sheets of CatchMark Timber and its Subsidiaries and Consolidated
Permitted Joint Ventures as of the end of such Fiscal Quarter and consolidating
statements of earnings and cash flow of CatchMark Timber and its Subsidiaries
and Consolidated Permitted Joint Ventures for such Fiscal Quarter and (when
available) for the period commencing at the end of the previous Fiscal Year and
ending with the end of such Fiscal Quarter (when available), together with
comparable information adjusted to reflect any changes at the close of and for
the corresponding Fiscal Quarter for the prior Fiscal Year and for the
corresponding portion of the previous Fiscal Year, certified as complete and
correct by a Financial Officer of CatchMark Timber as fairly presenting the
financial position of CatchMark Timber and its Subsidiaries and Consolidated
Permitted Joint Ventures as of the date thereof and for the period then ended;
(iii)    consolidated balance sheets of each Permitted Joint Venture as of the
end of such Fiscal Quarter and consolidated statements of earnings and cash flow
of each Permitted Joint Venture for such Fiscal Quarter and (if and to the
extent available) for the period commencing at the end of the previous Fiscal
Year and ending with the end of such Fiscal Quarter (if and to the extent
available), certified as complete and correct by a Financial Officer of
CatchMark Timber as fairly presenting the financial position of such Permitted
Joint Venture and its consolidated Subsidiaries as of the date thereof and for
the period then ended;
(b)    as soon as available and in any event within the shorter of (x) 90 days
after the end of each Fiscal Year and (y) 10 days following the date that
CatchMark Timber is required to file its annual report with the SEC as part of
its periodic reporting (if CatchMark Timber is subject to such reporting
requirements),
(i)    a copy of the annual consolidated audit report for such Fiscal Year for
CatchMark Timber and its Subsidiaries and Consolidated Permitted Joint Ventures,
including therein consolidated balance sheets of CatchMark Timber and its
Subsidiaries and Consolidated Permitted Joint Ventures as of the end of such
Fiscal Year and consolidated statements of earnings and of cash flow of
CatchMark Timber and its Subsidiaries and Consolidated Permitted Joint Ventures
for such Fiscal Year, in each case certified without any “going concern” or
other material qualification in a manner reasonably acceptable to the
Administrative Agent by Deloitte & Touche LLP or other independent public
accountants acceptable to the Administrative Agent, together with (1) the annual
letters to such accountants in connection with their audit examination detailing
contingent liabilities and material litigation matters and (2) comparable
information adjusted to reflect any changes at the close of the prior Fiscal
Year (when available); provided that, to the extent included in such report, the
furnishing of the annual report of CatchMark Timber on Form 10-K for such year,
as filed with the SEC, will satisfy the Loan Parties’ obligation under this
Section 7.1.1(b)(i);
(ii)    (x) if any Unrestricted Timber Subsidiaries have been acquired or
organized by CatchMark Timber or if any Unrestricted Timber Transactions have
been consummated, if requested by the Administrative Agent, or (y) if any Loan
Party has invested in any Consolidated Permitted Joint Venture, consolidating
balance sheets of CatchMark Timber and its Subsidiaries and Consolidated
Permitted Joint Ventures as of the end of such Fiscal Year and consolidating
statements of earnings and cash flow of CatchMark Timber and its Subsidiaries
and Consolidated Permitted Joint Ventures for such Fiscal Year, together with
comparable information for the previous Fiscal Year, certified as complete and
correct by a Financial Officer of CatchMark Timber as fairly presenting the
financial position of CatchMark Timber and its Subsidiaries and Consolidated
Permitted Joint Ventures as of the date thereof and for the period then ended;
(iii)    a copy of the annual consolidated financial statements for such Fiscal
Year for each Permitted Joint Venture, including therein consolidated balance
sheets of such Permitted Joint Venture as of the end of such Fiscal Year and
consolidated statements of earnings and of cash flow of such Permitted Joint
Venture and its Subsidiaries for such Fiscal Year;
(c)    as soon as available and in no event later than the date the financial
statements are delivered (or are required to be delivered) pursuant to clause
(a) or clause (b), a Compliance Certificate;
(d)    concurrently with the delivery of the financial statements pursuant to
clause (b):
(i)    the final management letter, if any, prepared by the independent public
accountants who prepared such financial statements with respect to internal
audit and financial controls of CatchMark Timber, and its Subsidiaries and, if
applicable, its Consolidated Permitted Joint Ventures; and
(ii)    a certificate of a Financial Officer of the Borrower setting forth the
information required pursuant to the disclosure schedules of the Security
Agreement and the Pledge Agreement or confirming that there has been no change
in such information since the Effective Date or the date of the most recent
certificate delivered pursuant to this clause;
(e)    [reserved];
(f)    as soon as possible and in any event within three (3) Business Days after
(i) the occurrence of any material adverse development with respect to any
litigation, action, proceeding or labor controversy described in Section 6.7,
(ii) the commencement of any litigation, action, proceeding or labor controversy
of the type described in Section 6.7, (iii) the commencement of any legal
proceeding seeking injunctive relief or which may materially impair the ability
of any Loan Party or any Subsidiary to any Loan Party to perform their
obligations or (iv) any change in the certified public accountants of any Loan
Party or any Subsidiary of any Loan Party, notice thereof by an Authorized
Officer of the Borrower and copies of all documentation relating thereto;
(g)    as soon as possible and in any event within three (3) Business Days after
the occurrence of each Default, Event of Default or event that could reasonably
be expected to result in a Material Adverse Effect, a statement of an Authorized
Officer of the Borrower setting forth reasonably detailed information regarding
such Default, Event of Default or event, and the action which the Borrower has
taken and proposes to take with respect thereto;
(h)    concurrently with the sending or filing thereof, copies of all (i)
reports and documents which any Loan Party or any Subsidiary of any Loan Party
sends to holders of its Equity Interests generally, (ii) press releases and
other statements made available by any Loan Party or any Subsidiary of any Loan
Party to the public concerning material changes or developments in it business
and (iii) reports, financial statements and registration statements which any
Loan Party or any Subsidiary of any Loan Party files with the SEC or any
securities exchange, except that the Borrower shall not be required to deliver
any of the foregoing which has previously been delivered hereunder;
(i)    promptly after becoming aware of any events which would give rise to a
mandatory prepayment under Section 3.1.2, a statement of a Financial Officer of
the Borrower setting forth reasonably detailed information regarding the same
and, in the case of any events which would give rise to mandatory prepayment
under Section 3.1.2(f), either a Borrowing Request or a statement as to the
anticipated source of funds to satisfy the repayment required by the last
sentence of Section 3.1.2(f);
(j)    all such notices and documents required to be delivered pursuant to the
other Loan Documents;
(k)    promptly after the receipt thereof by any Loan Party or any Subsidiary of
any Loan Party, copies of any notice of non-payment or underpayment of material
Taxes or other charges by any Loan Party or any Subsidiary of any Loan Party
that is received from any relevant Governmental Authority;
(l)    concurrently with the receipt or delivery thereof by any Loan Party or
any Subsidiary of any Loan Party, all material notices, including notices of
default or termination, received or delivered by any Loan Party or any
Subsidiary of any Loan Party pursuant to any Material Agreement;
(m)    promptly after the assertion or occurrence thereof, notice of any
proceeding, demand, investigation or claim of any Governmental Authority
regarding the noncompliance by any Loan Party or any Subsidiary of any Loan
Party with any Environmental Laws that could (i), either individually or in the
aggregate, reasonably be expected to result in a liability exceeding the
Material Environmental Amount or (ii) cause any Real Property to be subject to
any restrictions on ownership, transferability or occupancy;
(n)    as soon as available and in no event later than 10 Business Days prior to
the beginning of each calendar year, pro forma financial projections for the
next following 24-month period for CatchMark Timber and its Subsidiaries and, if
applicable, its Consolidated Permitted Joint Ventures prepared on a quarterly
basis for such period;
(o)    on or prior to the opening or acquiring of any new InvestLine Account or
deposit or securities account or subaccounts by any Loan Party or any Shell
Subsidiary and as soon as available upon any other change regarding such
accounts or subaccounts such that the information provided in the most recently
delivered schedule is no longer true and correct in all material respects, an
updated Item 6.24 (“Accounts”) of the Disclosure Schedule identifying such
InvestLine Accounts or deposit, securities or commodities account or subaccounts
opened or acquired by any Loan Party or Shell Subsidiary and providing such
other information as is described in the first sentence of Section 6.24.6; and
(p)    such other information respecting the condition or operations, financial
or otherwise, of any Loan Party or any Subsidiary of any Loan Party and, to the
extent available to CatchMark Timber or its Subsidiaries, any Permitted Joint
Venture or any Subsidiary of any Permitted Joint Venture, as any Lender through
the Administrative Agent may from time to time reasonably request.

SECTION 7.1.2    Compliance with Law; Payment of Obligations.
(a)    Each Loan Party and each Subsidiary of any Loan Party will comply in all
material respects with all material permits, licenses, authorizations,
approvals, entitlements, accreditations and privileges of each Governmental
Authority and all Law.
(b)    Each Loan Party shall, and shall cause each of its Subsidiaries,
Affiliates, officers, directors, employees and agents to, comply with all (i)
Anti-Corruption Laws, (ii) Anti-Terrorism Laws and (iii) Sanctions. Each Loan
Party shall implement and maintain in effect policies and procedures designed to
ensure compliance by the Loan Parties and their respective Subsidiaries,
Affiliates, officers, directors, employees and agents with all (i)
Anti-Corruption Laws, (ii) Anti-Terrorism Laws and (iii) Sanctions.
(c)    Each Loan Party and each Subsidiary of any Loan Party will pay before the
same become delinquent, all (i) its Indebtedness and other obligations,
including all income and other Taxes, assessments and charges imposed by
Governmental Authorities upon it or upon its property, and (ii) lawful claims
for labor, materials and supplies or otherwise, except for the non-payment of
such other Indebtedness, obligations, Taxes, assessments, charges and claims
that (A) are being diligently contested in good faith by appropriate proceedings
which (1) suspend collection of the contested other Indebtedness, obligation,
Tax, assessment, charge, or claim and any Lien arising therefrom and (2) for
which adequate reserves in accordance with GAAP shall have been set aside on its
books and (B) could not reasonably be expected to have, either individually or
in the aggregate, a material liability to any Loan Party or Subsidiary of a Loan
Party. If such contest is terminated, adversely resolved or the conditions set
forth in this Section are no longer met, each Loan Party and each Subsidiary of
any Loan Party shall promptly pay or discharge the contested other Indebtedness,
obligations, Taxes, assessments, charges and claims.

SECTION 7.1.3    Maintenance of Properties and Franchises.
(a)    Each Loan Party and each Subsidiary of any Loan Party will, in the
exercise of its reasonable business judgment, maintain, preserve, protect and
keep its properties in good repair, working order and condition (reasonable wear
and tear, casualty and condemnation excepted), and make necessary and proper
repairs, renewals and replacements so that its business carried on in connection
therewith may be properly conducted at all times.
(b)    Each Loan Party and each Subsidiary of any Loan Party will do or cause to
be done all things necessary to preserve, renew and keep in full force and
effect (i) its legal existence and qualification as a foreign corporation,
limited liability company or partnership in each jurisdiction where it has
assets or conducts business and (ii) the permits, licenses, authorizations,
approvals, entitlements, accreditations, privileges and franchises of all
Governmental Authorities or otherwise necessary for the proper conduct of its
business (including the ownership and the leasing of the Real Property).

SECTION 7.1.4    Insurance.
(a)    Each Loan Party and each Subsidiary of any Loan Party will maintain
insurance policies and coverage with respect to its property and assets at least
as expansive as set forth on Item 6.21 (“Insurance”) of the Disclosure Schedule
and, in any event, to such extent and covering such risks as is customary for
companies in sound financial condition in the same or similar businesses and
operations and in the same or similar locations. In addition, each Loan Party
and each Subsidiary of any Loan Party will maintain such other additional
insurance coverage in such amounts and with respect to such risks as the
Administrative Agent or the Required Lenders may reasonably request from time to
time.
(b)    Without limiting clause (a) above, each Loan Party and each Subsidiary of
any Loan Party shall, to the extent required under the Flood Laws, obtain and
maintain flood insurance for such structures and contents constituting
Collateral located in a flood hazard zone, in such amounts as similar structures
and contents are insured by prudent companies in similar circumstances carrying
on similar businesses and otherwise satisfactory to the Administrative Agent.
(c)    All premiums on insurance policies required under this Section will be
paid by the Borrower. All insurance policies relating to any loss or damage
sustained in respect of any item constituting a part of the Collateral will
contain a loss payable endorsement, in form and substance reasonably
satisfactory to the Administrative Agent, in favor of the Administrative Agent.
All insurance policies relating to general liability, umbrella and excess
insurance coverage will contain an additional insured endorsement, in form and
substance satisfactory to the Administrative Agent, in favor of the
Administrative Agent. All such insurance policies will provide that:
(i)    No Loan Party, Subsidiary or Affiliate of any Loan Party, or Lender will
be a coinsurer thereunder; and
(ii)    such insurance will not be affected by any unintentional act or
negligence or representation or warranty on the part of any Loan Party or any
Subsidiary of any Loan Party or other owner of the policy or the property
described in such policy.
All such insurance policies will provide that the insurer will, simultaneously
with the delivery to any Loan Party or any Subsidiary of any Loan Party of any
notice of a material event under such policy, deliver to the Administrative
Agent a copy of such notice. All such insurance policies and loss payable
clauses will provide that they may not be canceled, amended or terminated unless
the Administrative Agent is given at least the same number of days’ notice that
the insurance company which issued such policies is required to give any Loan
Party or any Subsidiary of any Loan Party, but in no event less than (i) 10
days’ prior written notice by reason of nonpayment of premium or (ii) 30 days’
prior written notice for any other reason.
(d)    The Borrower will provide to the Administrative Agent and to its
insurance consultant (or any agent, officer or employee of the Administrative
Agent) such other information relating to its insurance coverage as may be
reasonably requested by the Administrative Agent. The insurance consultant
(through its officers or employees) shall have the right to visit the offices of
any Loan Party and any Subsidiary of any Loan Party, upon reasonable prior
notice during usual business hours, to inspect the insurance policies provided
for herein. The reasonable fees, costs and expenses of the insurance consultant
shall be paid for by the Borrower.
(e)    If any Loan Party or Subsidiary of any Loan Party fails to maintain any
of the policies of insurance required by this Section (the “Required
Insurance”), the Administrative Agent may (but shall not be required to), at the
sole cost and expense of the Borrower, obtain and maintain such policies of
insurance, pay the related premiums and take such other action as it deems
reasonably advisable. All costs related to the foregoing shall be charged to the
Borrower’s loan account. Notwithstanding the foregoing, the Administrative Agent
shall have no liability with respect to the cost, scope, amount or other terms
with respect to the insurance purchased by it pursuant to this provision. If the
Loan Parties provide the Administrative Agent with proof reasonably acceptable
to the Administrative Agent that the Loan Parties have all Required Insurance,
then the Administrative Agent agrees to cancel the insurance purchased by the
Administrative Agent pursuant to this clause (e) within a reasonable period of
time thereafter.
(f)    Upon the occurrence and during the continuance of an Event of Default,
the Administrative Agent shall have the sole right, in the name of the Lenders
and each other Lender Party, to file claims under any insurance policies with
respect to which the Administrative Agent is the loss payee, to receive receipt
and give acquittance for any payments that may be payable thereunder, and to
execute any and all endorsements, receipts, releases, assignments, reassignments
or other documents that may be necessary to effect the collection, compromise or
settlement of any claims under any such insurance policies.
(g)    The Borrower will furnish to the Administrative Agent annually and at
such other times as the Administrative Agent shall reasonably request, a
certificate of insurance and other evidence as to the insurance required to be
maintained pursuant to this Section.

SECTION 7.1.5    Books and Records; Inspections; Annual Meeting.
(a)    Each Loan Party and each Subsidiary of any Loan Party will keep books and
records which accurately reflect in all material respects all of its business
affairs and transactions. Each Loan Party and each Subsidiary of any Loan Party
will maintain at all times books and records pertaining to the Collateral in
such detail, form, and scope as the Administrative Agent shall reasonably
require.
(b)    Each Loan Party and each Subsidiary of any Loan Party (to the extent
relating to the transactions contemplated by the Loan Documents) will permit the
Administrative Agent and each Lender or any of their respective representatives
(including outside auditors), at reasonable times and intervals and with
reasonable prior notice unless a Default or Event of Default has occurred and is
continuing, to visit all of its offices, to discuss its financial matters with
its officers and independent public accountant (subject to such accountant’s
customary policies and procedures) and to examine (and, at the expense of the
Borrower, copy extracts from) and conduct audits of any of its account
receivables, other assets and books or other corporate records (including
computer records). The Administrative Agent and the Lenders or any of their
respective representatives shall give the Loan Parties the opportunity to
participate in any discussions with the Loan Parties’ independent public
accountant; provided that, if an Event of Default has occurred and is
continuing, the Administrative Agent and the Lenders or any of their respective
representatives shall only be required to give the Loan Parties written prior
notice of such discussions.
(c)    If any Default or Event of Default has occurred and is continuing, as may
be requested by the Administrative Agent or the Required Lenders, the Borrower
shall host a meeting of the Lenders to discuss their financial condition and
results of operations (including its financial reports and related material
delivered with respect to such Fiscal Year). Such meeting shall be held at a
mutually convenient location as agreed to by the Administrative Agent and the
Lenders.
(d)    The Borrower will pay all the reasonable fees and expenses of the
Administrative Agent and each Lender in the exercise of their rights pursuant to
this Section, including the reasonable fees and expenses of independent public
accountants and other professionals retained by the Administrative Agent and the
Lenders; provided that, notwithstanding the foregoing, (i) if no Default or
Event of Default has occurred and is continuing, the Borrower shall not be
required to reimburse the Administrative Agent for such fees and expenses in
connection with more than one audit and one visit per calendar year, and (ii)
unless a Default or an Event of Default has occurred and is continuing, the
Borrower shall not be required to reimburse the Lenders for any such fees and
expenses. For the avoidance of doubt, the parties hereto agree that the
foregoing proviso to Section 7.1.5(d) does not apply with respect to any audits
or visits conducted by any Field Servicer.

SECTION 7.1.6    Environmental Covenants.
(a)    Each Loan Party and each Subsidiary of any Loan Party will, and will
cause all lessees and other Persons occupying any of the Real Property or their
other properties to:
(i)    use and operate all of its facilities and properties in compliance with
all Environmental Laws, keep all permits, approvals, certificates, licenses and
other authorizations relating to environmental matters in effect and remain in
compliance therewith, and handle all Hazardous Materials in compliance with all
applicable Environmental Laws, except where the failure to do any of the
foregoing, either individually or in the aggregate, could not reasonably be
expected to result in a liability exceeding a Material Environmental Amount;
(ii)    take all such actions as are necessary and appropriate so that no
liability with respect to the Environmental Laws may arise which, either
individually or in the aggregate, could reasonably be expected to result in a
liability exceeding a Material Environmental Amount; and
(iii)    promptly notify the Administrative Agent and provide copies upon
receipt of all material written claims, complaints, notices or inquiries
relating to the condition of the Real Property or compliance with Environmental
Laws which, either individually or in the aggregate could reasonably be expected
to result in a liability exceeding the Material Environmental Amount, and shall
cure and have dismissed with prejudice to the reasonable satisfaction of the
Administrative Agent any actions and proceedings relating to compliance with or
liability pursuant to Environmental Laws which, either individually or in the
aggregate, could reasonably be expected to result in a liability exceeding the
Material Environmental Amount.
(b)    Prior to acquiring any ownership or leasehold interest in any additional
real property after the Effective Date that could give rise to any Loan Party or
any Subsidiary of any Loan Party being found subject to potential liability
under any Environmental Laws, the Borrower will (i) obtain a written report by a
reputable independent environmental consultant reasonably acceptable to the
Administrative Agent (an “Environmental Consultant”) as to its assessment of the
presence or potential presence of significant levels of any Hazardous Material
on, in, under or about such property, or of other conditions that could give
rise to a potentially significant liability to any Loan Party or any Subsidiary
of any Loan Party under violations of any Environmental Laws relating to such
transaction, and notify the Administrative Agent of such potential transaction,
and (ii) afford the Administrative Agent a reasonable opportunity to review, to
discuss such report with the Environmental Consultant who prepared it and a
knowledgeable representative of the Borrower. The Administrative Agent shall
have the right, but shall not have any duty, to obtain, review, or discuss any
such report.
(c)    If any Lender has formed a reasonable belief that material violations of
Environmental Laws may exist or there may have been a Release on the Real
Property in amounts or under circumstances which, either individually or in the
aggregate, could reasonably be expected to result in a liability exceeding a
Material Environmental Amount, then, at the Administrative Agent’s request, the
Loan Party or the Subsidiary of such Loan Party that owns the Real Property in
question shall perform, or use commercially reasonable efforts to cause to be
performed by any other responsible party, tests, including subsurface testing,
soil and groundwater testing, and other tests which may physically invade the
Real Property pursuant to a scope of work proposed by the Borrower and approved
by the Administrative Agent (the “Environmental Tests”), as the Administrative
Agent, in its reasonable discretion, determines is necessary to (i) investigate
the condition of the Real Property, (ii) protect the security interest created
under the Mortgages and the other Loan Documents and (iii) determine compliance
in all material respects with all Environmental Laws, the provisions of the Loan
Documents and other matters relating thereto. The Loan Parties and Subsidiaries
of any Loan Party shall provide true and accurate copies of the results of the
Environmental Tests to the Administrative Agent and the Lenders upon receipt of
the results. In the event that (I) any Loan Party or any Subsidiary of any Loan
Party fails to promptly initiate the Environmental Tests requested by the
Administrative Agent, (II) any Loan Party or any Subsidiary of any Loan Party
fails to provide to the Administrative Agent and the Lenders with the results of
such Environmental Tests within 60 days of the request therefor or such
additional time as the Administrative Agent shall agree in its sole discretion
or (III) the Administrative Agent or the Required Lenders are not reasonably
satisfied with the results of such Environmental Tests, then the Administrative
Agent may undertake to perform or cause to be performed, at the Borrower’s
expense, such Environmental Tests for the account of the Borrower and the other
Loan Parties.
(d)    Each Loan Party and each Subsidiary of any Loan Party shall, in
accordance with prudent industry practice, from time to time perform any
investigation, remediation, reclamation or similar action required by such Loan
Party or such Subsidiary of any Loan Party under any applicable Environmental
Laws. Each plan of remediation shall be subject to the prior review of the
Administrative Agent. All such work shall be performed by one or more
Environmental Consultants. The Loan Party or such Subsidiary of the Loan Party
performing, or causing the performance of, the action shall proceed in
reasonable diligence with such investigatory and remedial actions, provided that
in all cases such actions shall (i) be in accordance with the remediation plan
approved by an appropriate Governmental Authority if such approval is required
by applicable Environmental Laws, (ii) be in accordance with all applicable
Environmental Laws and (iii) be performed in a good, safe and workmanlike manner
so as to minimize, to the extent practicable, any impact on the business
conducted at or the value of the Real Property. The Borrower shall pay all costs
actually incurred in connection with such investigatory and remedial activities,
including all power and utility costs, and any and all Taxes or fees that may be
applicable to such activities. The Loan Party or the Subsidiary of such Loan
Party conducting such activities shall promptly provide to the Administrative
Agent and the Lenders copies of testing reports and results generated in
connection with such activities. Promptly upon completion of such investigation
and remediation, each Loan Party and each Subsidiary of any Loan Party shall
permanently close all monitoring wells and test holes associated with such
investigation and remediation in compliance with Law, remove all associated
equipment and restore the Real Property to the maximum extent practicable, which
shall include, without limitation, the repair of any surface damage. Within 30
days of demand therefor, if the reasonably estimated funds required to complete
a remediation or similar action addressed by this Section 7.1.6(d) are in excess
of the Material Environmental Amount, the Borrower shall provide the
Administrative Agent with a bond, letter of credit or similar financial
assurance reasonably satisfactory to the Administrative Agent evidencing that
the necessary funds are available to perform the obligations established by this
clause, unless a bond or similar financial assurance at least in the amount
required by the Administrative Agent is in full force and effect and is
available and is in fact used by the relevant Governmental Authority to pay such
obligations.
(e)    The Administrative Agent, whether or not the Administrative Agent has
acquired possession or title to the Real Property, shall have the right to
undertake any and all actions to remediate the Real Property which any Loan
Party or any Subsidiary of any Loan Party shall fail to perform or cause to be
performed in accordance with the requirements of this clause.

SECTION 7.1.7    As to Intellectual Property Collateral.
(a)    Each Loan Party and each Subsidiary of any Loan Party shall take all
actions necessary to ensure that no Intellectual Property Collateral lapses,
becomes abandoned, dedicated to the public, invalid, unenforceable or subject to
any adverse determination or development (including the institution of, or any
adverse determination or development in, any proceeding in the United States
Patent and Trademark Office, the United States Copyright Office or any foreign
counterpart thereof or any court), unless the Borrower shall reasonably and in
good faith determine (and notice of such determination shall have been delivered
to the Administrative Agent) that such lapse, abandonment, dedication,
invalidity, unenforceability, determination or development could not reasonably
be expected to have a Material Adverse Effect.
(b)    In no event shall any Loan Party, any Subsidiary of any Loan Party or any
of their agents, employees, designees or licensees file an application for the
registration of any Intellectual Property Collateral with the United States
Patent and Trademark Office, the United States Copyright Office or any similar
office or agency in any other country or any political subdivision thereof,
unless it promptly informs the Administrative Agent, and upon request of the
Administrative Agent, executes and delivers any and all agreements, instruments,
documents and papers as the Administrative Agent may reasonably request to
evidence the Administrative Agent’s first priority security interest in such
Intellectual Property Collateral and the goodwill and general intangibles of
each Loan Party and each Subsidiary of any Loan Party relating thereto or
represented thereby.
(c)    Each Loan Party and each Subsidiary of any Loan Party will take all
necessary steps, including in any proceeding before the United States Patent and
Trademark Office, the United States Copyright Office or any similar office or
agency in any other country or any political subdivision thereof, to maintain
and pursue any application (and to obtain the relevant registration) filed with
respect to, and to maintain any registration of, the Intellectual Property
Collateral, including the filing of applications for renewal, affidavits of use,
affidavits of incontestability and opposition, interference and cancellation
proceedings and the payment of fees and taxes (except to the extent that
dedication, abandonment or invalidation is permitted under clause (a)).

SECTION 7.1.8    Payment of Taxes and Claims; Deposits for Taxes and Insurance
Premiums.
(a)    Each Loan Party and each Subsidiary of any Loan Party will comply in all
material respects with all material permits, licenses, authorizations,
approvals, entitlements, accreditations and privileges of each Governmental
Authority and all Law that are, in each case, binding on any of them, the Real
Property or their other property or assets.
(b)    [reserved].
(c)    Each Loan Party and each Subsidiary of any Loan Party will file all
Federal, state and other material tax returns required to be filed in any
jurisdiction and pay all Taxes imposed or levied upon the Collateral or on the
interests created by any Mortgage or with respect to the filing of any Mortgage,
or on the Lien and other interests created by any Mortgage, to the extent such
Taxes have become due and payable and before they have become delinquent. Any
Loan Party and any Subsidiary of any Loan Party may, at its own expense, in good
faith and by appropriate proceedings diligently contest any such Taxes and, in
the event of any such contest, may permit the Taxes so contested to remain
unpaid during the period of such contest and any appeal therefrom; provided that
during such period the Loan Parties shall be in compliance with this Agreement
and that adequate reserves for such Taxes shall have been set aside on their
books in accordance with GAAP.
(d)    In the event of the passage, after the Effective Date, of any Law that
deducts from the value of the Collateral any Tax or changes the taxation of
mortgages, deeds of trust and/or security agreements, or the manner of the
collection of any such Taxes, in each case which has the effect of imposing any
additional payment or expense against any of the Collateral or upon the
Administrative Agent or any Lender, the Borrower shall pay such Tax or promptly
reimburse the Administrative Agent or such Lender for its or their payment.

SECTION 7.1.9    Further Assurances; Additional Collateral; Additional Loan
Parties.
(a)    Each Loan Party and each Subsidiary of any Loan Party will execute any
and all further documents, financing statements, agreements and instruments, and
take all such further actions (including the filing and recording of financing
statements, fixture filings, mortgages, deeds to secure debt and other
documents), which may be required under any Law, or which the Administrative
Agent or the Required Lenders may reasonably request, to comply with the terms
of this Agreement and the other Loan Documents, including causing the Collateral
to be subject to a first priority security interest in favor of the
Administrative Agent, for the benefit of the Lender Parties (subject, in the
case of non-possessory security interests, to the Liens permitted by Section
7.2.3), securing all the Obligations, all at the expense of the Borrower. The
Borrower also agrees to provide to the Administrative Agent, from time to time
upon request, evidence reasonably satisfactory to the Administrative Agent as to
the perfection and priority of the Liens created or intended to be created by
the Loan Documents.
(b)    If any property or asset is acquired by the Borrower or any Subsidiary of
the Borrower (other than a Shell Subsidiary to the extent consistent with the
definition thereof and, if applicable, the definition of Permitted JV Investment
Subsidiary), the Borrower will notify the Administrative Agent promptly thereof
(except such notice shall not be required if the Administrative Agent has a
valid first priority perfected security interest in such property or asset by
virtue of any actions previously taken by or on behalf of the Administrative
Agent) and will cause such property or asset to be subjected to a first priority
security interest in favor of the Administrative Agent (subject, in the case of
non-possessory security interests, to the Liens permitted by Section 7.2.3), and
will take, and cause its Subsidiaries to take, such actions as shall be
necessary or reasonably requested by the Administrative Agent to grant and
perfect such Liens (including the actions described in clause (a) and obtaining
Landlord Estoppel Certificates with respect to assets located on leased Real
Property (unless waived by the Administrative Agent in its sole discretion)
other than Unsecured Real Property).
(c)    Without limiting the above, if any Real Property is acquired on or after
the Effective Date by any Subsidiary Guarantor, subject to the exceptions and
extensions set forth in the last sentence of the definition of “Real Property
Documents” with respect to certain acquisition of Real Property and in Section
7.2.8(e), the Loan Parties will deliver to the Administrative Agent:
(i)    written notice of such acquisition at least forty-five (45) days (or such
shorter notice as the Administrative Agent may agree to in its sole discretion)
prior to the closing of the same; provided that, for the acquisition of
Unsecured Real Property, such written notice of acquisition shall be delivered
at least five (5) days (or such shorter notice as the Administrative Agent may
agree to in its sole discretion) prior to the closing of the acquisition;
(ii)    not less than thirty (30) days prior (or such shorter period of time as
the Administrative Agent may agree to in its reasonable discretion) to the
closing of such acquisition of additional Real Property, copies of the
substantially complete form of the Real Property Documents; provided that, for
the acquisition of Unsecured Real Property, such copies shall be delivered
within a reasonable period of time prior to the closing of the acquisition;
(iii)    not less than two (2) Business Days prior (or such shorter period of
time as the Administrative Agent may agree to in its reasonable discretion) to
the closing of such acquisition of additional Real Property, copies of the final
form of the Real Property Documents; provided that, for the acquisition of
Unsecured Real Property, such copies shall be delivered within a reasonable
period of time prior to the closing of the acquisition;
(iv)    prior to such closing of such acquisition of additional Real Property
copies or originals, as applicable, of the final, fully executed Real Property
Documents; and
(v)    not later than ninety (90) days after such closing of such acquisition of
additional Real Property other than any Unsecured Real Property (or such longer
period of time as the Administrative Agent may agree to in its reasonable
discretion), recorded copies of any Mortgage, Mortgage Amendment, UCC financing
statement or other applicable Real Property Documents.
(For the avoidance of doubt, as provided in the definition of “Real Property
Documents,” the Administrative Agent may elect in its sole discretion to accept
delivery of one or more of the Real Property Documents after the closing of such
acquisition and/or to waive delivery of one or more of the Real Property
Documents.)
(d)    Without limiting the above, if any Subsidiary of any Loan Party is
established or acquired after the Effective Date, the Loan Parties will, and
will cause their Subsidiaries to, deliver to the Administrative Agent:
(i)    written notice of such establishment or acquisition at least thirty (30)
days (or such shorter notice as the Administrative Agent may agree to in its
sole discretion) prior to the same, which notice shall identify whether such new
Subsidiary shall be a Shell Subsidiary and, if a Shell Subsidiary, whether such
new Subsidiary shall be a Permitted JV Investment Subsidiary; and
(ii)    prior to (i) such event, transaction or date as would result in a Shell
Subsidiary no longer qualifying as a Shell Subsidiary, or (ii) such
establishment or acquisition of a Subsidiary not designated as a Shell
Subsidiary (or, in each case, such later time as the Administrative Agent may
agree to in its sole discretion), copies or originals, as applicable, of the
final, fully executed Joinder Documents. For the avoidance of doubt, this clause
(ii) shall not apply in the event a Permitted JV Investment Subsidiary converts
into a Permitted Joint Venture in accordance with the terms hereof.

SECTION 7.1.10    Exercise of Rights under Transaction Documents. Each Loan
Party and each Subsidiary of any Loan Party will enforce in its reasonable
business judgment all of its material rights under each Transaction Document to
which it is a party, including, without limitation, all material indemnification
rights thereunder, and pursue all material remedies that are available to any
Loan Party or any Subsidiary of any Loan Party with diligence and in good faith
in connection with the enforcement of any such rights.

SECTION 7.1.11    Timber Affirmative Covenants.
(a)    Management. The Timberland shall be operated in accordance with (i)
industry standards for their highest and best use as timberlands, having due
regard to soil conditions, stand arrangements and other factors relevant to the
conduct of sound silvicultural and harvesting practices and (ii) Best Management
Practices.
(b)    Material Timberland Operating Agreement. Each Material Timberland
Operating Agreement shall remain in full force and effect and there shall be no
default, breach or violation existing thereunder by any party thereto and no
event shall occur (other than payments due but not yet delinquent) that would
entitle any party thereto to terminate such Agreement. No Material Timberland
Operating Agreement shall be modified in any respect except as permitted by
Section 7.2.10. No Loan Party or Subsidiary of any Loan Party shall enter into
any agreement relating to the management or operation of any portion of the
Timberland that would constitute a Material Timberland Operating Agreement
without the express consent of the Administrative Agent. No Timber Manager may
assign, delegate or subcontract any of its rights or obligations under any
Material Timberland Operating Agreement or any other Loan Document to which it
is a party without the prior written consent of the Administrative Agent in its
sole discretion unless (i) such Timber Manager’s obligations under each Material
Timberland Operating Agreement and any other Loan Document to which such Timber
Manager is a party shall remain unchanged, (ii) such Timber Manager shall remain
solely responsible to the parties of each Material Timberland Operating
Agreement and any other Loan Document to which such Timber Manager is a party
for the performance of such obligations, and (iii) the Loan Parties, the
Subsidiaries of the Loan Parties, the Administrative Agent and the Lenders shall
continue to deal solely and directly with such Timber Manager in connection with
such Timber Manager’s rights and obligations under each Material Timberland
Operating Agreement and any other Loan Document to which such Timber Manager is
a party.
(c)    Annual Operating Plan. As soon as available and in no event later than
ten (10) Business Days prior to the beginning of each calendar year, the
Borrower will submit to the Lenders on behalf of the Landholders an annual plan
of operations for Timber harvesting (the “Harvest Plan”) for the Timberlands
(which shall be prepared on a per Division basis) consistent with the Harvest
Plan provided by the Borrower pursuant to the Existing Credit Agreement and such
other information pursuant to Section 7.1.1(p), for the following calendar year,
which shall be prepared or reviewed by each Timber Manager, the Administrative
Agent, the Field Servicers and other consultants of the Administrative Agent (if
any). The Landholders shall promptly notify the Administrative Agent of any
material changes in the Harvest Plan, which changes shall be subject to approval
by the Administrative Agent in its reasonable discretion.
(d)    Timber Harvesting and Forest Management Operations. If no Default or
Event of Default has occurred and is continuing, each Landholder may cut and
remove its Timber from its Timberland subject to satisfaction of the following
conditions:
(i)    All cutting, logging and removal of Timber shall be in accordance with
Best Management Practices.
(ii)    All cutting operations of Timber shall be conducted in such a manner as
to realize in accordance with industry standards the greatest return from the
Timber, to effect suitable utilization of the Timberland, to assure the early
and complete regeneration of stands of desirable Timber and to maximize
development of Timber, both as to growth and quality. All standing Timber shall
be cut as close to the ground as practicable in order to leave the lowest stump,
with jump-butting to be used when necessary. All desirable Timber that is not at
the time being harvested, including young trees, shall be protected against
unnecessary injury from felling, skidding and hauling. All measures reasonably
practicable shall be used in cutting operations to prevent soil erosion
including the proper location of skidways and roads.
(iii)    Any intermediate harvesting of Timber shall be carried out in
accordance with industry standards to produce the maximum growth on the maximum
number of stems, consistent with the production in accordance with industry
standards in order to maximize the greatest quantity and quality of merchantable
Timber, and all harvesting shall be carried on in a manner calculated to realize
in accordance with industry standards the maximum investment value in the
Timberland.
(iv)    Each Landholder shall keep and maintain at its offices adequate and
accurate books and records of all Timber cut and removed from its Timberland and
the payments received therefrom. Each Landholder shall furnish a record of
cuttings and payments to the Administrative Agent in a form and at such times as
the Administrative Agent may specify from time to time, but not less frequently
than 45 days after each calendar quarter (with a comprehensive year-end summary
with the fourth calendar quarter report and a comparison of such cuttings
against the Harvest Plan for such calendar year). All such reports: (A) shall
include (1) independent information for each Division and (2) the total net
volume of logs scaled by species for each product type; (B) if requested by the
Administrative Agent in its sole discretion, shall include (1) the number of
acres of the Timberland and in each Division on which cutting in the form of
clear cutting, seed tree, shelterwood, cover story removal and commercial
thinning was conducted (with the number of acres for each such form of cutting
being separately stated and the location of the acreage for each such form of
cutting being identified according to the descriptions of Divisions used in the
Harvest Plan), (2) the number of acres of the Timberland in which Timber was
lost or destroyed (with the number of acres lost or destroyed by each cause
being separately stated and the location of the acreage lost or destroyed by
each cause being identified), (3) a description of all improvements made on the
Timberland (including, but not limited to, all buildings and capitalized forest
roads and all pre-commercial thinning) and the acres affected by each such
improvement (with the location of such improvements and acres being identified
according to said descriptions), and (4) a description of silviculture
operations, site preparation and replanting (with the number of acres affected,
the location and the type of product replanted); and (C) shall include such
other information as the Administrative Agent may reasonably specify from time
to time with respect to the management of and activities on the Timberland. No
later than 45 days after the end of each calendar year (or such later date as
the Administrative Agent may approve in its sole discretion), each Landholder
shall provide to the Administrative Agent a summary report of cuttings and
payments for the preceding calendar year consistent with the reports delivered
pursuant to the Existing Credit Agreement, including all information on each
quarterly report that was delivered for the preceding calendar year and, to the
extent requested by the Administrative Agent, a comparison of the respective
period’s cutting compared with the Harvest Plan for such period and the
requirements of the Supply Agreements. To the extent requested by the
Administrative Agent, each Landholder shall also furnish to the Administrative
Agent with each such periodic report, maps satisfactory to the Administrative
Agent, showing the location of the Divisions on which the cutting, loss or
destruction, site preparing and replanting and improvements reported on by such
Landholder occurred or were made. Each such quarterly report shall be certified
true and correct by a Financial Officer of the applicable Landholder and each
Timber Manager, including a certification that such Landholder and the
Timberland are in compliance with the Harvest Plan and the requirements of this
Section.
(v)    The Administrative Agent will have the right to inspect the Timberland,
scaling practices, scaling slips and summaries, at any reasonable time and upon
prior notice. Additionally, the Administrative Agent may, at its option, appoint
one or more Field Servicers of its choice pursuant to one or more Field Serving
Agreements to perform loan monitoring services, including conducting property
inspections, monitoring of Timber harvesting, auditing of each Landholder’s
current cruise and inventory data, monitoring Timber volumes, reviewing Timber
management plans and performing other services deemed reasonably necessary by
the Administrative Agent so as to monitor compliance by each Loan Party and each
Subsidiary of any Loan Party with the requirements of this Agreement or any of
the other Loan Documents. The Administrative Agent may terminate or modify any
Field Servicing Agreement at any time in its sole discretion; provided that, if
no Event of Default has occurred and is continuing when such modification is
entered into, any written modification to any Field Servicing Agreement will be
reasonably acceptable to the Borrower; provided however, that, notwithstanding
the preceding proviso, any written modification shall be reasonably acceptable
to the Borrower, solely to the extent that such modification directly affects
the rights of the Loan Parties hereunder or imposes additional obligations or
liabilities upon any Loan Party or any of its Subsidiaries or their respective
properties. The Borrower agrees to pay all reasonable fees and expenses charged
by such Field Servicers for such loan monitoring services.
(vi)    Each Landholder, each other Loan Party and each other Subsidiary of any
Loan Party shall comply in all material respects with all Law concerning the
harvesting of Timber and operation of a tree farm with respect to the
Timberland.
(vii)    The remainder of any Timber cut for pine sawtimber or hardwood
sawtimber not utilized through generally accepted sawmilling processes and
normally referred to as topwood may be utilized as pulpwood at the applicable
Landholder’s discretion.
(viii)    The cutting restrictions contained in this Section shall not apply to
Timber cut for the purpose of salvaging Timber from loss due to oil, gas or
mineral operations, insect infestation, fire or, with the prior approval of the
Administrative Agent, for the purpose of carrying out sound forestry practices.
(ix)    The words “year(s)” and “cutting period(s)” as used in this Agreement
shall mean the period from January 1 to December 31.
(x)    If during any cutting period there is damage to the Timber on the
Timberland by trespass, unauthorized cutting, mining, drilling, right-of-way
clearing, condemnation, fire, disease, insects, storm or other hazards, the
applicable Landholder shall promptly cut Timber or take such other reasonable
and prompt measures as may be necessary to protect Timber from further damage in
accordance with good forestry practices.
(xi)    Each Landholder will promptly notify the Administrative Agent of any
damage to the Timberlands affecting more than 1% of the Value of the
Timberlands.
(xii)    All reasonable measures shall be taken by each Landholder to insure
proper regeneration of the Timber on the Timberland in order to maximize the
development of the Timber, both as to growth and quality. Any clear-cut area and
each area without adequate seed source shall be artificially regenerated within
24 months or two planting seasons of such cutting (or such later date as the
Administrative Agent may approve in its sole discretion or if delayed for
site-specific environmental or forest health management considerations or legal
requirements), with desirable species using the most superior-type seedlings
available and in any event, using then-current sound forestry practices.
Notwithstanding the foregoing, no Landholder shall be required to take any
actions pursuant to this clause which is not required by the terms of any Timber
Lease in which it is the lessee.
(xiii)    Prior to the commencement by any Landholder of any harvesting, mining
or similar activities near any boundary line of the Timberland, such Landholder
shall have said boundaries marked in order to prevent unauthorized harvesting
from occurring. In the event adjoining landowners are conducting timber
harvesting, mining or similar activities on their property near any boundary
line of the Timberland, the Landholder will cause the boundary lines to be
clearly marked to prevent unauthorized cutting. Each Landholder shall cause its
Timberland to be inspected periodically for the purpose of preventing the
unauthorized cutting of Timber.
(xiv)    Each Landholder shall maintain at all times in accordance with sound
silvicultural practices all reasonable and effective measures to prevent the
development of and to control the spread of disease and insect infestation on
its Timberland, including, the shifting of logging operations, to the extent
economically feasible, to remove diseased or insect-infested Timber and other
Timber threatened with disease or insect infestation and all such other accepted
forest sanitation and control measures as are necessary to prevent the
development and spread of disease and insect infestation.
(e)    Salvage. To the extent economically feasible, all Timber that is dead,
diseased, fallen or otherwise damaged by casualty or as a result of insect
infestation, shall be salvaged and harvested in accordance with sound
silvicultural practices.
(f)    Fire Protection. All measures shall be taken which are reasonably
necessary to protect the Timberland from loss by fire, which measures shall be
at least equal to fire-control practices generally followed on timber producing
property in the same general area, including the adoption of suitable prevention
and control measures, the maintenance of adequate firefighting equipment, the
maintenance of fire lanes where needed, the use of fire patrols, proper disposal
of slash and full cooperation with Governmental Authorities on matters of fire
prevention and control. Each Landholder shall maintain membership in forest
protective associations where any of its Timberland fall within a forest
protective district under the jurisdiction of any such association, and shall
pay as due any forest patrol assessments of any state forester or of such forest
protective association.
(g)    Maintenance of Roads. The existing system of roads and roadways shall be
maintained in such manner as to permit access of mobile firefighting equipment
to substantially all parts of the Timberland.
(h)    Cruise and Appraisals.
(i)    Within 60 days of a request by the Administrative Agent in the exercise
of its reasonable discretion (which request, unless an Event of Default has
occurred and is continuing, shall not be made more than once in any period of 12
consecutive months), each Landholder, at the cost and expense of Loan Parties,
shall deliver to the Lenders a Timber cruise of all or any portion of such
Landholder’s Timberland, as the Administrative Agent shall have specified in its
request. Each such Timber cruise shall be done by a third party professional
that is acceptable to the Administrative Agent; provided that, if no Event of
Default has occurred and is continuing, the Administrative Agent may in its sole
discretion accept a Timber cruise conducted by the Landholders or their agents.
The scope of such Timber cruise, as well as the specifications, methods and
assumptions included therein, must be acceptable in form and substance to the
Administrative Agent.
(ii)    Each Landholder, at the sole cost and expense of the Loan Parties, shall
deliver to the Lenders (A) an annual appraisal update no later than 60 days
prior to the end of calendar year 2019 and each calendar year end thereafter
(other than with respect to the calendar years described in clause (B)) of such
Landholder’s Timberlands, (B) an appraisal no later than 60 days prior to the
end of calendar year 2018 and each third calendar year end thereafter of such
Landholder’s Timberlands, and (C) an appraisal within 60 days of a request by
the Administrative Agent in the exercise of its reasonable discretion (which
request, unless an Event of Default has occurred and is continuing, shall not be
made more than once in any period of 12 consecutive months) of such Landholder’s
Timberlands or portion thereof as the Administrative Agent shall have specified
in its request. Each such appraisal update or appraisal shall assign independent
values to each Division and any Timber Lease. Each such appraisal update or
appraisal shall be done by Sizemore and Sizemore, Inc. or other nationally
recognized forestry appraisal firm that is acceptable to the Administrative
Agent. The scope of such appraisal update or appraisal, as well as the
specifications, methods and assumptions included therein (including any
“extraordinary assumptions” or “hypothetical conditions” (each as defined by the
Uniform Standards of Professional Appraisal Practice)), must be acceptable to
the Administrative Agent.
(i)    Inventory Updates. No later than 60 Business Days after the end of each
calendar year, each Landholder shall deliver to the Lenders an updated
Timberland inventory report in form and scope reasonably acceptable to the
Administrative Agent. Such updated Timberland inventory report shall, among
other things, reflect volumes removed, destroyed or miscalculated pursuant to
the records and/or knowledge of such Landholder and/or each Timber Manager with
a comparison against the Harvest Plan for such calendar year, plus the then
applicable added growth of the Timber volumes since the latest of either (i) the
date of the last inventory report or (ii) such Landholder’s last proprietary
internal inventory system volume estimate, plus a year end summary of the
inventory, plus the projected growth of the Timber volumes for the next calendar
year.
(j)    Reserved.
(k)    Notice of Appraisal or Cruise. Each Landholder shall promptly provide to
the Lenders a copy of any appraisal or cruise related to its Timberland.
(l)    Supply Contracts. Each Landholder or other Loan Party shall furnish the
Administrative Agent all information reasonably requested by the Administrative
Agent with respect to any Supply Agreement (whether or not constituting a
Material Supply Agreement).
(m)    Timber Sale and Release. If no Event of Default has occurred and is
continuing or would reasonably be expected to result from the taking of any
actions pursuant to this clause, permission is hereby granted by the Lenders to
the Landholders to cut, or allow others to cut, Timber from its respective
Timberland in accordance with the current Harvest Plan previously approved by
the Administrative Agent and on the terms and conditions set forth in this
Agreement, including, without limitation, clause (d), and so as not to result in
a violation of Section 7.2.4; provided, however, no Timber may be cut from any
portion of the Timberland (other than any portion consisting of recently
acquired, additional Real Property excepted from clause (p) of the definition of
“Real Property Documents” at the option of the Loan Parties or the option of the
Administrative Agent or otherwise as provided herein) for which the
Administrative Agent has not received and approved a current Harvest Plan. If no
Event of Default has occurred and is continuing, the Lien of the Mortgages (and
the related security interests under the U.C.C.) against any cut or severed
Timber (but not the proceeds thereof, it being the intent hereof that the
Administrative Agent’s Lien, on behalf of the Lender Parties, and security
interest continue in the proceeds) shall be released, without any action by any
of the Landholders, the Administrative Agent or the Lenders, upon the sooner of:
(i) receipt by the applicable Landholder of full payment therefor and deposit or
credit of such amounts in or to the Revenue Account or another Pledged Account
of the applicable Landholder, or (ii) its removal from the Timberland and after
weight or volume is established and payment therefore assured in a manner
reasonably acceptable to the Administrative Agent. The Borrower shall pay to the
Administrative Agent all reasonable fees, costs and expenses incurred by the
Administrative Agent in connection with any such partial releases including,
without limitation, legal, appraisal and accounting fees incurred by the
Administrative Agent and all other expense, and recording and title insurance
and title expenses.
(n)    Partial Release Provisions. If no Default or Event of Default has
occurred and is continuing or would be reasonably expected to result from the
taking of any actions pursuant to this clause, the Administrative Agent agrees
to provide the applicable Landholder with partial releases of the Mortgages with
respect to the Timberland sold or otherwise disposed of in accordance with the
terms of this Agreement (the portions of the Timberland subject to such partial
release being, the “Release Parcel”), subject to the following terms and
conditions:
(i)    All proceeds of the Release Parcel have been applied as provided in
Section 3.1.2(b) and Section 3.1.3.
(ii)    The proposed release of the Release Parcel does not adversely affect the
Administrative Agent’s security interest on any of the other Collateral.
(iii)    The proposed release of the Release Parcel does not, in the
Administrative Agent’s judgment, impair in any material respect (in the
determination of the Administrative Agent) the access to, or value, income
producing ability, marketability or operational efficiency of, the remaining
Timberland.
(iv)    At the Administrative Agent’s request, the Borrower shall cause the
title insurance company which issued the Administrative Agent’s title insurance
policy in connection with the Mortgage relating to the Release Parcel to issue
an endorsement to such title insurance policy which is in form and substance
satisfactory to the Administrative Agent with respect to the Release Parcel.
(v)    All reasonable out of pocket fees, costs and expenses actually incurred
by the Administrative Agent in connection with the consideration of any request
for a partial release of the Release Parcel (including, without limitation,
legal, appraisal and accounting fees and expenses, and all recording, title
insurance premiums and title expenses) shall be borne solely by the Borrower. In
addition, in connection with each request for a partial release of a Release
Parcel under this clause, the Administrative Agent shall be entitled to receive
payment of a reasonable administration fee for each Release Parcel so released.
(o)    Leases. With respect to all Timberland that any Landholder is the lessor
(including the Mineral Agreements), such Landholder shall (i) enforce such
leases in a diligent, commercially reasonable and professional manner and (ii)
furnish to the Administrative Agent upon request but no more than annually, a
rent roll certified by a Financial Officer of such Landholder, which lists the
expiration date, the rental and when paid through, whether any default exists
thereto and any other information reasonably requested by the Administrative
Agent. No Landholder, any other Loan Party or any Subsidiary of any Loan Party
shall enter into any lease, as lessor, affecting any portion of the Timberlands
without the prior consent of the Administrative Agent, provided that the
Administrative Agent and the Landholders shall work together to establish forms
and parameters for routine leases so as to avoid the necessity of review of
individual routine leases by the Administrative Agent (it being agreed that
lease transactions documented utilizing such forms that are approved by the
Administrative Agent shall not require the consent of the Administrative Agent
to enter into the same).
(p)    Estoppel Certificates as to Loans. The Borrower, within five (5) Business
Days after request by the Administrative Agent, shall furnish the Lenders from
time to time with a statement, duly acknowledged and certified, setting forth
(i) the amount of the original principal amount of the Loans, (ii) the unpaid
principal amount of the Loans, (iii) the rate of interest on the Loans, (iv) the
date through which all installments of interest, commitment fees and/or
principal have been paid, (v) any offsets or defenses to the payment of the
Obligations, if any and (vi) such other information as shall be reasonably
requested by the Administrative Agent.
(q)    Estoppel Certificates as to Third-Parties. Each Landholder, upon request
by the Administrative Agent, will use commercially reasonable efforts to obtain
and furnish (within 30 days after request therefor and, if no Default or Event
of Default has occurred and is continuing, not more frequently than once in any
period of 12 consecutive months with respect to each relevant Person) statements
from purchasers of Timber or lessees under coal leases and oil and gas leases,
as to the amount of timber purchased or coal, oil or gas extracted, as the case
may be, the amounts paid therefrom to such Landholder or any other Loan Party or
any Subsidiary of any Loan Party during the preceding 12 months, and such other
information requested by the Administrative Agent.
(r)    Timber Leases, Generally. In addition to making payment of all rent, Tax
and other payments and charges required to be made by any Landholder as tenant
or grantee under and pursuant to the provisions of each Timber Lease, each
Landholder covenants that it will:
(i)    diligently and timely perform and observe all of the terms, conditions
and covenants of each such Timber Lease that are required to be performed and
observed by such Landholder, to the end that all things shall be done which are
necessary to keep unimpaired Timberland rights under each such Timber Lease, and
each Landholder agrees that no release or forbearance of any of its obligations
under any Timber Lease shall release such Landholder from any of its obligations
under this Agreement or any other Loan Agreement with regard to the same;
(ii)    promptly notify the Administrative Agent of any default by any Person in
the performance and observance of any of the terms, conditions or covenants to
be performed or observed under each such Timber Lease;
(iii)    promptly notify the Administrative Agent of the giving of any notice
under each such Timber Lease of any default of any Landholder in the observance
of any terms, covenants or conditions of each such Timber Lease, and promptly
deliver to the Administrative Agent a true copy of each such notice; and
(iv)    except as permitted pursuant to Section 7.1.11(x), not surrender the
leasehold estate or cutting rights that is the subject of each such Timber Lease
nor cause or permit the termination or cancellation of any such Timber Lease
except at the stated end of the lease term or Timber Deed or enter into any
agreement (whether oral or written) modifying, supplementing or amending any
such Timber Lease, in each case without the prior consent of the Administrative
Agent.
(s)    Timber Leases, Corrective Action. The Administrative Agent shall have the
right (but shall not be obligated) to take any action that the Administrative
Agent deems necessary or desirable to prevent or to cure any default by any
Landholder in the performance of or compliance with any Landholder’s obligations
under any Timber Lease. Upon receipt by the Administrative Agent of any notice
of a default by any Landholder under a Timber Lease, the Administrative Agent
may take any action it deems reasonably appropriate in order to cure such
default even though the existence of such default or the nature thereof may be
questioned or denied by any Landholder. Each Landholder hereby expressly grants
to the Administrative Agent, and agrees that the Administrative Agent shall
have, the absolute and immediate right to enter in and upon the Timberland or
any part thereof to such extent and as often as the Administrative Agent, in its
sole discretion, deems necessary or desirable in order to prevent or to cure any
such default by any Landholder under any Timber Lease. The Administrative Agent
may pay and expend such sums of money as the Administrative Agent deems
reasonably necessary for any such purpose, and the Borrower hereby agrees to pay
to the Administrative Agent, promptly upon demand, all such sums so paid and
expended by the Administrative Agent.
(t)    Timber Leases, Further Security. As further security for the repayment of
the Indebtedness secured hereby and for the performance of the covenants
contained herein and in each Timber Lease, each Landholder hereby assigns to the
Administrative Agent, for the benefit of the Lender Parties, all of its rights,
privileges and prerogatives as lessee or grantee under each Timber Lease to
terminate, cancel, modify, change, supplement, alter or amend each such Timber
Lease, and any such termination, cancellation, modification, change, supplement,
alteration or amendment of any Timber Lease without the prior consent by the
Administrative Agent shall be void and of no force and effect; provided,
however, that so long as no Event of Default has occurred and is continuing, the
Administrative Agent shall have no right to terminate, cancel, modify, change,
supplement, alter or amend any such Timber Lease. Each Landholder represents and
warrants that it has delivered to the Administrative Agent a true and accurate
copy of each Timber Lease, to which it is a party, together with all amendments
thereto if any.
(u)    Timber Lease, No Merger. Unless the Administrative Agent shall otherwise
expressly consent, the fee title to the land leased under any Timber Lease and
the leasehold estate therein held by any Landholder shall not merge but shall
always remain separate and distinct, notwithstanding the union of said estates
either in the lessor or in the lessee under the Timber Lease, or in a third
party by purchase or otherwise.
(v)    Timber Lease, Certificates of Estoppel. Each Landholder shall, from time
to time, use its best efforts to obtain from the lessor under any Timber Lease
or any grantor or current owner of the property encumbered by any Timber Deed
such certificates of estoppel with respect to compliance by such Landholder with
the terms of the Timber Lease as may be requested by the Administrative Agent.
(w)    Updated Value of the Timberlands. Upon the sale of any Real Property by
any Landholder for an amount greater than 1.5% of the aggregate Value of the
Timberlands in connection with a single sale or in the aggregate (including all
sales by any Landholder) since the most recent appraisal or appraisal update
delivered pursuant to Section 7.1.11(h), the Landholders shall deliver to the
Lenders a report updating the Value of the Timberlands. The Value of the
Timberlands set forth in such reports shall be calculated by reducing the Value
of the Timberlands reported in the most recent appraisal or appraisal update
delivered pursuant to Section 7.1.11(h) by the gross proceeds received by the
Landholder with respect to the sale of the Real Property so sold. Upon the
acquisition of any Real Property by any Landholder for an amount greater than
1.5% of the aggregate Value of the Timberlands in connection with a single
purchase or in the aggregate (including all acquisitions by all Landholders)
since the most recent appraisal or appraisal update delivered pursuant to
Section 7.1.11(h), the Landholders may deliver to the Lenders a report updating
the Value of the Timberlands; provided that, (i) such acquisition is permitted
pursuant to the terms of this Agreement and (ii) the Loan Parties have complied
with the terms of and all requests of the Administrative Agent made pursuant to
the Loan Documents, including, without limitation, Sections 7.1.9 and 7.2.8 of
this Agreement with respect to such Real Property. The Value of the Timberlands
set forth in such reports shall be calculated by increasing the Value of the
Timberlands reported in the most recent appraisal or appraisal update delivered
pursuant to Section 7.1.11(h) by the Cost Basis of the Real Property acquired.
(x)    Termination of Timber Leases. If no Event of Default has occurred and is
continuing or would be reasonably expected to result from the taking of any
actions pursuant to this clause, permission is hereby granted by the Lenders to
the applicable Landholder to terminate PLM Leases or portions of the LTC Lease
or other Timber Lease (other than Timber Deeds) on the terms and conditions set
forth in this Agreement; provided, that (i) any such termination shall not
result in a violation of Section 7.2.4, (ii) such Landholder shall notify the
Administrative Agent in writing of each such termination, which written
notification will include Timber Lease Termination Proceeds received in
connection with such termination, (iii) all related Timber Lease Termination
Proceeds shall be applied as provided in Section 3.1.2, and (iv) to the extent
Timber Lease Termination Proceeds exceed 1.5% of the aggregate value of the
Timberlands in connection with the termination of a single Timber Lease or a
single portion of the LTC Lease, or in the aggregate (including all terminations
by any Landholder) since the most recent appraisal or appraisal update delivered
pursuant to Section 7.1.11(h), the Landholders shall deliver to the Lenders a
report updating the Value of the Timberlands by reducing the Value of the
Timberlands reported in the most recent appraisal or appraisal update delivered
pursuant to Section 7.1.11(h) by the Timber Lease Termination Proceeds received.

SECTION 7.1.12    Material Accounts.
(a)    Each Loan Party acknowledges and confirms that, on or before the
Effective Date and pursuant to the terms of this Agreement, each Loan Party has
and will direct that all amounts payable to them from their account debtors and
other Persons shall be deposited in or credited to a Material Account. Each Loan
Party acknowledges and confirms that, on or before Effective Date and pursuant
to the terms of this Agreement, each Loan Party has established and will
maintain each Material Account in accordance with this Agreement. Each Loan
Party represents, warrants and covenants that except for the Material Accounts
listed on Item 6.24 of the Disclosure Schedules (as updated from time to time
pursuant to the terms hereof), there are no other InvestLine Accounts or
deposit, securities or commodities accounts into which revenues from the
ownership and operation of the Collateral or otherwise are deposited, credited
to or held by any Loan Party or Shell Subsidiary. So long as any Obligations
shall be outstanding, no Loan Party and no Subsidiary of any Loan Party shall
open any accounts for the deposit or credit of revenues from the ownership and
operation of the Collateral or otherwise other than the accounts described in
the immediately preceding sentence.
(b)    Each Loan Party acknowledges that each Account Bank may comply with
instructions originated by the Administrative Agent regarding any Material
Account without further consent by any Loan Party. Notwithstanding the
foregoing, funds, investment property, security entitlements and other financial
assets of any Loan Party that are deposited in or credited to a Material Account
may at the direction of the applicable Loan Party, if no Default or Event of
Default has occurred and is continuing, be invested in one or more Cash
Equivalent Investments; provided, that under no circumstances shall the Lender
Parties be liable for any losses that may be incurred by any Loan Party in the
making of any such Cash Equivalent Investments. All interest, dividends or other
earnings which accrue on any Material Account shall be taxable to the applicable
Loan Party.
(c)    To secure the full and punctual payment and performance of all the
Obligations, each of the Borrower and Subsidiary Guarantors hereby grant to the
Administrative Agent, for the benefit of the Lender Parties, a continuing
security interest in and to the Material Account Collateral, which shall be a
first priority continuing security interest. To secure the full and punctual
payment and performance of all the Obligations, CatchMark Timber hereby grants
to the Administrative Agent, for the benefit of the Lender Parties, a first
priority continuing security interest in and to the Material Account Collateral,
which shall be a first priority continuing security interest.
The Administrative Agent and the Account Bank, as agent for the Administrative
Agent on behalf of the Lender Parties, shall have with respect to the Material
Account Collateral, in addition to the rights and remedies herein set forth, all
of the rights and remedies available to a secured party under the U.C.C., as if
such rights and remedies were fully set forth herein.
(d)    In addition to the rights and remedies provided in Article VIII and
elsewhere herein, if any Event of Default has occurred and is continuing, the
Administrative Agent shall have all rights and remedies pertaining to the
Material Account Collateral as are provided for in any of the Loan Documents,
the U.C.C. and other Law, including liquidating the same and applying all
proceeds therefrom to the payment of the Obligations as set forth in Section
8.7. Without limiting the foregoing, upon and at all times after the occurrence
and during the continuance of any Event of Default, the Administrative Agent in
its sole and absolute discretion, may use the Material Account Collateral (or
any portion thereof) for any purpose, including but not limited to any
combination of the following: (i) payment of any of the Obligations, in the
order set forth in Section 8.7; provided, that such application of funds shall
not cure or be deemed to cure any Default or Event of Default but shall reduce
the Obligations to the extent of any such repayment; and (ii) reimbursement of
the Administrative Agent or any Lender for any losses or expenses (including,
without limitation, reasonable legal fees) suffered or incurred as a result of
such Event of Default.
(e)    Each Loan Party hereby irrevocably constitute and appoints the
Administrative Agent (and its agents and designees) as such Person’s true and
lawful attorney-in-fact, coupled with an interest and with full power of
substitution, to execute, acknowledge and deliver at any time any instruments
and to exercise and enforce every right, power, remedy, option and privilege of
such Loan Party with respect to the Material Account Collateral, and do in the
name, place and stead of such Loan Party, all such acts, things and deeds for
and on behalf of and in the name of such Loan Party, which such Loan Party is
required to do hereunder or under the other Loan Documents, or which any Account
Bank or the Administrative Agent (or its agents or designees) may deem necessary
or desirable, to more fully vest the in the Administrative Agent (or its agents
or designees) the rights and remedies provided for in this Section. The
foregoing powers of attorney are irrevocable and coupled with an interest. Such
authority in favor of the Administrative Agent (and its agents and designees)
pursuant to this Section shall include the right to (i) take control in any
manner of any item of payment in respect of the Material Account Collateral or
otherwise received in or for deposit in or credit to any Material Account, (ii)
have access to any lockbox or postal box into which remittances from account
debtors or other obligors in respect of account receivables or other proceeds of
Collateral are sent or received, (iii) endorse any Loan Party’s name upon any
item of payment constituting Material Account Collateral or otherwise received
by the Administrative Agent (or its agents or designees) or any Lender and
deposit or credit the same in any Material Account, (iv) endorse any Loan
Party’s name upon any chattel paper, document, instrument, invoice or similar
document or agreement relating to any account receivable or any goods pertaining
thereto or any other Collateral, including any warehouse or other receipts, or
bills of lading and other negotiable or non-negotiable documents, and (v) sign
any Loan Party’s name on any verification of account receivables and notices
thereof to account debtors or any secondary obligors or other obligors in
respect thereof. Each Loan Party hereby releases the Administrative Agent (or
its agents or designees) and the Lenders and their respective officers,
employees and designees from any liabilities arising from any act or acts under
this power of attorney and in furtherance thereof, whether of omission or
commission, except as a result of any such Person’s or any Lender’s own gross
negligence or willful misconduct as determined pursuant to a final
non-appealable order of a court of competent jurisdiction.
(f)    Each Loan Party agrees that at any time and from time to time, at the
expense of the Borrower, each Loan Party will promptly execute and deliver all
further instruments and documents, and take all further action, that may be
reasonably necessary or desirable, or that the Administrative Agent or any
Lender may reasonably request, in order to perfect and protect any security
interest granted in the Material Account Collateral or purported to be granted
or to enable the Administrative Agent or any Lender to exercise and enforce its
rights and remedies hereunder with respect to any Material Account Collateral.
In the event of any change in name, identity or structure of any Loan Party or
as otherwise reasonably requested by the Administrative Agent from time to time,
each such Person, at its sole cost and expense, shall promptly notify the
Administrative Agent and take all actions reasonably requested by the
Administrative Agent in order to maintain its first priority perfected security
interest in the Material Account Collateral.

SECTION 7.1.13    CatchMark TRS Subsidiary Account.
Each of the Borrower, CatchMark TRS Subsidiary and each other Loan Party
acknowledges and confirms that, on or before the Effective Date and pursuant to
the terms of this Agreement, CatchMark TRS Subsidiary has established and will
maintain one or more accounts or InvestLine Related Loan Party Subaccounts at an
Account Bank for the benefit of the Administrative Agent, as first priority
secured party for the benefit of the Lender Parties, to serve as the “CatchMark
TRS Subsidiary Account” (said account or accounts and any account or accounts
replacing the same in accordance with this Agreement, collectively, the
“CatchMark TRS Subsidiary Account”), and into which CatchMark TRS shall deposit
or credit all amounts that are payable to it from any source whatsoever,
including, without limitation under the Fiber Supply Agreement. Each of the
Borrower, CatchMark TRS Subsidiary and each other Loan Party acknowledges and
confirms that, pursuant to the terms of this Agreement and the Fiber Supply
Agreement, CatchMark TRS Subsidiary has and will give proper notice of the
CatchMark TRS Subsidiary Account to the parties to the Fiber Supply Agreement.

SECTION 7.1.14    Revenue Account.
The Borrower and each other Loan Party acknowledges and confirms that, on or
before the Effective Date and pursuant to the terms of this Agreement,
Timberlands II has established and will maintain one or more accounts or
InvestLine Related Loan Party Subaccounts at one or more Account Bank for the
benefit of the Administrative Agent, as first priority secured party for the
benefit of the Lender Parties, to serve as the “Revenue Account” (said account
or accounts and any account or accounts replacing the same in accordance with
this Agreement, collectively, the “Revenue Account”). Timberlands II shall cause
and direct all amounts that are payable to it under the Master Stumpage
Agreement from the harvesting of Timber to the Revenue Account. CatchMark TRS
Subsidiary shall pay or credit directly into the Revenue Account, as and when
due, all amounts owing by it to Timberlands II pursuant to the Master Stumpage
Agreement. Each of the Borrower, CatchMark TRS Subsidiary and each other Loan
Party acknowledges and confirms that, pursuant to the terms of this Agreement
and the Master Stumpage Agreement, each of Timberlands II and CatchMark TRS
Subsidiary and the other Loan Parties has and will give proper notice of the
Revenue Account to the parties to the Master Stumpage Agreement.

SECTION 7.1.15    Dividend Account. The Dividend Account shall only hold
deposits in an amount sufficient for CatchMark Timber to make dividends,
distributions or other payments to its shareholders permitted under Section
7.2.6(x) or (y) which have been declared but not made.

SECTION 7.1.16    Farm Credit Equity and Security.
(a)    So long as any Farm Credit Lender is a Lender hereunder, the Borrower
will (i) maintain its status as an entity eligible to borrow from such Farm
Credit Lenders, and (ii) acquire equity in such Farm Credit Lenders in such
amounts and at such times as each Farm Credit Lender may require in accordance
with its bylaws and capital plan (as each may be amended or otherwise modified
from time to time), except that the maximum amount of equity that the Borrower
may be required to purchase in each Farm Credit Lender in connection with the
Loans made by such Farm Credit Lender may not exceed the maximum amount
permitted by the bylaws and capital plan of such Farm Credit Lender at the time
this Agreement is entered into. The Borrower acknowledges receipt of a copy of
(x) the most recent annual report, and if more recent, latest quarterly report
for each Farm Credit Lender, (y) the Notice to Prospective Stockholders provided
by CoBank, and any similar notice provided by the other Farm Credit Lenders and
(z) the bylaws and capital plan of each Farm Credit Lender, which describe the
nature of all of the Borrower’s cash patronage, stock and other equities in each
Farm Credit Lender acquired in connection with its patronage loan from such Farm
Credit Lenders (the “Farm Credit Equities”) as well as capitalization
requirements, and agrees to be bound by the terms thereof.
(b)    Each party hereto acknowledges that the bylaws and capital plan (as each
may be amended from time to time) of each Farm Credit Lender shall govern (i)
the rights and obligations of the parties with respect to the Farm Credit
Equities and any patronage refunds or other distributions made on account
thereof or on account of the Borrower’s patronage with such Farm Credit Lender,
(ii) the Borrower’s eligibility for patronage distributions from each Farm
Credit Lender (in the form of equities and cash) and (iii) patronage
distributions, if any, in the event of a sale of a participation interest. Each
Farm Credit Lender reserves the right to assign or sell participations in all or
any part of its Commitments or outstanding Loans hereunder on a non-patronage
basis.
(c)    Each party hereto acknowledges that pursuant to the Farm Credit Act of
1971 each applicable Farm Credit Lender has a statutory first Lien on its Farm
Credit Equities, as the case may be, that the Borrower may now own or hereafter
acquire, which statutory Lien shall be for each applicable Farm Credit Lender’s
sole and exclusive benefit. The Farm Credit Equities, as the case may be, shall
not constitute or form a part of the Collateral. To the extent that any of the
Loan Documents create a Lien on the Farm Credit Equities of the applicable Farm
Credit Lender or on patronage accrued by the applicable Farm Credit Lender for
the account of the Borrower or proceeds thereof, such Lien shall be for each
applicable Farm Credit Lender’s sole and exclusive benefit and no other Lender
Party shall have any right, title or interest therein. Neither the Farm Credit
Equities nor any accrued patronage thereon shall be offset against the
Obligations, except that, in the event of an Event of Default, each applicable
Farm Credit Lender may elect, solely at its discretion, to apply the cash
portion of any patronage distribution or retirement of equity to amounts owed to
such Farm Credit Lender under this Agreement, whether or not such amounts are
currently due and payable. The Borrower acknowledges that any corresponding tax
liability associated with such application is the sole responsibility of the
Borrower. No applicable Farm Credit Lender shall have any obligation to retire
its Farm Credit Equities at any time, including during the continuance of any
Default or Event of Default, either for application to the Obligations or
otherwise.
(d)    The Borrower acknowledges and agrees that it shall not receive any
patronage with respect to the Farm Credit Equities of AgSouth purchased by it.

SECTION 7.1.17    Qualified ECP Guarantor; Keepwell.
(a)    Each Loan Party will be a Qualified ECP Guarantor on the date it enters
into any Rate Protection Agreement and on the date it guarantees or grants any
security interest with respect to, any Rate Protection Agreement, in each case
in accordance with the terms hereof.
(b)    The Borrower will, and will cause each of the other Loan Parties that is
a Qualified ECP Guarantor to, provide such funds or other credit support to each
other Loan Party as may be needed by such Loan Party from time to time to honor
all of such Loan Party’s obligations under the Guaranty, including, obligations
to guaranty Obligations constituting Swap Obligations that are permitted Rate
Protection Agreements under this Agreement that would, in the absence of the
agreement in this Section 7.1.17(b) or Section 9.3(d), otherwise constitute
Excluded Swap Obligations (but in each case, only up to the maximum amount of
such liability that can be hereby incurred without rendering such Qualified ECP
Guarantor’s obligations under this Section 7.1.17(b) or Section 9.3(d) or
otherwise under this Agreement or any Loan Document, as it relates to such other
Loan Parties, voidable under Law relating to fraudulent conveyance or fraudulent
transfer, and not for any greater amount).

SECTION 7.1.18    Investment Allocation Policy. Each Loan Party shall comply
with the Investment Allocation Policy (to the extent an Investment Allocation
Policy exists). Prior to investing in any Permitted Joint Venture (other than
Dawsonville Bluffs) that plans to operate in the same geographic area as any
Loan Party or any Subsidiary of a Loan Party (as determined in good faith by the
Borrower in a manner reasonably acceptable to the Administrative Agent), the
board of directors of CatchMark Timber shall adopt an Investment Allocation
Policy.

SECTION 7.1.19    Title Insurance. Each Loan Party shall at all times cause the
mortgagee’s title insurance policies to be in an aggregate amount greater than
or equal to the aggregate amount of the Letter of Credit Usage for all
outstanding Letters of Credit plus the outstanding balance of the Loans and
other Obligations, and allocated among jurisdictions in a manner acceptable to
the Administrative Agent in its sole discretion.

SECTION 7.1.20    Post-Closing Matters. Each of the Loan Parties shall, and
shall cause each of its Subsidiaries to, perform the obligations set forth on
Schedule V on or before the date provided in Schedule V (as such date may be
extended by the Administrative Agent in its sole discretion) with respect to
each such obligation unless the Administrative Agent has agreed in its sole
discretion in writing to waive such obligation in its entirety.

SECTION 7.2    Negative Covenants. The Borrower and each other Loan Party agree
with each Lender and the Administrative Agent that, until all the Obligations
have been paid in full in cash and performed in full and all the Commitments
have been irrevocably terminated, the Borrower and each other Loan Party will
perform, and will cause each of their Subsidiaries to perform, the obligations
set forth in this Section. Notwithstanding the below, for purposes of this
Section 7.2 no Subsidiary of CatchMark Timber qualifying as an Unrestricted
Timber Subsidiary shall be deemed to be a Subsidiary of any Loan Party other
than with respect to Sections 7.2.1, 7.2.8, 7.2.9, 7.2.19 and 7.2.22.

SECTION 7.2.1    Activities; Separateness.
(a)    No Loan Party or Subsidiary of any Loan Party will engage in any
activity, except those activities described in Section 6.24.1 and in the
recitals.
(b)    No Loan Party or Subsidiary of any Loan Party will engage in any activity
prohibited by Sections 6.24.2 through 6.24.10 or fail to engage in any activity
required by Sections 6.24.2 through 6.24.10.
(c)    No Loan Party or Subsidiary of any Loan Party will manage any Person in a
manner inconsistent with the prohibitions and requirements of Sections 6.24.2
through 6.24.10.

SECTION 7.2.2    Indebtedness.
No Loan Party or Subsidiary of any Loan Party will create, incur, assume or
suffer to exist or otherwise become or be liable in respect of any Indebtedness,
other than, without duplication, the following:
(a)    Indebtedness in respect of the Loans and Letters of Credit;
(b)    Contingent Liabilities of CatchMark Timber with respect to Indebtedness
of any Unrestricted Timber Subsidiary pursuant to any Unrestricted Timber
Transaction, solely in the form of a limited recourse guarantee of CatchMark
Timber and in form and substance satisfactory to the Administrative Agent;
(c)    Indebtedness with respect to any Secured Bank Product entered into in the
ordinary course of business or any other cash management or similar arrangements
entered into in the ordinary course of business;
(d)    Indebtedness with respect to Rate Protection Agreements permitted
pursuant to Section 7.2.21;
(e)    Unsecured, subordinated Indebtedness among the Loan Parties;
(f)    Contingent Liabilities of any Loan Party or Subsidiary of any Loan Party
arising with respect to customary indemnification obligations incurred in the
ordinary course of business;
(g)    (i) Contingent Liabilities in the form of Letters of Credit made by or
for the account of any Loan Party or any Shell Subsidiary (including any
Permitted JV Investment Subsidiary) as Credit Support in connection with any
letter of intent or purchase agreement arising in connection with a transaction
which, if consummated, would be permitted by Section 7.2.5(vii) so long as such
Credit Support does not exceed in the aggregate the Permitted Escrow Amount with
respect to such transaction, and (ii) Contingent Liabilities of (1) any
Permitted JV Investment Subsidiary with regard to the obligations of a Permitted
Joint Venture which is a Subsidiary of such Permitted JV Investment Subsidiary
and (2) CatchMark Timber with regard to the obligations of a Permitted JV
Investment Subsidiary or a Permitted Joint Venture, in each case of clauses (1)
and (2), pursuant to any letter of intent or purchase agreement (or mandate or
commitment letter regarding the financing thereof) arising in connection with a
transaction which, if consummated, would be permitted by Section 7.2.5(vii);
provided that, (x) such Contingent Liabilities will be unsecured or will be
secured solely by Credit Support that does not exceed in the aggregate the
Permitted Escrow Amount with respect to such transaction and (y) unless
otherwise agreed by the Administrative Agent in its sole discretion, such
Contingent Liabilities will terminate with respect to CatchMark Timber no later
than the consummation of such transaction; and
(h)    Contingent Liabilities of any Loan Party or Permitted JV Investment
Subsidiary arising pursuant to the Organizational Documents of any Permitted
Joint Venture in respect of capital calls or other similar investments, so long
as, either: (i) such investments would, if consummated, be permitted by Section
7.2.5(vii) or (ii) such Permitted Joint Venture agreements provide for a
mechanism for satisfaction of such capital call without further recourse to any
Loan Party or Permitted JV Investment Subsidiary (other than recourse in the
form of dilution or contribution of Equity Interests of such Permitted Joint
Venture held by such Loan Party or Permitted JV Investment Subsidiary which are
reasonably acceptable to the Administrative Agent).

SECTION 7.2.3    Liens.
No Loan Party or Subsidiary of any Loan Party will create, incur, assume or
suffer to exist any Lien upon any of the Collateral or any Unsecured Real
Property, whether such Loan Party or such Subsidiary now has or hereafter
acquires ownership or other rights therein, except:
(a)    Liens securing payment of any of the Obligations and granted pursuant to
any Loan Document in favor of the Administrative Agent;
(b)    with respect to the Real Property, Liens listed as exceptions on Schedule
B of any title insurance with respect thereto that have been approved by the
Administrative Agent;
(c)    Liens for taxes, assessments or other charges or levies of any
Governmental Authority not at the time delinquent or being diligently contested
in good faith by appropriate proceedings which suspends enforcement of such
Liens and for which adequate reserves in accordance with GAAP shall have been
set aside on its books;
(d)    easements, rights of way and similar restrictions that (i) arise in the
ordinary course of business of the applicable Landholder, (ii) are not in a
substantial amount and (iii) do not in any respect materially impair the value
or usefulness of the Real Property;
(e)    judgment Liens which do not result in an Event of Default under Section
8.1.6;
(f)    statutory Liens in favor of each applicable Farm Credit Lender in its
Farm Credit Equities;
(g)    Liens on the Equity Interests of CatchMark Timber in any Unrestricted
Timber Subsidiary as the sole recourse for the Contingent Liabilities permitted
under Section 7.2.2(b) and in form and substance satisfactory to the
Administrative Agent; and
(h)    Liens on any Credit Support made by or for the account of any Loan Party
or any Shell Subsidiary (including any Permitted JV Investment Subsidiary) in
connection with any letter of intent or purchase agreement arising in connection
with a transaction which, if consummated, would be permitted by Section
7.2.5(vii) or 7.2.8, so long as (i) such Credit Support does not exceed in the
aggregate the Permitted Escrow Amount with respect to such transaction, and (ii)
such Credit Support does not exceed in the aggregate $30,000,000 with respect to
all such transactions at any time.
In addition, with the exception of CatchMark Timber, no Loan Party or any
Subsidiary of any Loan Party shall permit there to be a Lien on any of its
Equity Interests, except for Liens granted pursuant to the Loan Documents.

SECTION 7.2.4    Financial Covenants.
(a)    The Minimum Liquidity Balance shall not be less than $25,000,000 at any
time.
(b)    The Fixed Charge Coverage Ratio shall not be less than 1.05:1.00 at any
time.
(c)    The Loan to Value Ratio may not exceed (i) 50% at any time prior to the
last day of the fiscal quarter corresponding to the fourth anniversary of the
Effective Date and (ii) 45% at any time thereafter.
(d)    The Loan Parties shall not make, or permit their Shell Subsidiaries to
make, Capital Expenditures during any Fiscal Year except Capital Expenditures in
the ordinary course of business and in an aggregate amount for the Loan Parties
and their Shell Subsidiaries not exceeding 1% of the Value of the Timberlands
(measured as of the last day of the immediately preceding Fiscal Year).

SECTION 7.2.5    Investments; Change in Capital Structure.
(a)    No Loan Party or Subsidiary of any Loan Party will make, incur, assume or
suffer to exist (or agree to do any of the foregoing) any Investment in any
other Person, except
(i)    Investments set forth on Item 6.8 (“Initial Capitalization”) of the
Disclosure Schedule;
(ii)    Investments by CatchMark Timber in Unrestricted Timber Subsidiaries in
connection with Unrestricted Timber Transactions in an amount not to exceed the
Equity Raises Net Proceeds that were raised for such purposes provided that such
Equity Raises Net Proceeds meet the requirements of the proviso to Section
3.1.2(b)(i);
(iii)    Rate Protection Agreements permitted pursuant to Section 7.2.21;
(iv)    the Farm Credit Equities and any other equity interests of, or
Investments in, any Farm Credit Lender or their investment services or programs;
(v)    Investments in any Person provided such Person is or will become
concurrent with such Investment a wholly-owned Domestic Subsidiary of any
Borrower (whether direct or indirect) and a Subsidiary Guarantor;
(vi)    Investments in any Person who is or will become concurrent with such
Investment a Shell Subsidiary to the extent such Person and such Investment is
consistent with the definition of Shell Subsidiary, and, if applicable, the
definition of Permitted JV Investment Subsidiary;
(vii)    Investments by a Loan Party, which may be made from time to time, in
Permitted Joint Ventures, provided, that (A) after giving Pro Forma Effect to
such Investment, the Loan to Value Ratio does not exceed 45%, (B) the Borrower
shall deliver to the Administrative Agent the Permitted Joint Venture Investment
Documentation which shall evidence, among other things, that (1) no Event of
Default has occurred and is continuing or would reasonably be expected to result
after giving Pro Forma Effect to such Investment, (2) all of the representations
and warranties contained in this Agreement and in the other Loan Documents shall
be true and correct in all material respects with the same effect as if then
made, provided that such representations and warranties (I) that relate solely
to an earlier date shall be true and correct as of such earlier date and (II)
shall be true and correct in all respects if they are qualified by a materiality
standard, and (C) at least five (5) Business Days prior to the Loan Party’s
Investment in such Permitted Joint Venture, the Lenders shall have received all
documentation and other information requested by (or on behalf of) any Lender in
order to comply with requirements of Anti-Corruption Laws, Anti-Terrorism Laws
and Sanctions; and
(viii)    Investments in cash and Cash Equivalent Investments.
(b)    No Loan Party or any Subsidiary of any Loan Party will make any change in
its capital structure or ownership, including, raising, taking any contribution
of, or receiving any cash equity, and entering into any partnership, Joint
Venture or similar relationship, except (i) as provided in the preceding clause
(a) and (ii) in connection with the issuance or repurchase of its equity by
CatchMark Timber.

SECTION 7.2.6    Restricted Payments. No Loan Party or Subsidiary of any Loan
Party will (notwithstanding the terms of any Organizational Document or any
other agreement or instrument), (a) declare, pay or make on any of its Equity
Interests (or any warrants, options or other rights with respect thereto) any
dividend, distribution or other payment, whether on account of the purchase,
redemption, sinking or analogous fund, retirement, defeasance of any Equity
Interests and whether in cash, property or obligations (other than dividends or
distributions payable solely in its Equity Interests, warrants to purchase its
Equity Interests or split-ups or reclassifications of its Equity Interests into
additional or other shares of its Equity Interests), or apply, or permit any
Loan Party or any Subsidiary of any Loan Party to apply, any of its funds,
property or assets to the purchase, redemption, sinking or analogous fund or
other retirement of, any such Equity Interests (or any options, warrants or
other rights with respect thereto); or (b) make any payment, loan, advance,
contribution or other transfer of funds or property to any holder of its Equity
Interests; provided, however, that
(v) any Subsidiary of any Loan Party may make dividends, distributions and other
payments, loans, advances, contributions or other transfers of funds or property
to any Loan Party;
(w) any Loan Party may make intercompany loans to the extent permitted by
Section 7.2.2 and may make dividends and distributions and other payments to any
Loan Party;
(x) for so long as CatchMark Timber is qualified as a real estate investment
trust under the Code (“REIT Status”), CatchMark Timber may make dividends,
distributions and other payments to its shareholders, in each case, as required
for CatchMark Timber to maintain REIT Status; provided that, (A) no Default or
Event of Default described in Section 8.1.7 or in Section 8.1.14 has occurred or
would reasonably be expected to result therefrom, (B) the Administrative Agent
has not elected to (or been directed by the Required Lenders to) declare all or
any portion of the outstanding principal amount of the Loans and other
Obligations to be due and payable and the Commitments (if not theretofore
terminated) to be terminated under Section 8.3, and (C) the Borrower shall have
timely delivered to the Administrative Agent a duly completed and executed
Compliance Certificate, in each case, for the most recent Fiscal Quarter for
which the same are required to be delivered pursuant to Section 7.1.1;
(y) CatchMark Timber may make dividends, distributions and other payments to (1)
its shareholders (including pursuant to a repurchase of any of its Equity
Interest) and (2) the employees, officers or directors of any Loan Party in
accordance with that certain Amended and Restated CatchMark Timber Trust, Inc.
2005 Long-Term Incentive Plan or any substantially similar successor plan (the
“Incentive Plan”); provided that, in each case, (A) no Default or Event of
Default has occurred and is continuing or would reasonably be expected to result
therefrom and (B) the Minimum Liquidity Balance is not less than $25,000,000,
after giving Pro Forma Effect to such dividends, distributions and other
payments; and
(z) non-cash compensation to employees, officers or directors of any Loan Party
issued in the form of Equity Interests of CatchMark Timber in accordance with
that certain Amended and Restated CatchMark Timber Trust, Inc. 2005 Long-Term
Incentive Plan or any substantially similar successor plan.



SECTION 7.2.7    Take or Pay Contracts. No Loan Party or Subsidiary of any Loan
Party will enter into or be a party to any arrangement for the purchase of
materials, supplies, other property or services if such arrangement by its
express terms requires that payment be made by any Loan Party or any Subsidiary
of any Loan Party regardless of whether such materials, supplies, other property
or services are delivered or furnished to it.

SECTION 7.2.8    Mergers, Asset Acquisitions, etc. No Loan Party or Subsidiary
of any Loan Party will (or will agree to), liquidate or dissolve, consolidate or
amalgamate with, or merge into or with, any other Person, or establish,
purchase, lease or otherwise acquire or receive or hold (in each case in one
transaction or series of transactions) all or any part of the assets or Equity
Interests of any Person (or of any division thereof), other than:
(a)    subject to compliance with the terms of Section 7.1.9 on or prior to the
closing of such Investment and to the other terms of this Agreement, Investments
by the Loan Parties and Subsidiaries of the Loan Parties permitted by Section
6.8 comprising the Equity Interests of Persons referred to therein;
(b)    subject to compliance with the terms of Section 7.1.9, if applicable, on
or prior to the closing of such transactions and to the other terms of this
Agreement, transactions permitted by Section 7.2.5;
(c)    subject to compliance with the terms of Section 7.1.9 on or prior to the
closing of such acquisition and to the other terms of this Agreement, the
acquisition of assets other than Real Property that are to be utilized in the
ordinary course of the business of the Loan Parties;
(d)    subject to the terms of Section 7.1.9 on or prior to the closing of such
acquisition and to the other terms of this Agreement, the acquisition of
additional Real Property (including the acquisition of additional rights in
existing Real Property) by any Subsidiary Guarantor;
(e)    the acquisition of Unsecured Real Property by any Subsidiary Guarantor,
provided that, (i) after giving Pro Forma Effect to such acquisition, the
aggregate Cost Basis for all Unsecured Real Property as of the date a definitive
acquisition agreement is entered into (calculated after giving Pro Forma Effect
to such acquisition) is less than 5% of the aggregate Value of the Timberlands,
(ii) the Loan Parties shall have complied with the requirements of Section
7.1.9(c) with respect to clauses (r) and (t) of the definition of “Real Property
Documents” and the other terms of this Agreement and (iii), if requested by the
Administrative Agent, the Loan Parties shall deliver to the Administrative Agent
a certificate of an Authorized Officer of the Borrower setting forth the
calculations demonstrating compliance with Section 7.2.8(e)(i) and the proviso
to this Section 7.2.8 (calculated after giving Pro Forma Effect to such
acquisition);
(f)    subject to the other terms of this Agreement, the purchase or lease of
additional real property pursuant to an Unrestricted Timber Transaction by any
Unrestricted Timber Subsidiary;
(g)    [Certain material has been omitted from this portion of the document
pursuant to a request for confidential treatment. All omitted material has been
filed separately with the Securities and Exchange Commission in accordance with
Rule 24b-2 promulgated under the Securities Exchange Act of 1934, as amended. ]
(h)    subject to compliance with the terms of Section 7.1.9 on or prior to the
closing of such transaction, if applicable, Section 6.24.1, and the other terms
of this Agreement, any TRS Subsidiary (that is a Loan Party) may merge into any
other TRS Subsidiary (that is a Loan Party),


61

--------------------------------------------------------------------------------





any QRS Subsidiary (that is a Loan Party other than the Borrower and CatchMark
Holder) may merge into any other QRS Subsidiary (that is a Loan Party other than
the Borrower and CatchMark Holder), any Shell Subsidiary (other than any
Permitted JV Investment Subsidiary) may merge into any other Shell Subsidiary
(other than any Permitted JV Investment Subsidiary), any Permitted JV Investment
Subsidiary may merge with any Permitted JV Investment Subsidiary, and any
Permitted JV Investment Subsidiary may merge with any of its Subsidiaries which
is a Permitted Joint Venture pursuant to the consummation of any transaction
permitted by Section 7.2.5(vii).
provided that, in each case, no Default or Event of Default has occurred and is
continuing or would reasonably be expected to result after giving Pro Forma
Effect to such acquisition.

SECTION 7.2.9    Asset Dispositions, etc.
No Loan Party or Subsidiary of any Loan Party will Dispose of (in each case in
one transaction or series of transactions), or grant options, warrants or other
rights with respect to (in each case in one transaction or series of related
transactions, whether voluntary or involuntary), all or any part of its assets
or property, except:
(a)    the sale of Timber in accordance with the conditions of Section
7.1.11(m);
(b)    the sale of Real Property upon fair and reasonable arm’s-length terms and
conditions, provided that (i) the Borrower shall deliver written notification to
the Administrative Agent identifying such sale as a Normal Operating Real
Property Disposition or a Large Real Property Disposition; (ii) the Borrower
shall electronically deliver to the Administrative Agent a Certificate Regarding
Sale of Real Property, authorized by an Authorized Officer of the Borrower;
(iii) such sale is conducted pursuant to and in accordance with the applicable
restrictions contained in any Material Agreement including, if applicable to
such Real Property, the Master Stumpage Agreement, in each case, without giving
effect to any waivers with respect to such restrictions that have not been
approved by the Required Lenders; (iv) in the case of a Normal Operating Real
Property Disposition, such sale is (A) consistent with the most current budget
and projections delivered pursuant to Section 7.1.1(n) or (B) consented to by
the Administrative Agent in its sole discretion; (v) no Default or Event of
Default has occurred and is continuing or would be reasonably expected to result
after giving Pro Forma Effect to such sale; (vi) after giving Pro Forma Effect
to such sale, the Loan to Value Ratio shall not exceed 45%; (vii) at least 75%
of the consideration for such sale shall be received in the form of cash
proceeds; (viii) all the related Net Real Property Disposition Proceeds are
applied to prepay the Loans and other Obligations to the extent required by
Section 3.1.2(b)(vii); (ix) if requested by the Administrative Agent in its
reasonable discretion, the Borrower shall deliver calculations demonstrating
compliance with the Sections 7.2.9(b)(v) and (vi) (in each case, calculated
after giving effect to such sale of Real Property); and (x) the Borrower shall
provide such other information related to the sale as the Administrative Agent
may request in its reasonable discretion;
(c)    in the ordinary course of business, the sale or disposition of worn-out
or obsolete equipment;
(d)    pursuant to any Unrestricted Timber Transaction, any Disposition by any
Unrestricted Timber Subsidiary or any grant of options, warrants or other rights
with respect to, all or any part of its assets or property in accordance with
the terms of any applicable Unrestricted Timber Transaction;
(e)    any Disposition of the Equity Interest of any Shell Subsidiary by means
and subject to terms and conditions approved by the Administrative Agent in its
sole discretion;
(f)    in the ordinary course of business, the sale of fuel wood residue
materials such as tree branches, tree tops and other wood residue inherent or
resulting from the harvesting of timber (collectively, “Fuel Wood Residue”);
(g)    in order to maintain REIT Status or for other legitimate corporate or
business purposes, the transfer of Fuel Wood Residue by way of contribution,
assignment or other conveyance from one Loan Party to another Loan Party prior
to the sale of such Fuel Wood Residue to a third party as permitted by clause
(f);
(h)    subject to the terms and conditions hereof, including, without
limitation, Section 7.1.11(x), the termination of Timber Leases;
(i)    any Disposition of all or any portion of the Real Property among the
Landholders, provided, that (i) the Loan Parties provide prior written notice to
the Administrative Agent consistent with the requirements of Section 7.1.9(c)
and (ii) the Landholders and other Loan Parties deliver such Real Property
Documents as the Administrative Agent may request in its sole discretion;
(j)    in the ordinary course of business, apiary, fishing, hunting or other
recreational or pasture leases or licenses provided that such leases or licenses
are for terms of no more than two years, are at market rates and do not
interfere with the orderly and efficient operation of the business of any Loan
Party;
(k)    in the ordinary course of business, third-party access rights or utility
easements provided that such rights or easements do not interfere with the
orderly and efficient operation of the business of any Loan Party, are
immaterial in their individual and aggregate impact on the Real Property and do
not exceed $1,000,000 in value in the aggregate;
(l)    any Disposition of Real Property to a Permitted Joint Venture solely
representing an Investment in such Permitted Joint Venture by way of a
contribution of such Real Property to such Permitted Joint Venture to the extent
permitted by Section 7.2.5(a)(vii);
(m)    any Disposition of Real Property to a Permitted Joint Venture other than
as provided in Section 7.2.9(l) (including a Disposition representing both an
Investment in such Permitted Joint Venture by way of a contribution of a portion
of such Real Property to such Permitted Joint Venture and a sale to such
Permitted Joint Venture of the remaining portion of such Real Property);
provided that, (i) no Default or Event of Default has occurred and is continuing
or would reasonably be expected to result after giving Pro Forma Effect to such
Disposition; (ii) the Loan Parties are in compliance after giving Pro Forma
Effect to such Disposition with the covenants set forth in Section 7.2.4; (iii)
after giving Pro Forma Effect to such Disposition, the Loan to Value Ratio does
not exceed 45%; (iv) the Borrower shall notify the Administrative Agent in
writing of each such Disposition, which written notification will include (A)
the calculations demonstrating compliance with Section 7.2.9(m)(ii), (iii), and
(vii) (in each case, calculated after giving Pro Forma Effect to such
Disposition) if requested by the Administrative Agent in its reasonable
discretion and (B) such other information as the Administrative Agent may
request in its reasonable discretion; (v) at least 75% of the consideration
(excluding consideration in the form of Equity Interests in such Permitted Joint
Venture) shall be received in the form of cash proceeds or Equity Interests in
such Permitted Joint Venture; (vi) all the related Net Real Property Disposition
Proceeds shall be applied to prepay the Loans and other Obligations to the
extent required by Section 3.1.2(b)(vii); and (vii) the aggregate consideration
received by the Loan Parties in connection with such Disposition shall not be
less than (A) the Cost Basis of such Real Property minus (B) the Equity Value of
the Loan Parties in such Permitted Joint Venture;
(n)    any sale of the Equity Interests of any Permitted Joint Venture, provided
that, (i) no Default or Event of Default has occurred and is continuing or would
reasonably be expected to result after giving Pro Forma Effect to such sale;
(ii) the Loan Parties are in compliance after giving Pro Forma Effect to such
Disposition with the covenants set forth in Section 7.2.4; (iii) after giving
Pro Forma Effect to such Disposition, the Loan to Value Ratio does not exceed
45%; (iv) the Borrower shall notify the Administrative Agent in writing of each
such disposition, which written notification will include (A) the calculations
demonstrating compliance with Sections 7.2.9(n)(ii), (iii), (v), and (vii) (in
each case, calculated after giving Pro Forma Effect to such Disposition) if
requested by the Administrative Agent in its reasonable discretion and (B) such
other information as the Administrative Agent may request in its reasonable
discretion; (v) at least 75% of the consideration shall be received in the form
of cash proceeds; (vi) all the related Net Permitted Joint Venture Disposition
Proceeds are applied to prepay the Loans and other Obligations to the extent
required by Section 3.1.2(b)(vi); and (vii) the aggregate consideration received
by the Loan Parties in connection with such Disposition shall not be less than
the Equity Value of such Permitted Joint Venture.
(o)    the conversion of a Permitted JV Investment Subsidiary to a Permitted
Joint Venture (First-Tier).

SECTION 7.2.10    Modification of Certain Agreements.
No Loan Party or Subsidiary of any Loan Party will consent to any amendment,
supplement, waiver or other modification of any of the terms or provisions
contained in, or applicable to, any of their Organizational Documents or any
Material Agreement, which in any case:
(a)    is contrary to the terms of this Agreement or any other Loan Document;
(b)    could reasonably be expected to be adverse to the rights, interests or
privileges of the Administrative Agent or the Lenders or their ability to
enforce the same;
(c)    results in the imposition or expansion in any material respect of any
restriction or burden on the Borrower or any other Loan Party;
(d)    reduces in any material respect any rights or benefits of the Borrower or
any other Loan Party;
(e)    could reasonably be expected to result in a Material Adverse Effect; or
(f)    in the case of any Material Timberland Operating Agreement, if the effect
of such amendment, supplement, waiver or other modification is to replace the
applicable Timber Manager;
provided that any of the foregoing shall be permitted if approved by the
Administrative Agent in its sole discretion.

SECTION 7.2.11    Transactions with Related Parties.
No Loan Party or Subsidiary of any Loan Party will enter into, or cause, suffer
or permit to exist any arrangement or contract with, any of its Related Parties
unless such arrangement or contract:
(a)    is not otherwise prohibited by this Agreement or the other Loan
Documents; and
(b)    either (i) is in the ordinary course of business of such Loan Party or
such Subsidiary of any Loan Party, on fair and reasonable terms and an
arrangement or contract of the kind which would be entered into by a prudent
Person in the position of such Loan Party or Subsidiary of any Loan Party with a
Person which is not one of its Related Parties, or (ii) is for the payment of
reasonable fees and compensation paid to, and customary indemnities and
reimbursements provided on behalf of, officers, directors, employees and agents
of any Loan Party or Subsidiary of any Loan Party.

SECTION 7.2.12    Negative Pledges, Restrictive Agreements, etc.
No Loan Party or Subsidiary of any Loan Party will enter into any agreement
(excluding this Agreement and any other Loan Document) prohibiting or
restricting:
(a)    their ability to comply with and perform their obligations under the Loan
Documents or to pay the Obligations;
(b)    the creation or assumption of any Lien upon its properties, revenues or
assets, whether such Loan Party or such Subsidiary now has or hereafter acquires
ownership or other rights therein, other than, (i) Equity Interests of CatchMark
Timber in any Unrestricted Timber Subsidiary, (ii) the properties or assets of
any Permitted JV Investment Subsidiary, and (iii) agreements to the extent and
for so long as such agreement is excluded from the Collateral as defined in the
Security Agreement;
(c)    the ability of any Loan Party or any Subsidiary of any Loan Party to
amend or otherwise modify this Agreement or any other Loan Document; or
(d)    the ability of any Loan Party or Subsidiary of any Loan Party to make any
payments, directly or indirectly, to any Loan Party by way of dividends,
distributions, return on equity, advances, repayments of loans or advances,
reimbursements of management and other intercompany charges, expenses and
accruals or other returns on investments, or any other agreement or arrangement
which restricts the ability of any such Subsidiary to make any payment or
transfer any property or asset, directly or indirectly, to any Loan Party.

SECTION 7.2.13    Management Fees, Expenses, etc.
No Loan Party or Subsidiary of any Loan Party will:
(a)    pay management, advisory, consulting, director or other similar fees,
other than:
(i)    fees payable to the Administrative Agent, the Lenders or any of their
Affiliates;
(ii)    fees payable to consultants engaged on arm’s-length basis as approved by
the board of directors (or equivalent body) of the applicable Loan Party or
Subsidiary; or
(iii)    director fees and reimbursement of out-of-pocket expenses incurred in
connection with attending the board of director, partnership, or member
meetings, in an aggregate amount not to exceed $1,000,000 in any Fiscal Year.
(b)    reimburse employees or any Affiliates for any expenses unless the same is
incurred in the ordinary course of business (including reasonable relocation
expenses) of such Loan Party or Subsidiary of any Loan Party and is reasonable.

SECTION 7.2.14    Limitation on Sale and Leaseback Transactions. No Loan Party
or Subsidiary of any Loan Party will enter into any arrangement with any Person
whereby in a substantially contemporaneous transaction the Borrower or any of
the other Loan Parties sells or transfers all or substantially all of its right,
title and interest in an asset and, in connection therewith, acquires or leases
back the right to use such asset.

SECTION 7.2.15    Fiscal Year End, etc. No Loan Party or Subsidiary of any Loan
Party will, or will permit any other Loan Party to, change their Fiscal Year. In
addition, except as required by GAAP, no Loan Party or Subsidiary of any Loan
Party shall make any significant change in its accounting treatment or reporting
practices.

SECTION 7.2.16    ERISA. (a) No Loan Party, Subsidiary of any Loan Party, or any
Affiliate thereof shall establish any Pension Plan or Multiemployer Plan, or
shall enter into any arrangements that could be expected to require any Loan
Party, any Subsidiary of any Loan Party or any Affiliate thereof to contribute
to any Pension Plan or Multiemployer Plan; and (b) except as would not otherwise
be expected to result in liability greater than the Material Threshold, no Loan
Party or Subsidiary of any Loan Party shall have any ERISA Affiliates and shall
not be an ERISA Affiliate of any other Person.

SECTION 7.2.17    Account Control Agreements. No Loan Party will have any
InvestLine Account or deposit, commodities or securities account or subaccount
other than an Excluded Account unless the same is a Pledged Account.

SECTION 7.2.18    Timber Negative Covenants.
(a)    Timber Sale, Harvesting and Stumpage Agreements. Without the prior
approval of the Administrative Agent (not to be unreasonably withheld,
conditioned or delayed), no Loan Party shall enter into, and no Landholder shall
be subject to, any Material Agreement (whether written or oral) for the cutting,
sale, removal or disposition of Timber, including, without limitation, (i) any
Material Supply Agreement, (ii) any Material Transaction Agreement, and (iii)
any Timber Lease, timber deed or similar agreement the annual net revenues under
which exceed 3% of the aggregate annual net revenues of the Loan Parties and
Shell Subsidiaries (without duplication), or the aggregate annual net revenues
under which, together with the aggregate annual net revenues of all other Timber
Leases, timber deeds and similar agreements that have not been approved under
this Section 7.2.18(a), exceed 6.0% of such aggregate annual net revenues (all
as reported in the most recent annual audit reports furnished to the
Administrative Agent pursuant to Section 7.1.1(b)).
(b)    Restrictions on Grazing and Use of Fire. No Landholder shall permit the
grazing of livestock on the Timberland other than in accordance with Best
Management Practices. The application of fire in a controlled manner for the
benefit of Timber production (“prescribed burning”) shall not be utilized in the
management of the Timberland unless (i) local fire protection agencies are
notified and all fire protection and other Law are followed, (ii) appropriate
equipment and trained personnel are available and utilized, (iii) fire is
applied only when weather conditions are favorable and (iv) the prescribed
burning area is isolated from other areas by appropriate natural or manmade fire
breaks.
(c)    Coal, Oil, Gas and Other Minerals. The Landholders shall not hold and
shall not permit any other Person to hold for any Landholder’s benefit or as any
Landholder’s agent, whether directly or indirectly, any permit or license which
permits the exploration, extraction, mining, processing, production, storage,
transportation or handling of any coal, oil, gas or any other mineral
(collectively, “Mineral Activity”) with respect to the Timberlands.
(i)    Except as permitted hereby, no Landholder shall undertake or operate or
cause or permit to be undertaken or operated for its benefit or by its agent, or
under any lease of the Real Property, whether directly or indirectly, any
Mineral Activity.
(ii)    Any Mineral Activity on the Timberland shall be carried out by third
party (not Affiliates of any Loan Party or any Subsidiary of any Loan Party)
tenants or counterparties under bona fide leases, surface agreements or other
agreements (collectively, “Mineral Agreements”) which, to the extent not in
existence prior to the date of the acquisition of the applicable Timberlands
(and not entered into in contemplation of such acquisition), shall be in form
and substance reasonably acceptable to the Administrative Agent and shall
contain covenants by the tenant or counterparty to comply with all Law,
including, without limitation, Environmental Laws, and an agreement by the
tenant or counterparty to indemnify, defend and hold harmless the applicable
Loan Parties and Subsidiaries of any Loan Party, the Administrative Agent and
the Lenders and their respective successors and assigns against any loss, claims
or damage, including legal fees, arising from any breach of its Mineral
Agreement or liability arising from such tenant or counterparty’s activity or
presence on the Timberland (including as a result of a violation of any
Environmental Laws).
(iii)    Each Landholder shall (A) reasonably inspect and monitor the activities
of all tenants and counterparties under the Mineral Agreements, if any, to
assure compliance in all material respects with the terms and conditions of the
Mineral Agreements, (B) enforce the material terms and conditions of the Mineral
Agreements and cause the tenants and counterparties thereunder to comply with
all material terms and conditions of the Mineral Agreements and (C) assure that
all Mineral Activity complies in all material respects with all Environmental
Laws in the manner set forth in Section 7.1.6. Each Landholder shall furnish to
the Administrative Agent, promptly following a request therefor, copies of its
records with regard to the compliance by tenants and counterparties with all
material terms and conditions of the Mineral Agreements.
(iv)    Any Mineral Activity on the Timberlands permitted hereunder shall not be
undertaken or permitted by any Landholder, except in such manner that none of
the Administrative Agent or the Lenders shall be liable in any event for any of
such activities under applicable Environmental Laws, including claims based upon
the existence of any Hazardous Material, non-hazardous wastes, discoloration or
degradation of any water or streams, interference with the bed of any stream or
the natural flow thereof, reclamation or revegetation. Each Landholder shall
assure that all reclamation and revegetation of the Timberland that is conducted
as a result of any Mineral Agreement be timely completed in accordance with
applicable Environmental Laws, other Law and applicable Best Management
Practices.
(v)    Without limiting Section 7.1.6, in connection with the Mineral Activity,
the Loan Parties and the Subsidiaries of the Loan Parties shall, to the extent
required by applicable Environmental Laws, clean up, or cause to be cleaned up,
any Hazardous Material or nonhazardous waste materials held, released, spilled,
abandoned or placed upon the Timberland or released into the environment by any
Loan Party, any lessees, contractors, subcontractors, suppliers, employees,
agents, or by anyone for whom any Landholder or any lessees are responsible, at
its own expense.
(vi)    Each Landholder shall use commercially reasonable efforts (A) to cause
all Mineral Activity to be conducted with due regard for the present and future
value of both the Timberland as Timber producing coal mining and oil and gas
properties, particularly with respect to the support of overlying coal seams and
prevention of slips, slides, squeezes and other distortions of said seams; (B)
all Mineral Activity be conducted in material compliance with all Environmental
Laws and other Law; (C) to require that any Mineral Activity complies with all
material conditions, covenants and limitations contained in any of the
instruments under which any Landholder holds title to the Timberland or where
any Landholder owns minerals without ownership of the surface overlying said
minerals; and (D) to cause its tenants to obtain rights from the then surface
owners with respect to such Mineral Activities.
(vii)    The Administrative Agent shall have the right (subject to the proviso
of the last sentence of Section 7.1.5(d)), but not the duty, at any and all
reasonable times to enter upon the Timberland for the purposes of inspecting the
Mineral Activities being conducted thereon, including the financial records,
royalty summaries, mining reports, weighing devices and maps related thereto.
Each Landholder shall keep, or use commercially reasonable efforts to cause its
tenants to keep, adequate and accurate records of all depths of mining and
drilling, maps of the locations of all Mineral Activities, both above and below
ground, quantities of minerals extracted and amounts shipped, and all payments
payable and received with respect to all minerals and Mineral Agreements. Each
Landholder agrees that it will promptly furnish the Administrative Agent,
without cost to the Administrative Agent, the results of all core drilling and
other exploratory openings and tests made for coal, oil, gas or other minerals
upon the Timberland, including the results of any analytical test made to
determine the quality, type or characteristics thereof, upon request.
(viii)    Without limiting Section 11.4, the Borrower shall indemnify and hold
harmless the Administrative Agent and the Lenders and their respective officers,
directors and employees and their respective successors, from and against all
fines, penalties, actions, suits, legal proceedings and all costs and expenses
associated therewith (including legal fees) arising out of or in any way
connected with any failure of any Loan Party or any Subsidiary of any Loan Party
to perform its obligations under this Section.

SECTION 7.2.19    Unrestricted Timber Transactions. CatchMark Timber shall not
consummate, or cause to be consummated, any Unrestricted Timber Transaction
unless (a) as soon as available and in no event later than ten (10) Business
Days prior to the consummation of any Unrestricted Timber Transaction (or such
shorter period of time as may be acceptable to the Administrative Agent),
CatchMark Timber shall (i) certify to the Lenders that all the terms and
conditions contained in the definition of “Unrestricted Timber Transaction” have
been (or will be) satisfied with respect thereto and (ii) deliver to the Lenders
substantially final copies of the operative documents evidencing such
Unrestricted Timber Transaction and (b) neither the Administrative Agent nor any
Lender has objected to the accuracy of any statement contained in such
certification (it being agreed that if the Administrative Agent or any Lender
fails to object to such certification, on or prior to ten (10) Business Days
after the delivery thereof, the Administrative Agent or such Lender shall be
deemed to have accepted such certification). If the Administrative Agent or any
Lender reasonably objects to such certification, the relevant Unrestricted
Timber Transaction shall not be consummated until CatchMark Timber provide
reasonably satisfactory evidence as to the accuracy of the statements contained
in such certification.

SECTION 7.2.20    Transfer of Funds. The Loan Parties shall not fail to cause
their account debtors and other Persons owing money to them to deposit or credit
the same into either (a) in the case of account debtors and other Persons under
the Master Stumpage Agreement, in the Revenue Account, or (b) in the case of
account debtors and other Persons under the Fiber Supply Agreement, in the
CatchMark TRS Subsidiary Account, or (c) in the case of all other account
debtors and other Persons, a Pledged Account. In addition, CatchMark TRS
Subsidiary shall not fail to pay into the Revenue Account, as and when due, all
amounts owing by it to Timberlands II pursuant to the Master Stumpage Agreement
or otherwise.

SECTION 7.2.21    Rate Protection Agreements.
(a)    No Loan Party or Subsidiary of any Loan Party will engage in, guaranty or
grant a security interest to secure any speculative transactions or any
transaction involving a Rate Protection Agreement except for the sole purpose of
hedging in the normal course of business; provided, however, that no Loan Party
will engage in, guaranty or grant a security interest to secure any Swap
Obligation if at the time of such swap obligation, guaranty or grant it does not
constitute an “eligible contract participant” as defined in the Commodity
Exchange Act.
(b)    No Rate Protection Agreement shall be secured under the Loan Documents or
otherwise unless such Rate Protection Agreement is between the Borrower and a
Lender or an Affiliate of a Lender and (i) such Lender remains a Lender
hereunder and (ii), in the case of an Affiliate of a Lender, such Affiliate of a
Lender has executed and delivered to the Administrative Agent a letter agreement
in form and substance acceptable to the Administrative Agent in its sole
discretion pursuant to which such Affiliate appoints the Administrative Agent to
act as agent for such Affiliate for purposes of acquiring, holding and enforcing
any and all Liens on Collateral granted by any of the Loan Parties to secure any
of the Obligations, together with such powers and discretion as are reasonably
incidental thereto, appoints such Lender as its agent for all other purposes
hereunder or under any other Loan Document, and affirms and ratifies all terms
and provisions agreed to by such Lender on its behalf herein or in any other
Loan Document.

SECTION 7.2.22    Anti-Corruption Laws; Anti-Terrorism Laws; Sanctions.
(a)    None of the Loan Parties or their respective Subsidiaries, Affiliates,
officers, directors, employees or agents will engage in any dealings or
transactions with any Sanctioned Person in violation of any Anti-Corruption
Laws, Anti-Terrorism Laws or Sanctions.
(b)    No Loan Party will fund all or any part of any payment under this
Agreement or any other Loan Document out of proceeds derived from transactions
that violate Sanctions, or with any Sanctioned Person, or with or connected to
any Sanctioned Country.
(c)    None of the Loan Parties or their respective Subsidiaries, Affiliates,
officers, directors, employees or agents will, directly or indirectly, use any
proceeds of any Loan or Letter of Credit or any other financial accommodation
under the Loan Documents in a manner inconsistent with Sections 4.10, 6.9, 6.17,
6.23 or 7.2.22 or in any manner not permitted by Law.

SECTION 7.3    Permitted Joint Venture Covenants. The Loan Parties agree with
each Lender and the Administrative Agent that, at any time that any Loan Party
or any Subsidiary of a Loan Party invests, directly or indirectly, in a
Permitted Joint Venture and until the earlier of (i) the Disposition of all
Investments of any Loan Party or any of its Subsidiaries, directly or
indirectly, in such Permitted Joint Venture and any of its Subsidiaries or (ii)
all the Obligations have been paid in full in cash and performed in full and all
the Commitments have been irrevocably terminated, the Loan Parties will perform,
and will cause their respective Subsidiaries to perform, all obligations set
forth in this Section 7.3.

SECTION 7.3.1    Notice and Permitted Joint Venture Investment Certificate. At
least 10 Business Days (or such shorter period of time as may be approved by the
Administrative Agent in its sole discretion) prior to any Loan Party’s
Investment, directly or indirectly, in any Permitted Joint Venture, the Borrower
shall notify the Administrative Agent of any Loan Party’s intent to invest in a
Permitted Joint Venture, and provide draft copies of the Organizational
Documents of any applicable Permitted JV Investment Subsidiary, such Permitted
Joint Venture and any Permitted Joint Venture that will be a Subsidiary of or
holder of the Equity Interests of such Permitted Joint Venture. Prior to or
concurrent with the Investment in any Permitted Joint Venture, directly or
indirectly, such Loan Party shall submit a fully executed Permitted Joint
Venture Investment Certificate and, to the extent applicable, all other
Permitted Joint Venture Investment Documentation.

SECTION 7.3.2    Consolidation with Loan Parties. No Permitted Joint Venture
will be consolidated into the financial statements of any Loan Party or any
Subsidiary of any Loan Party except as required to comply with the requirements
of GAAP; provided, further, that (1) such consolidated financial statement shall
contain proper disclosures in compliance with the requirements of GAAP and (2)
such assets shall be listed on such Permitted Joint Venture’s own separate
balance sheet.

SECTION 7.3.3    Reserved.

SECTION 7.3.4    Appraisals. To the extent any Permitted Joint Venture’s
Aggregate Modified Permitted JV Value of the Timberlands is included in the Loan
to Value Ratio, the Borrower, at the sole cost and expense of the Borrower,
shall deliver to the Lenders (A) an annual appraisal update no later than 60
days prior to the end of each calendar year end (other than with respect to the
calendar years described in clause (B)) of such Permitted Joint Venture’s JV
Timberlands, (B) an appraisal no later than 60 days prior to the end of calendar
year 2018 and each third calendar year end thereafter of such Permitted Joint
Venture’s JV Timberlands, and (C) an appraisal within 60 days of a request by
the Administrative Agent in the exercise of its reasonable discretion (which
request, unless an Event of Default has occurred and is continuing, shall not be
made more than once in any period of 12 consecutive months) of such Permitted
Joint Venture’s JV Timberlands or portion thereof as the Administrative Agent
shall have specified in its request. Each such appraisal update or appraisal
shall assign independent values to each portion of the JV Timberlands consisting
of JV Real Property and each JV Timber Lease. Each such appraisal update or
appraisal shall be done by a nationally recognized forestry appraisal firm that
is acceptable to the Administrative Agent. The scope of such appraisal update or
appraisal and the specifications, methods and assumptions included therein
(including any “extraordinary assumptions” or “hypothetical conditions” (each as
defined by the Uniform Standards of Professional Appraisal Practice)), must be
acceptable to the Administrative Agent.

SECTION 7.3.5    Cruises and Appraisals. To the extent any Permitted Joint
Venture’s Aggregate Modified Permitted JV Value of the Timberlands is included
in the Loan to Value Ratio, and to the extent in any Loan Party’s or any Loan
Party’s Subsidiary’s possession, the Borrower shall promptly provide to the
Lenders (i) a copy of any appraisal related to such Permitted Joint Venture’s JV
Timberlands, and (ii) upon the request of the Administrative Agent in its sole
discretion, any timber cruise, inventory report, harvest plan, or cutting
report, in each case, related to such Permitted Joint Venture’s JV Timberlands.

SECTION 7.3.6    Updated Value of the JV Timberlands. To the extent any
Permitted Joint Venture’s Aggregate Modified Permitted JV Value of the
Timberlands is included in the Loan to Value Ratio, upon the sale of any JV Real
Property by any Permitted Joint Venture (First-Tier) or its Subsidiaries for an
amount greater than 1.5% of the aggregate Permitted JV Value of the Timberlands
of such Permitted Joint Venture (First-Tier) and its Subsidiaries on a
consolidated basis in connection with a single sale or in the aggregate
(including all sales by such Permitted Joint Venture and its Subsidiaries) since
the most recent applicable appraisal or appraisal update delivered pursuant to
Section 7.3.3, the Borrower shall deliver to the Lenders a report updating the
Permitted JV Value of the Timberlands of such Permitted Joint Venture. The
Permitted JV Value of the Timberlands set forth in such report shall be
calculated by reducing the Permitted JV Value of the Timberlands reported in the
most recent appraisal or appraisal update delivered pursuant to Section 7.3.3,
by the gross proceeds received by such Permitted Joint Venture with respect to
such sale. Upon the acquisition of any JV Real Property by any Permitted Joint
Venture (First-Tier) or its Subsidiaries for an amount greater than 1.5% of the
aggregate Permitted JV Value of the Timberlands of such Permitted Joint Venture
(First-Tier) and its Subsidiaries on a consolidated basis in connection with a
single purchase or in the aggregate (including all acquisitions by such
Permitted Joint Venture) since the most recent applicable appraisal or appraisal
update delivered pursuant to Section 7.3.3, the Borrower may deliver to the
Lenders a report updating the Permitted JV Value of the Timberlands. The
Permitted JV Value of the Timberlands set forth in such report shall be
calculated by increasing the Permitted JV Value of the Timberlands reported in
the most recent appraisal or appraisal update delivered pursuant to Section
7.3.3 by the JV Cost Basis of the JV Real Property acquired.

SECTION 7.3.7    Termination of JV Timber Leases. To the extent any Permitted
Joint Venture’s Aggregate Modified Permitted JV Value of the Timberlands is
included in the Loan to Value Ratio, upon the termination of any JV Timber Lease
of any Permitted Joint Venture (First-Tier) or its Subsidiaries to the extent
the JV Timber Lease Termination Proceeds exceed 1.5% of the aggregate value of
the JV Timberlands in connection with the termination of a single JV Timber
Lease or in the aggregate (including all terminations by any Permitted Joint
Venture) since the most recent appraisal or appraisal update delivered pursuant
to Section 7.3.3, the Borrower shall deliver to the Lenders a report updating
the Permitted JV Value of the Timberlands by reducing the Permitted JV Value of
the Timberlands reported in the most recent appraisal or appraisal update
delivered pursuant to Section 7.3.3 by the JV Timber Lease Termination Proceeds
received.

SECTION 7.3.8    Liens on Equity Interests. Any Loan Party’s Equity Interests in
a Permitted Joint Venture shall not be subject to any Lien other than a Lien in
favor of the Administrative Agent.

SECTION 7.3.9    Separate Liabilities. None of the Loan Parties or the
Subsidiaries of the Loan Parties shall create, incur, assume or suffer to exist
or otherwise become liable in respect of any Indebtedness or Contingent
Liability (including any capital calls or future obligations to make
Investments) owed to or on behalf of any Permitted Joint Venture other than
Contingent Liabilities permitted by Section 7.2.2(g) or (h).

SECTION 7.3.10    Equity Pledge; Organizational Documents.
(a)    The Equity Interests of each Permitted Joint Venture (First-Tier) will be
pledged to the Administrative Agent on such terms and conditions as are
reasonably satisfactory to the Administrative Agent and in accordance with the
requirements of the Pledge Agreement;
(b)    the Organizational Documents of each Permitted Joint Venture (First-Tier)
will be in such form as are reasonably satisfactory to the Administrative Agent
(and shall not be modified without prior notice to the Administrative Agent and
shall not be modified in a manner that is material and adverse to the interests
of the Administrative Agent or the Lenders without the consent of the same); and
(c)    the Organizational Documents of each Permitted Joint Venture (Lower-Tier)
shall not be materially adverse to the interests of the Administrative Agent
(and shall not be modified without prior notice to the Administrative Agent and
shall not be modified in a manner that is material and adverse to the interests
of the Administrative Agent or the Lenders without the consent of the same).

SECTION 7.3.11    Investment Allocation Policy. To the extent an Investment
Allocation Policy exists, each Loan Party and Subsidiary of any Loan Party shall
comply with such Investment Allocation Policy.

ARTICLE VIII    
EVENTS OF DEFAULT AND REMEDIES

SECTION 8.1    Listing of Events of Default. Each of the following events or
occurrences described in this Section shall constitute an “Event of Default.”

SECTION 8.1.1    Non-Payment of Obligations. The Borrower or any other Loan
Party shall default in the payment or prepayment when due of any (a) principal
or (b) interest on a Loan or (c) any fee, indemnity or other monetary Obligation
or Guaranteed Obligation hereunder or under any other Loan Document, under any
Rate Protection Agreement between the Borrower and a Lender Party or under any
document or agreement related to or on account of any Secured Bank Product;
provided that the failure to make any such payments pursuant to clause (b) or
(c) shall not result in an Event of Default unless such failure is not cured
within two (2) Business Days after the occurrence thereof.

SECTION 8.1.2    Breach of Representations and Warranties. Any representation or
warranty of any Loan Party with regard to any Loan Party or any Subsidiary of
any Loan Party made or deemed to be made hereunder, in any other Loan Document
or any other writing or certificate furnished by or on behalf of any Loan Party
or any Subsidiary of any Loan Party to any Lender Party in connection with this
Agreement or any such other Loan Document (including any certificates delivered
pursuant to Article V), is or shall be incorrect in any respect when made (or in
any material respect if such representation or warranty is not by its terms
already qualified as to materiality).

SECTION 8.1.3    Non-Performance of Certain Covenants and Obligations. Any Loan
Party shall, or shall cause or permit any of its Subsidiaries to, default in the
due performance and observance of any of its obligations under Sections 4.10,
5.3, 6.24 and 7.1.1 (subject to a three (3) Business Day grace period, except
with respect to Section 7.1.1(g), for which there shall be no grace period),
Section 7.1.2(a) and (b), 7.1.3(b) (with respect to the Borrower’s existence),
7.1.4, 7.1.5(b), 7.1.8, 7.1.9 (with respect to maintaining the Administrative
Agent’s first priority security interest in the Collateral), 7.1.13, 7.1.14,
7.1.15, 7.1.16, 7.1.17, 7.1.18, 7.1.19, 7.1.20, 7.2 or 7.3.

SECTION 8.1.4    Non-Performance of Other Covenants and Obligations. Any Loan
Party shall, or shall cause or permit any of its Subsidiaries to, default in the
due performance and observance of any other agreement contained herein or in any
other Loan Document (other than items covered by Sections 8.1.1 or 8.1.3), and
such default shall continue unremedied for a period of 30 days after the earlier
of (a) any officer of any Loan Party or any Subsidiary of any Loan Party having
knowledge thereof or (b) notice thereof having been given by the Administrative
Agent or a Lender to any Loan Party or any Subsidiary of any Loan Party.


62

--------------------------------------------------------------------------------






SECTION 8.1.5    Default on Other Obligations. Any event of default shall occur
under any agreement, document or instrument to which any Loan Party or any
Subsidiary of any Loan Party (other than any Unrestricted Timber Subsidiary) is
a party, or their property or assets are bound, which involves claims or
liabilities in excess of (a) $5,000,000, individually or (b) the Material
Threshold in the aggregate.

SECTION 8.1.6    Judgments. Any money judgment, writs or warrants of attachment,
executions or similar processes involving any aggregate amount (to the extent
not paid or fully covered by insurance maintained in accordance with the
requirements of this Agreement and as to which the relevant insurance company
has acknowledged coverage) in excess of $5,000,000, individually, or the
Material Threshold, in the aggregate, shall be rendered against any Loan Party,
any Subsidiary of any Loan Party (other than any Unrestricted Timber Subsidiary)
or any of their respective properties, and either (a) enforcement proceeding
shall have been commenced by any creditor upon such judgment or order or (b)
there shall be any period of 60 consecutive days during which a stay of
enforcement of such judgment or order, by reason of a pending appeal, bond or
otherwise, shall not be in effect.  

SECTION 8.1.7    Bankruptcy, Insolvency, etc.
Any Loan Party or any Subsidiary of any Loan Party shall:
(a)    generally fail to pay debts as they become due, or admit in writing its
inability to pay debts as they become due;
(b)    apply for, consent to, or acquiesce in, the appointment of a trustee,
receiver, sequestrator, or other custodian for any Loan Party, any Subsidiary of
any Loan Party, or any property of any thereof, or make a general assignment for
the benefit of creditors;
(c)    in the absence of such application, consent or acquiescence, permit or
suffer to exist the involuntary appointment of a trustee, receiver, sequestrator
or other custodian for any Loan Party, any Subsidiary of any Loan Party, or for
any part of the property of any thereof, and such trustee, receiver,
sequestrator or other custodian shall not be discharged within 60 days;
(d)    permit or suffer to exist the involuntary commencement of, or voluntarily
commence, any bankruptcy, reorganization, debt arrangement or other case or
proceeding under any Debtor Relief Laws, or permit or suffer to exist the
involuntary commencement of, or voluntarily commence, any dissolution, winding
up or liquidation proceeding, in each case, by or against any Loan Party or any
Subsidiary of any Loan Party; provided, however, that if not commenced by any
Loan Party or any Subsidiary of any Loan Party such proceeding shall be
consented to or acquiesced in by such Loan Party or Subsidiary, or shall result
in the entry of an order for relief or shall remain for 60 days undismissed; or
(e)    take any corporate action authorizing, or in furtherance of, any of the
foregoing.

SECTION 8.1.8    Impairment of Loan Documents, Security, etc. Any Loan Document,
or any Lien granted thereunder, shall (except in accordance with its terms), in
whole or in part, terminate, cease to be effective or cease to be the legally
valid, binding and enforceable obligation of any Loan Party or any Subsidiary of
any Loan Party (other than any Unrestricted Timber Subsidiary) which Loan Party
or Subsidiary is a party thereto; any Loan Party, any Subsidiary of any Loan
Party, any Governmental Authority or any other Person shall, directly or
indirectly, contest in any manner such effectiveness, validity, binding nature
or enforceability; or any security interest in favor of the Administrative Agent
for the benefit of the Lender Parties securing (or required to secure) any
Obligation shall, in whole or in part, cease to be a perfected first priority
security interest in the Collateral, subject to the Liens permitted by Section
7.2.3.

SECTION 8.1.9    Non-Payment of Taxes. Any Loan Party or any Subsidiary of any
Loan Party (other than any Unrestricted Timber Subsidiary) shall have failed to
pay when due any Taxes or other charges of any Governmental Authority in excess
of (a) the Material Threshold, in the aggregate, with respect to the Loan
Parties and the Subsidiaries of the Loan Parties (other than any Unrestricted
Timber Subsidiaries) or (b) $5,000,000, individually, except any such Taxes or
other charges which are being diligently contested by it in good faith by
appropriate proceedings which stay the enforcement of any Lien resulting from
the non-payment thereof and for which adequate reserves in accordance with GAAP
shall have been set aside on its books.

SECTION 8.1.10    Impairment of Material Agreements. Any Material Agreement
shall (except in accordance with its terms), in whole or in part, terminate,
cease to be effective or cease to be the legally valid, binding and enforceable
obligation of any Loan Party or any Subsidiary of any Loan Party (other than any
Unrestricted Timber Subsidiary) which Loan Party or Subsidiary is a party
thereto; or there shall be any event of default under any Material Agreement.

SECTION 8.1.11    Impairment of Business.
(a)    Any Loan Party or any Subsidiary of any Loan Party (other than any
Unrestricted Timber Subsidiary) shall be prohibited or otherwise materially
restrained, for a period of 30 or more consecutive days, from conducting all or
any material part of its business in the ordinary course in accordance with past
practice, as a result of (i) any casualty, strike, lockout, labor dispute,
embargo, condemnation, order of any Governmental Authority or act of God, (ii)
one or more licenses, permits, accreditations or authorizations of any Loan
Party or any Subsidiary of any Loan Party (other than any Unrestricted Timber
Subsidiary) being suspended, limited or terminated or (iii) any other reason.
(b)    The indictment of any Loan Party or any Subsidiary of any Loan Party
(other than any Unrestricted Timber Subsidiary) under any criminal statute, or
the commencement of a criminal or civil proceeding against any Loan Party or any
Subsidiary of any Loan Party (other than any Unrestricted Timber Subsidiary),
pursuant to which criminal statute or criminal proceedings the penalties or
remedies sought or available include forfeiture to any Governmental Authority of
any portion of the Collateral or pursuant to which civil proceeding the
penalties or remedies sought include forfeiture to any Governmental Authority of
any material portion of the Collateral.

SECTION 8.1.12    Bankruptcy Claims. (i) Any Loan Party or any Subsidiary of any
Loan Party shall be subject to a claim arising out of any proceeding of the type
referred to in Section 8.1.7 to which any counterparty to any Material Supply
Agreement shall be subject and (ii) such claim results, or could be reasonably
expected to result, in a Material Adverse Effect.

SECTION 8.1.13    [Reserved].

SECTION 8.1.14    Change of Control. There shall have occurred any event
described in the definition of “Change of Control.”

SECTION 8.1.15    REIT Status. CatchMark Timber ceases to have REIT Status
beyond all applicable remedy periods.

SECTION 8.1.16    ERISA Event. One or more ERISA Events occurs, that,
individually or in the aggregate, results in liability to any Borrower, any
other Loan Party, any of their Subsidiaries, or any ERISA Affiliates thereof
which could reasonably be expected to have a Material Adverse Effect.

SECTION 8.2    Action if Bankruptcy. If any Event of Default described in
Section 8.1.7 shall occur, the Commitments (if not theretofore terminated) shall
automatically terminate and the outstanding principal amount of all outstanding
Loans and all other Obligations shall automatically become immediately due and
payable, without notice or demand.

SECTION 8.3    Action if Other Event of Default. If any Event of Default (other
than any Event of Default described in Section 8.1.7) shall occur and be
continuing for any reason, whether voluntary or involuntary, the Administrative
Agent, may, and upon the direction of the Required Lenders, shall, by notice to
the Borrower declare all or any portion of the outstanding principal amount of
the Loans and other Obligations to be due and payable and the Commitments (if
not theretofore terminated) to be terminated, whereupon (without further notice,
demand or presentment) the full unpaid amount of such Loans and other
Obligations which shall be so declared due and payable shall become immediately
due and payable and the Commitments shall terminate.

SECTION 8.4    Remedies. If an Event of Default shall occur and be continuing,
the Administrative Agent may exercise, in addition to all other rights and
remedies granted to it in this Agreement, the other Loan Documents and in any
other instrument or agreement securing, evidencing or relating to the
Obligations or the Guaranteed Obligations, all rights and remedies of a secured
party under the U.C.C. Without limiting the generality of the foregoing, the
Administrative Agent without demand of performance or other demand, presentment,
protest, advertisement or notice of any kind (except any notice required by Law
or referred to below) to or upon the Borrower, any other Loan Party, any
Subsidiary of any Loan Party or any other Person (each and all of which demands,
presentments, protests, advertisements and notices are hereby waived), may in
such circumstances forthwith collect, receive, appropriate and realize upon the
Collateral, or any part thereof, and/or may forthwith sell, lease, assign, give
option or options to purchase, or otherwise dispose of and deliver the
Collateral or any part thereof (or contract to do any of the foregoing), in one
or more parcels or as an entirety at public or private sale or sales, at any
exchange, broker’s board or office of the Administrative Agent or elsewhere upon
such terms and conditions as it may deem advisable and at such prices as it may
deem best, for cash or on credit or for future delivery without assumption of
any credit risk. The Administrative Agent shall have the right upon any such
public sale or sales, and, to the extent permitted by Law, upon any such private
sale or sales, to purchase the whole or any part of the Collateral so sold, free
of any right or equity of redemption in any Loan Party, which right or equity is
hereby waived or released. The Borrower and each other Loan Party further agree,
at the Administrative Agent’s request, to assemble, or caused to be assembled,
the Collateral and make it available to the Administrative Agent at places which
the Administrative Agent shall reasonably select, whether at the Borrower’s
premises or elsewhere. The Administrative Agent shall apply the net proceeds of
any such collection, recovery, receipt, appropriation, realization or sale,
after deducting all costs and expenses of every kind incurred therein or
incidental to the care or safekeeping of any of the Collateral or in any way
relating to the Collateral or the rights of the Lender Parties hereunder,
including attorneys’ fees and disbursements, to the payment in whole or in part
of the Obligations, in the order set forth in Section 8.7, and only after such
application and after the payment by the Administrative Agent of any other
amount required or permitted by any provision of Law, including without
limitation Section 9-615(a)(3) of the U.C.C., need the Administrative Agent
account for the surplus, if any, to the Borrower or the other Loan Parties. If
any notice of a proposed sale or other disposition of Collateral shall be
required by Law, such notice shall be deemed reasonable and proper if given at
least ten (10) days before such sale or other disposition. The Borrower shall
remain liable for any deficiency (plus accrued interest thereon as contemplated
pursuant to Article III) if the proceeds of any sale or other disposition of the
Collateral are insufficient to pay the Obligations and the fees and
disbursements of any attorneys employed by the Administrative Agent to collect
such deficiency. The rights, powers and remedies of the Administrative Agent and
the Lender Parties under this Agreement and the other Loan Documents shall be
cumulative and not exclusive of any other right, power or remedy which the
Administrative Agent or the Lenders may have against the Borrower or the other
Loan Parties pursuant to this Agreement or the other Loan Documents, or existing
at Law or in equity or otherwise.

SECTION 8.5    Foreclosure on Collateral. If any Event of Default shall occur
and be continuing, the Administrative Agent shall have, in addition to all
rights and remedies provided for in the U.C.C. and under Law, all such rights
(including the right of foreclosure) with respect to the Collateral as provided
in the Pledge Agreement, the Security Agreement, the Mortgages, the Mortgage
Amendments and each other Loan Document.

SECTION 8.6    Appointment of Administrative Agent as Attorney-in-Fact. The
Borrower hereby constitutes and appoints the Administrative Agent as the
Borrower’s attorney-in-fact with full authority in the place and stead of the
Borrower and in the name of the Borrower, from time to time in the
Administrative Agent’s discretion while any Event of Default is continuing, to
take any action and to execute any instrument that the Administrative Agent may
deem necessary or advisable to accomplish the purposes of this Agreement and any
other Loan Document, including to: (a) ask, demand, collect, sue for, recover,
compound, receive and give acquittance and receipts for moneys due and to become
due under or in respect of any of the Collateral; (b) enforce the obligations of
obligors of account receivables or other Person obligated on the Collateral and
enforce the rights of the Borrower with respect to such obligations and to any
property that secures such obligations; (c) file any claims or take any action
or institute any proceedings that the Administrative Agent may deem necessary or
desirable for the collection of or to preserve the value of any of the
Collateral or otherwise to enforce the rights of the Administrative Agent and
the other Lender Parties with respect to any of the Collateral; (d) pay or
discharge Taxes or Liens levied or placed upon or threatened against the
Collateral in amounts necessary to discharge the same as determined by the
Administrative Agent in its sole discretion (all of such payments made by the
Administrative Agent shall become Obligations, due and payable immediately
without demand); (e) sign and endorse any invoices, freight or express bills,
bills of lading, storage or warehouse receipts, assignments, verifications and
notices in connection with the account receivables, chattel paper or general
intangibles and other documents relating to the Collateral; (f) take any act
required of the Borrower under this Agreement or any other Loan Document; and
(g) sell, transfer, pledge, make any agreement with respect to or otherwise deal
with any of the Collateral as fully and completely as though the Administrative
Agent were the absolute owner thereof for all purposes, and to do, at the
Administrative Agent’s option and the Borrower’s expense, at any time, all acts
and things that the Administrative Agent deems necessary to protect, preserve or
realize upon the Collateral. The Borrower hereby ratifies and approves all acts
of the Administrative Agent made or taken pursuant to this Section 8.6, agrees
to cooperate with the exercise by the Administrative Agent in the exercise of
its rights pursuant to this Section 8.6 and shall not, either directly or
indirectly, take or fail to take any action which could impair, in any respect,
any action taken by the Administrative Agent pursuant to this Section 8.6. The
appointment pursuant to this Section 8.6 of the Administrative Agent as the
Borrower’s attorney and the Administrative Agent’s rights and powers are coupled
with an interest and are irrevocable, so long as any of the Commitments
hereunder shall be in effect and until payment in full in cash of all
Obligations.

SECTION 8.7    Payments Upon Acceleration.
After the occurrence of an Event of Default and the acceleration of the
Obligations pursuant to Section 8.2 or 8.3, the Administrative Agent shall apply
all payments in respect of the Obligations and all proceeds of Collateral to the
Obligations in the following order:
(a)    first, to pay Obligations in respect of any fees, expenses or indemnities
then due to the Administrative Agent, the Issuing Lenders or Swingline Lender
(including, without limitation, fees and expenses referred to in Section 11.3 or
11.4), whether or not the same is allowed in any bankruptcy or insolvency
proceeding of any Loan Party;
(b)    second, to pay Obligations in respect of any fees, expenses or
indemnities then due to the Lenders, whether or not the same is allowed in any
bankruptcy or insolvency proceeding of any Loan Party;
(c)    third, pro rata to interest due in respect of any Swingline Loan;
(d)    fourth, to pay interest due in respect of the Loans (other than Swingline
Loans), whether or not the same is allowed in any bankruptcy or insolvency
proceeding of any Loan Party;
(e)    fifth, to pay, pro rata to the outstanding principal amount of any
Swingline Loan;
(f)    sixth, to pay, on a pari passu basis, the principal outstanding with
respect to the Loans and Obligations in respect of Rate Protection Agreements in
which the counterparty is a Lender or an Affiliate of a Lender;
(g)    seventh, to pay, on a pari passu basis, the principal outstanding with
respect to the Obligations in respect of Secured Bank Products in which the
counterparty is a Lender or an Affiliate of a Lender;
(h)    eighth, to pay all other Obligations; and
(i)    ninth, to pay who may be lawfully entitled thereto.
In carrying out the foregoing, (i) amounts received shall be applied in the
numerical order of each category and shall only be applied to the next
succeeding category after all amounts in the preceding category have been paid
in full in cash and (ii) amounts owing to each relevant Lender Party in clauses
(b) through (g) shall be allocated to the payment of the relevant Obligations
ratably, based on the proportion of each Lender Party’s interest in the
aggregate outstanding Obligations described in each such relevant clause.
Notwithstanding the foregoing, amounts received from any Loan Party shall not be
applied to Obligations that comprise Excluded Swap Obligations of such Loan
Party (it being understood that in the event that any amount is applied to
Obligations other than Excluded Swap Obligations as a result of this sentence,
the Administrative Agent shall make such adjustments as it determines in its
sole discretion are appropriate to distributions pursuant to clause (f) above
from amounts received from “eligible contract participants” under the Commodity


63

--------------------------------------------------------------------------------





Exchange Act or any regulations promulgated thereunder to ensure, as nearly as
possible, that the proportional aggregate recoveries with respect to Obligations
described in clause (f) above by the holders of any Excluded Swap Obligations
are the same as the proportional aggregate recoveries with respect to other
Obligations pursuant to clause (f) above ).
Amounts distributed with respect to any Obligations attributable to clauses (b)
and (c) of the definition thereof shall be equal to the lesser of (a) the
applicable amount of such Obligation last reported to the Administrative Agent
or (b) the actual amount of such Obligation as calculated by the methodology
reported to the Administrative Agent for determining the amount due. The
Administrative Agent shall have no obligation to calculate the amount to be
distributed with respect to any such Obligations, but may rely upon written
notice of the amount (setting forth a reasonably detailed calculation) from the
applicable Lender or its Affiliate providing such Secured Bank Products or Rate
Protection Agreement. In the absence of such notice, the Administrative Agent
may assume the amount to be distributed is the amount of such Obligations last
reported to it.

ARTICLE IX    
GUARANTY


64

--------------------------------------------------------------------------------






SECTION 9.1    Guaranty
(a)    Each of the Guarantors hereby jointly and severally guarantees to each
Lender Party and each other Indemnified Party, as primary obligor and not as
surety, the prompt payment of all Guaranteed Obligations in full when due
(whether at stated maturity, as a mandatory prepayment, by acceleration, as a
mandatory Cash Collateralization or otherwise) strictly in accordance with the
terms hereof. The Guarantors hereby further agree that if any of the Guaranteed
Obligations are not paid in full when due (whether at stated maturity, as a
mandatory prepayment, by acceleration, as a mandatory Cash Collateralization or
otherwise), the Guarantors will, jointly and severally, promptly pay the same,
without any demand or notice whatsoever, and that in the case of any extension
of time of payment or renewal of any of the Guaranteed Obligations, the same
will be promptly paid in full when due (whether at extended maturity, as a
mandatory prepayment, by acceleration, as a mandatory Cash Collateralization or
otherwise) in accordance with the terms of such extension or renewal.
(b)    Notwithstanding any provision to the contrary contained herein or in any
other Loan Document or any Rate Protection Agreement or in any document or
agreement relating to or on account of any Secured Bank Product, (i) the
obligations of each Guarantor under this Agreement and the other Loan Documents
shall be limited to an aggregate amount equal to the greatest amount that would
not render such obligations subject to avoidance under the applicable Debtor
Relief Laws; (ii) the Guaranteed Obligations of any Guarantor shall exclude any
Excluded Swap Obligations with respect to such Guarantor; and (iii) with respect
to each Subsidiary Guarantor that gives a mortgage on property in the State of
Alabama (each an “AL Guarantor”), the guaranty obligations of each such AL
Guarantor under this Agreement with respect to the Guaranteed Obligations of the
other Loan Parties, including the obligation of the Borrower to pay the Loan,
are contingent upon the Borrower or such other Loan Party failing to pay or
perform the applicable obligation or the occurrence of any Default or Event of
Default described in Section 8.1.7.
(c)    The obligations of the Guarantors under Section 9.1(a) are joint and
several, absolute and unconditional, irrespective of the value, genuineness,
validity, regularity or enforceability of any of the Loan Documents or Rate
Protection Agreements or documents or agreements relating to or on account of
any Secured Bank Product, or any other agreement or instrument referred to
therein, or any substitution, release, impairment or exchange of any other
guarantee of or security for any of the Guaranteed Obligations, and, to the
fullest extent permitted by Law, irrespective of any Law or other circumstance
whatsoever which might otherwise constitute a legal or equitable discharge or
defense of a surety or guarantor, it being the intent of this Section 9.1(c)
that the obligations of the Guarantors hereunder shall be absolute and
unconditional under any and all circumstances. Without limiting the generality
of the foregoing, it is agreed that, to the fullest extent permitted by Law, the
occurrence of any one or more of the following shall not alter or impair the
liability of any Guarantor hereunder, which shall remain absolute and
unconditional as described above:
(i)    at any time or from time to time, without notice to any Guarantor, the
time for any performance of or compliance with any of the Guaranteed Obligations
shall be extended, or such performance or compliance shall be waived;


65

--------------------------------------------------------------------------------





(ii)    any of the acts mentioned in any of the provisions of any of the Loan
Documents, any Rate Protection Agreement, any document or agreements relating to
or on account of any Secured Bank Product or any other agreement or instrument
referred to in the Loan Documents or such Rate Protection Agreements or such
documents or agreements relating to or on account of any Secured Bank Product
shall be done or omitted;
(iii)    the maturity of any of the Guaranteed Obligations shall be accelerated,
or any of the Guaranteed Obligations shall be modified, supplemented or amended
in any respect, or any right under any of the Loan Documents, any Rate
Protection Agreement, any document or agreement relating to or on account of any
Secured Bank Product or any other agreement or instrument referred to in the
Loan Documents or such Rate Protection Agreements or such documents or
agreements relating to or on account of any Secured Bank Product shall be waived
or otherwise modified or any other guarantee of any of the Guaranteed
Obligations or any security therefor shall be added, released, impaired or
exchanged in whole or in part or otherwise dealt with;
(iv)    any Lien granted to, or in favor of, the Administrative Agent or any
other Lender Party or Indemnified Party as security for any of the Guaranteed
Obligations shall fail to attach or be perfected;
(v)    any of the Guaranteed Obligations shall be determined to be void or
voidable (including, without limitation, for the benefit of any creditor of any
Guarantor) or shall be subordinated to the claims of any Person (including,
without limitation, any creditor of any Guarantor);
(vi)    any defense, set-off or counterclaim which may at any time be available
to or be asserted by the Borrower or any other Loan Party against any Lender
Party or other Indemnified Party; or
(vii)    any other circumstances which might otherwise constitute a defense
available to, or a legal or equitable discharge of, the Borrower, any other Loan
Party or such Guarantor, including as a result of any proceedings of the nature
referred to in Section 8.1.7.
With respect to its obligations hereunder, each Guarantor hereby expressly
waives diligence, promptness, presentment, demand of payment, protest, notice of
acceptance and all other notices whatsoever, and any requirement that the
Administrative Agent or any other Lender Party or Indemnified Party exhaust any
right, power or remedy or proceed against any Person under any of the Loan
Documents, any Rate Protection Agreement, any documents or agreements relating
to or on account of any Secured Bank Product or any other agreement or
instrument referred to in the Loan Documents or such Rate Protection Agreements
or such documents or agreements relating to or on account of any Secured Bank
Product, or against any other Person under any other guarantee of, or security
for, any of the Guaranteed Obligations.
(d)    Each Guarantor hereby irrevocably waives to the extent permitted by Law
and until such time as all of the Guaranteed Obligations shall have been paid in
full in cash and the Commitments have irrevocably terminated, any claim or other
rights which it may now or hereafter acquire against the Borrower or any other
Loan Party that arise from the existence, payment,


66

--------------------------------------------------------------------------------





performance or enforcement of such Guarantor’s obligations under this Section
9.1 or any other Loan Document or any Rate Protection Agreement or any documents
or agreements relating to or on account of any Secured Bank Product, including
any right of subrogation, reimbursement, exoneration, contribution or
indemnification, and any right to participate in any claim or remedy of any
Lender Party or other Indemnified Party against the Borrower or any other Loan
Party or any collateral which any Lender Party or other Indemnified Party now
has or hereafter acquires, whether or not such claim, remedy or right arises in
equity, or under contract or Law. If any amount shall be paid to any Guarantor
in violation of the preceding sentence, such amount shall be deemed to have been
paid to such Guarantor for the benefit of, and held in trust for, the Lender
Parties and other Indemnified Parties, and shall forthwith be paid to the
Administrative Agent on behalf of the Lender Parties and other Indemnified
Parties to be credited and applied against the Guaranteed Obligations, whether
matured or unmatured. Each Guarantor acknowledges that it will receive direct
and indirect benefits from the financing arrangements contemplated by this
Agreement and that the waiver set forth in this Section 9.1(d) is knowingly made
in contemplation of such benefits.
(e)    The obligations of the Guarantors under this Section 9.1 shall continue
to be effective or shall be automatically reinstated, as the case may be, if and
to the extent that for any reason any payment by or on behalf of any Person in
respect of any of the Guaranteed Obligations is rescinded or must be otherwise
restored by any holder of any of the Guaranteed Obligations, whether as a result
of any proceedings in bankruptcy or reorganization or otherwise, and each
Guarantor agrees that it will indemnify the Administrative Agent and each other
Lender Party or Indemnified Party on demand for all costs and expenses
(including, without limitation, the reasonable, documented or invoiced,
out-of-pocket fees, charges and disbursements of counsel) incurred by the
Administrative Agent or such Lender Party or Indemnified Party in connection
with such rescission or restoration, including any such costs and expenses
incurred in defending against any claim alleging that such payment constituted a
preference, fraudulent transfer or similar payment under any Debtor Relief Laws.
(f)    Each Guarantor agrees that such Guarantor shall have no right of recourse
to security for any of the Guaranteed Obligations, except through the exercise
of rights of subrogation pursuant to Section 9.1(d) and through the exercise of
rights of contribution pursuant to Section 9.3.
(g)    The Guarantors agree that, to the fullest extent permitted by Law, as
between the Guarantors, on the one hand, and the Administrative Agent, the other
Lender Parties and Indemnified Parties, on the other hand, the Guaranteed
Obligations may be declared to be forthwith due and payable as provided in
Article VIII (and shall be deemed to have become automatically due and payable
in the circumstances provided in Section 8.2) for purposes of Section 9.1(a)
notwithstanding any stay, injunction or other prohibition preventing such
declaration (or preventing any of the Guaranteed Obligations from becoming
automatically due and payable) as against any other Person and that, in the
event of such declaration (or any of the Guaranteed Obligations being deemed to
have become automatically due and payable), the Guaranteed Obligations (whether
or not due and payable by any other Person) shall forthwith become due and
payable by the Guarantors for purposes of Section 9.1(a). The Subsidiary
Guarantors acknowledge and agree that their obligations hereunder are secured in
accordance with the terms of the Security Agreement, Pledge


67

--------------------------------------------------------------------------------





Agreement, Mortgages, and the other Loan Documents and that the Lender Parties
may exercise their remedies thereunder in accordance with the terms thereof.
(h)    The guarantee in this Section 9.1 is a guaranty of payment and not of
collection, is a continuing guarantee, and shall apply to all of the Guaranteed
Obligations whenever arising.

SECTION 9.2    [Reserved].

SECTION 9.3    Right of Contribution; Keepwell.
(a)    The Guarantor agrees among themselves that, in connection with payments
made hereunder corresponding to Guaranteed Obligations, each Guarantor shall
have contribution rights against the other Guarantors as permitted under Law.
Such contribution rights shall be subordinate and subject in right of payment to
the obligations of such Guarantors under the Loan Documents and no Guarantor
shall exercise such rights of contribution until all of the Guaranteed
Obligations have been paid in full and the Commitments have terminated.
(b)    The Guarantors agree among themselves that, in connection with payments
made hereunder corresponding to the Guaranteed Obligations, each Guarantor shall
have contribution rights against the other Guarantors as permitted under Law.
Such contribution rights shall be subordinate and subject in right of payment to
the obligations of such Guarantor under the Loan Documents and no Guarantor
shall exercise such rights of contribution until all of the Guaranteed
Obligations have been paid in full and the Commitments have terminated.
(c)    Each of the Borrower and the Guarantors that is a Qualified ECP Guarantor
at the time any Guaranty in Section 9.1(a) by any Guarantor that is not then an
“eligible contract participant” under the Commodity Exchange Act (a “Specified
Loan Party”) or the grant of a security interest under the Loan Documents by any
such Specified Loan Party, in either case, becomes effective with respect to any
Swap Obligation, hereby jointly and severally absolutely, unconditionally and
irrevocably guarantees to provide such funds or other support to each Specified
Loan Party with respect to such Swap Obligation as may be needed by such
Specified Loan Party from time to time to honor all of its obligations under the
Loan Documents to which such Loan Party is a party with respect to such Swap
Obligations which are permitted Rate Protection Agreements under this Agreement
that would, in the absence of the agreement in Section 7.1.17(b) or this Section
9.3(c), otherwise constitute Excluded Swap Obligations (but, in each case, only
up to the maximum amount of such liability that can be hereby incurred without
rendering such Loan Party’s obligations and undertakings under Section 7.1.17(b)
or this Section 9.3(c) voidable under Law relating to fraudulent conveyance or
fraudulent transfer, and not for any greater amount). The guaranty of the
Borrower and the Guarantors under this Section 9.3(c) shall remain in full force
and effect until the Obligations and Guaranteed Obligations have been paid and
performed in full and the Commitments have expired or been terminated. The
Borrower and the Guarantors intend this Section 9.3(c) to constitute, and this
Section 9.3(c) shall be deemed to constitute, a guarantee of the obligations of,
and a “keepwell, support, or other agreement” for the benefit of, each Loan
Party with respect to the permitted Rate Protection Agreements for all purposes
of the Commodity Exchange Act.

ARTICLE X    
THE ADMINISTRATIVE AGENT

SECTION 10.1    Appointment and Authority. Each of the Lenders and the Issuing
Lenders on behalf of itself and its Affiliates holding Obligations pursuant to
clause (b) or (c) of the definition of “Obligations” hereby irrevocably appoints
CoBank to act on its behalf as the Administrative Agent hereunder and under the
other Loan Documents and authorizes the Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto. The provisions of this Section
10.1 are solely for the benefit of Administrative Agent and the Lenders and its
Affiliates holding Obligations pursuant to clauses (b) and (c) of the definition
of “Obligations”, and neither the Borrower nor any other Loan Party nor any of
their Subsidiaries shall have rights as a third-party beneficiary of any of such
provisions. It is understood and agreed that the use of the term “agent” herein
or in any other Loan Documents (or any other similar term) with reference to the
Administrative Agent is not intended to connote any fiduciary or other implied
(or express) obligations arising under agency doctrine of any Law. Instead such
term is used as a matter of market custom, and is intended to create or reflect
only an administrative relationship between contracting parties.

SECTION 10.2    Rights as a Lender. The Person serving as the Administrative
Agent hereunder shall have the same rights and powers in its capacity as a
Lender as any other Lender and may exercise the same as though it were not the
Administrative Agent, and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for, and generally engage in any kind of business with, the Borrower or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.

SECTION 10.3    Exculpatory Provisions.
(a)    The Administrative Agent shall not have any duties or obligations except
those expressly set forth herein and in the other Loan Documents, and its duties
hereunder shall be administrative in nature. Without limiting the generality of
the foregoing, the Administrative Agent:
(i)    shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default has occurred and is continuing;
(ii)    shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents); provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or Law, including for the avoidance of doubt, any
action that may be in violation of the automatic stay under any Debtor Relief
Laws or that may affect a forfeiture, modification or termination of property of
a Defaulting Lender in violation of any Debtor Relief Laws; and
(iii)    shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.
(b)    The Administrative Agent shall not be liable for any action taken or not
taken by it (i) with the consent or at the request of the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Section 11.1 and Article VIII), or (ii) in the
absence of its own gross negligence or willful misconduct as determined by a
court of competent jurisdiction by final and nonappealable judgment. The
Administrative Agent shall be deemed not to have knowledge of any Default unless
and until notice describing such Default is given to the Administrative Agent in
writing by the Borrower or a Lender.
(c)    Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, or (v) the satisfaction
of any condition set forth in Article V or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to Administrative
Agent.

SECTION 10.4    Reliance by Administrative Agent. The Administrative Agent shall
be entitled to rely upon, and shall not incur any liability for relying upon,
any notice, request, certificate, consent, statement, instrument, document or
other writing (including facsimile, e-mail, Platform, Internet or intranet
website posting or other distribution) believed by it to be genuine and to have
been signed, sent or otherwise authenticated by the proper Person. The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed by it to have been made by the proper Person, and shall
not incur any liability for relying thereon. In determining compliance with any
condition hereunder to the making of a Loan, or the issuance of a Letter of
Credit, that by its terms must be fulfilled to the satisfaction of a Lender or
an Issuing Lender, the Administrative Agent may presume that such condition is
satisfactory to such Lender or Issuing Lender unless the Administrative Agent
shall have received notice to the contrary from such Lender prior to the making
of such Loan or the issuance of such Letter of Credit. The Administrative Agent
may consult with legal counsel (who may be counsel for the Borrower),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.

SECTION 10.5    Delegation of Duties. The Administrative Agent may perform any
and all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub‑agents appointed by the
Administrative Agent. The Administrative Agent and any such sub‑agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Section 10.5 shall apply to any such sub‑agent and to the Related Parties of the
Administrative Agent and any such sub‑agent, and shall apply to their respective
activities in connection with the syndication of the Commitments as well as
activities as the Administrative Agent. The Administrative Agent shall not be
responsible for the negligence or misconduct of any sub-agents except to the
extent that a court of competent jurisdiction determines in a final and
nonappealable judgment that the Administrative Agent acted with gross negligence
or willful misconduct in the selection of such sub-agents.

SECTION 10.6    Resignation of Administrative Agent
(a)    The Administrative Agent may at any time give notice of its resignation
to the Lenders and the Borrower. Upon receipt of any such notice of resignation,
the Required Lenders shall have the right, in consultation with the Borrower, to
appoint a successor. If no such successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment within 30 days after
the retiring Administrative Agent gives notice of its resignation (or such
earlier day as shall be agreed by the Required Lenders) (the “Resignation
Effective Date”), then the retiring Administrative Agent may (but shall not be
obligated to), on behalf of the Lenders, appoint a successor Administrative
Agent. Whether or not a successor has been appointed, such resignation shall
become effective in accordance with such notice on the Resignation Effective
Date.
(b)    If the Person serving as the Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof, the Required Lenders may, to
the extent permitted by Law, by notice in writing to Borrower and such Person
remove such Person as the Administrative Agent and, in consultation with
Borrower, appoint a successor. If no such successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within 30 days
(or such earlier day as shall be agreed by the Required Lenders) (the “Removal
Effective Date”), then such removal shall nonetheless become effective in
accordance with such notice on the Removal Effective Date.
(c)    With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable) (i) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders or the Issuing Lenders under any
of the Loan Documents, the retiring or removed Administrative Agent shall
continue to hold such collateral security until such time as a successor
Administrative Agent is appointed) and (ii) except for any indemnity payments
owed to the retiring or removed Administrative Agent, all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and Issuing
Lender directly, until such time, if any, as the Required Lenders appoint a
successor Administrative Agent as provided for above. Upon the acceptance of a
successor’s appointment as Administrative Agent hereunder, such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring or removed Administrative Agent (other than any rights to
indemnity payments owed to the retiring or removed Administrative Agent), and
the retiring or removed Administrative Agent shall be discharged from all of its
duties and obligations hereunder or under the other Loan Documents. The fees
payable by the Borrower to a successor Administrative Agent shall be the same as
those payable to its predecessor unless otherwise agreed between the Borrower
and such successor. After the retiring or removed Administrative Agent’s
resignation or removal hereunder and under the other Loan Documents, the
provisions of this Section and Sections 11.3 and 11.4 shall continue in effect
for the benefit of such retiring or removed Administrative Agent, its sub‑agents
and their respective Related Parties in respect of any actions taken or omitted
to be taken by any of them while the retiring or removed Administrative Agent
was acting as Administrative Agent.

SECTION 10.7    Non-Reliance on Administrative Agent and Other Lenders. Each
Lender and Issuing Lender acknowledges that it has, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and Issuing Lender also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

SECTION 10.8    No Other Duties, Etc. Anything herein to the contrary
notwithstanding, none of the Joint Lead Arrangers, the Bookrunner, the
Documentation Agent or the Syndication Agent listed on the cover page hereof
(the “Joint Lead Arrangers”, the “Bookrunner”, the “Documentation Agent” and the
“Syndication Agent”, respectively) shall have any powers, duties or
responsibilities under this Agreement or any of the other Loan Documents, except
in its capacity, as applicable, as the Administrative Agent or a Lender
hereunder.

SECTION 10.9    Administrative Agent May File Proof of Claims. In case of the
pendency of any proceeding under any Debtor Relief Laws or any other judicial
proceeding relative to any Loan Party or any Subsidiary of any Loan Party, the
Administrative Agent (irrespective of whether the principal of any Loan or any
Obligations shall then be due and payable as herein expressed or by declaration
or otherwise and irrespective of whether the Administrative Agent shall have
made any demand on the Borrower) shall be entitled and empowered (but not
obligated) by intervention in such proceeding or otherwise:
(a)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans and all other Obligations that
are owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders, the Issuing Lenders and
the Administrative Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders, the Issuing Lenders and the
Administrative Agent and their respective agents and counsel and all other
amounts due the Lenders, the Issuing Lenders and the Administrative Agent under
Sections 11.3 and 11.4) allowed in such judicial proceeding; and
(b)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and Issuing Lender and each Affiliate holding Obligations pursuant
to clause (b) or (c) of the definition of “Obligations,” to make such payments
to the Administrative Agent and, in the event that the Administrative Agent
shall consent to the making of such payments directly to the Lenders, Issuing
Lenders and such Affiliates, to pay to the Administrative Agent any amount due
for the reasonable compensation, expenses, disbursements and advances of
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 11.3, 11.4 and 10.12.


68

--------------------------------------------------------------------------------






SECTION 10.10    Agency for Perfection; Enforcement of Security by
Administrative Agent. The Administrative Agent and each Lender and Issuing
Lender hereby appoint each other Lender as agent for the purpose of perfecting
the Administrative Agent’s security interest in assets which, in accordance with
Article 9 of the Uniform Commercial Code in any applicable jurisdiction, can be
perfected only by possession or control. Should any Lender or Issuing Lender
(other than the Administrative Agent) obtain possession of any such Collateral,
such Lender or Issuing Lender shall notify the Administrative Agent thereof,
and, promptly upon the Administrative Agent’s request therefor, shall deliver
such Collateral (or control thereof) to the Administrative Agent or in
accordance with the Administrative Agent’s instructions without affecting any
Lender’s or Issuing Lenders’ right to set-off. Each Lender (for itself and its
Affiliates) and Issuing Lender agrees that it will not have any right
individually to enforce or seek to enforce any Loan Document regarding the
Collateral or to realize upon any collateral security for the Loans or the other
Obligations, it being understood and agreed that such rights and remedies may be
exercised only by the Administrative Agent.

SECTION 10.11    Collateral and Guaranty Matters.
(a)    The Lenders and their respective Affiliates irrevocably authorize the
Administrative Agent, at its option and in its discretion,
(i)    to release any Lien on any property granted to or held by the
Administrative Agent under any Loan Document (A) upon termination of all
Commitments and payment in full of all Obligations (other than contingent
indemnification obligations as to which no claim has been made and Rate
Protection Agreements and Secured Bank Products as to which other arrangements
satisfactory to the Administrative Agent and the applicable Lender on behalf of
itself or its Affiliate shall have been made) and the expiration or termination
of all Letters of Credit (other than Letters of Credit as to which other
arrangements satisfactory to the Administrative Agent and the applicable Issuing
Lender shall have been made), (B) that is sold or otherwise Disposed of or to be
sold or otherwise Disposed of as part of or in connection with any sale or other
Disposition permitted under the Loan Documents, (C) constituting property in
which the Borrower or any other Loan Party owned no interest at the time the
security interest and/or Lien was granted, (D) constituting a Timber Deed or
property leased to the Borrower or any other Loan Party under a Timber Deed or
lease which has expired or been terminated in a transaction permitted under this
Agreement or is about to expire and which has not been, and is not intended by
the Borrower or any other Loan Party to be, renewed or extended, (E) if approved
by the Required Lenders or, if required by Section 11.1, each Lender, if
applicable; provided that, upon the request of any Borrower, the Administrative
Agent, in its sole discretion, may provide a non-disturbance and attornment
agreement or subordinate the Administrative Agent’s Lien in Real Property
subject to a Mortgage to easements, rights of way and similar restrictions where
any Loan Party is permitted to create such easement, right of way or similar
restriction pursuant to Section 7.2.3(d), or (F) constituting property
designated as Unsecured Real Property in compliance with the proviso in the
definition of “Unsecured Real Property”;
(ii)    to subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien permitted
by Section 7.2.3(b) or (d); and
(iii)    to release any Subsidiary Guarantor from its obligations under the
Guaranty if such Person ceases to be a Subsidiary as a result of a transaction
permitted under the Loan Documents.
Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Subsidiary Guarantor from its obligations under the Guaranty pursuant to
this Section 10.11.
(b)    The Administrative Agent shall not be responsible for or have a duty to
ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Administrative Agent’s Lien thereon, or any certificate
prepared by any Loan Party or any other Lender Party in connection therewith,
nor shall the Administrative Agent be responsible or liable to the Lenders for
any failure to monitor or maintain any portion of the Collateral.
(c)    The Administrative Agent may from time to time make disbursements and
advances that, in its sole discretion, it deems necessary or desirable to
preserve, protect, prepare for sale or lease or Dispose of the Collateral, to
enhance the likelihood or maximize the amount of the Obligations that are repaid
by the Loan Parties or pay any other amount chargeable to any Loan Party
hereunder. All such amounts disbursed or advanced by the Administrative Agent
shall be Obligations that are secured by the Collateral and be repayable by the
Borrower on demand.

SECTION 10.12    Indemnification. Lenders will reimburse and indemnify
Administrative Agent and all other Agent Parties on demand (to the extent not
actually reimbursed by the Loan Parties, but without limiting the obligations of
the Loan Parties under this Agreement) for and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses (including, reasonable attorneys’ fees and expenses), advances or
disbursements of any kind or nature whatsoever which may be imposed on, incurred
by, or asserted against the Administrative Agent or any other Agent Party (a) in
any way relating to or arising out of this Agreement or any of the Loan
Documents or any action taken or omitted by the Administrative Agent or any
other Agent Party under this Agreement or any of the Loan Documents, and (b) in
connection with the preparation, negotiation, execution, delivery,
administration, amendment, modification, waiver or enforcement (whether through
negotiations, legal proceedings or otherwise) of, or legal advice in respect of
rights or responsibilities under, this Agreement or any of the other Loan
Documents in proportion to each Lender’s Percentage; provided, that no Lender
shall be liable for any portion of such liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses, advances or
disbursements resulting from the Administrative Agent’s or any other Agent
Party’s gross negligence, bad faith or willful misconduct, as determined by a
final, non-appealable judgment by a court of competent jurisdiction. If any
indemnity furnished to any Agent Party for any purpose shall, in the opinion of
Administrative Agent, be insufficient or become impaired, Administrative Agent
may call for additional indemnity and cease, or not commence, to do the acts
indemnified against until such additional indemnity is furnished. The
obligations of Lenders under this Section 10.12 shall survive the payment in
full of the Obligations and the termination of the Commitments and this
Agreement.

SECTION 10.13    Resignation of Issuing Lender. Any Issuing Lender may resign at
any time by giving 30 days’ prior notice to the Administrative Agent, the
Lenders and the Borrower. After the resignation of an Issuing Lender hereunder,
the retiring Issuing Lender shall remain a party hereto and shall continue to
have all the rights and obligations of an Issuing Lender under this Agreement
and the other Loan Documents with respect to Letters of Credit issued by it
prior to such resignation, but shall not be required to issue additional Letters
of Credit or to extend, renew or increase any existing Letters of Credit.

SECTION 10.14    Resignation of Swingline Lender. The Swingline Lender may
resign at any time by giving notice to Administrative Agent, the Lenders and the
Borrower. After the resignation of the Swingline Lender hereunder, the retiring
Swingline Lender shall remain a party hereto and shall continue to have rights
and obligations of the Swingline Lender under this Agreement and the other Loan
Documents with respect to Swingline Loans made by it prior to such resignation,
but shall not be required to make any additional Swingline Loans.

SECTION 10.15    Compliance with Flood Laws. CoBank has adopted internal
policies and procedures that address requirements placed on federally regulated
lenders under the Flood Laws. CoBank, as administrative agent or collateral
agent on a syndicated facility, will post on the applicable electronic platform
(or otherwise distribute to each lender in the syndicate) documents that it
receives in connection with the Flood Laws. However, CoBank reminds each lender
and participant in the facility that, pursuant to the Flood Laws, each federally
regulated lender (whether acting as a lender or participant in the facility) is
responsible for assuring its own compliance with the flood insurance
requirements.

SECTION 10.16    No Reliance on the Administrative Agent’s Customer
Identification Program. Each Lender acknowledges and agrees that neither such
Lender, nor any of its Affiliates, participants or assignees, may rely on the
Administrative Agent to carry out such Lender’s, Affiliate’s, participant’s or
assignee’s customer identification program, or other obligations required or
imposed under or pursuant to the USA Patriot Act or the regulations thereunder,
including the regulations contained in 31 CFR 103.121 (as hereafter amended or
replaced, the “CIP Regulations”), or any other Anti-Terrorism Laws,
Anti-Corruption Laws or Sanctions, including any programs involving any of the
following items relating to or in connection with any of the Loan Parties, their
Affiliates or their agents, the Loan Documents or the transactions hereunder or
contemplated hereby: (a) any identity verification procedures, (b) any
recordkeeping, (c) comparisons with government lists, (d) customer notices or
(e) other procedures required under the CIP Regulations or such other Law.

SECTION 10.17    Certain ERISA Matters.
SECTION 10.17.1    Each Lender (x) represents and warrants, as of the date such
Person became a Lender party hereto, to, and (y) covenants, from the date such
Person became a Lender party hereto to the date such Person ceases being a
Lender party hereto, for the benefit of, the Administrative Agent, the Joint
Lead Arrangers, the Bookrunner, the Documentation Agent or the Syndication Agent
and their respective Affiliates, and not, for the avoidance of doubt, to or for
the benefit of the Borrower or any other Loan Party, that at least one of the
following is and will be true:
(a)    such Lender is not using “plan assets” (within the meaning of 29 CFR §
2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit Plans
in connection with the Loans, the Letters of Credit or the Commitments,
(b)    relief is available to the Lender under the transaction exemption set
forth in one or more PTEs, such as PTE 84-14 (a class exemption for certain
transactions determined by independent qualified professional asset managers),
PTE 95-60 (a class exemption for certain transactions involving insurance
company general accounts), PTE 90-1 (a class exemption for certain transactions
involving insurance company pooled separate accounts), PTE 91-38 (a class
exemption for certain transactions involving bank collective investment funds)
or PTE 96-23 (a class exemption for certain transactions determined by in-house
asset managers), with respect to such Lender’s entrance into, participation in,
administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement,
(c)    (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Letters of Credit, the Commitments and this Agreement, (C) the entrance
into, participation in, administration of and performance of the Loans, the
Letters of Credit, the Commitments and this Agreement satisfies the requirements
of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to the best
knowledge of such Lender, the requirements of subsection (a) of Part I of PTE
84-14 are satisfied with respect to such Lender’s entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement, or
(d)    such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.
SECTION 10.17.2    In addition, unless Section 10.17.1(a) is true with respect
to a Lender or such Lender has not provided another representation, warranty and
covenant as provided in Section 10.17.1(d), such Lender further (x) represents
and warrants, as of the date such Person became a Lender party hereto, to, and
(y) covenants, from the date such Person became a Lender party hereto to the
date such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent, the Joint Lead Arrangers, the Bookrunner, the
Documentation Agent and the Syndication Agent and their respective Affiliates,
and not, for the avoidance of doubt, to or for the benefit of the Borrower or
any other Loan Party, that:
(a)    none of the Administrative Agent, the Joint Lead Arrangers, the
Bookrunner, the Documentation Agent or the Syndication Agent or any of their
respective Affiliates is a fiduciary with respect to the assets of such Lender
(including in connection with the reservation or exercise of any rights by the
Administrative Agent under this Agreement, any Loan Document or any documents
related to hereto or thereto),
(b)    the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is independent (within the meaning of 29 CFR § 2510.3-21) and is a
bank, an insurance carrier, a registered investment adviser, a broker-dealer or
other person that holds, or has under management or control, total assets of at
least $50 million, in each case as described in 29 CFR §
2510.3-21(c)(1)(i)(A)-(E),
(c)    the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is capable of evaluating investment risks independently, both in
general and with regard to particular transactions and investment strategies
(including in respect of the Obligations),
(d)    the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is a fiduciary under ERISA or the Code, or both, with respect to the
Loans, the Letters of Credit, the Commitments and this Agreement and is
responsible for exercising independent judgment in evaluating the transactions
hereunder, and
(e)    no fee or other compensation is being received directly by the
Administrative Agent, the Joint Lead Arrangers, the Bookrunner, the
Documentation Agent or the Syndication Agent or any their respective Affiliates
from such Lender for investment advice (as opposed to other services) in
connection with the Loans, the Letters of Credit, the Commitments or this
Agreement.
The Administrative Agent, the Joint Lead Arrangers, the Bookrunner, the
Documentation Agent and the Syndication Agent hereby inform the Lenders that
each such Person is not undertaking to provide impartial investment advice, or
to give advice in a fiduciary capacity, in connection with the transactions
contemplated hereby, and that such Person has a financial interest in the
transactions contemplated hereby in that such Person or an Affiliate thereof (i)
may receive interest or other payments with respect to the Loans, the Letters of
Credit, the Commitments and this Agreement, (ii) may recognize a gain if it
extended the Loans, the Letters of Credit or the Commitments for an amount less
than the amount being paid for an interest in the Loans, the Letters of Credit
or the Commitments by such Lender or (iii) may receive fees or other payments in
connection with the transactions contemplated hereby, the Loan Documents or
otherwise, including structuring fees, commitment fees, arrangement fees,
facility fees, upfront fees, underwriting fees, ticking fees, agency fees,
administrative agent or collateral agent fees, utilization fees, minimum usage
fees, letter of credit fees, fronting fees, deal-away or alternate transaction
fees, amendment fees, processing fees, term out premiums, banker’s acceptance
fees, breakage or other early termination fees or fees similar to the foregoing.

ARTICLE XI    
MISCELLANEOUS PROVISIONS

SECTION 11.1    Waivers, Amendments, etc.
(a)    Except for actions expressly permitted to be taken by the Administrative
Agent pursuant to the terms of the Loan Documents (including the acceptance in
its sole discretion of supplements by the Borrower to certain Items of the
Disclosure Schedules regarding Real Property acquired after the Effective Date,
regarding a Subsidiary Guarantor joined after the Effective Date and from time
to time updated Schedules to the Security Agreement or Pledge Agreement), no
amendment, modification, termination or waiver of any provision of this
Agreement or any other Loan Document, or any consent to any departure by the
Borrower or any other Loan Party therefrom, shall in any event be effective
unless the same shall be in writing and signed by the Administrative Agent, the
Borrower and the Required Lenders; provided, however, that
(i)    no amendment, modification, termination or waiver of this Agreement or
any other Loan Document shall, unless in writing and signed by the
Administrative Agent, all Lenders and Voting Participants:
(A)    release all or substantially all of the Collateral;
(B)    release any Loan Party from its Obligations under any Loan Document
except as specifically provided for in the Loan Documents;
(C)    alter in any manner the pro rata sharing of payments required hereunder;
or
(D)    amend or waive this Section 11.1 or the definition of the “Required
Lenders” or of “Percentage” insofar as such definition affects the substance of
this Section, or any other provision specifying the number or percentage of
Lenders and Voting Participants required to take any action under any Loan
Document;
(ii)    no amendment, modification, termination or waiver of this Agreement or
any other Loan Document shall, unless in writing and signed by the
Administrative Agent and each Lender and each Voting Participant specified below
for such amendment, modification, termination or waiver:
(A)    increase the amount of any Commitment of any affected Lender or Voting
Participant without the consent of such affected Lender or Voting Participant;
(B)    other than as provided in Section 3.6, extend the Revolving Loan
Commitment Termination Date, the Multi-Draw Term Loan Commitment Termination
Date, or any Stated Maturity Date without the consent of all of the Lenders and
Voting Participants holding the Commitments and Loans of the applicable credit
facility and, in the case of the Revolving Loan Commitment Termination Date, the
Swingline Lender and any Issuing Lender (Revolver) and in the case of the
Multi-Draw Term Loan Commitment Termination Date, any Issuing Lender (MDT);
(C)    reduce the principal of, or rate of interest on (other than any waiver of
any increase in the interest rate pursuant to Section 3.2.2), or fees payable
with respect to, any Loan of any affected Lender or Voting Participant without
the consent of such affected Lender or Voting Participant;
(D)    alter Section 8.7 without the consent of any affected Lender or Voting
Participant;
(E)    extend the due date for, or reduce the amount of, any prepayment under
Section 3.1.2(b)(vii) of principal on any Loan or other Obligations without the
written consent of holders of more than 66.67% of the Loans to which such
prepayment would have been applied pursuant to the application of payments under
Section 3.1.3 without giving effect to any waiver or amendment thereof under
this Section 11.1(a)(ii)(E);
(F)    extend the due date for, or reduce the amount of, any payment of interest
(other than any waiver of any increase in the interest rate pursuant to Section
3.2.2) as to any affected Lender or Voting Participant without the consent of
such affected Lender or Voting Participant;
(G)    except with respect to any amendment, modification or waiver expressly
permitted to be made by the Administrative Agent, Swingline Lender or Issuing
Lenders pursuant to the terms of the Loan Documents, amend, modify or waive any
condition precedent, notice, required amount, or borrowing procedure or period
of any Borrowing under the Revolving Loan Commitments without the written
consent of holders of more than 50% of the Revolving Loan Commitments; or
(H)    except with respect to any amendment, modification or waiver expressly
permitted to be made by the Administrative Agent or Issuing Lenders pursuant to
the terms of the Loan Documents, amend, modify or waive any condition precedent,
notice, required amount, or borrowing procedure or period to any Borrowing under
the Multi-Draw Term Loan Commitments without the written consent of holders of
more than 50% of the Multi-Draw Term Loan Commitments;
(iii)    no amendment, modification, termination or waiver affecting the rights
or duties of the Administrative Agent, the Swingline Lender or any Issuing
Lender under this Agreement or any other Loan Document shall be effective unless
in writing and signed by the Administrative Agent, the Swingline Lender or such
Swingline Lender, as applicable, in addition to the Lenders required hereinabove
to take such action.
(b)    No failure or delay on the part of any Lender Party in exercising any
power or right under this Agreement or any other Loan Document shall operate as
a waiver thereof, nor shall any single or partial exercise of any such power or
right preclude any other or further exercise thereof or the exercise of any
other power or right. No notice to or demand on the Borrower in any case shall
entitle it to any notice or demand in similar or other circumstances. No waiver
or approval by any Lender Party shall, except as may be otherwise stated in such
waiver or approval, be applicable to subsequent transactions. The remedies
provided in this Agreement are cumulative, and not exclusive of remedies
provided by Law.
(c)    Notwithstanding anything to the contrary herein, no Defaulting Lender
shall have any right to approve or disapprove any amendment, waiver or consent
hereunder, except that any Commitment of such Lender may not be increased or
extended without the consent of such Lender (it being understood that any
Commitments or Loans held or deemed to be held by any such Defaulting Lender
shall be excluded from a vote of the Lenders hereunder requiring the consent of
the Lenders).
(d)    Notwithstanding anything to the contrary herein, technical and conforming
modifications to (or amendments and restatements of) the Loan Documents may be
made with the consent of the Borrower and the Administrative Agent to the extent
necessary (i) to provide for terms and conditions of any Incremental Term Loan
or Revolver Increase, including, without limitation, with respect to borrowing
and prepayment conditions and mechanics, (ii) so as to modify Section 8.7, any
other provision hereof or thereof relating to the pro rata sharing of payments
among the Lenders or any other provisions hereof or thereof that might otherwise
require the vote of the Required Lenders (or another group of Lenders or all of
the Lenders) hereunder in order to include provisions applicable to any such
Incremental Term Loan or Revolver Increase that are substantially consistent
with the existing provisions of this Agreement with respect to such matters and
to share ratably in the benefits of this Agreement and the other Loan Documents
with the Lenders under any such Incremental Term Loan or Revolver Increase, and
(iii) to otherwise incorporate the terms applicable to any such Incremental Term
Loan or Revolver Increase (such as the pricing, maturity, fees and other
provisions applicable thereto).

SECTION 11.2    Notices.
(a)    Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in clause
(b) below), all notices and other communications provided for herein shall be in
writing and shall be delivered by hand or overnight courier service, mailed by
certified or registered mail or sent by facsimile or e-mail as follows:
(i)    If to the Borrower, CatchMark Timber or any Subsidiary Guarantor: c/o
CatchMark Timber Trust, Inc., 5 Concourse Parkway, Suite 2325, Atlanta, Georgia
30328, Attention: Ursula Godoy-Arbelaez (Facsimile no. (855) 865-8223; Telephone
No. (404) 445-8480; email: Ursula.Godoy@catchmark.com), with a copy (which shall
not constitute notice) to Alston & Bird LLP, 1201 West Peachtree Street,
Atlanta, Georgia 30309, Attention: Rosemarie A. Thurston, Esq. (Telephone No.
(404) 881-4417; email: rosemarie.thurston@alston.com);
(ii)    if to Administrative Agent, to CoBank, ACB at 6340 S. Fiddlers Green
Circle, Greenwood Village, Colorado 80111, Attention: Credit Information
Services (Facsimile No. (303) 224-6101; Telephone No. (303) 740-4000; email:
CIServices@cobank.com; ZCarpenter @cobank.com);
(iii)    if to CoBank, in its capacity as an Issuing Lender or the Swingline
Lender, to it at CoBank, ACB at 6340 S. Fiddlers Green Circle, Greenwood
Village, Colorado 80111, Attention: Credit Information Services (Facsimile No.
(303) 224-6101; Telephone No. (303) 740-4000; email:
CIServices@cobank.com; ZCarpenter @cobank.com);
(iv)    If to a Lender to it at its address (or facsimile number or e-mail
address) set forth in its Administrative Questionnaire or in the Assignment and
Assumption pursuant to which it became a Lender, as the case may be; and
(v)    as to any other party, at such other address as shall be designated by
such party in a notice to the other parties.
Any party hereto may change its address, facsimile number, telephone number, or
e-mail address, by notice to the other parties. Notices and communications sent
by hand or overnight courier service, or mailed by certified or registered mail,
shall be deemed to have been given when received. Notices and communications
sent by facsimile or e-mail shall be deemed to have been given when sent (except
that, if not given during normal business hours for the recipient, shall be
deemed to have been given at the opening of business on the next Business Day
for the recipient); provided that, notices and communications sent by facsimile
or email to the Administrative Agent, Swingline Lender or an Issuing Lender
shall not be effective until received by the Administrative Agent, Swingline
Lender or such Issuing Lender, respectively.
(b)    Delivery of an executed counterpart of a signature page to any amendment
or waiver of any provision of this Agreement or the Notes or any other Loan
Documents executed and delivered hereunder by facsimile or in electronic (i.e.,
“pdf” or “tif”) format shall be effective as delivery of a manually executed
counterpart thereof.
(c)    Each Loan Party, Lender and Issuing Lender agrees that the Administrative
Agent may, but shall not be obligated to, make the Communications available to
the other Lenders and the Issuing Lenders by posting the Communications on Debt
Domain, Intralinks, Syndtrak or a substantially similar electronic transmission
system (the “Platform”). Each Lender and Issuing Lender agrees that notice to it
(as provided in the next sentence) specifying that the Communications have been
posted to the Platform shall constitute effective delivery of the Communications
to such Lender or Issuing Lender for purposes of the Loan Documents. Each Lender
and Issuing Lender shall (i) notify Administrative Agent in writing (including
by e-mail) from time to time of its e-mail address to which the foregoing notice
may be sent by e-mail and (ii) that the foregoing notice may be sent to such
e-mail address. Nothing herein shall prejudice the rights of Administrative
Agent or any Lender or Issuing Lender to give any notice or other communication
pursuant to any Loan Document in any other manner specified in such Loan
Document.
(d)    THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT PARTIES DO
NOT WARRANT THE ADEQUACY OF THE PLATFORM AND EXPRESSLY DISCLAIM LIABILITY FOR
ERRORS OR OMISSIONS IN THE COMMUNICATIONS. NO WARRANTY OF ANY KIND, EXPRESS,
IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A
PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD-PARTY RIGHTS OR FREEDOM FROM
VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE
COMMUNICATIONS OR THE PLATFORM. IN NO EVENT SHALL ANY AGENT PARTY HAVE ANY
LIABILITY TO BORROWER, ANY OTHER LOAN PARTY, ANY LENDER, OR ANY OTHER PERSON FOR
DAMAGES OF ANY KIND, INCLUDING FOR ANY DIRECT OR INDIRECT, SPECIAL, INCIDENTAL
OR CONSEQUENTIAL DAMAGES, LOSSES OR EXPENSES (WHETHER IN TORT, CONTRACT OR
OTHERWISE) ARISING OUT OF ANY BORROWER’S, ANY LOAN PARTY’S, ADMINISTRATIVE
AGENT’S, ANY LENDER’S OR ANY OTHER PERSON’S TRANSMISSION OF COMMUNICATIONS
THROUGH THE PLATFORM, THE INTERNET OR ANY OTHER TELECOMMUNICATIONS, ELECTRONIC
OR INFORMATION TRANSMISSION SYSTEM, EXCEPT TO THE EXTENT THE LIABILITY OF ANY
AGENT PARTY IS FOUND IN A FINAL NON-APPEALABLE JUDGMENT BY A COURT OF COMPETENT
JURISDICTION TO HAVE RESULTED PRIMARILY FROM SUCH AGENT PARTY’S GROSS NEGLIGENCE
OR WILLFUL MISCONDUCT.

SECTION 11.3    Payment of Costs and Expenses.
(a)    Subject to the proviso of the last sentence of Section 7.1.5(d), the
Borrower agrees to pay all reasonable fees and out-of-pocket expenses of the
Administrative Agent and its Related Parties (including, without limitation, the
reasonable fees and out-of-pocket expenses of legal counsel to the
Administrative Agent and accountants, appraisers, investment bankers,
environmental advisors, management consultants and other consultants, if any,
who may be retained by the Administrative Agent) that are actually incurred in
connection with:
(i)    the syndication of the credit facilities provided for herein;
(ii)    the negotiation, preparation, execution, delivery and administration of
this Agreement and each other Loan Document (including with respect to due
diligence matters, the preparation of additional Loan Documents, the review and
preparation of agreements, instruments or documents pursuant to Article V and
Section 7.1.9), and any amendments, waivers, consents, supplements or other
modifications to this Agreement or any other Loan Document as may from time to
time hereafter be required, and the Administrative Agent’s consideration of
their rights and remedies hereunder or in connection herewith from time to time
whether or not the transactions contemplated hereby or thereby are consummated;
(iii)    the filing, recording, refiling or rerecording of the Loan Documents
and any other security instruments executed in connection with the transactions
contemplated hereby;
(iv)    the preparation and review of the form of any document or instrument
relevant to this Agreement or any other Loan Document;
(v)    sums paid or incurred to pay any amount or take any action required by
the Borrower or any other Loan Party under the Loan Documents that the Borrower
or any such Loan Party fail to pay or take; and
(vi)    costs of appraisals, field exams, field services, inspections and
verification of the Collateral, including, without limitation, travel, lodging,
meals and other charges, including the costs, fees and expenses of any Field
Servicer, independent auditors and appraisers.
(b)    The Borrower further agrees to reimburse each Lender Party upon demand
for all out-of-pocket expenses (including, without limitation, the fees and
out-of-pocket expenses of legal counsel and consultants to each Lender Party who
may be retained by each such Lender Party) actually incurred by each Lender
Party in connection with (i) the consideration of their rights and remedies
hereunder in connection with any current or prospective Default or Event of
Default; (ii) the negotiation of any restructuring or “work-out,” whether or not
consummated, of any Obligations; (iii) the enforcement or protection of its
rights in connection with this Agreement or any other Loan Document or any
permitted Rate Protection Agreement or any document or agreement relating to or
on account of any Secured Bank Product; and (iv) any litigation, dispute, suit
or proceeding relating to this Agreement or any Loan Document.
(c)    All amounts due under this Section shall be payable promptly and, in any
event, not later than ten (10) days after demand therefor.

SECTION 11.4    Indemnification by the Borrower.
(a)    The Borrower agrees, at its sole cost and expense, to indemnify,
exonerate and hold each Lender Party and each of their respective Related
Parties (collectively, the “Indemnified Parties”) free and harmless from and
against any and all actions, causes of action, suits, losses, costs,
liabilities, damages and out-of-pocket expenses (in each case whether asserted
by any third party or the Borrower or any of its Affiliates and irrespective of
whether any such Indemnified Party is a party to the action for which
indemnification hereunder is sought), including, without limitation, the fees
and out-of-pocket expenses of the Indemnified Parties (including the fees and
out-of-pocket expenses of legal counsel and consultants to the Indemnified
Parties who may be retained by the Indemnified Parties) (collectively, the
“Indemnified Liabilities”), that arise out of or relate to:
(i)    the negotiation, preparation, execution, delivery or performance of the
terms of, or consummation of the transactions contemplated by, this Agreement,
any other Loan Document or any other agreement or instrument contemplated
thereby (including any action brought by or on behalf of the Borrower or any
other Loan Party as the result of any determination by the Required Lenders
pursuant to Article V not to fund any Borrowing);
(ii)    any Loan or Letter of Credit or the use or proposed use of the proceeds
thereof, including any transactions financed in whole or in part, directly or
indirectly, with such proceeds;
(iii)    any Environmental Laws;
(iv)    any presence, release, or threat of Release of Hazardous Materials, at,
upon, under or within the Real Property;
(v)    the falsity in any material respect of any of the representations made in
Section 6.13, whether or not caused by the Borrower;
(vi)    the failure of the Borrower to duly perform the covenants, obligations
or actions set forth in Section 7.1.6, including with respect to: (A) the
imposition by any Governmental Authority of any lien upon the Real Property, (B)
remediation of the Real Property or any other land or water contaminated by
Hazardous Materials which were generated on or migrated from the Real Property,
(C) liability for personal injury or property damage or damage to the
environment, (D) any diminution in the value of the Real Property and (E)
claims, costs, liabilities and damages arising under any Environmental Laws, or
any other claims, liabilities or costs which may be incurred by or asserted
against Indemnified Parties directly or indirectly resulting from the presence
of any Hazardous Material in, on, under or affecting the Real Property;
(vii)    any actual or prospective claim, litigation, investigation or
proceeding relating to any of the foregoing, whether based on contract, tort or
any other theory; except for any such Indemnified Liabilities arising from the
relevant Indemnified Party’s gross negligence or willful misconduct as
determined by a final non-appealable judgment of a court of competent
jurisdiction. If and to the extent that the foregoing undertaking may be
unenforceable


69

--------------------------------------------------------------------------------





for any reason, the Borrower agrees to make the maximum contribution to the
payment and satisfaction of each of the Indemnified Liabilities which is
permissible under Law. Such indemnification shall be available regardless
whether the relevant Indemnified Party is found to have acted with comparative,
contributory or sole negligence. Under no circumstances shall any Indemnified
Party be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby.
(b)    The Borrower further agrees that Lender Parties and their respective
Related Parties shall not assume any liability or obligation for loss, damage,
fines, penalties, claims or duty to remediate or dispose of wastes or Hazardous
Material on or relating to Real Property as a result of any conveyance of title
to the Real Property to any of the Lender Parties or otherwise or as a result of
any inspections or any other actions made or taken by any Lender Party on the
Real Property, except to the extent that any of the foregoing matters are
attributable to actions or omissions by such Lender Party or its agents
constituting fraud, gross negligence or willful misconduct. The Borrower agrees
to remain fully liable under the indemnification contained in this Section.
(c)    Promptly following completion of any actions imposed upon the Borrower by
any order, judgment or other final resolution of a matter indemnified under this
Agreement, or completion of any other remediation requirement under any
applicable Environmental Laws, the Borrower shall certify to the Administrative
Agent and the Lenders that all such required actions have been completed. The
Administrative Agent or any Lender, at its option, may require the Borrower, at
the Borrower’s expense, to obtain and deliver to the Administrative Agent and
the Lenders an environmental report in form and substance reasonably acceptable
to Administrative Agent from a consultant reasonably acceptable to the
Administrative Agent confirming that all such actions have been completed in
accordance with any such order, judgment or resolution or other legal or
remediation requirements, and that the Real Property is in compliance in all
material respects with applicable Environmental Laws. To the extent that the
Borrower for any reason fails to indefeasibly pay any amount required under
clause (a) to be paid by it to the Administrative Agent or any of its Related
Parties, each Lender severally agrees to pay to the Administrative Agent or such
Related Party, such Lender’s pro rata share (determined as of the time that the
applicable unreimbursed indemnity payment is sought) of such unpaid amount. The
obligations of the Lenders under this clause are several and not joint and shall
survive the termination of this Agreement.
(d)    Each Loan Party also agrees that, without the prior consent of the
Administrative Agent (not to be unreasonably withheld), neither it nor any of
its Affiliates will settle, compromise or consent to the entry of any judgment
in any pending or threatened claim, action or proceeding in respect of which
indemnification has been or could be sought under the indemnification provisions
hereof (whether or not any Indemnified Party is an actual or potential party to
such claim, action or proceeding), unless such settlement, compromise or consent
(i) includes a full and unconditional written release of each Indemnified Party
from all liability arising out of such claim, action or proceeding and (ii) does
not include any statement as to or an admission of fault, culpability or failure
to act by or on behalf of any Indemnified Party.


70

--------------------------------------------------------------------------------





(e)    This Section 11.4 shall not apply with respect to Taxes other than any
Taxes that represent losses, claims, damages, etc. arising from any non-Tax
claim.

SECTION 11.5    Survival. The obligations of the Borrower under Sections 4.3,
4.4, 4.5, 4.6, 11.3 and 11.4 and under any other provision specifically
providing for indemnification or reimbursement of fees, costs and expenses
incurred by any of the Lender Parties in connection with this Agreement and the
other Loan Documents, and the obligations of the Lenders under Section 10.1,
shall in each case survive any termination of this Agreement, the payment in
full of all the Obligations and the termination of all the Commitments. All
covenants, agreements, representations and warranties made by each Loan Party in
the Loan Documents and in the certificates or other instruments delivered in
connection with or pursuant to this Agreement or any other Loan Document shall
be considered to have been relied upon by the Lender Parties and shall survive
the execution and delivery of the Loan Documents and the making of any Loan and
the issuance of any Letter of Credit, regardless of any investigation made by
any Lender Party or on its behalf and notwithstanding that any Lender Party may
have had notice or knowledge of any Default or Event of Default or incorrect
representation or warranty at the time any credit is extended hereunder.

SECTION 11.6    Severability. Any provision of this Agreement or any other Loan
Document which is prohibited or unenforceable in any jurisdiction shall, as to
such provision and such jurisdiction, be ineffective to the extent of such
prohibition or unenforceability without invalidating the remaining provisions of
this Agreement or such Loan Document or affecting the validity or enforceability
of such provision in any other jurisdiction.


71

--------------------------------------------------------------------------------






SECTION 11.7    Headings. The various headings of this Agreement and of each
other Loan Document are inserted for convenience only and shall not affect the
meaning or interpretation of this Agreement or such other Loan Document or any
provisions hereof or thereof.

SECTION 11.8    Counterparts; Effectiveness.
(a)    Counterparts. This Agreement may be executed in counterparts (and by
different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Except as provided in Article V, this Agreement shall become
effective when it shall have been executed by Administrative Agent and when
Administrative Agent shall have received counterparts hereof that, when taken
together, bear the signatures of each of the other parties hereto. Delivery of
an executed counterpart of a signature page of this Agreement by facsimile or in
electronic (i.e., “pdf” or “tif”) format shall be effective as delivery of a
manually executed counterpart of this Agreement.
(b)    Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any Law, including the Federal Electronic Signatures in Global and National
Commerce Act, the New York State Electronic Signatures and Records Act, or any
other similar state laws based on the Uniform Electronic Transactions Act.

SECTION 11.9    Governing Law. This Agreement and the other Loan Documents and
any claims, controversy, dispute or cause of action (whether in contract or tort
or otherwise) based upon, arising out of or relating to this Agreement or any
other Loan Document (except, as to any other Loan Document, as expressly set
forth therein) and the transactions contemplated hereby and thereby shall be
governed by, and construed in accordance with, the law of the State of New York,
without regard to conflicts of law principles that require or permit application
of the laws of any other state or jurisdiction.

SECTION 11.10    Entire Agreement. Without limiting Section 11.22, this
Agreement and each other Loan Document constitute the entire understanding among
the parties hereto with respect to the subject matter hereof and supersede any
prior agreements, written or oral, with respect thereto.

SECTION 11.11    Assignments and Participations.
(a)    Successors and Assigns Generally. The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that neither the
Borrower nor any other Loan Party may assign or otherwise transfer any of its
rights or obligations hereunder without the prior written consent of
Administrative Agent and each Lender, and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of clause (b) of this Section, (ii) by way of
participation in accordance with the provisions of clause (d) of this Section,
or (iii) by way of pledge or assignment of a security interest subject to the
restrictions of clause (e) of this Section (and any other attempted assignment
or transfer by any party hereto shall be null and void). Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby, Participants (including Voting Participants) to the extent
provided in clause (d) of this Section and, to the extent expressly contemplated
hereby, the Related Parties of each of Administrative Agent and the Lenders) any
legal or equitable right, remedy or claim under or by reason of this Agreement.
(b)    Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans at the time owing to
it); provided that (in each case with respect to any credit facility) any such
assignment shall be subject to the following conditions:
(i)    Minimum Amounts
(A)    in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and/or the Loans at the time owing to it (in each
case with respect to any Commitment) or contemporaneous assignments to related
Approved Funds that equal at least the amount specified in clause (b)(i)(B) of
this Section in the aggregate or in the case of an assignment to a Lender, an
Affiliate of a Lender or an Approved Fund, no minimum amount need be assigned;
and
(B)    in any case not described in clause (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the Loans of the assigning Lender subject
to each such assignment (determined as of the date the


72

--------------------------------------------------------------------------------





Assignment and Assumption with respect to such assignment is delivered to the
Administrative Agent or, if “Trade Date” is specified in the Assignment and
Assumption, as of the Trade Date) shall not be less than $5,000,000, unless each
of the Administrative Agent and, so long as no Event of Default has occurred and
is continuing, the Borrower otherwise consents (each such consent not to be
unreasonably withheld or delayed).
(ii)    Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loan or the Commitment
assigned, except that this clause (ii) shall not prohibit any Lender from
assigning all or a portion of its rights and obligations among separate
Commitments on a non-pro rata basis.
(iii)    Required Consents. No consent shall be required for any assignment
except to the extent required by clause (b)(i)(B) of this Section and, in
addition:
(A)    the consent of the Borrower (such consent not to be unreasonably withheld
or delayed) shall be required unless (1) an Event of Default has occurred and is
continuing at the time of such assignment, or (2) such assignment is to a
Lender, an Affiliate of a Lender or an Approved Fund; provided that the Borrower
shall be deemed to have consented to any such assignment unless it shall object
thereto by notice to the Administrative Agent within five (5) Business Days
after having received notice thereof and provided, further, that the Borrower’s
consent shall not be required during the primary syndication of the Commitments;
(B)    the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of (1) the Revolving Loan Commitment or any unfunded Commitments with respect to
any Multi-Draw Term Loan Commitment or Incremental Term Loan Commitment if such
assignment is to a Person that is not a Lender with a Commitment, an Affiliate
of such Lender or an Approved Fund with respect to such Lender, or (2) any Term
Loans to a Person who is not a Lender, an Affiliate of a Lender or an Approved
Fund;
(C)    the consent of each Swingline Lender and each Issuing Lender (Revolver)
(which consent shall not be unreasonably withheld or delayed) shall be required
for assignments in respect of the Revolving Loan Commitment; and
(D)    the consent of each Issuing Lender (MDT) (which consent shall not be
unreasonably withheld or delayed) shall be required for assignments in respect
of the Multi-Draw Term Loan Commitment.
(iv)    Assignment and Assumption. The parties to each assignment shall execute
and deliver to Administrative Agent an Assignment and Assumption, together with
a


73

--------------------------------------------------------------------------------





processing and recordation fee of $3,500; provided that the Administrative Agent
may, in its sole discretion, elect to waive such processing and recordation fee
in the case of any assignment. The assignee, if it is not a Lender, shall
deliver to the Administrative Agent an Administrative Questionnaire.
(v)    No Assignment to Certain Persons. No such assignment shall be made to (A)
the Borrower or any of the Borrower’s Affiliates or Subsidiaries or (B) to any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (v).
(vi)    No Assignment to Natural Persons. No such assignment shall be made to a
natural Person (or a holding company, investment vehicle or trust for, or owned
or operated for the primary benefit of a natural Person).
(vii)    Certain Additional Payments. In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of the Borrower and the
Administrative Agent, the applicable pro rata share of Loans previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (A) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent, each Issuing Lender, the Swingline Lender and each
other Lender hereunder (and interest accrued thereon), and (B) acquire (and fund
as appropriate) its full Percentage of all Loans and participations in Letters
of Credit and Swingline Loans in accordance with its Percentage. Notwithstanding
the foregoing, in the event that any assignment of rights and obligations of any
Defaulting Lender hereunder shall become effective under Law without compliance
with the provisions of this clause, then the assignee of such interest shall be
deemed to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to clause (c), from and after the effective date specified in each Assignment
and Assumption, the Eligible Assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 4.3, 4.4, 4.5, 4.6, 11.3 and 11.4 with respect to facts
and circumstances occurring prior to the effective date of such assignment;
provided, that except to the extent otherwise expressly agreed by the affected
parties, no assignment by a Defaulting Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender. Upon request, the Borrower (at its expense) shall
execute and deliver a Note to


74

--------------------------------------------------------------------------------





the assignee Lender. Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section shall be
treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with clause (d) of
this Section.
(c)    Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at an office specified from time to time a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts of the Loans owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”). The entries in the Register shall be
conclusive, and the Borrower, the Administrative Agent and the Lenders may treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement, notwithstanding notice
to the contrary. The Register shall be available for inspection by the Borrower
and any Lender at any reasonable time and from time to time upon reasonable
prior notice.
(d)    Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural Person or a holding company, investment vehicle or
trust for, or owned or operated for the primary benefit of a natural Person or
the Borrower or any of the Borrower’s Affiliates or Subsidiaries) (each, a
“Participant”) in all or a portion of such Lender’s rights and/or obligations
under this Agreement (including all or a portion of its Commitment and/or the
Loans owing to it); provided that (i) such Lender’s obligations under this
Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Borrower, the Administrative Agent and the Lenders shall continue
to deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement.
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in Section 11.1(a)(i) through
(ii) that affects such Participant. The Borrower agrees that each Participant
shall be entitled to the benefits of Sections 4.3, 4.4, 11.4 and 4.6 (subject to
the requirements and limitations therein, including the requirements under
Section 4.6(f) (it being understood that the documentation required under
Section 4.6(f) shall be delivered to the participating Lender)) to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to clause (b) of this Section; provided that, such Participant (A)
agrees to be subject to the provisions of Section 4.5 as if it were an assignee
under clause (b) of this Section; and (B) shall not be entitled to receive any
greater payment under Sections 4.3 and 4.6, with respect to any participation,
than its participating Lender would have been entitled to receive, except to the
extent such entitlement to receive a greater payment results from a Change in
Law that occurs after the Participant acquired the applicable participation.
Each Lender that sells a participation agrees, at the Borrower’s request and
expense, to use reasonable efforts to cooperate with the Borrower to effectuate
the provisions of Section 4.5 with respect to


75

--------------------------------------------------------------------------------





any Participant. To the extent permitted by Law, each Participant also shall be
entitled to the benefits of Sections 4.8 and 4.9 as though it were a Lender;
provided that such Participant agrees to be subject to Sections 4.8 and 4.9 as
though it were a Lender. Each Lender that sells a participation shall, acting
solely for this purpose as a non-fiduciary agent of the Borrower, maintain a
register on which it enters the name and address of each Participant and the
principal amounts (and stated interest) of each Participant’s interest in the
Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any
commitments, loans, letters of credit or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such commitment, loan, letter of credit or other obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, the Administrative Agent (in its capacity as the Administrative Agent)
shall have no responsibility for maintaining a Participant Register.
Any Participant that is a Farm Credit Lender and that (i) has purchased a
participation in a minimum amount of $5,000,000, (ii) if the Administrative
Agent is other than CoBank, has been designated as a voting participant (a
“Voting Participant”) in a notice sent by the relevant Lender to the
Administrative Agent as being entitled to be accorded the right of a Voting
Participant, and (iii) receives the prior written consent of the Administrative
Agent (such consent being required only if the Administrative Agent is other
than CoBank) to become a Voting Participant, shall be entitled to vote, and the
voting rights of the selling Lender shall be correspondingly reduced, on a
dollar-for-dollar basis, as if such Participant were a Lender, on any matter
requiring or allowing a Lender to provide or withhold its consent, or to
otherwise vote on any proposed action to which the Lender selling such
participation is entitled to vote. Notwithstanding the above, (i) each Farm
Credit Lender listed on Schedule III is a Voting Participant as of the Effective
Date, and (ii) any Farm Credit Lender listed on Schedule III who has indirectly
purchased a participation on the Effective Date and who was a Voting Participant
under the Existing Credit Agreement immediately prior to the effectiveness of
this Agreement shall be entitled to vote, and the voting rights of the selling
Voting Participant shall be correspondingly reduced, on a dollar-for-dollar
basis, as if such Voting Participant with the indirect participation were a
Voting Participant with a direct participation, on any matter requiring or
allowing a Voting Participant with a direct participation to provide or withhold
its consent, or to otherwise vote on any proposed action to which the Voting
Participant reselling such participation is entitled to vote.
(e)    Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.


76

--------------------------------------------------------------------------------





(f)    Issuing Lender. Subject to the terms and conditions of this Section
11.11, an Issuing Lender may assign to an Eligible Assignee all or a portion of
its rights and obligations under the undrawn portion of its commitment to issue
Letters of Credit at any time; provided, however, that (i) each such assignment
shall be to an Eligible Assignee and (ii) the parties to each such assignment
shall execute and deliver to the Administrative Agent, for its acceptance and
recording in the Register, an Assignment and Assumption.
(g)    Swingline Lender. Subject to the terms and conditions of this Section
11.11, the Swingline Lender may assign to an Eligible Assignee all of its rights
and obligations under the Swingline Loans and the undrawn portion of the
Swingline Loan Commitment at any time; provided, however, that (i) each such
assignment shall be to an Eligible Assignee and (ii) the parties to each such
assignment shall execute and deliver to the Administrative Agent, for its
acceptance and recording in the Register, an Assignment and Assumption.

SECTION 11.12    Press Releases and Related Matters. Each Loan Party agrees that
neither it nor any other Loan Party nor any Subsidiary of any Loan Party will
issue any press release or other public disclosure using the name of CoBank or
its Affiliates (other than the filing of the Loan Documents with the Securities
and Exchange Commission) without the prior consent of CoBank. Each Loan Party
consents to the publication by the Administrative Agent or any Lender of a
tombstone or similar advertising material relating to the financing transactions
contemplated by this Agreement. The Administrative Agent and each such Lender
shall provide a draft of any such tombstone or similar advertising material to
the Borrower for review and reasonable comment prior to the publication thereof.
In addition, the Administrative Agent reserves the right to provide to industry
trade organizations customary information for inclusion in league table
measurements.

SECTION 11.13    CONSENT TO JURISDICTION AND SERVICE OF PROCESS.
(a)    Jurisdiction. EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY
AGREES THAT IT WILL NOT COMMENCE ANY ACTION, LITIGATION OR PROCEEDING OF ANY
KIND OR DESCRIPTION WHETHER IN LAW OR IN EQUITY, WHETHER IN CONTRACT OR IN TORT
OR OTHERWISE, AGAINST THE ADMINISTRATIVE AGENT, ANY LENDER, ANY SWINGLINE
LENDER, ANY ISSUING LENDER OR ANY RELATED PARTY OF THE FOREGOING IN ANY WAY
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY RELATING HERETO OR THERETO, IN ANY FORUM OTHER
THAN THE COURTS OF THE STATE OF NEW YORK, SITTING IN NEW YORK COUNTY, AND OF THE
UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY
APPELLATE COURT FROM ANY THEREOF, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF SUCH COURTS AND AGREES THAT ALL
CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN SUCH NEW YORK STATE COURT, OR TO THE FULLEST EXTENT PERMITTED BY
LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL
JUDGMENT IN ANY SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE AND
MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER
MANNER PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT
SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT, ANY ISSUING LENDER, THE
SWINGLINE LENDER OR ANY LENDER MAY OTHERWISE HAVE TO BRING ANY ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST THE
BORROWER OR ANY OTHER LOAN PARTY OR ANY SUBSIDIARY OF ANY LOAN PARTY OR THEIR
RESPECTIVE PROPERTIES IN THE COURTS OF ANY JURISDICTION.
(b)    Waiver of Venue. THE BORROWER AND EACH OTHER LOAN PARTY IRREVOCABLY AND
UNCONDITIONALLY WAIVE, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION
THAT THEY MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT IN ANY COURT REFERRED TO IN SECTION 11.13(A). EACH OF THE PARTIES
HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT.
(c)    Service of Process. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 11.2. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY LAW.

SECTION 11.14    Waiver of Jury Trial, etc. EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY THE LAWS, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

SECTION 11.15    Waiver of Consequential Damages, etc. TO THE FULLEST EXTENT
PERMITTED BY THE LAWS, THE BORROWER AND EACH OTHER LOAN PARTY SHALL NOT ASSERT,
AND HEREBY WAIVES, ANY CLAIM AGAINST ANY INDEMNIFIED PARTY, ON ANY THEORY OF
LIABILITY FOR SPECIAL, INDIRECT, CONSEQUENTIAL OR PUNITIVE DAMAGES (AS OPPOSED
TO DIRECT OR ACTUAL DAMAGES) ARISING OUT OF, IN CONNECTION WITH, OR AS A RESULT
OF, THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR ANY AGREEMENT OR INSTRUMENT
CONTEMPLATED HEREBY, THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY, THE
GUARANTY, ANY LOAN OR OTHER CREDIT EXTENSION OR THE USE OF THE PROCEEDS THEREOF.
NO INDEMNIFIED PARTY SHALL BE LIABLE FOR ANY DAMAGES ARISING FROM THE USE BY
UNINTENDED RECIPIENTS OF ANY INFORMATION OR OTHER MATERIALS DISTRIBUTED BY IT
THROUGH TELECOMMUNICATIONS, ELECTRONIC OR OTHER INFORMATION TRANSMISSION SYSTEMS
IN CONNECTION WITH THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.

SECTION 11.16    No Strict Construction. The parties hereto have participated
jointly in the negotiation and drafting of this Agreement. In the event an
ambiguity or question of intent or interpretation arises, this Agreement shall
be construed as if drafted jointly by the parties hereto and no presumption or
burden of proof shall arise favoring or disfavoring any party by virtue of the
authorship of any provisions of this Agreement.

SECTION 11.17    Protection of Interests. Without limiting any of the other
provisions hereof and whether or not the Administrative Agent or any Lender
acquires legal possession and title to the Real Property, if the Administrative
Agent becomes aware of any matter for which the Borrower may have liability in
accordance with the other provisions of this Agreement, whether or not a claim
is asserted against any Loan Party, the Administrative Agent shall have the
right to take any action available to the Administrative Agent under Law, and
the Borrower and each Loan Party hereby grants to the Administrative Agent and
its respective agents, attorneys, employees, consultants, contractors and
assigns, an irrevocable license and authorization for access to the Real
Property and to conduct any such actions that the Administrative Agent deems
reasonably appropriate in connection therewith. The Borrower shall pay promptly
following demand by the Administrative Agent all costs and expenses in
connection with such investigatory and remedial activities. The foregoing
license and authorization is intended to be a means of protection of the
Administrative Agent’s or the Lenders’ security interest in the Real Property
and not as participation in the management of the Borrower, any Loan Party or
the Real Property.

SECTION 11.18    Confidentiality. Each of the Administrative Agent, the Issuing
Lenders and the Lenders agree to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to its
Affiliates and to its other Related Parties (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential); (b) to the extent required or requested by any regulatory
authority purporting to have jurisdiction over such Person or its Related
Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners); (c) to the extent required by Law or by
any subpoena or similar legal process; (d) to any other party hereto; (e) in
connection with the exercise of any remedies hereunder or under any other Loan
Document or any action or proceeding relating to this Agreement or any other
Loan Document or the enforcement of rights hereunder or thereunder; (f) subject
to an agreement containing provisions substantially the same as those of this
Section, to (i) any assignee of or Participant in, or any prospective assignee
of or Participant in, any of its rights and obligations under this Agreement, or
(ii) any actual or prospective party (or its Related Parties) to any swap,
derivative or other transaction under which payments are to be made by reference
to the Loan Parties and their obligations, this Agreement or payments hereunder;
(g) on a confidential basis to (i) any rating agency in connection with rating
any Loan Party or any Subsidiary of any Loan Party or the Commitments or (ii)
the CUSIP Service Bureau or any similar agency in connection with the issuance
and monitoring of CUSIP numbers with respect to the Commitments; (h) with the
consent of the Borrower; or (i) to the extent such Information (i) becomes
publicly available other than as a result of a breach of this Section, or
(ii) becomes available to the Administrative Agent, any Lender, any Issuing
Lender or any of their respective Affiliates on a nonconfidential basis from a
source other than the Loan Parties. For purposes of this Section, “Information”
means all information received from the Loan Parties or any of their
Subsidiaries relating to the Loan Parties or any of their Subsidiaries or any of
their respective businesses, other than any such information that is available
to the Administrative Agent, any Lender or any Issuing Lender on a
nonconfidential basis prior to disclosure by the Loan Parties or any of their
Subsidiaries; provided that, in the case of information received from the Loan
Parties or any of their Subsidiaries after December 23, 2014, such information
is clearly identified at the time of delivery as confidential. Any Person
required to maintain the confidentiality of Information as provided in this
Section shall be considered to have complied with its obligation to do so if
such Person has exercised the same degree of care to maintain the
confidentiality of such information as such Person would accord its own
confidential information.


77

--------------------------------------------------------------------------------






SECTION 11.19    USA Patriot Act Notice. Each Lender that is subject to the USA
Patriot Act and the Administrative Agent (for itself and not on behalf of any
Lender Party) hereby notifies the Loan Parties that pursuant to the requirements
of the USA Patriot Act, it is required to obtain, verify and record information
that identifies the Loan Parties, which information includes the name and
address of Loan Parties and other information that will allow such Lender or
Administrative Agent, as applicable, to identify the Loan Parties in accordance
with the USA Patriot Act. The Borrower shall, promptly following a request by
the Administrative Agent or any Lender, provide all documentation and other
information that the Administrative Agent or such Lender requests in order to
comply with its ongoing obligations under Anti-Corruption Laws, Anti-Terrorism
Laws and Sanctions, including the USA Patriot Act.

SECTION 11.20    [Reserved].

SECTION 11.21    Waiver of Farm Credit Rights. EACH OF THE LOAN PARTIES
ACKNOWLEDGES AND AGREES THAT, TOGETHER WITH LEGAL COUNSEL, IT HAS REVIEWED ALL
RIGHTS THAT IT MAY OTHERWISE BE ENTITLED TO WITH RESPECT TO THIS AGREEMENT AND
THE OTHER LOAN DOCUMENTS UNDER THE STATUTES AND REGULATIONS OF THE FARM CREDIT
ADMINISTRATION AS SPECIFIED AT 12 CFR § 617.7000 ET. SEQ., AND THAT IT
KNOWINGLY, VOLUNTARILY, INTENTIONALLY AND IRREVOCABLY WAIVES ANY AND ALL SUCH
RIGHTS.

SECTION 11.22    Effectiveness of Amendment and Restatement; No Novation. The
amendment and restatement of the Existing Credit Agreement pursuant to this
Agreement shall be effective on the Effective Date. All obligations and rights
of the Loan Parties, the Administrative Agent, the Issuing Lenders and the
Lenders arising out of or relating to the period commencing on the Effective
Date shall be governed by the terms and provisions of this Agreement; the
obligations and rights of the Loan Parties, the Administrative Agent and the
Lenders during the period prior to the Effective Date shall continue to be
governed by the Existing Credit Agreement without giving effect to the amendment
and restatement provided for herein. This Agreement shall not constitute a
novation or termination of the Loan Parties’ obligations under the Existing
Credit Agreement or any document, note or agreement executed or delivered in
connection therewith, but shall constitute an amendment and restatement of the
obligations and covenants of the Loan Parties under such documents, notes and
agreements, and the Loan Parties hereby reaffirm all such obligations and
covenants, as amended and restated hereby.
This Agreement does not extinguish the obligations for the payment of money
outstanding under the Existing Credit Agreement or discharge or release the
“Obligations” pursuant to the Existing Loan Documents, the Administrative
Agent’s Liens pursuant to the Existing Loan Documents or the priority of any
mortgage, pledge, security agreement or any other security therefor. Nothing
herein contained shall be construed as a substitution or novation of the
obligations outstanding under the Existing Credit Agreement, the other Existing
Loan Documents or instruments securing the same, which shall remain in full
force and effect, except as expressly modified hereby or by another Loan
Document. Nothing expressed or implied in this Agreement shall be construed as a
release or other discharge of the Borrower or any other Loan Party from any of
its obligations or liabilities as “Borrower”, a “Guarantor” or a “Loan Party”
under the Existing Credit Agreement or any other Existing Loan Document. It is
the intent of the parties that the security interests and Liens granted in the
Collateral under and pursuant to the Existing Loan Documents shall continue in
full force and effect. Each Loan Party hereby (i) confirms and agrees that each
Existing Loan Document to which it is a party that is not being amended and
restated concurrently herewith is, and shall continue to be, in full force and
effect and is hereby ratified and confirmed in all respects except that on and
after the Effective Date all references in any such Loan Document to “the Credit
Agreement”, “thereto”, “thereof”, “thereunder” or words of like import referring
to the Existing Credit Agreement shall mean the Existing Credit Agreement as
amended and restated by this Agreement; and (ii) confirms and agrees that to the
extent that any such Existing Loan Document purports to assign or pledge to the
Administrative Agent for the benefit of the Lenders, or to grant to
Administrative Agent for the benefit of the Lender Parties a Lien on any
collateral as security for the “Obligations” from time to time existing in
respect of the Existing Credit Agreement and the other Existing Loan Documents,
such Lien is hereby ratified and confirmed in all respects and continues in full
force and effect to secure the Obligations hereunder and under the other Loan
Documents. Each Loan Party hereby agrees to execute and deliver all agreements,
documents and instruments and to take, or cause to be taken, all actions and to
do, or cause to be done, all things necessary or desirable, as determined by the
Administrative Agent in the Administrative Agent’s reasonable discretion, to
ensure that the Administrative Agent’s Liens pursuant to the Existing Loan
Documents continue to secure the Obligations under this Agreement and under the
other Loan Documents.

SECTION 11.23    Secured Bank Products and Secured Rate Protection Agreements.
No Lender Party (other than the Administrative Agent) that obtains the benefit
of the Guaranty or of any security interest in any of the Collateral shall have
any right to notice of any action or to consent to, direct or object to any
action hereunder or under any other Loan Document (including the release,
impairment or modification of any Obligations or security therefor) other than
in its capacity as a Lender and, in such case, only to the extent expressly
provided in the Loan Documents. No provider of any Secured Bank Product or Rate
Protection Agreement shall have any voting rights hereunder or under any other
Loan Document in its capacity as the provider of such Rate Protection Agreement
or Secured Bank Product. Notwithstanding any other provision of this Agreement
to the contrary, the Administrative Agent shall only be required to verify the
payment of, or that other reasonably satisfactory arrangements have been made
with respect to, the Obligations arising with respect to Secured Bank Products
and Rate Protection Agreements with Lender Parties to the extent the
Administrative Agent has received written notice of such Obligations, together
with such supporting documentation as it may request, from the applicable Lender
(or its Affiliate). Each Lender Party not a party to this Agreement that obtains
the benefit of this Agreement or any other Loan Document shall be deemed to have
acknowledged and accepted the appointment of the Administrative Agent pursuant
to the terms of this Agreement, and acknowledges and agrees that the
Administrative Agent is and shall be entitled to all the rights, benefits and
immunities conferred under this Agreement with respect to each such Lender
Party.

SECTION 11.24    Effective Date Assignment. On the Effective Date, AgSouth will
assign all of its Loans and Commitments in accordance with Schedule II, which
describes the Loans and Commitments both before and after giving effect to such
assignments.

SECTION 11.25    Acknowledgment and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:
(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder that may be
payable to it by any party hereto that is an EEA Financial Institution; and
(b)    the effects of any Bail-In Action on any such liability, including, if
applicable:
(i)    a reduction in full or in part or cancellation of any such liability;
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or
(iii)    the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.
[Remainder Intentionally Left Blank]


78